Exhibit 10.11
Execution Version














TRANSACTION AGREEMENT
by and between
SONESTA HOLDCO CORPORATION
and
SERVICE PROPERTIES TRUST
February 27, 2020









--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
Page
SECTION 1 DEFINITIONS
1


1.1 Definitions
1


SECTION 2 TRANSACTIONS
4


2.1 Transactions
4


2.2 Sale of Sale Properties
5


SECTION 3 CONDITIONS TO RESTRUCTURING TRANSACTIONS
5


3.1 Conditions to Obligations of SVC
5


3.2 Conditions to Obligations of Sonesta Holdco
6


SECTION 4 REPRESENTATIONS AND WARRANTIES
7


4.1 Sonesta Holdco Representations and Warranties
7


4.2 SVC Representations and Warranties
11


SECTION 5 ADDITIONAL AGREEMENTS
12


5.1 Cooperation
12


SECTION 6 MISCELLANEOUS
13


6.1 Dispute Resolution
13


6.2 Confidentiality
15


6.3 Publicity
16


6.4 Notices
16


6.5 Waivers, Etc.
17


6.6 Assignment, Successors and Assigns, Third Party Beneficiaries
17


6.7 Severability
17


6.8 Counterparts, Etc
18


6.9 Governing Law
18


6.10 Expenses
18


6.11 Section and Other Headings; Interpretation
18


6.12 SVC NON-LIABILITY OF TRUSTEES
18


 
 



























i



--------------------------------------------------------------------------------











6.13 Entire Agreement
18


6.14 Survival
18


6.15 Acknowledgement of Disclaimer of Other Representations and Warranties
19


6.16 Non-Recourse
19


6.17 Further Assurances
19


 
 



Exhibits
Exhibit A-1    –    Form of Amended and Restated Management Agreement (Sale
Properties)
Exhibit A-2    –    Form of Amended and Restated Management Agreement (Non-Sale
        Properties)
Exhibit B    –    Form of Amended and Restated Pooling Agreement
Exhibit C    –    Form of Registration Rights Agreement
Exhibit D    –    Form of Stockholders Agreement
Schedules
Schedule 1    –    Contributed Entities
Schedule 2    –    Existing Properties
Schedule 3    –    Non-Sale Properties Adjusted Invested Capital
Schedule 4    –    Sonesta Holdco Subsidiaries
Schedule 5    –    Sonesta Holdco Disclosure Schedule




ii

--------------------------------------------------------------------------------


 


TRANSACTION AGREEMENT
THIS TRANSACTION AGREEMENT is made as of February 27, 2020, by and between
Sonesta Holdco Corporation, a Maryland corporation (“Sonesta Holdco”), on behalf
of itself and its subsidiaries, and Service Properties Trust, a Maryland real
estate investment trust (“SVC”), on behalf of itself and its subsidiaries.
PRELIMINARY STATEMENTS
Sonesta Holdco, through its wholly owned subsidiary, Sonesta Hotels
International Corporation, a Maryland corporation (“Sonesta”), currently manages
certain real properties and improvements owned by SVC through certain of its
subsidiaries, which are currently operated as Sonesta branded hotels.
SVC and Sonesta Holdco wish to restructure their existing management
relationship as contemplated by this Agreement and enter into certain other
agreements and transactions as contemplated by this Agreement subject to the
terms and conditions set forth herein.
NOW, THEREFORE, it is agreed:

Section 1
DEFINITIONS

1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth below:
(1)    “AAA”: the meaning given in Section 6.1(1).
(2)    “Agreement”: this Transaction Agreement, together with the Schedules and
Exhibits hereto, as it or they may be amended in accordance with the terms
hereof.
(3)    “Amended and Restated Management Agreements”: the Amended and Restated
Management Agreements for the Existing Properties, each in the form attached as
Exhibit A-1 with respect to the Sale Properties and Exhibit A-2 with respect to
the Non-Sale Properties.
(4)    “Amended and Restated Pooling Agreement”: the Amended and Restated
Pooling Agreement in the form attached as Exhibit B.
(5)    “Appellate Rules”: the meaning given in Section 6.1(7).
(6)    “Award”: the meaning given in Section 6.1(5).
(7)    “Business Day”: any day other than Saturday, Sunday, or any other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by Law or executive action to close.





--------------------------------------------------------------------------------





(8)    “Code”: the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
(9)    “Contributed Entities”: the Entities identified on Schedule 1.
(10)    “Contribution Agreement”: the Contribution Agreement dated as of
February 26, 2020 by and among Sonesta Holdco, the Contributors and the
Contributed Entities relating to the contribution by the Contributors of their
interests in the Contributed Entities to Sonesta Holdco.
(11)    “Contributors”: the owners of certain membership interests in the
Contributed Entities immediately prior to the consummation of the transfer of
all of their membership interests to Sonesta Holdco pursuant to the Contribution
Agreement.
(12)    “Disputes”: the meaning given in Section 6.1(1).
(13)    “Effective Time”: 12:01 a.m. Boston local time on the date on which the
conditions set forth in Section 3 are satisfied.
(14)    “Entity”: any corporation, general or limited partnership, limited
liability company or partnership, stock company or association, joint venture,
association, company, trust, bank, trust company, land trust, business trust,
real estate investment trust, cooperative, any government or agency, authority
or political subdivision thereof or any other entity.
(15)    “Existing Management Agreements”: the Management Agreements by and
between Sonesta or one of its subsidiaries and a subsidiary of SVC, as
identified on Schedule 2, as each is in effect immediately prior to the
Effective Time.
(16)    “Existing Pooling Agreement”: the Pooling Agreement dated as of April
23, 2012, as amended, by and among Sonesta and certain of its subsidiaries and
certain subsidiaries of SVC.
(17)    “Existing Properties”: the real properties and improvements owned by
SVC, through its subsidiaries, identified on Schedule 2 and which are managed by
Sonesta or one of its subsidiaries under an Existing Management Agreement.
(18)    “Financial Statements”: the meaning given in Section 4.1.8(a).
(19)    “GAAP”: generally accepted accounting principles in the United States
applied on a consistent basis.
(20)    “Governmental Authority”: any court, agency, authority, board (including
environmental protection, planning and zoning), bureau, commission, department,
office or instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit of the United States or any state or any county or any
political subdivision of any of the foregoing, whether now or hereafter in
existence, having jurisdiction over any SVC Party or Sonesta Party or any
Existing Property, or any portion thereof.


2

--------------------------------------------------------------------------------





(21)    “Laws”: all laws, ordinances, statutes, codes, rules, regulations,
agreements, judgments, orders and decrees now or hereafter enacted, promulgated,
or amended, of any Governmental Authority.
(22)    “Material Contract”: any contract, agreement, document or other
obligation that is material to Sonesta Holdco and its subsidiaries and their
business and operations taken as a whole.
(23)    “Non-Sale Properties”: the Existing Properties identified on Schedule 2
as the “Non-Sale Properties”.
(24)    “Permit”: any governmental permit, license, registration, authorization,
accreditation, qualification, certification or approval.
(25)    “Person”: any individual or Entity.
(26)    “Projections”: the meaning given in Section 4.1.8(b).
(27)    “Registration Rights Agreement: the Registration Rights Agreement in the
form attached as Exhibit C.
(28)    “Rules”: the meaning given in Section 6.1(1).
(29)    “Sale Properties”: the Existing Properties identified on Schedule 2 as
the “Sale Properties”.
(30)    “S Elections”: the meaning given in Section 4.1.11(c).
(31)    “Securities Act”: the Securities Act of 1933, as amended from time to
time and the rules and regulations promulgated and issued thereunder.
(32)    “Sonesta”: the meaning given in the Preliminary Statements to this
Agreement.
(33)    “Sonesta Holdco”: the meaning given in the preamble to this Agreement.
(34)    “Sonesta Holdco Common Shares”: the meaning given in Section 4.1(2).
(35)    “Sonesta Parties”: Sonesta Holdco, Sonesta, the Contributed Entities and
any other direct or indirect subsidiary of Sonesta Holdco.
(36)    “Stockholders Agreement”: the Stockholders Agreement in the form
attached as Exhibit D.
(37)    “SVC”: the meaning given in the preamble to this Agreement.
(38)    “SVC Shares”: the meaning given in Section 4.1(2).
(39)    “SVC Parties”: SVC and any other direct or indirect subsidiaries of SVC.


3

--------------------------------------------------------------------------------





(40)    “Tax” means any tax, governmental fee or other like assessment or charge
of any kind whatsoever (including withholding on amounts paid to or by any
Person), whether federal, state, local, foreign or other, together with any
interest, penalty, addition to tax or additional amount imposed by any Taxing
authority.
(41)    “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and any amendment thereof.
(42)    “Transactions”: the meaning given in Section 2.1.
(43)    “Transaction Documents”: this Agreement, the Contribution Agreement, the
Amended and Restated Management Agreements, the Amended and Restated Pooling
Agreement, the Registration Rights Agreement, the Stockholders Agreement and all
other documents executed in connection therewith or the transactions
contemplated hereunder or thereby.



Section 2
TRANSACTIONS
2.1    Transactions. As of the Effective Time on the date the conditions set
forth in Section 3 are satisfied, the following transactions (the
“Transactions”) shall occur; provided, that each party hereto shall use its
respective commercially reasonable efforts to cause such conditions to be
satisfied as promptly as practicable on or following the date hereof:
(1)Amendment of Existing Management Agreements. Each of the Existing Management
Agreements for the Existing Properties will be amended and restated to the
applicable form of Amended and Restated Management Agreement.
(2) Amendment of the Existing Pooling Agreement. The Existing Pooling Agreement
will be amended and restated to the form of the Amended and Restated Pooling
Agreement;
(3)Share Issuances. Sonesta Holdco shall have issued to SVC the SVC Shares,
subject to the terms and conditions and with the benefits of the Stockholders
Agreement and the Registration Rights Agreement;
(4)Release of Documents. All documents delivered in escrow pursuant to Section 3
shall be automatically released from such escrow and deemed delivered to the
applicable party or parties thereto; and
(5)Adjustment to Invested Capital. The aggregate “Invested Capital”, under and
as defined in the Amended and Restated Management Agreements for the Non-Sale
Properties shall be reduced by an aggregate of $375 million, allocated among the
Non-Sale Properties as set forth on Schedule 3 and such allocated amounts shall
be reflected in the applicable Amended and Restated Management Agreements with
respect to the Non-Sale Properties.




4

--------------------------------------------------------------------------------






2.2    Sale of Sale Properties. In consideration for the Transactions, SVC shall
use commercially reasonable efforts to sell, rebrand or repurpose each of the
Sale Properties. The parties acknowledge and agree that upon the sale of each
Sale Property, the applicable Amended and Restated Management Agreement in
respect of such Sale Property and any fees, payments, amounts due or obligations
in respect thereof shall terminate in accordance with its terms and that Sale
Property shall thereafter no longer be included in the Amended and Restated
Pooling Agreement in all respects.

Section 3
CONDITIONS TO RESTRUCTURING TRANSACTIONS

3.1    Conditions to Obligations of SVC. The obligation of SVC to consummate the
Transactions is subject to the satisfaction of the following conditions at or
prior to the Effective Time:
(1)    Documents to be Delivered:
(a)    Sonesta or its respective subsidiaries shall have executed and delivered
to SVC in escrow an Amended and Restated Management Agreement for each Existing
Property in the applicable form;
(b)    Sonesta and its respective subsidiaries shall have executed and delivered
to SVC in escrow the Amended and Restated Pooling Agreement;
(c)    Sonesta Holdco shall have delivered to SVC in escrow a certificate in
customary form representing the SVC Shares in the name of SVC;
(d)    Sonesta Holdco and each of the Contributors shall have executed and
delivered to SVC in escrow the Stockholders Agreement;
(e)    Sonesta Holdco shall have executed and delivered to SVC in escrow the
Registration Rights Agreement;
(f)    The transactions contemplated by the Contribution Agreement shall have
been consummated on the terms of the Contribution Agreement, without any
amendment or waiver thereof except as has been consented to by SVC;
(g)    SVC shall have received evidence reasonably satisfactory to it that each
Contributed Entity has good and marketable fee title to the real estate and
improvements identified on Schedule 1 as being owned by it, subject to no
monetary liens or other liens, encumbrances or restrictions that would
reasonably be expected to materially and adversely affect the value or use as
currently used of such real estate and improvements; and


5

--------------------------------------------------------------------------------





(h)    Sonesta Holdco or its respective subsidiaries shall have executed and
delivered to SVC in escrow such other agreements and documents reasonably
necessary to give effect to the transactions contemplated by this Agreement or
otherwise reasonably requested by SVC.
(2)    Sonesta Holdco Representations and Covenants. The representations and
warranties of the Sonesta Parties in this Agreement and in each other
Transaction Document shall be true, correct and complete in all material
respects (or in all respects to the extent qualified by materiality or material
adverse effect); provided that the representations and warranties in Section
4.1(2)(a) and (b) shall be true in all respects on and as of the Effective Time,
as if made as of the Effective Time after giving effect to the contribution of
the interests of the Contributed Entities to Sonesta Holdco pursuant to the
Contribution Agreement (unless such representation and warranty is made as to a
specific date in which case it shall be true, correct and complete in all
material respects as of such date), and the Sonesta Parties shall have performed
in all material respects all covenants and obligations required to be performed
by them under this Agreement and such Transaction Documents on or before the
Effective Time.
(3)    No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal the consummation of any of the transactions contemplated by
this Agreement shall be in effect.

3.2    Conditions to Obligations of Sonesta Holdco. The obligation of Sonesta
Holdco to consummate the Transactions is subject to the satisfaction of the
following conditions as of the Effective Time:
(1)    Documents to be Delivered:
(a)    SVC or its respective subsidiaries shall have executed and delivered to
Sonesta Holdco in escrow an Amended and Restated Management Agreement for each
Existing Property in the applicable form;
(b)    SVC and its respective subsidiaries shall have executed and delivered to
Sonesta Holdco in escrow the Amended and Restated Pooling Agreement;
(c)    SVC shall have executed and delivered to Sonesta Holdco in escrow the
Stockholders Agreement;
(d)    SVC shall have executed and delivered to Sonesta Holdco in escrow the
Registration Rights Agreement; and
(e)    SVC or its respective subsidiaries shall have executed and delivered to
Sonesta Holdco in escrow such agreements and documents


6

--------------------------------------------------------------------------------





reasonably necessary to give effect to the transactions contemplated by this
Agreement or otherwise reasonably requested by Sonesta Holdco.
(2)    SVC Representations and Covenants. The representations and warranties of
the SVC Parties in this Agreement and in each other Transaction Document shall
be true, correct and complete in all material respects (or in all respects to
the extent qualified by materiality or material adverse effect) on and as of the
Effective Time, as if made as of the Effective Time (unless such representation
and warranty is made as to a specific date in which case it shall be true,
correct and complete in all material respects as of such date), and the SVC
Parties shall have performed in all material respects all covenants and
obligations required to be performed by them under this Agreement and such
Transaction Documents on or before the Effective Time.
(3)    No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other Laws preventing
or making illegal the consummation of any of the transactions contemplated by
this Agreement shall be in effect.

Section 4
REPRESENTATIONS AND WARRANTIES

4.1    Sonesta Holdco Representations and Warranties. Sonesta Holdco represents
and warrants to SVC that:
(1)    Organization. Sonesta Holdco and each of its subsidiaries is duly
organized, validly existing and in good standing under the Laws of the state of
its jurisdiction of organization or formation. Sonesta Holdco and each of its
subsidiaries has the requisite power and authority under the Laws of such state
and its organizational or governing documents to conduct its business as it is
now being conducted and to own and operate its properties and assets (except
where the failure to have such power and authority would not have a material
adverse effect on the Sonesta Parties taken as a whole), to execute and deliver
the Transaction Documents to which it is a party, to perform its obligations
thereunder and to consummate the transactions contemplated by the Transaction
Documents to which it is a party. Schedule 4 sets forth each subsidiary of
Sonesta Holdco, including its jurisdiction of organization. Except as set forth
in Schedule 4 each subsidiary of Sonesta Holdco is wholly owned. Sonesta Holdco
is a newly formed entity of the state of Maryland, that has conducted no
business other than its ownership of the equity interests of Sonesta and its
subsidiaries and the Contributed Entities and the transactions contemplated by
this Agreement.
(2)    Capitalization.
(a)    As of the date of this Agreement, the authorized capitalization of
Sonesta Holdco is 1,000,000 shares of common stock, $0.01 par value per share
(the “Sonesta Holdco Common Shares”), of which, immediately prior to the
Effective Time, 261Sonesta Holdco Common Shares are issued and outstanding and
held by the


7

--------------------------------------------------------------------------------





Contributors, and 134 Sonesta Holdco Common Shares are reserved for issuance to
SVC pursuant to this Agreement (the reserved Sonesta Holdco Common Shares, the
“SVC Shares”). When issued, the SVC Shares will constitute approximately, but
not more than, 34% of the issued and outstanding Sonesta Holdco Common Shares as
of such time.
(b)    All of the issued and outstanding Sonesta Holdco Common Shares are, and
as of the Effective Time the SVC Shares will be, duly authorized, validly
issued, fully paid and non-assessable and, other than pursuant to the
Stockholders Agreement, no Person is entitled to preemptive rights in respect of
the issuance of the SVC Shares. Upon issuance, the SVC Shares will not be
subject to any liens, encumbrances or restrictions (including restrictions on
transfer) other than pursuant to applicable securities Laws, the Stockholders
Agreement or liens arising out of SVC’s ownership thereof (other than any such
liens arising out of any act or omission of any Sonesta Party).
(c)    Except as set forth in the Transaction Documents or as set forth in
Schedule 5, there are no outstanding subscriptions, securities, options,
restricted stock units, dividend equivalent rights, warrants, call rights,
profits interests, stock appreciation rights, phantom shares, convertible
securities, rights of first refusal, preemptive rights or other similar rights,
agreements, arrangements, undertakings or commitments of any kind to which
Sonesta Holdco or any of its subsidiaries is a party or by which any of them is
bound obligating Sonesta Holdco or any of its subsidiaries to (i) issue,
deliver, transfer, sell or create, or cause to be issued, delivered,
transferred, sold or created, additional shares of capital stock or other equity
interests, or phantom shares or other contractual rights, the value of which is
determined in whole or in part by the value of any equity security of Sonesta
Holdco or any of its subsidiaries, or securities convertible into or
exchangeable for such shares of capital stock or other equity interests, (ii)
issue, grant, extend or enter into any such subscriptions, securities, options,
restricted stock units, dividend equivalent rights, warrants, calls, rights,
profits interests, stock appreciation rights, phantom shares, convertible
securities, rights of first refusal, preemptive rights or other similar rights,
agreements, arrangements, undertakings or commitments, or (iii) redeem,
repurchase or otherwise acquire any such shares of capital stock or other equity
interests of Sonesta Holdco or any subsidiary of Sonesta Holdco.
(d)    Except as set forth in the Registration Rights Agreement, Sonesta Holdco
is not under any obligation, contingent or otherwise, by reason of any contract
to register the offer and sale or resale of any of its securities under the
Securities Act.
(3)    Authorization. The execution and delivery by the Sonesta Parties of the
Transaction Documents to which they are a party and the consummation of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary trust, corporate or limited liability company, as applicable,
action on the part of the Sonesta Parties. Each of the Transaction Documents,
upon execution and delivery by a Sonesta Party, will be duly and validly
executed by such Sonesta Party and will constitute its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforcement may be subject to (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar Laws relating to creditors’
rights generally, (b) general principles of equity (whether


8

--------------------------------------------------------------------------------





applied in a proceeding at Law or in equity) and (c) any implied covenant of
good faith and fair dealing.
(4)    No Violation. The execution and delivery of the Transaction Documents by
the Sonesta Parties does not, and the consummation of the transactions
contemplated by the Transaction Documents, including the issuance of the SVC
Shares, will not, (a) conflict with, or result in any violation of or default
under, any provision of any Sonesta Party’s organizational documents,
(b) conflict with, or result in any violation of or default under, any Law or
judgment applicable to any Sonesta Party or to which any of their properties or
assets are subject, or (c) conflict with, or, with or without notice or the
lapse of time, result in a breach, termination (or right of termination) or
violation of or default under the terms of any agreement, contract, indenture or
other instrument to which any Sonesta Party is a party or subject or to which
any of their properties or assets are subject, except, with respect to the
foregoing clauses (b) and (c), where such conflict, violation, termination or
default would not impair or delay the consummation of any of the transactions
contemplated by the Transaction Documents or reasonably be expected to have a
material adverse effect on the Sonesta Parties taken as a whole.
(5)    Approvals. The execution and delivery by each Sonesta Party of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated by the Transaction Documents do not (a) require the
consent, approval, order or authorization of any Person under any agreement,
contract, indenture or other instrument or applicable Laws to which any Sonesta
Party is a party or to which any Sonesta Party or any of their properties or
assets are subject or (b) require any declaration, filing or registration with
any Governmental Authority, except those that have been obtained and those the
failure of which to receive would not impair or delay the consummation of any of
the transactions contemplated by the Transaction Documents or reasonably be
expected to have a material adverse effect on the Sonesta Parties taken as a
whole.
(6)    Litigation. No investigation, action or proceeding is pending and, to
Sonesta Holdco’s knowledge, no action or proceeding is threatened in writing,
with respect to any Sonesta Party (a) which questions the validity of any of the
Transaction Documents or any action taken or to be taken pursuant thereto or
would otherwise materially impair or delay the consummation of any of the
Transactions or (b) would reasonably be expected to have material adverse effect
on the Sonesta Parties taken as a whole.
(7)    Compliance with Laws; Permits. Each Sonesta Party is in compliance in all
material respects with all applicable Laws and possesses all material Permits
necessary for the conduct of its business as currently conducted and all such
material Permits are in full force and effect in all material respects.
(8)    Financial Information.
(a)     The audited consolidated financial statements for the year ended
December 31, 2018 and the unaudited consolidated financial statements for the
year ended December 31, 2019 with respect to Sonesta and the unaudited financial
statements for the years ended December 31, 2019 and December 31, 2018 for each
of the


9

--------------------------------------------------------------------------------





Contributed Entities (the “Financial Statements”) have been furnished to the SVC
Parties or their representatives in connection with the Transactions and such
Financial Statements, when furnished, were true, complete and correct in all
material respects and fairly presented in all material respects the financial
position and results of operations of such Sonesta Parties set forth therein as
of their respective dates and for the respective periods presented, and were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved, except in the case of any unaudited financial statements, for
the absence of footnotes and subject to customary year-end adjustments.
(b)    All financial information constituting projections, financial estimates,
budgets, forecasts or other forward looking statements (“Projections”) with
respect to any Sonesta Party furnished to the SVC Parties or their
representatives in connection with the Transactions were prepared in good faith
based on assumptions that are believed by the Sonesta Parties to have been
reasonable at the time furnished (it being understood that such Projections are
subject to significant uncertainties and contingencies and that no assurance can
be given that any particular Projections will be realized and that actual
results may differ from the Projections and that such differences may be
material).
(9)    Absence of Certain Changes. Each Sonesta Party has operated its business
in the ordinary course consistent with past practice since December 31, 2019,
and other than as previously disclosed in writing to SVC, there has not occurred
any change, event, occurrence, circumstance, development or effect that has had
or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Sonesta Parties taken as a whole.
(10)    Absence of Undisclosed Liabilities; Indebtedness. The Sonesta Parties
have no liabilities or obligations of any nature, whether accrued, contingent or
otherwise, except for liabilities or obligations (i) reflected in the Financial
Statements, (ii) that were incurred in the ordinary course of business, none of
which has had or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Sonesta Parties taken as a whole or
(iii) that were incurred in connection with the Transactions.
(11)    Taxes.
(a)    All material Tax Returns required to be filed by or on behalf of each
Sonesta Party have been timely filed with the appropriate Governmental Authority
(taking into account any extensions of time within which to file such Tax
Returns). All such Tax Returns are true, complete, and correct in all material
respects. Each Sonesta Party has duly paid (or there has been paid on its
behalf), or made adequate provisions in accordance with GAAP for, all material
Taxes required to be paid by it, whether or not shown on any Tax Return.
(b)    (i) there are no audits, investigations by any Governmental Authority, or
other proceedings pending or threatened in writing with regard to any Taxes or
Tax Returns of any Sonesta Party; (ii) no material deficiency for Taxes of any
Sonesta Party has been claimed, proposed, or assessed in writing by any
Governmental Authority; and


10

--------------------------------------------------------------------------------





(iii) no Sonesta Party has waived any statute of limitations with respect to the
assessment of material Taxes or agreed to any extension of time with respect to
any Tax assessment or deficiency for any open Tax year.
(c)    Giving effect to the principles of Rev. Rul. 2008-18, 2008-1 C.B. 674,
Sonesta Holdco and its shareholders made (i) a valid election for Sonesta Holdco
to be treated as an “S corporation”, as that term is defined in Section 1361(a)
of the Code, for federal income Tax purposes, and (ii) similar valid elections
under the Laws of any applicable states or other jurisdictions where any Sonesta
Party is, was, or may be subject to Tax, and all such elections will be in
effect at the Effective Time (such elections in (i) and (ii) are collectively
referred to herein as “S Elections”). Each S Election has been in effect with
respect to Sonesta Holdco and any predecessor corporation (within the meaning of
Section 1374(c) of the Code) for each taxable year from the date of such S
Election and will continue until the Effective Time.
(d)    There are no Tax allocation or sharing agreements or similar arrangements
with respect to or involving any Sonesta Party, and after the Effective Time no
Sonesta Party shall be bound by any such Tax allocation agreements or similar
arrangements or have any liability thereunder for amounts due in respect of
periods prior to the Effective Time.
(12)    No Default. No Sonesta Party is in default in any material respect with
respect to any of its indebtedness for borrowed money or under any Material
Contract.

4.2    SVC Representations and Warranties. SVC represents and warrants to
Sonesta Holdco that:
(1)    Organization. Each SVC Party is duly organized, validly existing and in
good standing under the Laws of the state of its jurisdiction of organization or
formation and has the requisite power and authority under the Laws of such state
and its organizational or governing documents to conduct its business as it is
now being conducted and to own, lease and, to the extent applicable, operate its
properties and assets (except where the failure to have such power and authority
would not have a material adverse effect on the SVC Parties taken as a whole)
and to execute and deliver the Transaction Documents to which it is a party and
to perform its obligations thereunder and consummate the transactions
contemplated by the Transaction Documents.
(2)    Authorization. The execution and delivery by the SVC Parties of the
Transaction Documents and the consummation of the transactions contemplated by
the Transaction Documents have been duly authorized by all necessary trust,
corporate or limited liability company, as applicable, action on the part of the
SVC Parties. Each of the Transaction Documents, upon execution and delivery by
an SVC Party, will be duly and validly executed by such SVC Party and will
constitute its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other similar Laws relating to creditors’ rights generally, (b) general


11

--------------------------------------------------------------------------------





principles of equity (whether applied in a proceeding at Law or in equity) and
(c) any implied covenant of good faith and fair dealing.
(3)    No Violation. The execution and delivery of the Transaction Documents by
the SVC Parties does not, and the consummation of the transactions contemplated
by the Transaction Documents will not, (a) conflict with, or result in any
violation of or default under, any provision of any SVC Party’s organizational
documents, (b) conflict with, or result in any violation of or default under,
any Law or judgment applicable to any SVC Party or to which any of their
properties or assets are subject, or (c) conflict with, or, with or without
notice or the lapse of time, result in a breach, termination (or right of
termination) or violation of or default under the terms of any agreement,
contract, indenture or other instrument to which any SVC Party is a party or
subject or to which any of their properties or assets are subject, except, with
respect to the foregoing clauses (b) and (c), where such conflict, violation,
termination or default would not impair or delay the consummation of any of the
transactions contemplated by the Transaction Documents or reasonably be expected
to have a material adverse effect on the SVC Parties taken as a whole.
(4)    Approvals. The execution and delivery by the SVC Parties of the
Transaction Documents and the consummation of the transactions contemplated by
the Transaction Documents do not (a) require the consent, approval, order or
authorization of any Person under any agreement, contract, indenture or other
instrument or applicable Laws to which any SVC Party is a party or to which any
SVC Party or any of their properties or assets are subject or (b) require any
declaration, filing or registration with any Governmental Authority except those
that have been obtained and those the failure of which to receive would not
impair or delay the consummation of any of the transactions contemplated by the
Transaction Documents or reasonably be expected to have a material adverse
effect on the SVC Parties taken as a whole.
(5)    Litigation. No investigation, action or proceeding is pending and, to
SVC’s knowledge, no action or proceeding is threatened in writing in respect of
SVC or any of its subsidiaries which questions the validity of any of the
Transaction Documents or any action taken or to be taken pursuant thereto that
impair or delay the consummation of any of the transactions contemplated by the
Transaction Documents.

Section 5
ADDITIONAL AGREEMENTS

5.1    Cooperation. The Sonesta Parties and SVC Parties shall reasonably
cooperate with each other to consummate the transactions contemplated by this
Agreement.


12

--------------------------------------------------------------------------------






Section 6
MISCELLANEOUS

6.1    Dispute Resolution.
(1)    Disputes. Any disputes, claims or controversies arising out of or
relating to this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, including any disputes, claims or controversies
brought by or on behalf of a party hereto, a direct or indirect parent of a
party, or any holder of equity interests (which, for purposes of this Section
6.1, shall mean any holder of record or any beneficial owner of equity
interests, or any former holder of record or beneficial owner of equity
interests) of a party, either on its own behalf, on behalf of a party or on
behalf of any series or class of equity interests of a party or holders of any
equity interests of a party against a party, or any of their respective
trustees, directors, members, officers, managers (including The RMR Group LLC or
its parent and their respective successor), agents or employees, including any
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance, application or enforcement of this Agreement,
including the agreements set forth in this Section 6.1, or any other Transaction
Document, or the governing documents of a party (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute or Disputes, be resolved through binding and
final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) then in effect,
except as those Rules may be modified in this Section 6.1. For the avoidance of
doubt, and not as a limitation, Disputes are intended to include derivative
actions against the trustees, directors, officers or managers of a party and
class actions by a holder of equity interests against those Persons and a party.
For the avoidance of doubt, a Dispute shall include a Dispute made derivatively
on behalf of one party against another party.
(2)    Selection of Arbitrators. There shall be three (3) arbitrators. If there
are only two (2) parties to the Dispute, each party shall select one (1)
arbitrator within fifteen (15) days after receipt by respondent of a copy of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of such parties. If there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one (1) arbitrator within fifteen (15) days after receipt of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be. If either a claimant
(or all claimants) or a respondent (or all respondents) fail(s) to timely select
an arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one (1) of the three (3) arbitrators proposed by the AAA.


13

--------------------------------------------------------------------------------





If the party (or parties) fail(s) to select the second (2nd) arbitrator by that
time, the party (or parties) who have appointed the first (1st) arbitrator shall
then have ten (10) days to select one (1) of the three (3) arbitrators proposed
by the AAA to be the second (2nd) arbitrator; and, if they should fail to select
the second (2nd) arbitrator by such time, the AAA shall select, within fifteen
(15) days thereafter, one (1) of the three (3) arbitrators it had proposed as
the second (2nd) arbitrator. The two (2) arbitrators so appointed shall jointly
appoint the third (3rd) and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within fifteen (15) days of the
appointment of the second (2nd) arbitrator. If the third (3rd) arbitrator has
not been appointed within the time limit specified herein, then the AAA shall
provide a list of proposed arbitrators in accordance with the Rules, and the
arbitrator shall be appointed by the AAA in accordance with a listing, striking
and ranking procedure, with each party having a limited number of strikes,
excluding strikes for cause.
(3)    Location of Arbitration. Any arbitration hearings shall be held in
Boston, Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland.
(4)    Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
(5)    Arbitration Award. In rendering an award or decision (an “Award”), the
arbitrators shall be required to follow the Laws of the State of Maryland,
without regard to principles of conflicts of law. Any arbitration proceedings or
Award rendered hereunder, and the validity, effect and interpretation of the
agreements set forth in this Section 6.1 shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq. An Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
Law on which it is based. Any monetary Award shall be made and payable in U.S.
dollars free of any tax, deduction or offset. Subject to Section 6.1(7), each
party against which an Award assesses a monetary obligation shall pay that
obligation on or before the thirtieth (30th) day following the date of such
Award or such other date as such Award may provide.
(6)    Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Maryland Law, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s Award to the claimant or the claimant’s attorneys. Each party (or, if
there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, respectively) shall bear the costs
and expenses of its (or their) selected arbitrator and the parties (or, if there
are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third (3rd) appointed arbitrator.


14

--------------------------------------------------------------------------------





(7)    Appeals. Notwithstanding any language to the contrary in this Agreement,
any Award, including but not limited to any interim Award, may be appealed
pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate Rules”).
An Award shall not be considered final until after the time for filing the
notice of appeal pursuant to the Appellate Rules has expired. Appeals must be
initiated within thirty (30) days of receipt of an Award by filing a notice of
appeal with any AAA office. Following the appeal process, the decision rendered
by the appeal tribunal may be entered in any court having jurisdiction thereof.
For the avoidance of doubt, and despite any contrary provision of the Appellate
Rules, Section 6.1 shall apply to any appeal pursuant to this Section 6.1 and
the appeal tribunal shall not render an Award that would include shifting of any
costs or expenses (including attorneys’ fees) of any party.
(8)    Final Judgment. Following the expiration of the time for filing the
notice of appeal, or the conclusion of the appeal process set forth in Section
6.1(7), an Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between those parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators. Judgment upon an Award may be entered in any court having
jurisdiction. To the fullest extent permitted by Law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Award made, except for actions relating to enforcement of the agreements set
forth in this Section 6.1 or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.
(9)    Intended Beneficiaries. This Section 6.1 is intended to benefit and be
enforceable by the parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.

6.2    Confidentiality. Each party shall use commercially reasonable efforts to
maintain the confidentiality of any information concerning the parties or any
subsidiary of another party provided to or discovered by it or its
representatives as a result of the transactions contemplated by the Transaction
Documents and which is not otherwise available on a nonconfidential basis to
such party and shall not (except as may otherwise be appropriate or required
under applicable Law or the rules and regulations of the Securities Exchange
Commission, The Nasdaq Stock Market LLC or the Financial Industry Regulatory
Authority) disclose such information, subject to the provisions of this Section
6.2, to anyone other than those Persons who have a need to know such information
in connection with the conduct of such party’s business, including its
attorneys, accountants and other representatives and agents or during the course
of or in connection with any litigation or other action, arbitration,
investigation or other proceeding based upon or in connection with the subject
matter of this Agreement or the transactions contemplated hereby.


15

--------------------------------------------------------------------------------






6.3    Publicity. The parties agree that, except as may be appropriate or
required under applicable Law (including, without limitation, the rules and
regulations of the Securities Exchange Commission, The Nasdaq Stock Market LLC
or the Financial Industry Regulatory Authority), no party shall, with respect to
this Agreement and the transactions contemplated hereby, contact or conduct
negotiations with public officials, make any public pronouncements, issue press
releases or otherwise furnish information regarding this Agreement or the
transactions contemplated hereby to any third party without the consent of the
other party, which consent shall not be unreasonably withheld or delayed.

6.4    Notices.
(1)    All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of electronic
confirmation of delivery sent by the sender’s computer, in the case of a notice
by electronic mail, and, in all other cases, upon the date of receipt or
refusal, except that whenever under this Agreement a notice is either received
on a day which is not a Business Day or is required to be delivered on or before
a specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.
(2)    All such notices shall be addressed,
if to any Sonesta Party, to:
Sonesta Holdco Corporation
400 Centre Street
Newton, Massachusetts 02458
Attn: Jennifer B. Clark
E-Mail: jclark@rmrgroup.com
with a copy to:
Skadden Arps Meagher & Flom LLP
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Attn: Faiz Ahmad
E-Mail: faiz.ahmad@skadden.com
If to any SVC Party, to:
Service Properties Trust
Two Newton Place, Suite 300
255 Washington Street
Newton, Massachusetts 02458



16

--------------------------------------------------------------------------------





Attn: John G. Murray
E-Mail: jmurray@rmrgroup.com
with a copy to:
Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn: Nicole Rives
E-Mail: nrives@sullivanlaw.com
(3)    By notice given as herein provided, the parties and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other Parties of such notice.

6.5    Waivers, Etc. No provision of this Agreement may be waived except by a
written instrument signed by the party waiving compliance. No waiver by any
party hereto of any of the requirements hereof or of any of such party’s rights
hereunder shall release the other parties from full performance of their
remaining obligations stated herein. No failure to exercise or delay in
exercising on the part of any party hereto any right, power or privilege of such
party shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege by such party.
Except as otherwise provided herein, this Agreement may not be amended, nor
shall any waiver, change, modification, consent or discharge be effected, except
by an instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought.

6.6    Assignment, Successors and Assigns; Third Party Beneficiaries. This
Agreement and all rights and obligations hereunder shall not be assignable by
any party without the written consent of the other parties, except to a
successor to such party by merger or consolidation or an assignee of
substantially all of the assets of such party. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as specified in Section 6.1, this
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other Person.

6.7    Severability. If any provision of this Agreement shall be held or deemed
to be, or shall in fact be, invalid, inoperative or unenforceable as applied to
any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.


17

--------------------------------------------------------------------------------






6.8    Counterparts, Etc. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.9    Governing Law. This Agreement shall be interpreted, construed, applied
and enforced in accordance with the Laws of State of Maryland applicable to
contracts between residents of Maryland which are to be performed entirely
within Maryland subject to the provisions of Section 6.1.

6.10    Expenses. The SVC Parties and the Sonesta Parties shall each be
responsible for their own out of pocket costs, expenses and attorneys’ fees
incurred in connection with the consummation of the transactions contemplated by
this Agreement, and, in the case of attorneys’ fees, as incurred by any of them
in connection with the negotiation, execution and delivery of Transaction
Documents. Notwithstanding anything in the Existing Management Agreements, the
Amended and Restated Management Agreements, Existing Pooling Agreement or the
Amended and Restated Pooling Agreement, out of pocket costs, expenses and
attorneys’ fees paid by a Sonesta Party pursuant to this Section 6.10 will not
constitute “Invested Capital,” as defined in the Amended and Restated Management
Agreements, or “Aggregate Invested Capital,” as defined in the Amended and
Restated Pooling Agreement.

6.11    Section and Other Headings; Interpretation. The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement. The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection, Schedule and Exhibit references are to this
Agreement, unless otherwise specified. The singular and plural use of a defined
term shall have the correlative meaning. The words “including” and “include”
shall be deemed to be followed by the words “without limitation.”

6.12    SVC NON-LIABILITY OF TRUSTEES. THE AMENDED AND RESTATED DECLARATION OF
TRUST ESTABLISHING SVC, DATED AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS
FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND,
PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SVC SHALL
BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF,
OR CLAIM AGAINST, SVC. ALL PERSONS DEALING WITH SVC IN ANY WAY SHALL LOOK ONLY
TO THE ASSETS OF SVC FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

6.13    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof and
supersedes all previous contracts and understandings between the parties with
respect to the subject matter hereof and thereof.

6.14    Survival. The representations of Sonesta Holdco in Sections 4.1(1),
4.1(2) and 4.1(3) and of SVC in Section 4.2(1) and 4.2(2) shall survive for the
applicable statute of limitations with respect to a claim for breach of such
representation, and all other representations and warranties of the parties set
forth in this Agreement shall survive for nine (9) months after the Effective
Time. All covenants and other


18

--------------------------------------------------------------------------------





agreements of the parties in this Agreement shall survive until fully performed
or terminated in accordance with their terms.

6.15    Acknowledgement of Disclaimer of Other Representations and Warranties.
Each of the parties acknowledge and agree that, except for the representations
and warranties expressly set forth in Section 4.1, in the case of Sonesta
Holdco, and expressly set forth in Section 4.2 in the case of SVC, no party
makes, or has made, any representation or warranty relating to itself or its
business or otherwise, and SVC is not relying on any representation or warranty
by the Sonesta Holdco except for those expressly set forth in Section 4.1 and
Sonesta Holdco is not relying on any representation or warranty by SVC except
for those expressly set forth in Section 4.2. SVC acknowledges that is has
conducted, to its satisfaction, its own independent review and analysis of the
businesses, assets, condition, operations and prospects of the Sonesta Parties
and whether to proceed with the transactions contemplated by this Agreement.

6.16    Non-Recourse. This Agreement may only be enforced against, and any claim
or cause of action based upon, arising out of, or related to this Agreement, or
the negotiation, execution or performance of this Agreement, may only be brought
against Sonesta Holdco or SVC, then in each case only with respect to the
specific obligations set forth herein with respect to such party. No trustee,
director, officer, stockholder employee or agent of a Sonesta Party or an SVC
Party shall have any liability for any obligations or liabilities of a Sonesta
Party on the one hand, or an SVC Party, on the other hand, for any claim based
on, in respect of, or by reason of, the transactions contemplated by this
Agreement, any failure of the transactions contemplated by this Agreement to be
consummated or any breach or failure to perform hereunder.

6.17    Further Assurances. The parties shall use all reasonable efforts to
take, or cause to be taken, all appropriate action, to do or cause to be done
all things necessary, proper or advisable, and to execute and deliver such
documents and other papers, as SVC may reasonably deem necessary or desirable,
in each case at SVC’s sole expense, to effect the Transactions consistent with
the requirements for SVC to maintain its qualification for taxation as a “real
estate investment trust” under the Code.
[Signature page follows]


19

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.


SERVICE PROPERTIES TRUST, on behalf of itself and the other SVC Parties

By:    /s/ John G. Murray                
        John G. Murray
        President and Chief Executive Officer


SONESTA HOLDCO CORPORATION, on behalf of itself and the other Sonesta Parties

By:    /s/ Carlos R. Flores            
        Carlos R. Flores
        President and Chief Executive Officer


[Signature Page to Sonesta Transaction Agreement]

--------------------------------------------------------------------------------


 


EXHIBIT A-1
FORM OF AMENDED AND RESTATED MANAGEMENT AGREEMENT
(SALE PROPERTIES)







--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------


Final Form – Sale Properties




[For Sale Properties]
[Property Name]


AMENDED AND RESTATED
MANAGEMENT AGREEMENT
BY AND BETWEEN
SONESTA INTERNATIONAL HOTELS CORPORATION
AS “MANAGER”

AND
[PROPERTY OWNER]
AS “OWNER”
DATED AS OF FEBRUARY 27, 2020







--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1 APPOINTMENT OF MANAGER
1


 
 
1.01 Appointment
1


1.02 Management of the Hotel
1


1.03 Services Provided by Manager
4


1.04 Employees
4


1.05 Right to Inspect
5


 
 
ARTICLE II TERM
5


 
 
2.01 Term
5


2.02 Early Termination
5


 
 
ARTICLE III COMPENSATION OR MANAGER; DISBURSEMENTS
6


 
 
3.01 Fees
6


A. Base Management Fee;
6


B. Reservation Fee;
6


C. System Fee;
6


D. Procurement and Construction Supervision Fee;
6


E. Loyalty Program Fee;
6


F. Marketing Program Fee; and
6


G. Incentive Management Fee
6


3.02 Disbursements
6


3.03 Timing of Payments
7


 
 
ARTICLE IV ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS;
7


                      WORKING CAPITAL AND OPERATING LOSSES
 
 
 
4.01 Accounting, Interim Payment and Annual Reconciliation
7


4.02 Books and Records
8


4.03 Accounts
9


4.04 Annual Operating Projection
9


4.05 Working Capital
9


4.06 Operating Losses
10


 
 







    

--------------------------------------------------------------------------------





ARTICLE V REPAIRS; MAINTENANCE AND REPLACEMENTS
10


 
 
5.01 Manager's Maintenance Obligation
10


5.02 Repairs and Maintenance to be Paid from Gross Revenues
11


5.03 Repairs and Maintenance to be Paid by Owner or Landlord
11


5.04 [Reserved]
11


5.05 Capital Estimate
11


5.06 Additional Requirements
12


5.07 Ownership of Replacements
12


 
 
ARTICLE VI INSURANCE, DAMAGE, CONDEMNATION, AND
 
                      FORCE MAJEURE
13


 
 
6.01 General Insurance Requirements
13


6.02 Waiver of Subrogation
13


6.03 Risk Management
13


6.04 Damage and Repair
13


6.05 Damage Near End of Term
14


6.06 Condemnation
14


6.07 Partial Condemnation
15


6.08 Temporary Condemnation
15


6.09 Allocation of Award
16


6.10 Effect of Condemnation
16


 
 
ARTICLE VII TAXES
16


 
 
7.01 Real Estate and Personal Property Taxes
16


 
 
ARTICLE VIII OWNERSHIP OF THE HOTEL
17


 
 
8.01 Ownership of the Hotel
17


8.02 No Covenants, Conditions or Restrictions
17


8.03 Liens; Credit
18


8.04 Financing
18


 
 
ARTICLE IX DEFAULTS
19


 
 
9.01 Manager Events of Default
19


 
 
 
 
 
 











ii

--------------------------------------------------------------------------------





9.02 Remedies for Manager Events of Default
20


9.03 Owner Events of Default
22


9.04 Remedies for Owner Events of Default
22


 
 
ARTICLE X ASSIGNMENT AND SALE
23


 
 
10.01 Assignment
23


10.2 [Reserved]
23


10.03 Amendment of the Lease
23


 
 
ARTICLE XI MISCELLANEOUS
24


 
 
11.01 Right to Make Agreement
24


11.02 Actions By Manager
25


11.03 Relationship
25


11.04 Applicable Law
25


11.05 Notices
25


11.06 Environmental Matters
26


11.07 Confidentiality
27


11.08 Projections
27


11.09 Actions to be Taken Upon Termination
27


11.10 Trademarks, Trade Names and Service Marks
29


11.11 Waiver
30


11.12 Partial Invalidity
30


11.13 Survival
30


11.14 Negotiation of Agreement
30


11.15 Entire Agreement
30


11.16 Affiliates
30


11.17 Disputes
31


A. Disputes
31


B. Selection of Arbitrators
31


C. Location of Arbitrators
32


D. Scope of Discovery
32


E. Arbitration Award
32


F. Costs
32



















iii

--------------------------------------------------------------------------------





G. Appeals
33


H. Final Judgment
33


I. Intended Beneficiaries
33


11.18 Permitted Contests
33


11.19 Estoppel Certificates
34


11.20 Indemnification
34


11.21 Remedies Cumulative
35


11.22 Amendments and Modifications
35


11.23 Claims; Binding Effect; Time of the Essence; Nonrecourse
35


11.24 Counterparts; Headings
35


11.25 No Political Contributions
35


11.26 REIT Qualifications
36


11.27 Adverse Regulatory Event
36


11.28 Tax Matters
37


11.29 Third Party Beneficiaries
37


 
 
ARTICLE XII DEFINITION OF TERMS; CONSTRUCTION
37


 
 
12.01 Definition of Terms
37


12.02 Construction
47



Exhibit A    The Site




iv

--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is executed as
of February 27, 2020 (the “Effective Date”), by [Property Owner], [a Maryland
corporation][a Maryland limited liability company] (“Owner”), and Sonesta
International Hotels Corporation, a Maryland corporation (“Manager”).
R E C I T A L S:
A.[Property Landlord] (“Landlord”) is the owner of fee title to the real
property (the “Site”) described on Exhibit A to this Agreement on which certain
improvements have been constructed consisting of a building or buildings
containing [ # of Rooms] Guest Rooms, and certain other amenities and related
facilities (collectively, the “Building”). The Site and the Building, in
addition to certain other rights, improvements, and personal property, are
referred to as the “Hotel” and more particularly described in the definition in
Section 12.01. Pursuant to the Lease, Landlord has leased the Hotel to Owner.
B.    Owner and Manager have previously entered into a Management Agreement,
dated as of [Date of Prior Management Agreement] (the “Initial Effective Date”),
as amended, pursuant to which Owner engaged Manager to manage and operate the
Hotel (the “Prior Management Agreement”). Manager and Owner desire to amend and
restate the terms and provisions of the Prior Management Agreement in their
entirety and replace them with the terms and provisions of this Agreement
effective as of 12:01 a.m. on the Effective Date.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, Owner and Manager agree as follows:

Article I

APPOINTMENT OF MANAGER

1.01    Appointment. Subject to the provisions of this Agreement, Owner hereby
engages Manager to supervise, direct and control the management and operation of
the Hotel during the Term. Manager accepts such engagement and agrees to manage
and operate the Hotel during the Term in accordance with the terms and
conditions of this Agreement. The Hotel shall be known as [Property Name]. All
capitalized terms shall have the meaning ascribed to them in Article XII.

1.02    Management of the Hotel.
A.    The management and operation of the Hotel shall be under the exclusive
supervision and control of Manager except as otherwise specifically provided in
this Agreement. Manager shall manage and operate the Hotel in an efficient and
economical manner consistent with standards prevailing in other hotels in the
System, including all activities in connection therewith which are customary and
usual to such an operation (provided, however, that if the market area or the
physical peculiarities of the Hotel warrant, in the reasonable judgment of
Manager, a deviation from such standards shall be permitted (the “Operating
Standards”)). Manager shall, in accordance with the System Standards, the
Operating Standards and the terms of this Agreement:


    

--------------------------------------------------------------------------------





1.    Recruit, employ, supervise, direct and (when appropriate) discharge the
employees at the Hotel.
2.    Establish Guest Room rates and prices, rates and charges for services
provided in the Hotel.
3.    Establish administrative policies and procedures, including policies and
procedures for employment, control of revenue and expenditures, maintenance of
bank accounts for the purchasing of supplies and services, control of credit,
and scheduling of maintenance and verify that the foregoing procedures are
operating in a sound manner.
4.    Manage expenditures to replenish Inventories and Fixed Asset Supplies,
make payments on accounts payable and collect accounts receivable.
5.    Arrange for and supervise public relations and advertising and prepare
marketing plans.
6.    Procure all Inventories and replacement Fixed Asset Supplies.
7.    Prepare and deliver Monthly Statements, Annual Operating Statements,
Annual Operating Projections, Capital Estimates, Capital Statements and such
other information required by this Agreement or as Owner may reasonably request.
8.    Plan, execute and supervise repairs, maintenance, alterations and
improvements at the Hotel.
9.    Provide, or cause to be provided, risk management services relating to the
types of insurance required to be obtained or provided by Manager under this
Agreement and provide such information related to risk management as Owner may
from time to time reasonably request.
10.    Obtain and keep in full force and effect, either in its own name or in
Owner’s and/or Landlord’s name, as may be required by applicable law, any and
all licenses and permits to the extent within the control of Manager (or, if not
within the control of Manager, Manager shall use commercially reasonable efforts
to obtain and keep same in full force and effect).
11.    Reasonably cooperate in a Sale of the Hotel or in obtaining a Mortgage.
12.    On behalf of Owner, negotiate, enter into and administer leases,
subleases, licenses and concession agreements for all public space at the Hotel
(including all retail, office and lobby space and antenna leases on rooftop
areas) and administer, comply with and arrange for extensions of any ground
lease or common interest realty associations as necessary.
13.    On behalf of Owner, negotiate, enter into and administer service
contracts and licenses for the operation of the Hotel, including contracts and
licenses for health and safety, systems maintenance, electricity, gas,
telephone, cleaning, elevator and boiler maintenance, air conditioning
maintenance, laundry and dry cleaning, master television service, internet
service, use


2



--------------------------------------------------------------------------------





of copyrighted materials (such as music and videos), entertainment and other
services as Manager deems advisable.
14.    Negotiate, enter into and administer contracts for the use of banquet and
meeting facilities and Guest Rooms by groups and individuals.
15.    Take reasonable action to collect and institute in its own name or in the
name of Owner or the Hotel, in each instance as Manager in its reasonable
discretion deems appropriate, legal actions or proceedings to collect charges,
rent or other income derived from the operation of the Hotel or to oust or
dispossess guests, tenants, members or other persons in possession therefrom, or
to cancel or terminate any lease, license or concession agreement for the breach
thereof or default thereunder by Owner, licensee or concessionaire.
16.    Make representatives available to consult with and advise Owner, at
Owner’s reasonable request, concerning policies and procedures affecting the
conduct of the business of the Hotel.
17.    Collect on behalf of Owner and account for and remit to governmental
authorities all applicable excise, sales, occupancy and use taxes or similar
governmental charges collected by or at the Hotel directly from guests, members
or other patrons, or as part of the sales price of any goods, services or
displays, such as gross receipts, admission or similar or equivalent taxes,
duties, levies or charges.
18.    Keep Owner advised of significant events which occur with respect to the
Hotel which might reasonably be expected to have a material adverse effect on
the financial performance or value of the Hotel.
19.    Perform such other tasks with respect to the Hotel as are customary and
consistent with the Operating Standards and the System Standards.
B.    Manager shall use commercially reasonable efforts to comply with all Legal
Requirements and Insurance Requirements pertaining to its operation of the
Hotel.
C.    Manager shall use commercially reasonable efforts to obtain and maintain
all approvals necessary to use and operate the Hotel in accordance with the
System Standards, Operating Standards and Legal Requirements. Owner shall
cooperate with Manager and shall (or cause Landlord to) execute all applications
and consents reasonably required to be executed by Owner in order for Manager to
obtain and maintain such approvals.
D.    Manager shall not use, and shall exercise commercially reasonable efforts
to prevent the use of, the Hotel and Owner’s Personal Property, if any, for any
unlawful purpose. Manager shall not commit, and shall use commercially
reasonable efforts to prevent the commission of, any waste at the Hotel. Manager
shall not use, and shall use commercially reasonable efforts to prevent the use
of, the Hotel in such a manner as will constitute an unlawful nuisance. Manager
shall use commercially reasonable efforts to prevent the use of the Hotel in
such a manner as might reasonably be expected to impair Owner’s or Landlord’s
title thereto or any portion thereof or might reasonably be expected to give
rise for a claim or claims for adverse


3



--------------------------------------------------------------------------------





use or adverse possession by the public, or of implied dedication of the Hotel
or any portion thereof.

1.03    Services Provided by Manager.
A.    Manager shall furnish certain services, from time to time during the Term,
which are furnished generally on a central or regional basis to other hotels in
the System which are managed by Manager, and which benefit the Hotel as a
participant in the System, such as: national sales office services; central
operational support for rooms, food and beverage and engineering; central
training services; career development; management personnel relocation; central
safety and loss prevention services; central advertising and promotion
(including direct and image media and advertising administration); consumer
affairs to the extent not charged or allocated directly to the Hotel; the
national reservations system service and inventory and revenue management
services; centralized payroll and accounting services; computer system
development, support and operating costs; and central monitoring and management
support from “line management” personnel such as area managers.
Other than the charges for the national reservation system services, for which
Manager receives the Reservation Fee, the Loyalty Program Fee and the Marketing
Program Fee, the charges for the services listed in this Section 1.03.A. shall
not be separately compensated and are included in the System Fee.
B.    Notwithstanding the foregoing, if after Effective Date it is determined
that there are central or regional services which may be furnished for the
benefit of hotels in the System or in substitution for services now performed at
individual hotels which may be more efficiently or effectively performed on a
group basis, Manager shall furnish such services and Owner and Manager shall
reasonably agree on the allocation of the costs thereof to the affected Hotels,
which agreement shall be reflected in an approved Annual Operating Projection.

1.04    Employees.
A.    All personnel employed at the Hotel shall at all times be the employees of
Manager. Subject to the terms of this Agreement, Manager shall have absolute
discretion with respect to all personnel employed at the Hotel, including,
without limitation, decisions regarding hiring, promoting, transferring,
compensating, supervising, terminating, directing and training all employees at
the Hotel, and, generally, establishing and maintaining all policies relating to
employment; provided Manager shall not enter into any written employment
agreements with any person which purport to bind Owner and/or purport to be
effective regardless of a termination, without obtaining Owner’s consent.
Manager shall comply with all Legal Requirements regarding labor relations; if
either Manager or Owner shall be required, pursuant to any such Legal
Requirement, to recognize a labor union or to enter into a collective bargaining
with a labor union, the party so required shall promptly notify the other party.
Manager shall have the authority to negotiate and settle labor union contracts
with union employees and union representatives and Manager is authorized to
settle labor disputes and administrative claims as may be routinely necessary in
the daily management of the Hotel, provided Owner shall be given prompt notice
of any negotiations which could reasonably be expected to result in contracts
which would bind


4



--------------------------------------------------------------------------------





Owner and shall be provided with any written materials in connection therewith
and at least ten (10) days prior to execution of any contract or amendment.
Manager shall indemnify Owner and Landlord for all costs and expenses (including
reasonable attorneys’ fees) incurred by either of them if either of them are
joined in or made party to any suit or cause of action alleging that Manager has
failed to comply with all Legal Requirements pertaining to the employment of
Manager’s employees at the Hotel.
B.    Manager shall have the authority to hire, dismiss or transfer the Hotel’s
general manager, provided Manager shall keep Owner reasonably informed with
respect to such actions. Upon Owner’s request, Manager will provide the Owner
the opportunity to interview general manager candidates before they are hired.
C.    Manager shall decide which, if any, of the employees of the Hotel shall
reside at the Hotel (provided that Owner’s prior approval shall be obtained if
more than two (2) such employees and their immediate families reside at the
Hotel), and shall be permitted to provide free accommodations and amenities to
its employees and representatives living at or visiting the Hotel in connection
with its management or operation consistent with Manager’s usual practices for
hotels in the System. No person shall otherwise be given gratuitous
accommodations or services without prior approval of Owner and Manager, except
in accordance with usual practices of the hotel and travel industry.

1.05    Right to Inspect. Manager shall permit Owner and Landlord and their
respective authorized representatives to inspect or show the Hotel during usual
business hours upon not less than twenty-four (24) hours’ notice and to make
such repairs as Owner and Landlord are permitted or required to make pursuant to
the terms of the Lease, provided that any inspection or repair by Owner or
Landlord or their representatives shall not unreasonably interfere with the use
and operation of the Hotel and further provided that in the event of an
emergency as determined by Owner or Landlord in its reasonable discretion, prior
notice shall not be required.

ARTICLE II     

TERM

2.01    Term.
A.    The term of this Agreement (the “Term”) shall begin on the Effective Date
and shall continue until January 31, 2037.

2.02    Early Termination. Without limiting either party’s right to terminate
this Agreement under any other provision of this Agreement:
A.    Owner may terminate this Agreement without cause at any time upon sixty
(60) days’ notice to Manager and such termination shall otherwise be in
accordance with the provisions of Section 11.09.


5



--------------------------------------------------------------------------------






ARTICLE III     

COMPENSATION OF MANAGER; DISBURSEMENTS

3.01    Fees. In consideration of the management services to be performed during
the Term, Manager shall be paid the sum of the following:

A.    Base Management Fee;

B.    Reservation Fee;

C.    System Fee;

D.    Procurement and Construction Supervision Fee;

E.    Loyalty Program Fee;

F.    Marketing Program Fee; and

G.    Incentive Management Fee.

3.02    Disbursements. Gross Revenues shall be distributed in the following
order of priority:
A.    First, to pay all Deductions (excluding the Base Management Fee, the
Reservation Fee and the System Fee);
B.    Second, to Manager, an amount equal to the Base Management Fee, the
Reservation Fee and the System Fee;
C.    Third, to Owner, an amount equal to Owner’s Priority;
D.    Fourth, pari passu, (i) to Owner, in an amount necessary to reimburse
Owner for all Owner Working Capital Advances and Owner Operating Loss Advances
(collectively, “Owner Advances”) which have not yet been repaid pursuant to this
Section 3.02, and (ii) to Manager, in an amount necessary to reimburse Manager
for all Additional Manager Advances which have not yet been repaid pursuant to
this Section 3.02. If at any time the amounts available for distribution to
Owner and Manager pursuant to this Section 3.02 are insufficient (a) to repay
all outstanding Owner Advances, and (b) all outstanding Additional Manager
Advances, then Owner and Manager shall be paid from such amounts the amount
obtained by multiplying a number equal to the amount of the funds available for
distribution by a fraction, the numerator of which is the sum of all outstanding
Owner Advances, or all outstanding Additional Manager Advances, as the case may
be, and the denominator of which is the sum of all outstanding Owner Advances
plus the sum of all outstanding Additional Manager Advances;
E.    Fifth, to Manager, an amount equal to the Incentive Management Fee; and
F.    Finally, to Owner, the Owner’s Residual Payment.


6



--------------------------------------------------------------------------------






3.03    Timing of Payments.
A.    Payment of the Deductions, excluding the Base Management Fee, the
Reservation Fee and the System Fee, shall be made in the ordinary course of
business. The Base Management Fee, the Reservation Fee, the System Fee, the
Owner’s Priority, the Incentive Management Fee and the Owner’s Residual Payment
shall be paid on or before the twentieth (20th) day after close of each calendar
month, based upon Gross Revenues or Gross Room Revenues, as the case may be, as
reflected in the Monthly Statement for such month. The Owner’s Priority shall be
determined based upon Invested Capital most recently reported to Manager by
Owner. If any installment of the Base Management Fee, the Reservation Fee, the
System Fee or the Owner’s Priority is not paid when due, it shall accrue
interest at the Interest Rate. Calculations and payments of the Incentive
Management Fee and/or the Owner’s Residual Payment with respect to each calendar
month within a calendar year shall be accounted for cumulatively based upon the
year-to-date Operating Profit as reflected in the Monthly Statement for such
calendar month and shall be adjusted to reflect distributions for prior calendar
months in such year. Additional adjustments to all payments will be made on an
annual basis based upon the Annual Operating Statement for the Year and any
audit conducted pursuant to Section 4.02.B.
B.    Subject to Section 3.03.C, if the portion of Gross Revenues to be
distributed to Manager or Owner pursuant to Section 3.02 is insufficient to pay
amounts then due in full, any amounts left unpaid shall be paid from and to the
extent of Gross Revenues available therefor at the time distributions are made
in successive calendar months until such amounts are paid in full, together with
interest thereon, if applicable, and such payments shall be made from such
available Gross Revenues in the same order of priority as other payments made on
account of such items in successive calendar months.
C.    Other than with respect to Reimbursable Advances, calculations and
payments of the fees and other payments in Section 3.02 and distributions of
Gross Revenues within a Year shall be accounted for cumulatively within a Year,
but shall not be cumulative from one Year to the next. Calculations and payments
of Reimbursable Advances shall be accounted for cumulatively within a Year and
shall be cumulative from one Year to the next.

ARTICLE IV     

ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND OPERATING LOSSES

4.01    Accounting, Interim Payment and Annual Reconciliation.
A.    Within fifteen (15) days after the close of each calendar month, Manager
shall deliver an accounting (the “Monthly Statement”) to Owner showing Gross
Revenues, Gross Room Revenues, occupancy percentage and average daily rate,
Deductions, Operating Profit, and applications and distributions thereof for the
preceding calendar month and year-to-date.
B.    Within forty-five (45) days after the end of each Year, Manager shall
deliver to Owner and Landlord a statement (the “Annual Operating Statement”) in
reasonable detail summarizing the operations of the Hotel for the immediately
preceding Year and an Officer’s


7



--------------------------------------------------------------------------------





Certificate setting forth the totals of Gross Revenues, Deductions, and the
calculation of the Incentive Management Fee and Owner’s Residual Payment for the
preceding Year and certifying that such Annual Operating Statement is true and
correct. Manager and Owner shall, within ten (10) Business Days after Owner’s
receipt of such statement, make any adjustments, by cash payment, in the amounts
paid or retained for such Year as are required because of variances between the
Monthly Statements and the Annual Operating Statement. Any payments shall be
made together with interest at the Interest Rate from the date such amounts were
due or paid, as the case may be, until paid or repaid. The Annual Operating
Statement shall be controlling over the Monthly Statements and shall be final,
subject to adjustments required as a result of an audit requested by Owner or
Landlord pursuant to Section 4.02.B.
C.    (%4) In addition, Manager shall provide such information relating to the
Hotel and public information relating to Manager and its Affiliates that (a) may
be reasonably required in order for Landlord, Owner or SVC, to prepare financial
statements in accordance with GAAP or to comply with applicable securities laws
and regulations and the SEC’s interpretation thereof, (b) may be reasonably
required for Landlord, Owner or SVC, as applicable, to prepare federal, state or
local tax returns, or (c) is of the type that Manager customarily prepares for
other hotel owners. The foregoing does not constitute an agreement by Manager
either to join Landlord, Owner or SVC, as applicable, in a filing with or
appearance before the SEC or any other regulatory authority or to take or
consent to any other action which would cause Manager to be liable to any third
party for any statement or information other than those statements incorporated
by reference pursuant to clause (a) above.
1.    Owner may at any time, and from time to time, provide copies of any of the
statements furnished under this Section 4.01 to any Person which has made or is
contemplating making a Mortgage, or a prospective purchaser in connection with a
Sale of the Hotel, subject to such Person entering into a confidentiality
agreement with Manager as Manager may reasonably require.
2.    In addition, Owner or Landlord shall have the right, from time to time at
Owner’s or Landlord’s as the case may be, sole cost and expense, upon reasonable
notice, during Manager’s customary business hours, to cause Manager’s books and
records with respect to the Hotel to be audited by auditors selected by Owner or
Landlord, as applicable, at the place or places where such books and records are
customarily kept.

4.02    Books and Records.
A.    Books of control and account pertaining to operations at the Hotel shall
be kept on the accrual basis and in all material respects in accordance with the
Uniform System of Accounts and with GAAP (provided that, to the extent of a
conflict, GAAP shall control over the Uniform System of Accounts), or in
accordance with such industry standards or such other standards with which
Manager is required to comply from time to time, with the exceptions, if any,
provided in this Agreement, to the extent applicable which will accurately
record the Gross Revenues and the application thereof. Manager shall retain, for
at least three (3) years after the expiration of each Year, reasonably adequate
records showing Gross Revenues and the application thereof for such Year. The
provisions of this Section 4.02.A shall survive termination.


8



--------------------------------------------------------------------------------





B.    Owner and Landlord may at reasonable intervals during Manager’s normal
business hours, examine such books and records including, without limitation,
supporting data and sales and excise tax returns. If Owner or Landlord desires,
at its own expense, to audit, examine, or review the Annual Operating Statement,
it shall notify Manager in writing within one (1) year after receipt of such
statement of its intention to audit and begin such audit within such one (1)
year after Manager’s receipt of such notice. Owner or Landlord, as the case may
be, shall use commercially reasonable efforts to complete such audit as soon as
practicable after the commencement thereof, subject to reasonable extension if
Landlord’s or Owner’s accountant’s inability to complete the audit within such
time is caused by Manager. If neither Landlord nor Owner makes such an audit,
then such statement shall be deemed to be conclusively accepted by Owner as
being correct, and neither Landlord nor Owner shall have any right thereafter,
except in the event of fraud by Manager, to question or examine the same. If any
audit by Owner or Landlord discloses an understatement or overpayment of any net
amounts due Owner or Manager, Manager shall promptly after completion of the
audit, render a statement to Owner and Landlord setting forth the adjustments
required to be made to the distributions under Section 3.02 for such Year as a
result of such audit and Owner and Manager, as the case may be, shall make any
additional payments required to comply with such revised statement together with
interest at the Interest Rate from the date when due or overpaid. Any dispute
concerning the correctness of an audit shall be settled by arbitration. Manager
shall pay the cost of any audit revealing understatement of Operating Profit by
more than three percent (3%), and such amount shall not be a Deduction. The
provisions of this Section 4.02.B shall survive termination.

4.03    Accounts. All funds derived from the operation of the Hotel shall be
deposited by Manager in a bank account(s) in a bank designated by Manager.
Withdrawals from such accounts shall be made solely by representatives of
Manager whose signatures have been authorized. Reasonable petty cash shall be
maintained at the Hotel.

4.04    Annual Operating Projection. Manager shall furnish to Owner for its
review and comment, at least sixty (60) days prior to the beginning of each
Year, a statement of the estimated financial results of the operation of the
Hotel for the forthcoming Year (“Annual Operating Projection”). Such projection
shall project the estimated Gross Revenues, Deductions, and Operating Profit.
Manager agrees to make qualified personnel from Manager’s staff available to
explain such Annual Operating Projections, at Owner’s request. Manager will at
all times give good faith consideration to Owner’s suggestions regarding any
Annual Operating Projection. Manager shall thereafter submit to Owner, by no
later than January 2nd of such Year, a modified Annual Operating Projection if
any changes are made following receipt of comments from Owner. Manager shall
endeavor to adhere to the Annual Operating Projection. It is understood,
however, that the Annual Operating Projection is an estimate only and that
unforeseen circumstances including the costs of labor, material, services and
supplies, casualty, operation of law, or economic and market conditions may make
adherence to the Annual Operating Projection impracticable, and Manager shall be
entitled to depart therefrom due to causes of the foregoing nature; provided,
however, that nothing herein shall be deemed to authorize Manager to take any
action prohibited by this Agreement or to reduce Manager’s other rights or
obligations hereunder.


9



--------------------------------------------------------------------------------






4.05    Working Capital. On the Initial Effective Date, Owner advanced to
Manager, as Working Capital, an amount equal to [Full Service: $1,500 OR Limited
Service: $750] multiplied by the number of Guest Rooms. Upon notice from
Manager, Owner shall have the right, without any obligation and in its sole
discretion, to advance additional funds necessary to maintain Working Capital
(“Additional Working Capital”) at levels determined by Manager to be reasonably
necessary to satisfy the needs of the Hotel as its operation may from time to
time require within ten (10) Business Days of such request. Any such request by
Manager shall be accompanied by a reasonably detailed explanation of the reasons
for the request. If Owner does not advance such Additional Working Capital,
Manager shall have the right, without any obligation and in its sole discretion,
to fund Additional Working Capital within ten (10) Business Days after such
initial ten (10) day period. All such advances shall be Owner Working Capital
Advances or Additional Manager Advances, as applicable. If neither party elects
to fund Additional Working Capital, Manager may elect, by notice to Owner given
within thirty (30) days thereafter, to terminate this Agreement, which
termination shall be effective thirty (30) days after the date such notice is
given.

4.06    Operating Losses. To the extent there is an Operating Loss for any
calendar month, Owner shall have the right, without any obligation and in its
sole discretion, to fund such Operating Loss within twenty (20) days after
Manager has delivered notice thereof to Owner and any Operating Loss funded by
Owner shall be a “Owner Operating Loss Advance.” If Owner does not fund such
Operating Loss, Manager shall have the right, without any obligation and in its
sole discretion, to fund such Operating Loss within twenty (20) days after such
initial twenty (20) day period, and any Operating Loss so funded by Manager
shall be an Additional Manager Advance. If neither party elects to fund such
Operating Loss, Manager may elect, by notice to Owner given within thirty (30)
days thereafter, to terminate this Agreement, which termination shall be
effective thirty (30) days after the date such notice is given.

ARTICLE V     

REPAIRS, MAINTENANCE AND REPLACEMENTS

5.01    Manager’s Maintenance Obligation. Manager shall maintain the Hotel,
including all private roadways, sidewalks and curbs located thereon, in good
order and repair, reasonable wear and tear excepted, and in conformity with
Legal Requirements, Insurance Requirements, System Standards and any Existing
CC&Rs or Future CC&Rs. Manager shall promptly make or cause to be made all
necessary and appropriate repairs, replacements, renewals, and additions thereto
of every kind and nature, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to the commencement of the Term. All
repairs, renovations, alterations, improvements, renewals, replacements or
additions shall be made in a good, workmanlike manner, consistent with Manager’s
and industry standards for like hotels in like locales, in accordance with all
applicable federal, state and local statutes, ordinances, by‑laws, codes, rules
and regulations relating to any such work. Manager shall not take or omit to
take any action, with respect to the Hotel the taking or omission of which would
materially and adversely impair the value of the Hotel or any part thereof for
its use as a hotel. The cost and expense incurred in connection with Manager’s
obligations hereunder shall be paid either from Gross Revenues or Working
Capital or from funds provided by Owner or Landlord, as the case may be.


10



--------------------------------------------------------------------------------






5.02    Repairs and Maintenance to be Paid from Gross Revenues. Manager shall
promptly make or cause to be made, such routine maintenance, repairs and minor
alterations as it determines are necessary to comply with Manager’s obligations
under Section 5.01. The phrase “routine maintenance, repairs, and minor
alterations” shall include only those which are normally expensed under GAAP.
The cost of such maintenance, repairs and alterations shall be paid from Gross
Revenue or Working Capital.

5.03    Repairs and Maintenance to be Paid by Owner or Landlord. To the extent
funds are provided by Owner or Landlord under Section 5.05, Manager shall
promptly make or cause to be made, all of the items listed below as are
necessary to comply with Manager’s obligations under Section 5.01:
1.    Replacements, renewals and additions related to the FF&E;
2.    Routine or non‑major repairs, renovations, renewals, additions,
alterations, improvements or replacements and maintenance which are normally
capitalized (as opposed to expensed) under GAAP, such as exterior and interior
repainting; resurfacing building walls, floors, roofs and parking areas; and
replacing folding walls and the like (but which are not major repairs,
alterations, improvements, renewals, replacements, or additions to the Hotel’s
structure, roof, or exterior façade, or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems); and
3.    Major repairs, renovations, additions, alterations, improvements, renewals
or replacements to the Hotel including, without limitation, with respect to its
structure, roof, or exterior façade, and to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems.
In consideration for Manager’s services under this Section 5.03, Manager shall
receive the Procurement and Construction Supervision Fee which shall be paid on
the last Business Day of the calendar month following the calendar quarter to
which the Procurement and Construction Supervision Fee relates, in arrears,
based upon the prior month’s Capital Statement.


5.04    [Reserved].

5.05    Capital Estimate.
A.    Manager shall prepare and deliver to Owner and Landlord for their review
and approval, at the same time the Annual Operating Projection is submitted, an
estimate for the Hotel of the capital expenditures necessary during the
forthcoming Year for replacements, renewals, and additions to the FF&E of the
Hotel and repairs, renovations, additions, alterations, improvements, renewals
or replacements to the Hotel of the nature described in Section 5.03 (a “Capital
Estimate”). Manager agrees to make qualified personnel from Manager’s staff
available to explain each Capital Estimate, at Owner’s request. Failure of Owner
or Landlord to approve or disapprove a Capital Estimate within twenty (20)
Business Days after receipt of all information and materials requested by Owner
or Landlord in connection therewith shall be deemed to constitute approval.


11



--------------------------------------------------------------------------------





B.    If any dispute shall arise with respect to the approval by either Owner or
Landlord of a Capital Estimate, Manager shall meet with Owner and Landlord to
discuss the objections, and Manager, Owner and Landlord shall attempt in good
faith to resolve any disagreement relating to the Capital Estimate. If after
sixty (60) days such disagreement has not been resolved, any party may submit
the issue to arbitration.
C.    Provided that there then exists no Manager Event of Default, and Manager
shall otherwise comply with the provisions of Section 5.06, as applicable, Owner
shall, within ten (10) Business Days after notice given not more often than
monthly, disburse (or cause Landlord to disburse) such funds as are required to
fund the capital expenditures in an approved Capital Estimate to Manager.


D.    A failure or refusal by Owner or Landlord to provide the additional funds
required under an approved Capital Estimate (including after resolution by
arbitration, if applicable) shall entitle Manager, at its option, to notify
Owner and Landlord that Manager will terminate this Agreement. If Owner or
Landlord does not make the funds available within thirty (30) days after receipt
of such notice of intent to terminate, Manager may, without obligation and in
its sole discretion, fund all or a portion of the amounts required and any
amounts funded by Manager shall constitute an Additional Manager Advance, or
elect to terminate this Agreement by notice to Owner given within thirty (30)
days thereafter and this Agreement shall terminate as of the date that is one
hundred eighty (180) days after the date of Owner’s receipt of Manager’s notice.

5.06    Additional Requirements.
A.    All expenditures from the amounts funded pursuant to the Capital Estimate
shall be (as to both the amount of each such expenditure and the timing thereof)
both reasonable and necessary given the objective that the Hotel will be
maintained and operated to a standard comparable to competitive properties and
in accordance with the System Standards.
B.    Manager shall provide to Owner and Landlord within twenty (20) days after
the end of each calendar month, a statement (“Capital Statement”) setting forth,
on a line item basis, expenditures made to date and any variances or anticipated
variances and/or amendments from the applicable Capital Estimate.
C.    Owner and Landlord may not withhold their approval of a Capital Estimate
with respect to such items as are (1) required in order for the Hotel to comply
with System Standards, except during the last two (2) years of the Term, during
which time approval may be withheld in Owner’s or Landlord’s discretion; or (2)
required by reason of or under any Insurance Requirement or Legal Requirement,
or otherwise required for the continued safe and orderly operation of the Hotel.

5.07    Ownership of Replacements. All repairs, renovations, additions,
alterations, improvements, renewals or replacements made pursuant to this
Agreement, shall, except as otherwise provided in this Agreement, be the
property of Landlord or Owner, as applicable, as provided under the Lease.


12



--------------------------------------------------------------------------------






ARTICLE VI     

INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE

6.01    General Insurance Requirements. Manager shall, at all times during the
Term, keep (or cause to be kept) the Hotel and all property located therein or
thereon, insured against the risks, including business interruption, and in such
amounts as Owner and Manager shall agree and as may be commercially reasonable.
Any disputes regarding such matters not resolved by the parties within ten (10)
Business Days (which period may be extended upon mutual agreement of the
parties) shall be resolved by arbitration.

6.02    Waiver of Subrogation. Owner and Manager agree that (insofar as and to
the extent that such agreement may be effective without invalidating or making
it impossible to secure insurance coverage from responsible insurance companies
doing business in the State) with respect to any property loss which is covered
by insurance then being carried by Owner or Manager, the party carrying such
insurance and suffering said loss releases the others of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies (and, if Owner or Manager shall self insure in accordance
with the terms hereof, Owner or Manager, as the case may be) shall have no right
of subrogation against the other on account thereof, even though extra premium
may result therefrom. If any extra premium is payable by Manager as a result of
this provision, Owner shall not be liable for reimbursement to Manager for such
extra premium.

6.03    Risk Management. Manager shall be responsible for the provision of risk
management oversight at the Hotel.

6.04    Damage and Repair.
A.    If, during the Term, the Hotel shall be totally or partially destroyed and
the Hotel is thereby rendered Unsuitable for Its Permitted Use, (1) Manager may
terminate this Agreement by sixty (60) days notice to Owner and Landlord, or (2)
Owner may terminate this Agreement by sixty (60) days notice to Manager and
Landlord, whereupon, this Agreement, shall terminate and Landlord shall be
entitled to retain the insurance proceeds payable on account of such damage.
B.    If, during the Term, the Hotel is damaged or destroyed by fire, casualty
or other cause but is not rendered Unsuitable for Its Permitted Use, subject to
Sections 6.04.C and 6.04.D, Manager shall cause the Hotel to be repaired and
restored, in compliance with all Legal Requirements and Insurance Requirements
and so that the Hotel shall be, to the extent practicable, substantially
equivalent in value and general utility to its general utility and value
immediately prior to such damage or destruction and in compliance with System
Standards in consideration of the Procurement and Construction Supervision Fee.
C.    (1)     If the cost of the repair or restoration of the Hotel is less than
the sum of the amount of insurance proceeds received by Owner and Landlord plus
the deductible amount, Owner shall (or shall cause Landlord to) make the funds
necessary to cause the Hotel to be repaired and restored available to Manager.


13



--------------------------------------------------------------------------------





2.    If the amount of insurance proceeds received by Landlord and Owner plus
the deductible amount, is less than the cost of the repair or restoration of the
Hotel, Manager shall give notice to Owner and Landlord setting forth the
deficiency in reasonable detail. Owner shall have the right, without any
obligation and in its sole discretion, to fund the deficiency and shall give
Manager and Landlord notice within twenty (20) days after notice from Manager.
If Owner elects not to fund the deficiency, Landlord shall have the right,
without obligation and in its sole discretion, to fund the deficiency and shall
give Manager and Owner notice within twenty (20) days after notice from Owner.
If neither Landlord nor Owner elect to fund the deficiency, this Agreement shall
terminate and Landlord shall be entitled to retain the insurance proceeds
payable on account of such damage.
D.    If Owner is required or if Owner or Landlord elects to make the funds
necessary to cause the Hotel to be repaired and restored available to Manager,
Owner shall (or shall cause Landlord to) advance the insurance proceeds and any
additional amounts payable by Owner or Landlord to Manager regularly during the
repair and restoration period. Any such advances shall be made not more
frequently than monthly within ten (10) Business Days after Manager submits to
Owner a written requisition and substantiation therefor on AIA Forms G702 and
G703 (or on such other form or forms as may be reasonably acceptable to Owner
and Landlord). Owner or Landlord may condition advancement of the insurance
proceeds and other amounts on (i) the absence of an event of default under the
Lease, (ii) approval of plans and specifications of an architect satisfactory to
Landlord and Owner (which approval shall not be unreasonably withheld or
delayed), (iii) general contractors’ estimates, (iv) architect’s certificates,
(v) unconditional lien waivers of general contractors, if available, (vi)
evidence of approval by all governmental authorities and other regulatory bodies
whose approval is required and (vii) such other certificates as Landlord and
Owner may, from time to time, reasonably require. The Procurement and
Construction Supervision Fee shall be paid on the last Business Day of the
calendar month following the calendar quarter to which the Procurement and
Construction Supervision Fee relates, in arrears, based upon requisitions
submitted in such calendar quarter.
E.    All business interruption insurance proceeds shall be paid to Manager and
included in Gross Revenues. Any casualty which does not result in a termination
of this Agreement shall not excuse the payment of sums due to Owner hereunder.
F.    Manager hereby waives any statutory rights of termination which may arise
by reason of any damage to or destruction of the Hotel.

6.05    Damage Near End of Term. Notwithstanding any provisions of Section 6.04
to the contrary, if damage to or destruction of the Hotel occurs during the last
twelve (12) months of the Term and if such damage or destruction cannot
reasonably be expected to be fully repaired and restored prior to the date that
is nine (9) months prior to the end of the Term, the provisions of Section
6.04.A shall apply as if the Hotel had been totally or partially destroyed and
rendered Unsuitable for Its Permitted Use.

6.06    Condemnation. If, during the Term, either the whole of the Hotel shall
be taken by Condemnation, or a partial Condemnation renders the Hotel Unsuitable
for Its Permitted Use, this Agreement shall terminate and Owner and Landlord
shall seek the Award for their interests in the Hotel as provided in the Lease.
In addition, Manager shall have the right to initiate such


14



--------------------------------------------------------------------------------





proceedings as it deems advisable to recover any damages to which Manager may be
entitled; provided, however, that Manager shall be entitled to retain any Award
it may obtain through such proceedings which are conducted separately from those
of Owner and Landlord only if such Award does not reduce the Award otherwise
available to Owner and Landlord. Any Award received by any Mortgagee under a
Mortgage on the Hotel shall be deemed to be an award of compensation received by
Landlord.

6.07    Partial Condemnation. If, during the Term, there is a partial
Condemnation but the Hotel is not rendered Unsuitable for Its Permitted Use,
subject to Section 6.07.A and 6.07.B, Manager shall cause the untaken portion of
the Hotel to be repaired and restored, in compliance with all Legal Requirements
and Insurance Requirements and so that the untaken portion of the Hotel shall
constitute a complete architectural unit of the same general character and
condition, to the extent practicable, as the Hotel immediately prior to such
partial Condemnation and in compliance with System Standards in consideration of
the Procurement and Construction Supervision Fee.
A.    If the amount of the Award is less than the cost of the repair and
restoration of the Hotel, Manager shall give notice to Owner and Landlord
setting forth the deficiency in reasonable detail. Owner shall have the right
without any obligation and in its sole discretion, to fund the deficiency and
shall give Manager and Landlord notice within twenty (20) days after notice from
Manager. If Owner elects not to fund the deficiency, Landlord shall have the
right without obligation and in its sole discretion, to fund the deficiency and
shall give Manager and Owner notice within twenty (20) days after notice from
Owner. If neither Landlord nor Owner elect to fund the deficiency, this
Agreement shall terminate and Owner and Landlord shall be entitled to retain the
Award.
B.    If Owner or Landlord elects to make the funds necessary to cause the Hotel
to be repaired and restored available to Manager, Owner shall (or shall cause
Landlord to) advance the Award and any additional amounts payable by Owner or
Landlord to Manager regularly during the repair and restoration period. Any such
advances shall be made not more frequently than monthly within ten (10) Business
Days after Manager submits to Owner a written requisition and substantiation
therefor on AIA Forms G702 and G703 (or on such other form or forms as may be
reasonably acceptable to Owner and Landlord). Owner or Landlord may condition
advancement of the insurance proceeds and other amounts on (i) the absence of an
event of default under the Lease, (ii) approval of plans and specifications of
an architect satisfactory to Landlord and Owner (which approval shall not be
unreasonably withheld or delayed), (iii) general contractors’ estimates, (iv)
architect’s certificates, (v) unconditional lien waivers of general contractors,
if available, (vi) evidence of approval by all governmental authorities and
other regulatory bodies whose approval is required and (vii) such other
certificates as Landlord and Owner may, from time to time, reasonably require.
The Procurement and Construction Supervision Fee shall be paid on the last
Business Day of the calendar month following the calendar quarter to which the
Procurement and Construction Supervision Fee relates, in arrears, based upon
requisitions submitted in such calendar quarter.

6.08    Temporary Condemnation. In the event of any temporary Condemnation of
the Hotel or Owner’s interest therein, this Agreement shall continue in full
force and effect. The entire amount of any Award made for such temporary
Condemnation allocable to the Term,


15



--------------------------------------------------------------------------------





whether paid by way of damages, rent or otherwise, shall be paid to Manager and
shall constitute Gross Revenues. A Condemnation shall be deemed to be temporary
if the period of such Condemnation is not expected to, and does not, exceed
twelve (12) months.

6.09    Allocation of Award. Except as provided in Sections 6.06, 6.08 and this
Section 6.09, the total Award shall be solely the property of and payable to
Landlord. Any portion of the Award made for the taking of Owner’s leasehold
interest in the Hotel, loss of business, the taking of Owner’s Personal
Property, or Owner’s removal and relocation expenses shall be the sole property
of, and payable to, Owner. Any portion of the Award made for the taking of
Manager’s interest in the Hotel or Manager’s loss of business during the
remainder of the Term shall be the sole property of, and payable to, Manager,
subject to the provisions of Section 6.06. In any Condemnation proceedings,
Landlord, Owner, and Manager shall each seek its own Award in conformity
herewith, at its own expense.

6.10    Effect of Condemnation. Any Condemnation which does not result in a
termination of this Agreement in accordance with its terms with respect to the
Hotel shall not excuse the payment of sums due to Owner hereunder with respect
to the Hotel and this Agreement shall remain in full force and effect.

ARTICLE VII     

TAXES

7.01    Real Estate and Personal Property Taxes.
A.    Subject to Section 11.18 relating to permitted contests, Manager shall
pay, from Gross Revenues, all Impositions with respect to the Hotel, before any
fine, penalty, interest or cost (other than any opportunity cost as a result of
a failure to take advantage of any discount for early payment) may be added for
non-payment, such payments to be made directly to the taxing authorities where
feasible, and shall promptly, upon request, furnish to Landlord and Owner copies
of official receipts or other reasonably satisfactory proof evidencing such
payments. If any such Imposition may, at the option of the taxpayer, lawfully be
paid in installments (whether or not interest shall accrue on the unpaid balance
of such Imposition), Manager may exercise the option to pay the same (and any
accrued interest on the unpaid balance of such Imposition) in installments and,
in such event, shall pay such installments during the Term as the same become
due and before any fine, penalty, premium, further interest or cost may be added
thereto. Manager shall, upon request, provide such data as is maintained by
Manager with respect to the Hotel as may be necessary to prepare any required
returns and reports by Owner or Landlord.
Owner shall give, and will use reasonable efforts to cause Landlord to give,
copies of official tax bills and assessments which it may receive with respect
to the Hotel and prompt notice to Owner and Manager of all Impositions payable
by Owner under the Lease of which Owner or Landlord, as the case may be, at any
time has knowledge; provided, however, that Landlord’s or Owner’s failure to
give any such notice shall in no way diminish Manager’s obligation hereunder to
pay such Impositions (except that Owner or Landlord, as applicable, shall be
responsible for any interest or penalties incurred as a result of Landlord’s or
Owner’s, as applicable, failure promptly to forward the same).


16



--------------------------------------------------------------------------------





B.    Notwithstanding anything herein to the contrary, each of Owner and Manager
shall pay from its own funds (and not from Gross Revenues of the Hotel) any
franchise, corporate, estate, inheritance, succession, capital levy or transfer
tax imposed on Owner or Manager, as applicable, or any income tax imposed (but
not gross receipt or general excise taxes) on any income of Owner or Manager
(including distributions pursuant to Article III).

ARTICLE VIII     

OWNERSHIP OF THE HOTEL

8.01    Ownership of the Hotel.
A.    Owner and Landlord hereby covenant that neither will hereafter impose or
consent to the imposition of any liens, encumbrances or other charges, except as
follows:
1.    easements or other encumbrances that do not adversely affect the operation
of the Hotel by Manager and that are not prohibited pursuant to Section 8.02;
2.    Mortgages and related security instruments;
3.    liens for taxes, assessments, levies or other public charges not yet due
or due but not yet payable; or
4.    equipment leases for office equipment, telephone, motor vehicles and other
property approved by Manager.
B.    Subject to liens permitted by Section 8.01.A, Owner and Landlord covenant
that, so long as there then exists no Manager Event of Default, Manager shall
quietly hold, occupy and enjoy the Hotel throughout the Term free from
hindrance, ejection or molestation by Owner or Landlord or other party claiming
under, through or by right of Owner or Landlord. Owner agrees to pay and
discharge any payments and charges and, at its expense, to prosecute all
appropriate actions, judicial or otherwise, necessary to assure such free and
quiet occupation as set forth in the preceding sentence.

8.02    No Covenants, Conditions or Restrictions.
A.    Owner and Landlord agree that during the Term, any covenants, conditions
or restrictions, including reciprocal easement agreements or cost‑sharing
arrangements affecting the Site or Hotel (collectively “Future CC&Rs”) which
would (i) prohibit or limit Manager from operating the Hotel in accordance with
System Standards, including related amenities of the Hotel; (ii) allow the Hotel
facilities (for example, parking spaces) to be used by persons other than
guests, invitees or employees of the Hotel; (iii) allow the Hotel facilities to
be used for specified charges or rates that have not been approved by Manager;
or (iv) subject the Hotel to exclusive arrangements regarding food and beverage
operation or retail merchandise, will not be entered into unless Manager has
given its prior written consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed. Manager hereby consents to any easements,
covenants, conditions or restrictions, including without limitation any
reciprocal easement


17



--------------------------------------------------------------------------------





agreements or cost-sharing agreements, existing as of the Initial Effective Date
(collectively, the “Existing CC&Rs”).
B.    All financial obligations imposed on Owner or on the Hotel pursuant to any
Future CC&Rs for which Manager’s consent was required under Section 8.02.A, but
not obtained, shall be paid by Owner.
C.    Manager shall manage, operate, maintain and repair the Hotel in compliance
with all obligations imposed on Owner, Landlord or the Hotel pursuant to any
Existing CC&Rs or Future CC&Rs (unless Manager’s consent was required under
Section 8.02.A, but not obtained) to the extent such Existing CC&Rs and Future
CC&Rs relate to the management, operation, maintenance and repair of the Hotel.

8.03    Liens; Credit. Manager and Owner shall use commercially reasonable
efforts to prevent any liens from being filed against the Hotel which arise from
any maintenance, repairs, alterations, improvements, renewals or replacements in
or to the Hotel. Manager and Owner shall cooperate, and Owner shall cause
Landlord to cooperate, in obtaining the release of any such liens. In no event
shall any party borrow money in the name of, or pledge the credit of, any other
party. Manager shall not allow any lien to exist with respect to its interest in
this Agreement.
Subject to encumbrances permitted under Section 8.01, Manager shall not, to the
extent funds to pay the same are available or provided on a timely basis as
required hereunder, directly or indirectly, create or allow to remain and shall
promptly discharge any lien, encumbrance, attachment, title retention agreement
or claim upon the Hotel, except (a) existing liens for those taxes of Landlord
which Manager is not required to pay hereunder, (b) liens for Impositions or for
sums resulting from noncompliance with Legal Requirements so long as (i) the
same are not yet due and payable, or (ii) are being contested in accordance with
Section 11.18, (c) liens of mechanics, laborers, materialmen, suppliers or
vendors incurred in the ordinary course of business that are not yet due and
payable or are for sums that are being contested in accordance with Section
11.18 and (d) any Mortgages or other liens which are the responsibility of
Landlord.

8.04    Financing. Landlord shall be entitled to encumber the Hotel with a
Mortgage on commercially reasonable terms and in such event, Landlord, Owner and
Manager shall be required to execute and Landlord agrees to require Mortgagee to
execute and deliver an instrument (a “Subordination Agreement”) which shall be
recorded in the jurisdiction where the Hotel is located, which provides:
(i)    This Agreement and any extensions, renewals, replacements or
modifications thereto, and all right and interest of Manager in and to the
Hotel, shall be subject and subordinate to the Mortgage; and
(ii)    If there is a foreclosure of the Mortgage in connection with which title
or possession of such Hotel is transferred to the Mortgagee (or its designee) or
to a purchaser at foreclosure or to a subsequent purchaser from the Mortgagee
(or from its designee) (each of the foregoing, a “Subsequent Holder”), Manager
shall not be disturbed in its rights under this Agreement, so long as (a) no
Manager Event of Default (beyond the applicable notice and cure period, if any)
has occurred thereunder which entitles Owner to terminate this Agreement, and
(b) the Lease has not been terminated as


18



--------------------------------------------------------------------------------





a result of a monetary default which arises from acts or failure to act by
Manager pursuant to this Agreement, provided, however, that such Subsequent
Holder shall not be (a) liable in any way to Manager for any act or omission,
neglect or default of the prior Landlord or Owner (b) responsible for any monies
owing or on deposit with any prior Landlord or Owner to the credit of Manager
(except to the extent actually paid or delivered to such Subsequent Holder), (c)
subject to any counterclaim or setoff which theretofore accrued to Manager
against any prior Landlord or Owner, (d) bound by any modification of this
Agreement subsequent to such Mortgage which was not approved by the Mortgagee,
(e) liable to Manager or beyond such Subsequent Holder’s interest in the Hotel
and the rents, income, receipts, revenues, issues and profits issuing from the
Hotel, or (f) required to remove any Person occupying the Hotel or any part
thereof, except if such person claims by, through or under such Subsequent
Holder. If the Lease is terminated as a result of a non-monetary default which
was not caused by Manager Event of Default pursuant to the terms of this
Agreement or such Subsequent Holder succeeds to the interest of Owner
thereunder, the Mortgagee or Subsequent Holder, as applicable, and Manager shall
agree that the Hotel will continue to be subject to this Agreement (but neither
the Mortgagee nor Subsequent Holder will not be responsible to pay past due
amounts hereunder).

ARTICLE IX     

DEFAULTS

9.01    Manager Events of Default. Each of the following shall constitute a
“Manager Event of Default”:
A.    The filing by Manager of a voluntary petition in bankruptcy or insolvency
or a petition for reorganization under any bankruptcy law, or the admission by
Manager that it is unable to pay its debts as they become due, or the
institution of any proceeding by Manager for its dissolution or termination.
B.    The consent by Manager to an involuntary petition in bankruptcy or the
failure to vacate, within ninety (90) days from the date of entry thereof, any
order approving an involuntary petition by Manager.
C.    The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Manager as bankrupt
or insolvent or approving a petition seeking reorganization or appointing a
receiver, trustee, or liquidator of all or a substantial part of Manager’s
assets, and such order, judgment or decree’s continuing unstayed and in effect
for an aggregate of sixty (60) days (whether or not consecutive).
D.    At Owner’s election, the failure of Manager to make any payment required
to be made in accordance with the terms of this Agreement, on or before the date
due which failure continues for five (5) Business Days after notice from Owner.


19



--------------------------------------------------------------------------------





E.    At Owner’s election, the failure of Manager to perform, keep or fulfill
any of the other covenants, undertakings, obligations or conditions set forth in
this Agreement, on or before the date required for the same, which failure
continues for thirty (30) days after notice from Owner, or, if the Manager Event
of Default is susceptible of cure, but such cure cannot be accomplished within
such thirty (30) day period, if Manager fails to commence the cure of such
Manager Event of Default within fifteen (15) days of such notice or thereafter
fails to diligently pursue such efforts to completion, provided in no event
shall such additional time exceed ninety (90) days.
F.    At Owner’s election, the failure of Manager to maintain insurance
coverages required to be maintained by Manager under Article VI, which failure
continues for five (5) Business Days after notice from Owner (except that no
notice shall be required if any such insurance coverage shall have lapsed).

9.02    Remedies for Manager Events of Default.
A.    In the event of a Manager Event of Default, Owner shall have the right to:
(1) terminate this Agreement by notice to Manager, which termination shall be
effective as of the date set forth in the notice, which shall be at least
thirty (30) days after the date of the notice; (2) institute any and all
proceedings permitted by law or equity, including, without limitation, actions
for specific performance and/or damages; or (3) avail itself of any remedy
described in this Section 9.02.
B.    None of (i) the termination of this Agreement in connection with a Manager
Event of Default, (ii) the repossession of the Hotel or any portion thereof,
(iii) the failure of Owner to engage a replacement manager, nor (iv) the
engagement of any replacement manager for all or any portion of the Hotel, shall
relieve Manager of its liability and obligations hereunder, all of which shall
survive any such termination, repossession or engagement. In the event of any
termination of this Agreement as a result of a Manager Event of Default, Manager
shall forthwith pay to Owner all amounts due and payable through and including
the date of such termination. Thereafter, Manager shall be liable to Owner for,
and shall pay to Owner, as current damages, the amounts which Owner would have
received hereunder for the remainder of the Term had such termination not
occurred, less the net amounts, if any, received from a replacement manager,
after deducting all reasonable expenses in connection with engaging such
replacement, including, all repossession costs, brokerage commissions, legal
expenses, attorneys’ fees, advertising, expenses of employees, alteration costs
and expenses of preparation for such engagement and in the case of Owner’s
Priority and Owner’s Residual Payment, calculated based upon the average of each
of such payments made in each of the three (3) calendar years ended prior to the
date of termination. Manager shall pay such current damages to Owner as soon
after the end of each calendar month as practicable to determine the amounts.
C.    At any time after such termination, whether or not Owner shall have
collected any amounts owing and due up to and including the date of termination
of this Agreement, as liquidated final damages and in lieu of Owner’s right to
receive any other damages due to the termination of this Agreement, at Owner’s
election, Manager shall pay to Owner an amount equal to the present value of the
payments which have been made to Owner between the date of termination and the
scheduled expiration of the Term as Owner’s Priority and the Owner’s


20



--------------------------------------------------------------------------------





Residual Payment if this Agreement had not been terminated, calculated based
upon the average of each of such payments made in each of the three (3) calendar
years ended prior to the date of termination, discounted at an annual rate equal
to the Discount Rate. Nothing contained in this Agreement shall, however, limit
or prejudice the right of Owner to prove and obtain in proceedings for
bankruptcy or insolvency an amount equal to the maximum allowed by any statute
or rule of law in effect at the time when, and governing the proceedings in
which, the damages are to be proved, whether or not the amount be greater than,
equal to, or less than the amount of the loss or damages referred to above.
D.    In case of any Manager Event of Default resulting in Manager being
obligated to vacate the Hotel, Owner may (i) engage a replacement manager for
the Hotel or any part or parts thereof, either in the name of Owner or
otherwise, for a term or terms which may at Owner’s option, be equal to, less
than or exceed the period which would otherwise have constituted the balance of
the Term and may grant concessions or other accommodations to the extent that
Owner reasonably considers advisable and necessary to engage such replacement
manager(s), and (ii) may make such reasonable alterations, repairs and
decorations in the Hotel or any portion thereof as Owner, in its sole and
absolute discretion, considers advisable and necessary for the purpose of
engaging a replacement manager for the Hotel; and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Manager from liability hereunder. Subject to the last sentence of this
paragraph, Owner shall in no event be liable in any way whatsoever for any
failure to engage a replacement manager for the Hotel, or, in the event a
replacement manager is engaged, for failure to collect amounts due Owner. To the
maximum extent permitted by law, Manager hereby expressly waives any and all
rights of redemption granted under any present or future laws in the event of
Manager being evicted or dispossessed, or in the event of Owner obtaining
possession of the Hotel, by reason of the occurrence and continuation of a
Manager Event of Default hereunder. Owner covenants and agrees, in the event of
any termination of this Agreement as a result of a Manager Event of Default, to
use reasonable efforts to mitigate its damages.
E.    Any payments received by Owner under any of the provisions of this
Agreement during the existence or continuance of a Manager Event of Default
shall be applied to Manager’s current and past due obligations under this
Agreement in such order as Owner may determine or as may be prescribed by
applicable law.
F.    If a Manager Event of Default shall have occurred and be continuing,
Owner, after notice to Manager (which notice shall not be required if Owner
shall reasonably determine immediate action is necessary to protect person or
property), without waiving or releasing any obligation of Manager and without
waiving or releasing any Manager Event of Default, may (but shall not be
obligated to), at any time thereafter, make such payment or perform such act for
the account and at the expense of Manager, and may, to the maximum extent
permitted by law, enter upon the Hotel or any portion thereof for such purpose
and take all such action thereon as, in Owner’s sole and absolute discretion,
may be necessary or appropriate therefor. No such entry shall be deemed an
eviction of Manager or result in the termination hereof. All reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Owner in connection therewith, together with interest thereon (to
the extent permitted by law) at the Overdue Rate from the date such sums are
paid by Owner until repaid, shall be paid by Manager to Owner, on demand.


21



--------------------------------------------------------------------------------






9.03    Owner Events of Default. Each of the following shall constitute an
“Owner Event of Default” to the extent permitted by applicable law:
A.    The filing by Owner or SVC of a voluntary petition in bankruptcy or
insolvency or a petition for reorganization under any bankruptcy law, or the
admission by Owner that it is unable to pay its debts as they become due, or the
institution of any proceeding by Owner for its dissolution or termination.
B.    The consent by Owner or SVC to an involuntary petition in bankruptcy or
the failure to vacate, within ninety (90) days from the date of entry thereof,
any order approving an involuntary petition by Owner.
C.    The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Owner or SVC as
bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
Owner’s or SVC’s assets, and such order, judgment or decree’s continuing
unstayed and in effect for an aggregate of sixty (60) days (whether or not
consecutive).
D.    At Manager’s option, the failure of Owner to make any payment required to
be made in accordance with the terms of this Agreement on or before the due date
which failure continues for five (5) Business Days after notice from Manager.
E.    At Manager’s option, the failure of Owner to perform, keep or fulfill any
of the other covenants, undertakings, obligations or conditions set forth in
this Agreement which failure continues for thirty (30) days after notice from
Manager, or, if the Owner Event of Default is susceptible of cure, but such cure
cannot be accomplished within such thirty (30) day period, if Owner fails to
commence the cure of such Owner Event of Default within fifteen (15) days of
such notice or thereafter fails to diligently pursue such efforts to completion,
provided that in no event shall such additional time exceed ninety (90) days.
F.    The occurrence of an event of default beyond any applicable notice and
cure period under any obligation, agreement, instrument or document which is
secured in whole or in part by Owner’s or Landlord’s interest in the Hotel or
the acceleration of the indebtedness secured thereby or the commencement of a
foreclosure thereunder.

9.04    Remedies for Owner Events of Default.
A.    In the event of an Owner Event of Default, Manager shall have the right to
institute any and all proceedings permitted by law or equity, including, without
limitation, actions for specific performance and/or damages, provided except as
expressly provided in this Agreement, Manager shall have no right to terminate
this Agreement by reason of an Owner Event of Default.
B.    Upon the occurrence of an Owner Event of Default pursuant to any of
Sections 9.03.A, 9.03.B or 9.03.C, or which arises with respect to a violation
by Owner or Landlord of Section 10.02 with respect to a Sale of the Hotel,
Manager shall have, in addition to all other rights and remedies provided for
herein, the right to terminate this Agreement by notice to


22



--------------------------------------------------------------------------------





Owner, which termination shall be effective as of the date set forth in the
notice, which shall be at least thirty (30) days after the date of the notice.
Nothing contained in this Agreement shall, however, limit or prejudice the right
of Manager to prove and obtain in proceedings for bankruptcy or insolvency an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater than, equal to, or less than the
amount of the loss or damages referred to above.

ARTICLE X     

ASSIGNMENT AND SALE

10.01    Assignment.
A.    Except as provided in Section 10.01.B, Manager shall not assign, mortgage,
pledge, hypothecate or otherwise transfer its interest in all or any portion of
this Agreement or any rights arising under this Agreement or suffer or permit
such interests or rights to be assigned, transferred, mortgaged, pledged,
hypothecated or encumbered, in whole or in part, whether voluntarily,
involuntarily or by operation of law, or permit the use or operation of the
Hotel by anyone other than Manager or Owner. For the purpose of this Section
10.01, and assignment of this Agreement shall be deemed to include a Change of
Control.
B.    Notwithstanding Section 10.01.A, Manager shall have the right, without
Owner’s consent, to:
1.    assign this Agreement (whether directly or pursuant to the direct or
indirect transfer of interests in Manager) in connection with the sale of all or
substantially all of the business and assets of Manager to a third party;
provided such third party assumes in writing the obligations of Manager under
this Agreement;
2.    assign this Agreement as a result of a Change of Control arising as a
result of a transfer or issuance of capital stock of Sonesta Holdco permitted by
the Stockholders Agreement;
3.    assign this Agreement to a Subsidiary of Manager; provided such Subsidiary
assumes in writing the obligations of Manager under this Agreement; and
4.    sublease or grant concessions or licenses to shops or any other space at
the Hotel so long as the terms of any such subleases or concessions do not
exceed the Term, provided that (a) such subleases or concessions are for
newsstand, gift shop, parking garage, health club, restaurant, bar, commissary,
retail, office or rooftop antenna purposes or similar concessions or uses, (b)
such subleases are on commercially reasonable terms, and (c) such subleases or
concessions will not violate or affect any Legal Requirement or Insurance
Requirement, and Manager shall obtain or cause the subtenant to obtain such
additional insurance coverage applicable to the activities to be conducted in
such subleased space as Landlord and any Mortgagee may reasonably require.


23



--------------------------------------------------------------------------------





C.    Notwithstanding Section 10.01.B, Manager may not assign, mortgage, pledge,
hypothecate or otherwise transfer its interest in all or any portion of this
Agreement to any Person (or any Affiliate of any Person) who (a) does not have
sufficient experience to fulfill Manager’s obligations with respect to the Hotel
under this Agreement, (b) is known in the community as being of bad moral
character, or has been convicted of a felony in any state or federal court, or
is in control of or controlled by Persons who have been convicted of felonies in
any state or federal court; or (c) is, or has an Affiliate that is, a Specially
Designated National or Blocked Person.
D.    Owner shall not assign or transfer its interest in this Agreement without
the prior written consent of Manager; provided, however, that Owner shall have
the right, without such consent to (1) Intentionally Omitted, (2) assign its
interest hereunder to Landlord or an Affiliate of Landlord under the terms of
the Lease, (3) assign its interest hereunder to Manager or an Affiliate of
Manager, and (4) assign its interest hereunder to an Affiliate of Owner in a
corporate restructuring of Owner or any of its Affiliates, provided such
Affiliate satisfies the criteria of Section 10.02.A.
E.    If either party consents to an assignment of this Agreement by the other,
no further assignment shall be made without the express consent in writing of
such party, unless such assignment may otherwise be made without such consent
pursuant to the terms of this Agreement. An assignment by Owner of its interest
in this Agreement approved or permitted pursuant to the terms hereof shall
relieve Owner from its obligations under this Agreement arising from and after
the effective date of such assignment. An assignment by Manager of its interest
in this Agreement shall not relieve Manager from its obligations under this
Agreement unless such assignment occurs in the context of a sale of all or
substantially all of the business of Manager and which is otherwise permitted or
approved, if required, pursuant to this Agreement, in which event Manager shall
be relieved from such obligations arising from and after the effective date of
such assignment.

10.02    [Reserved].

10.03    Amendment of the Lease. The Lease shall not be amended or modified in
any way which would materially reduce Manager’s rights hereunder or impose any
material cost, expense or obligation on Manager.

ARTICLE XI     

MISCELLANEOUS

11.01    Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Agreement nor the finalization of the
transactions contemplated hereby shall violate any provision of law or judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been taken, or at the time of the transaction involved shall not have been given
or taken. Each party covenants that it has and


24



--------------------------------------------------------------------------------





will continue to have throughout the Term, the full right to enter into this
Agreement and perform its obligations hereunder.

11.02    Actions By Manager. Manager covenants and agrees that it shall not take
any action which would be binding upon Owner or Landlord except to the extent it
is permitted to do so pursuant to the terms of this Agreement.

11.03    Relationship. In the performance of this Agreement, Manager shall act
solely as an independent contractor. Neither this Agreement nor any agreements,
instruments, documents or transactions contemplated hereby shall in any respect
be interpreted, deemed or construed as making Manager a partner, joint venturer
with, or agent of, Owner. Owner and Manager agree that neither party will make
any contrary assertion, claim or counterclaim in any action, suit, arbitration
or other legal proceedings involving Owner and Manager. Nothing contained herein
is intended to, nor shall be construed as, creating any landlord-tenant
relationship between Manager and Owner or between Manager and Landlord. Each of
Manager and Owner shall prepare and shall cause their Affiliates to prepare
their financial statements and tax returns consistent with the foregoing
characterization.

11.04    Applicable Law. The Agreement shall be construed under and shall be
governed by the laws of the State of Maryland, without regard to its “choice of
law” rules.

11.05    Notices. Notices, statements and other communications to be given under
the terms of the Agreement shall be in writing and delivered by hand against
receipt or sent by Express Mail service or by nationally recognized overnight
delivery service, addressed to the parties as follows:
To Owner:        [Property Owner]
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn: President
Phone: (617) 964-8389
Fax: (617) 969-5730


To Manager:        Sonesta International Hotels Corporation
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn: President
Phone: (617) 421-5400
Fax: (617) 928-1305


or at such other address as is from time to time designated by the party
receiving the notice. Any such notice that is given in accordance herewith shall
be deemed received when delivery is received or refused, as the case may be.
Additionally, notices may be given by facsimile transmission, provided that a
hard copy of the transmission shall be delivered to the addressee by nationally
recognized overnight delivery service by no later than the second (2nd) Business
Day following such transmission. Facsimiles shall be deemed delivered on the
date of such


25



--------------------------------------------------------------------------------





transmission, if sent on a Business Day and received during the receiving
party’s normal business hours or, if not received during the receiving party’s
normal business hours, then on the next succeeding Business Day.

11.06    Environmental Matters.
A.    Subject to Section 11.06.D, during the Term or at any other time while
Manager is in possession of the Hotel, (1) Manager shall not store, spill upon,
generate, dispose of or transfer to or from the Hotel any Hazardous Substance,
except in compliance with all Legal Requirements, (2) Manager shall maintain the
Hotel at all times free of any Hazardous Substance (except in compliance with
all Legal Requirements), and (3) Manager (a) upon receipt of notice or knowledge
shall promptly notify Owner and Landlord in writing of any material change in
the nature or extent of Hazardous Substances at the Hotel, (b) shall file and
transmit to Owner and Landlord a copy of any Community Right to Know or similar
report or notice which is required to be filed by Manager with respect to the
Hotel pursuant to Title III of the Superfund Amendments and Reauthorization Act
of 1986 or any other Legal Requirements, (c) shall transmit to Owner and
Landlord copies of any citations, orders, notices or other governmental
communications received by Manager with respect to Hazardous Substances or
environmental compliance (collectively, “Environmental Notice”), which
Environmental Notice requires a written response or any action to be taken
and/or if such Environmental Notice gives notice of and/or presents a material
risk of any material violation of any Legal Requirement and/or presents a
material risk of any material cost, expense, loss or damage (an “Environmental
Obligation”), (d) shall observe and comply with all Legal Requirements relating
to the use, maintenance and disposal of Hazardous Substances and all orders or
directives from any official, court or agency of competent jurisdiction relating
to the use, maintenance or disposal or requiring the removal, treatment,
containment or other disposition of Hazardous Substances, and (e) shall pay or
otherwise dispose of any fine, charge or Imposition related thereto, unless
Owner or Manager shall contest the same in good faith and by appropriate
proceedings and the right to use and the value of the Hotel are not materially
and adversely affected thereby.
B.    In the event of the discovery of Hazardous Substances other than those
maintained in accordance with Legal Requirements on any portion of any Site or
in the Hotel during the Term, Manager shall promptly (i) clean up and remove
from and about the Hotel all Hazardous Substances thereon in accordance with all
applicable Environmental Laws (as defined below), (ii) contain and prevent any
further release or threat of release of Hazardous Substances on or about the
Hotel, and (iii) use good faith efforts to eliminate any further release or
threat of release of Hazardous Substances on or about the Hotel, and (iv)
otherwise effect a remediation of the problem in accordance with all applicable
federal, state and local statutes, laws, rules and regulations (now or hereafter
in effect) dealing with the use, generation, treatment, storage, release,
disposal, remediation or abatement of Hazardous Substances (collectively
referred to as “Environmental Laws”).
C.    The actual costs incurred or the estimated costs to be incurred with
respect to any matter arising under Section 11.06.B together with any costs
incurred by Owner with respect to any judgment or settlement approved by Manager
(such approval not to be unreasonably withheld, conditioned or delayed with
respect to any third-party claims including, without limitation, claims by
Landlord arising under the Lease) relating to claims arising from the release or
threat of release


26



--------------------------------------------------------------------------------





of Hazardous Substances on or about any of the Hotels (including reasonable
attorneys’ and consultants’ fees incurred with respect to such matters) are
collectively referred to as “Environmental Costs.”
D.    All Environmental Costs shall be deemed repairs and maintenance under
Section 5.02 or 5.03 and paid as provided therein, as applicable, for the Hotel;
provided, however, that if any of the foregoing costs arise as a result of the
gross negligence or willful misconduct of Manager or any employee of Manager,
such costs shall be paid by Manager at its sole cost and expense and not as a
Deduction, and Manager shall indemnify Owner for any loss, cost, claim or
expense (including reasonable attorneys’ fees) incurred by Owner in connection
therewith. The provisions of this Section 11.06.D shall survive termination.

11.07    Confidentiality. The parties hereto agree that the matters set forth in
this Agreement are strictly confidential and each party will make every effort
to ensure that the information is not disclosed to any outside person or
entities (including the press) without the prior written consent of the other
party except as may be appropriate or required by law, including the rules and
regulations of the SEC or any stock exchange applicable to Owner or its
Affiliates, in any report, prospectus or other filing made by Owner or its
Affiliates with the SEC or any such stock exchange, or in a press release issued
by a party or its Affiliates which is consistent with its investor relations
program conducted in the ordinary course, and as may be reasonably necessary to
obtain licenses, permits, and other public approvals necessary for the
refurbishment or operation of the Hotel, or, subject to Section 4.01.C(2), in
connection with financing or proposed financing of the Hotel, a Sale of the
Hotel, or a sale of a Controlling Interest in Owner.

11.08    Projections. Owner acknowledges that any written or oral projections,
pro formas, or other similar information that has been, prior to execution of
this Agreement, or will, during the Term, be provided by Manager, or any
Affiliate to Owner is for information purposes only and that Manager and any
such Affiliate do not guarantee that the Hotel will achieve the results set
forth in any such projections, pro formas, or other similar information. Any
such projections, pro formas, or other similar information are based on
assumptions and estimates, and unanticipated events may occur subsequent to the
date of preparation of such projections, pro formas, and other similar
information. Therefore, the actual results achieved by the Hotel are likely to
vary from the estimates contained in any such projections, pro formas, or other
similar information and such variations might be material.

11.09    Actions to be Taken Upon Termination. Upon termination of this
Agreement:
A.    Manager shall, within ninety (90) days after termination of this
Agreement, prepare and deliver to Owner a final accounting statement (“Final
Statement”) with respect to the Hotel, consistent with the Annual Operating
Statement, along with a statement of any sums due Manager as of the date of
termination. Within thirty (30) days of the receipt by Owner of such Final
Statement, the parties will make any adjustments, by cash payment, in the
amounts paid or retained as are needed because of the figures set forth in the
Final Statement. Any payments shall be made together with interest at the
Interest Rate from the date such amounts were due or paid, as the case may be,
until paid or repaid. If any dispute shall arise with respect to the Final
Statement which cannot be resolved by the parties within the thirty (30) day
period,


27



--------------------------------------------------------------------------------





it shall be settled by arbitration, provided however, that any cash adjustments
relating to items which are not in dispute shall be made within the thirty (30)
day period. The cost of preparing the Final Statement shall be a Deduction,
unless the termination occurs as a result of a Manager Event of Default or an
Owner Event of Default, in which case the defaulting party shall pay such cost.
Manager and Owner acknowledge that there may be certain adjustments for which
the information will not be available at the time of the Final Statement and the
parties agree to readjust such amounts and make the necessary cash adjustments
when such information becomes available, provided, however, that all accounts
shall be deemed final as of the second (2nd) anniversary of the date of
termination.
B.    Upon a termination, Manager shall disburse to Owner all Working Capital
(excluding funds to be held in escrow pursuant to Section 11.09.I) remaining
after payment of all Deductions and all amounts then payable to Manager or
Owner.
C.    Manager shall make available to Owner such books and records respecting
the Hotel (including those from prior years, subject to Manager’s reasonable
records retention policies) as will be needed by Owner to prepare the accounting
statements, in accordance with the Uniform System of Accounts, for the Hotel for
the Year in which the termination occurs and for any subsequent Year.
D.    Manager shall (to the extent permitted by law) assign to Owner or its
designee all operating licenses and permits for the Hotel which have been issued
in Manager’s name (including liquor and restaurant licenses, if any).
E.    If Owner does not exercise its right under Section 11.09.G and/or a
successor Manager is not a franchisee of Manager, Manager shall have the option,
to be exercised within thirty (30) days after termination, to purchase at their
then book value, any items of Inventories and Fixed Asset Supplies marked with
any Trade Name, other trade name, symbol, logo or design. If Manager does not
exercise such option, Owner agrees that any such items not so purchased will be
used exclusively at the Hotel until they are consumed.
F.    Manager shall, at Owner’s sole cost and expense, use commercially
reasonable efforts to cooperate with Owner or its designee in connection with
the transfer of management of the Hotel including processing of all applications
for licenses, operating permits and other governmental authorizations and the
assignment of all contracts entered into by Manager with respect to the use and
operation of the Hotel as then operated, but excluding all insurance contracts
and multi-property contracts not limited in scope to the Hotel (if applicable)
and all contracts with Affiliates of Manager.
G.    Owner or its designee shall have the right to operate the improvements on
the Site without modifying the architectural design, notwithstanding the fact
that such design or certain features thereof may be proprietary to Manager
and/or protected by trademarks or service marks held by Manager or an Affiliate,
provided that such use shall be confined to the Site. Further, provided that the
Hotel then satisfies the System Standards, Owner or its designee shall be
entitled (but not obligated) to operate the Hotel under the Trade Names for a
period of one (1) year following termination in consideration for which Owner or
its designee shall pay the then


28



--------------------------------------------------------------------------------





standard franchise fees of Manager and its Affiliates and shall comply with the
other applicable terms and conditions of the form of franchise agreement then
being entered into and Manager will continue to provide services to the Hotel
including, reservations and communication services; provided, however, that all
such services shall be provided in accordance with the applicable terms and
conditions of the form of franchise agreement.
H.    Any computer software (including upgrades and replacements) at the Hotel
owned by Manager, an Affiliate, or the licensor of any of them is proprietary to
Manager, such Affiliate, or the licensor of any of them and shall in all events
remain the exclusive property of Manager, the Affiliate or the licensor of any
of them, as the case may be, and nothing contained in this Agreement shall
confer on Owner the right to use any of such software. Manager shall have the
right to remove from the Hotel without compensation to Owner any computer
software (including upgrades and replacements), including, without limitation,
the System software, owned by Manager, any Affiliate or the licensor of any of
them and any computer equipment utilized as part of a centralized reservation
system or owned by a party other than Owner.
I.    If this Agreement is terminated for any reason, other than by reason of a
Manager Event Default, and excluding a termination as a result of the expiration
of the Term, an escrow fund shall be established from Gross Revenues to
reimburse Manager for all reasonable costs and expenses incurred by Manager in
terminating its employees at the Hotel, such as severance pay, unemployment
compensation, employment relocation, and other employee liability costs arising
out of the termination of employment of such employees. If Gross Revenues are
insufficient to meet the requirements of such escrow fund, then Manager shall
have the right to withdraw the amount of such expenses from Working Capital or
any other funds of Owner with respect to the Hotel held by or under the control
of Manager. Owner or its designee shall have the right to offer employment to
any employee whom Manager proposes to terminate and Manager shall cooperate with
Owner in connection therewith.
J.    Manager shall peacefully vacate and surrender the Hotel to Owner.
The provisions of this Section 11.09 shall survive termination.

11.10    Trademarks, Trade Names and Service Marks. The names “Sonesta,” “Royal
Sonesta,” “Sonesta Suites,” “Sonesta ES Suites” and “Sonesta Resorts” (each of
the foregoing names, together with any combination thereof, collectively, the
“Trade Names”) when used alone or in connection with another word or words, and
the Sonesta trademarks, service marks, other trade names, symbols, logos and
designs shall in all events remain the exclusive property of Manager and except
as provided in Section 11.09.E and 11.09.G, nothing contained in this Agreement
shall confer on Owner the right to use any of the Trade Names, or the Sonesta
trademarks, service marks, other trade names, symbols, logos or designs
affiliated or used therewith. Except as provided in Section 11.09.E and 11.09.G,
upon termination of this Agreement, any use of any of the Trade Names, or any of
the Sonesta trademarks, service marks, other trade names, symbols, logos or
designs at the Hotel shall cease and Owner shall promptly remove from the Hotel
any signs or similar items which contain any of the Trade Names, trademarks,
service marks, other trade names, symbols, logos or designs. If Owner has not
removed such signs or similar items within ten (10) Business Days, Manager shall
have the right to do so. The cost of


29



--------------------------------------------------------------------------------





such removal shall be a Deduction. Included under the terms of this Section
11.10 are all trademarks, service marks, trade names, symbols, logos or designs
used in conjunction with the Hotel, including restaurant names, lounge names,
etc., whether or not the marks contain the “Sonesta” name. The right to use such
trademarks, service marks, trade names, symbols, logos or designs belongs
exclusively to Manager, and the use thereof inures to the benefit of Manager
whether or not the same are registered and regardless of the source of the same.
The provisions of this Section 11.10 shall survive termination.

11.11    Waiver. The failure of either party to insist upon a strict performance
of any of the terms or provisions of the Agreement, or to exercise any option,
right or remedy contained in this Agreement, shall not be construed as a waiver
or as a relinquishment for the future of such term, provision, option, right or
remedy, but the same shall continue and remain in full force and effect. No
waiver by either party of any term or provision hereof shall be deemed to have
been made unless expressed in writing and signed by such party.

11.12    Partial Invalidity. If any portion of this Agreement shall be declared
invalid by order, decree or judgment of a court, or otherwise, this Agreement
shall be construed as if such portion had not been so inserted except when such
construction would operate as an undue hardship on Manager or Owner or
constitute a substantial deviation from the general intent and purpose of the
parties as reflected in this Agreement.

11.13    Survival. Except as otherwise specifically provided herein, the rights
and obligations of the parties herein shall not survive any termination of this
Agreement.

11.14    Negotiation of Agreement. Each of Manager and Owner is a business
entity having substantial experience with the subject matter of this Agreement
and has fully participated in the negotiation and drafting of this Agreement.
Accordingly, this Agreement shall be construed without regard to the rule that
ambiguities in a document are to be construed against the draftsman. No
inferences shall be drawn from the fact that the final, duly executed Agreement
differs in any respect from any previous draft hereof.

11.15    Entire Agreement. This Agreement, together with any other agreements or
writings signed by the parties that expressly state they are supplemental to, or
supercede any provision of, this Agreement, and together with any instruments to
be executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties as of the Effective Date and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto. For the avoidance of doubt, the Prior Management Agreement shall
continue to govern the rights and obligations of the parties with respect to
periods prior to the Effective Date, and this Agreement shall govern the rights
and obligations of the parties with respect to periods from and after the
Effective Date.

11.16    Affiliates. Manager shall be entitled to contract with companies that
are Affiliates (or companies in which Manager has an ownership interest if such
interest is not sufficient to make such a company an Affiliate) to provide goods
and/or services to the Hotel; provided that the prices and/or terms for such
goods and/or services are competitive. Additionally, Manager may contract for
the purchase of goods and services for the Hotel with third parties that have
other contractual relationships with Manager and its Affiliates, so long as the
prices and terms are competitive. In


30



--------------------------------------------------------------------------------





determining whether such prices and/or terms are competitive, they will be
compared to the prices and/or terms which would be available from reputable and
qualified parties for goods and/or services of similar quality, and the goods
and/or services which are being purchased shall be grouped in reasonable
categories, rather than being compared item by item. Any dispute as to whether
prices and/or terms are competitive shall be settled by arbitration. The prices
paid may include overhead and the allowance of a reasonable return to Manager’s
Affiliates (or companies in which Manager has an ownership interest if such
interest is not sufficient to make such a company an Affiliate), provided that
such prices are competitive. Owner acknowledges and agrees that, with respect to
any purchases of goods and/or services pursuant to this Section 11.16, Manager’s
Affiliates may retain for their own benefit any allowances, credits, rebates,
commissions and discounts received with respect to any such purchases.

11.17    Disputes.

A.    Disputes. Any disputes, claims or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby, including any
disputes, claims or controversies brought by or on behalf of a party hereto, a
direct or indirect parent of a party, or any holder of equity interests (which,
for purposes of this Section 11.17, shall mean any holder of record or any
beneficial owner of equity interests, or any former holder of record or
beneficial owner of equity interests) of a party, either on its own behalf, on
behalf of a party or on behalf of any series or class of equity interests of a
party or holders of any equity interests of a party against a party or any of
their respective trustees, directors, members, officers, managers (including The
RMR Group LLC or its parent and their respective successor), agents or
employees, including any disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance, application or
enforcement of this Agreement, including the agreements set forth in this
Section 11.17, or the governing documents of a party (all of which are referred
to as “Disputes”), or relating in any way to such a Dispute or Disputes shall,
on the demand of any party to such Dispute or Disputes, be resolved through
binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”) then in
effect, except as those Rules may be modified in this Section 11.17. For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against the trustees, directors, officers or managers of a
party and class actions by a holder of equity interests against those Persons
and a party. For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

B.    Selection of Arbitrators. There shall be three (3) arbitrators. If there
are only two (2) parties to the Dispute, each party shall select one (1)
arbitrator within fifteen (15) days after receipt by respondent of a copy of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of such parties. If there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one (1) arbitrator within fifteen (15) days after receipt of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be. If either a claimant
(or all claimants) or a respondent (or all respondents) fail(s) to timely select
an arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial


31



--------------------------------------------------------------------------------





and unaffiliated with any party) and the party (or parties) that failed to
timely appoint an arbitrator shall have ten (10) days from the date the AAA
provides such list to select one (1) of the three (3) arbitrators proposed by
the AAA. If the party (or parties) fail(s) to select the second (2nd) arbitrator
by that time, the party (or parties) who have appointed the first (1st)
arbitrator shall then have ten (10) days to select one (1) of the three (3)
arbitrators proposed by the AAA to be the second (2nd) arbitrator; and, if they
should fail to select the second (2nd) arbitrator by such time, the AAA shall
select, within fifteen (15) days thereafter, one (1) of the three (3)
arbitrators it had proposed as the second (2nd) arbitrator. The two (2)
arbitrators so appointed shall jointly appoint the third (3rd) and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator. If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then the AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

C.    Location of Arbitration. Any arbitration hearings shall be held in Boston,
Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland.

D.    Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.

E.    Arbitration Award. In rendering an award or decision (an “Arbitration
Award”), the arbitrators shall be required to follow the laws of the State of
Maryland, without regard to principles of conflicts of law. Any arbitration
proceedings or Arbitration Award rendered hereunder, and the validity, effect
and interpretation of the agreements set forth in this Section 11.17 shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. An Arbitration
Award shall be in writing and may, but shall not be required to, briefly state
the findings of fact and conclusions of law on which it is based. Any monetary
Arbitration Award shall be made and payable in U.S. dollars free of any tax,
deduction or offset. Subject to this Section 11.17, each party against which an
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of such Arbitration Award or
such other date as such Arbitration Award may provide.

F.    Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Maryland law, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Arbitration Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of a party’s Arbitration Award to the claimant or the claimant’s
attorneys. Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.

G.    Appeals. Notwithstanding any language to the contrary in this Agreement,
any Arbitration Award, including but not limited to any interim Arbitration
Award, may be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”). An Arbitration Award shall not be considered final
until after the time for filing the notice of appeal pursuant to the Appellate
Rules has expired. Appeals must be initiated within thirty (30) days of receipt
of an Arbitration Award by filing a notice of appeal with any AAA office.
Following the appeal process, the decision rendered by the appeal tribunal may
be entered in any court having jurisdiction thereof. For the avoidance of doubt,
and despite any contrary provision of the Appellate Rules, the above paragraph
relating to costs and expenses shall apply to any appeal pursuant to this
Section 11.17 and the appeal tribunal shall not render an Arbitration Award that
would include shifting of any costs or expenses (including attorneys’ fees) of
any party.


32



--------------------------------------------------------------------------------






H.    Final Judgment. Following the expiration of the time for filing the notice
of appeal, or the conclusion of the appeal process set forth in the above
paragraph, an Arbitration Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators. Judgment upon an Arbitration Award may
be entered in any court having jurisdiction. To the fullest extent permitted by
law, no application or appeal to any court of competent jurisdiction may be made
in connection with any question of law arising in the course of arbitration or
with respect to any Arbitration Award made, except for actions relating to
enforcement of the agreements set forth in this Section 11.17 or any arbitral
award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

I.    Intended Beneficiaries. This Section 11.17 is intended to benefit and be
enforceable by the parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.

11.18    Permitted Contests. Manager shall have the right to contest the amount
or validity of any Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Hotel, by appropriate legal proceedings, conducted in good faith and with
due diligence, provided that (a) such contest shall not cause Landlord or Owner
to be in default under any Mortgage or reasonably be expected to result in a
lien attaching to the Hotel, unless such lien is fully bonded or otherwise
secured to the reasonable satisfaction of Landlord, (b) no part of the Hotel nor
any Gross Revenues therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (c) Manager shall indemnify and hold
harmless Owner and Landlord from and against any cost, claim, damage, penalty or
reasonable expense, including reasonable attorneys’ fees, incurred by Owner or
Landlord in connection therewith or as a result thereof. Owner and Landlord
shall sign all required applications and otherwise cooperate with Manager in
expediting the matter, provided that neither Owner nor Landlord shall thereby be
subjected to any liability therefor (including, without limitation, for the
payment of any costs or expenses in connection therewith), and any such costs or
expenses incurred in connection therewith shall be paid as a Deduction. Landlord
shall agree to join in any such proceedings if required legally to prosecute
such contest, provided that Landlord shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) and Manager agrees by agreement in form and
substance reasonably satisfactory to Landlord, to assume and indemnify Landlord.
Any amounts paid under any such indemnity of Manager to Owner or Landlord shall
be a Deduction. Any refund of any Claims and such charges and penalties or
interest thereon shall be paid to Manager and included in Gross Revenues.


33



--------------------------------------------------------------------------------






11.19    Estoppel Certificates. Each party to this Agreement shall at any time
and from time to time, upon not less than thirty (30) days’ prior notice from
the other party, execute, acknowledge and deliver to such other party, or to any
third party specified by such other party, a statement in writing: (a)
certifying that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the same, as modified, is in full force and
effect and stating the modifications); (b) stating whether or not to the best
knowledge of the certifying party (i) there is a continuing default by the
non-certifying party in the performance or observance of any covenant, agreement
or condition contained in this Agreement, or (ii) there shall have occurred any
event which, with the giving of notice or passage of time or both, would become
such a default, and, if so, specifying each such default or occurrence of which
the certifying party may have knowledge; (c) stating the date to which
distributions of Operating Profit have been made; and (d) stating such other
information as the non-certifying party may reasonably request. Such statement
shall be binding upon the certifying party and may be relied upon by the
non-certifying party and/or such third party specified by the non-certifying
party as aforesaid, including, without limitation its lenders and any
prospective purchaser or mortgagee of the Hotel or the leasehold estate created
by the Lease. Upon termination, each party shall, on request, within the time
period described above, execute and deliver to the non-certifying party and to
any such third party a statement certifying that this Agreement has been
terminated.

11.20    Indemnification. Notwithstanding the existence of any insurance
provided for herein and without regard to the policy limits of any such
insurance, Manager shall protect, indemnify and hold harmless Owner and Landlord
for, from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Owner or Landlord by reason of: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about the Hotel or adjoining sidewalks or rights of way under
Manager’s control, (b) any use, misuse, non-use, condition, management,
maintenance or repair by Manager or anyone claiming under Manager of the Hotel
or Owner’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which Owner or Landlord is made
a party or participant relating to the Hotel or Owner’s Personal Property or
such use, misuse, non-use, condition, management, maintenance, or repair thereof
including, failure to perform obligations (other than Condemnation proceedings)
to which Owner or Landlord is made a party, (c) any Impositions that are the
obligations of Manager to pay pursuant to the applicable provisions of this
Agreement, and (d) infringement and other claims relating to the propriety marks
of Manager or its Affiliates; provided, however, that Manager’s obligations
hereunder shall not apply to any liability, obligation, claim, damage, penalty,
cause of action, cost or expense to the extent the same arises from any
negligence or willful misconduct of Owner or Landlord or their respective
employees, agents or invitees. Manager, at its expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Owner or Landlord (but shall not be responsible for any duplicative attorneys’
fees incurred by Owner or Landlord) or may compromise or otherwise dispose of
the same, with Owner’s or Landlord’s, as appropriate, prior


34



--------------------------------------------------------------------------------





written consent (which consent may not be unreasonably withheld or delayed). If
Owner or Landlord unreasonably delays or withholds consent, Manager shall not be
liable under this Section 11.20 for any incremental increase in costs or
expenses resulting therefrom. The obligations of Manager under this Section
11.20 shall not be applicable to Environmental Costs with respect to which a
specific indemnity is provided in Section 11.06.D, to the extent addressed
therein. The obligations under this Section 11.20 shall survive termination.

11.21    Remedies Cumulative. To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Owner or Manager, now
or hereafter provided either in this Agreement or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power and remedy and the exercise or beginning of the exercise by Owner or
Manager of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Owner or Manager of any or
all of such rights, powers and remedies.

11.22    Amendments and Modifications. This Agreement shall not be modified or
amended except in writing signed by Owner and Manager.

11.23    Claims; Binding Effect; Time of the Essence; Nonrecourse. Anything
contained in this Agreement to the contrary notwithstanding, all claims against,
and liabilities of, Manager or Owner arising prior to any date of termination of
this Agreement shall survive such termination. All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Time is of the
essence with respect to the exercise of any rights of Manager, Owner or Landlord
under this Agreement. Nothing contained in this Agreement shall be construed to
create or impose any liabilities or obligations and no such liabilities or
obligations shall be imposed on any of the equityholders, beneficial owners,
direct or indirect, officers, directors, trustees, employees or agents of Owner
or Landlord or their respective Affiliates or Manager or its Affiliates for the
payment or performance of the obligations or liabilities of Owner, Landlord or
Manager, as applicable.

11.24    Counterparts; Headings. This Agreement may be executed in two (2) or
more counterparts, each of which shall constitute an original, but which, when
taken together, shall constitute but one instrument and shall become effective
as of the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.

11.25    No Political Contributions. Notwithstanding any provision in this
Agreement to the contrary, no money or property of the Hotel shall be paid or
used or offered, nor shall Owner or Manager directly or indirectly use or offer,
consent or agree to use or offer, any money or property of the Hotel (i) in aid
of any political party, committee or organization, (ii) in aid of any
corporation, joint stock or other association organized or maintained for
political purposes, (iii) in aid of any candidate for political office or
nomination for such office, (iv) in connection with


35



--------------------------------------------------------------------------------





any election, (v) for any political purpose whatever, or (vi) for the
reimbursement or indemnification of any person for any money or property so
used.

11.26    REIT Qualification.
A.    Manager shall take all commercially reasonable actions reasonably
requested by Owner or Landlord for the purpose of qualifying Landlord’s rental
income from Owner under the Lease as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code, including but not
limited to any action requested to maintain: (1) Manager’s continued
qualification as an “eligible independent contractor” (as defined in Section
856(d)(9)(A) of the Code) with respect to SVC and (2) the Hotel’s continued
treatment as a “qualified lodging facility” (as defined in Section 856(d)(9)(D)
of the Code). Manager shall not be liable if such reasonably requested actions,
once implemented, fail to have the desired result of qualifying Landlord’s
rental income from Owner under the Lease as “rents from real property” pursuant
to Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code. This Section
11.26.A shall not apply in situations where an Adverse Regulatory Event has
occurred; instead, Section 11.27 shall apply.
B.    If Owner or Landlord wish to invoke the terms of Section 11.26.A, Owner or
Landlord (as appropriate) shall contact Manager and the parties shall meet with
each other to discuss the relevant issues and to develop a mutually-agreed upon
plan for implementing such reasonably requested actions.
C.    Any additional out-of-pocket costs or expenses incurred by Manager in
complying with such a request shall be borne by Owner (and shall not be a
Deduction). Owner shall reimburse Manager for such expense or cost promptly, but
not later than five (5) Business Days after such expense or cost is incurred.
D.    Manager shall not authorize any wagering activities to be conducted at or
in connection with the Hotel, and Manager shall use commercially reasonable
efforts to achieve the goal of having at least one-half of the guest rooms in
the Hotel being used on a transient basis and the goal of having no Hotel
amenities and facilities that are not customary for similarly situated
properties.

11.27    Adverse Regulatory Event. In the event of an Adverse Regulatory Event
arising from or in connection with this Agreement, Owner and Manager shall work
together in good faith to amend this Agreement to eliminate the impact of such
Adverse Regulatory Event. For purposes of this Agreement, the term “Adverse
Regulatory Event” means any time that a law, statute, ordinance, code, rule or
regulation imposes upon Owner (or could impose upon Owner in Owner’s reasonable
opinion), any material threat to either Landlord’s or Landlord’s Affiliate’s
status as a “real estate investment trust” under the Code or to the treatment of
amounts paid to Landlord as “rents from real property” under Section 856(d) of
the Code. Each of Manager and Owner shall inform the other of any Adverse
Regulatory Event of which it is aware and which it believes likely to impair
compliance of any of the Hotel with respect to the aforementioned sections of
the Code.


36



--------------------------------------------------------------------------------






11.28    Tax Matters. Manager will prepare or cause to be prepared all tax
returns required in the operation of the Hotel, which include payroll, sales and
use tax returns, personal property tax returns and business, professional and
occupational license tax returns. Manager shall timely file or cause to be filed
such returns as required by the State; provided that, Owner shall promptly
provide all relevant information to Manager upon request, and any late fees or
penalties resulting from delays caused by Owner shall be borne by Owner. Manager
shall not be responsible for the preparation of Landlord’s or Owner’s federal or
state income tax returns, provided Manager shall cooperate fully with Owner and
Landlord as may be necessary to enable Owner or Landlord to file such federal or
state income tax returns, including by preparing data reasonably requested by
Owner or Landlord and submitting it to Owner or Landlord, as applicable, as soon
as reasonably practicable following such request.

11.29    Third Party Beneficiaries. The terms and conditions of this Agreement
shall inure to the benefit of, and be binding upon, the respective successors,
heirs, legal representatives or permitted assigns of each of the parties hereto
and except for Landlord and SVC, which are intended third party beneficiaries,
no Person other than the parties hereto and their successors and permitted
assigns is intended to be a beneficiary of this Agreement.

ARTICLE XII     

DEFINITION OF TERMS; CONSTRUCTION

12.01    Definition of Terms.
The following terms when used in this Agreement and the Addenda attached hereto
shall have the meanings indicated:
“AAA” has the meaning ascribed to such term in Section 11.17.
“Additional Manager Advances” means advances by Manager under Sections 4.05 and
5.05, together with simple interest at the rate of nine percent (9%) per annum
on the outstanding balance thereof from time to time.
“Additional Working Capital” has the meaning ascribed to such term in Section
4.05.
“Adverse Regulatory Event” has the meaning ascribed to such term in Section
11.27.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, directly or indirectly, of the power: (i) to vote fifty
percent (50%) or more of the voting stock or equity interests of such Person; or
(ii) to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting stock or equity interests, by
contract or otherwise.
“Agreement” means this Management Agreement.


37



--------------------------------------------------------------------------------





“Annual Operating Projection” has the meaning ascribed to such term in
Section 4.04.
“Annual Operating Statement” has the meaning ascribed to such term in
Section 4.01.B.
“Appellate Rules” has the meaning ascribed to such term in Section 11.17.
“Arbitration Award” has the meaning ascribed to such term in Section 11.17.
“Award” has the meaning ascribed to such term in the Lease.
“Base Management Fee” means an amount equal to [Full Service: three percent (3%)
OR Limited Service: five percent (5%)] of Gross Revenues.
“Building” has the meaning ascribed to such term in the Recitals.
“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by law or executive action to close.
“Capital Estimate” has the meaning ascribed to such term in Section 5.05.A.
“Capital Statement” has the meaning ascribed to such term in Section 5.06.B.
“Change of Control” means, the acquisition by any Person or Persons acting in
concert (excluding Persons who are holders, directly or indirectly, of equity
interest in Manager as of the Effective Date or Affiliates or Immediate Family
Members of such Persons) of beneficial ownership (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of 50% or more, or rights, options or warrants to acquire 50% or
more, of the outstanding shares of voting stock or other voting interests of
Manager.
“Claims” has the meaning ascribed to such term in Section 11.18.
“Code” means the Internal Revenue Code of 1986.
“Condemnation” means (a) the exercise of any governmental power with respect to
the Hotel or any interest therein, whether by legal proceedings or otherwise, by
a Condemnor of its power of condemnation, (b) a voluntary sale or transfer of
the Hotel or any interest therein, to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of the Hotel or any interest therein, or right
accruing thereto or use thereof, as the result or in settlement of any
Condemnation or other eminent domain proceeding affecting the Hotel or any
interest therein, whether or not the same shall have actually been commenced.
“Condemnor” means any public or quasi‑public authority, or private corporation
or individual, having the power of Condemnation.
“Controlling Interest” means (i) if the Person is a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a


38



--------------------------------------------------------------------------------





corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the business, management or policies of such Person.
“Control”, “Controlling” and “Controlled” have corrective meanings.
“Deduction” has the meaning ascribed to such term in the definition of Operating
Profit.
“Discount Rate” means an annual rate of eight percent (8%).
“Disputes” has the meaning ascribed to such term in Section 11.17.
“Effective Date” has the meaning ascribed to such term in the Preamble.
“Environmental Costs” has the meaning ascribed to such term in Section 11.06.C.
“Environmental Laws” has the meaning ascribed to such term in Section 11.06.B.
“Environmental Notice” has the meaning ascribed to such term in Section 11.06.A.
“Environmental Obligation” has the meaning ascribed to such term in Section
11.06.A.
“Existing CC&Rs” has the meaning ascribed to such term in Section 8.02.A.
“FF&E” means furniture, fixtures and equipment, including without limitation:
furnishings, fixtures, decorative items, signage, audio‑visual equipment,
kitchen equipment and appliances, cabinetry, laundry equipment, housekeeping
equipment, telecommunications systems, security systems and front desk and
back‑of‑the house computer equipment; provided, however, that the term “FF&E”
shall not include Fixed Asset Supplies or software.
“Final Statement” has the meaning ascribed to such term in Section 11.09.A.
“Fixed Asset Supplies” means items included within “Operating Equipment” under
the Uniform System of Accounts that may be consumed in the operation of the
Hotel or are not capitalized, including linen, china, glassware, tableware,
uniforms, and similar items used in the operation of the Hotel.
“Future CC&Rs” has the meaning ascribed to such term in Section 8.02.A.
“GAAP” means generally accepted accounting principles, consistently applied.
“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Owner, Landlord or the Hotel.
“Gross Revenues” means for any period, all revenues and receipts of every kind
derived from operating the Hotel and all departments and parts thereof during
such period, including: income (from both cash and credit transactions) after
deductions for bad debts and discounts for prompt cash payments and refunds from
rental of Guest Rooms and other spaces at the Hotel,


39



--------------------------------------------------------------------------------





telephone charges, stores, offices, exhibit or sales space of every kind;
license, lease and concession fees and rentals (not including gross receipts of
licensees, lessees and concessionaires); income from vending machines; income
from parking; health club membership fees; food and beverage sales; wholesale
and retail sales of merchandise; service charges; and proceeds, if any, from
business interruption or other loss of income insurance; provided, however, that
Gross Revenues shall not include the following: gratuities to employees of the
Hotel; federal, state or municipal excise, sales or use taxes or any other taxes
collected directly from patrons or guests or included as part of the sales price
of any goods or services; proceeds from the sale of FF&E; interest received or
accrued with respect to the funds in the operating accounts of the Hotel; any
refunds, rebates, discounts and credits of a similar nature, given, paid or
returned in the course of obtaining Gross Revenues or components thereof;
insurance proceeds (other than proceeds from business interruption or other loss
of income insurance); condemnation proceeds (other than for a temporary taking);
or any proceeds from any Sale of the Hotel or from the refinancing of any debt
encumbering the Hotel but excluding amounts expressly stated in this Agreement
not to be included in Gross Revenues.
“Gross Room Revenues” means all Gross Revenues attributable to or payable for
rental of Guest Rooms, after deductions for bad debts and discounts for prompt
cash payments and refunds from rental of Guest Rooms, including, without
limitation, all credit transactions, whether or not collected, but excluding (i)
any sales or room taxes collected by Manager for transmittal to the appropriate
taxing authority, and (ii) any revenues from sales or rentals of ancillary
goods, such as VCR rentals, telephone income and fireplace log sales and sales
from in-room service bars. Gross Room Revenues shall also include the proceeds
from any business interruption insurance or other loss of income insurance.
Gross Room Revenues shall be accounted for in accordance with the Uniform System
of Accounts.
“Guest Room” means a lodging unit in the Hotel.
“Hazardous Substances” means any substance:
(i)    the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or
(ii)    which is or becomes defined as a “hazardous waste”, “hazardous
material”, or “hazardous substance”, “dangerous waster”, “pollutant” or
“contaminant” or term of similar import under any present or future federal,
state or local statute, regulation, rule or ordinance or amendments thereto
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. et seq.) and the Resource Conservation
and Recovery Act (42 U.S.C. section 6901 et seq.) and the regulations
promulgated thereunder; or
(iii)    which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any state of the United States,
or any political subdivision thereof; or


40



--------------------------------------------------------------------------------





(iv)    the presence of which at the Hotel causes or materially threatens to
cause an unlawful nuisance upon the Hotel or to adjacent properties or poses or
materially threatens to pose a hazard to the Hotel or to the health or safety of
persons on or about the Hotel; or
(v)    without limitation, which is or contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or
(vi)    without limitation, which is or contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or
(vii)    without limitation, which contains or emits radioactive particles,
waves or material; or
(viii)    without limitation, constitutes materials which are now or may
hereafter be listed as medical waste pursuant to the Medical Waste Tracking Act
of 1988, or analogous state or local laws or regulations or guidelines
promulgated thereunder.
“Hotel” means the Site together with the Building and all other improvements
constructed or to be constructed on the Site, and all FF&E installed or located
on the Site or in the Building, and all easements or other Owner rights thereto
owned by Landlord together with, for purposes of this Agreement, all office
equipment, telephone equipment, motor vehicles, and other equipment leased by
Owner, Fixed Asset Supplies and Inventories at the Hotel.
“Initial Effective Date” has the meaning ascribed to such term in the Recitals.
“Interest Rate” means an annual rate of 9%, but not higher than the highest rate
permitted by law.
“Immediate Family Member” of an individual means any lineal descendant of such
individual (including descendants by adoption), the spouse of any such lineal
descendant, the estate of such individual or of his or her lineal descendants,
or a trust for the principal benefit of one or more of such individual or of his
or her lineal descendants (including a trust the principal beneficiary of which
is another trust for the principal benefit of one or more such Persons).
“Impositions” has the meaning ascribed to such term in the Lease but shall not
include:
1.    Special assessments (regardless of when due or whether they are paid as a
lump sum or in installments over time) imposed because of facilities which are
constructed by or on behalf of the assessing jurisdiction (for example, roads,
sidewalks, sewers, culverts, etc.) which directly benefit the Hotel (regardless
of whether or not they also benefit other buildings), which assessments shall be
treated as capital costs of construction and not as Deductions; and
2.    Impact fees (regardless of when due or whether they are paid as a lump sum
or in installments over time) which are required as a condition to the issuance
of site plan approval, zoning variances or building permits, which impact fees
shall be treated as capital costs of construction and not as Deductions.


41



--------------------------------------------------------------------------------





“Incentive Management Fee” means, for each Year or portion thereof, an amount
equal to twenty percent (20%) of Operating Profit remaining after deducting
amounts paid or payable in respect of Owner’s Priority and Reimbursable Advances
for such Year; provided that for purposes of determining the Incentive
Management Fee, Operating Profit shall be determined based upon 95% of Gross
Revenues.
“Insurance Requirements” means all terms of any insurance policy required by
this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon the Hotel.
“Inventories” means “Inventories” as defined in the Uniform System of Accounts,
including provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel;
mechanical supplies; stationery; and other expensed supplies and similar items.
“Invested Capital” means an amount equal to [Updated Invested Capital],
increased by the sum of any amounts paid after the Effective Date by (a)
Landlord pursuant to Sections 5.1.2(b), 10.2.3 or 11.2 of the Lease or, (b)
Owner pursuant to Section 5.05 or pursuant to Section 6.04 or Section 6.07 in
excess of the insurance proceeds or Award, as the case may be.
“Landlord” has the meaning ascribed to such term in the Recitals or shall mean,
as of any date, the landlord under the Lease as of such date.
“Lease” means the Lease Agreement between Landlord and Owner, dated as of
[Initial Lease Effective Date], as amended from time to time, and any
replacement lease(s) of the Hotel by the fee owner thereof.
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Hotel or the maintenance, construction,
alteration or operation thereof, whether now or hereafter enacted or in
existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Hotel, and
(b) all covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting the Hotel which either (i) do not
require the approval of Manager, or (ii) have been approved by Manager as
required hereby, including those which may (A) require material repairs,
modifications or alterations in or to the Hotel or (B) in any way materially and
adversely affect the use and enjoyment thereof, but excluding any requirements
under Sections 11.26, 11.27 or 11.28, and (c) all valid and lawful requirements
of Government Agencies or pertaining to reporting, licensing, permitting,
investigation, remediation and removal of underground improvements (including,
without limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants,


42



--------------------------------------------------------------------------------





contaminants or hazardous or toxic substances, materials or wastes, whether
solid, liquid of gaseous in nature.
“Loyalty Program” means the Sonesta Travel Pass loyalty program or such
replacement or successor “frequent stay” reward program as Manager may employ in
the future for the hotels in the System.
“Loyalty Program Fee” means an amount assessed based on defined costs associated
with the Loyalty Program, not greater than one percent (1%) of Gross Revenues or
such greater amount otherwise mutually agreed upon between Owner and Manager.
“Manager” has the meaning ascribed to such term in the Preamble hereto or shall
mean any successor or permitted assign, as applicable.
“Manager Event of Default” has the meaning ascribed to such term in Section
9.01.
“Marketing Programs” means advertising, marketing, promotional and public
relations programs and campaigns including so-called “frequent stay” rewards
program which are intended for the benefit of all hotels in the System.
“Marketing Program Fee” means an amount equal to one percent (1%) of Gross
Revenues or an amount otherwise mutually agreed upon between Owner and Manager.
“Monthly Statement” has the meaning ascribed to such term in Section 4.01.A.
“Mortgage” means any mortgage indebtedness obtained by Landlord to finance the
Hotel, and may take the form of a mortgage, deed of trust or security document
customarily in use in the State.
“Mortgagee” means the holder of any Mortgage.
“Officer’s Certificate” means a certificate executed by an officer of Manager
which certifies that with respect to the Annual Operating Statement delivered
under Section 4.01.B, the accompanying statement has been properly prepared in
accordance with GAAP and fairly presents the financial operations of the Hotel.
“Operating Loss” means a negative Operating Profit for the Hotel.
“Operating Profit” means the excess of Gross Revenues over the following
expenses incurred by Manager in accordance with the Operating Standards and the
terms of this Agreement, on behalf of Owner, in operating the Hotel:
1.    the cost of sales, including, without limitation, compensation, fringe
benefits, payroll taxes and other costs related to Hotel employees (the
foregoing costs shall not include salaries and other employee costs of executive
personnel of Manager who do not work at the Hotel on a regular basis; except
that the foregoing costs shall include the allocable portion of the salary and
other employee costs of any general manager or other supervisory personnel
assigned to a “cluster” of hotels which includes the Hotel);


43



--------------------------------------------------------------------------------





2.    departmental expenses incurred at departments within the Hotel;
administrative and general expenses; the cost of marketing incurred by the
Hotel; advertising and business promotion incurred by the Hotel;
3.    routine repairs, maintenance and minor alterations under Section 5.02;
4.    all charges for electricity, power, gas, oil, water and other utilities
consumed in the operation of the Hotel;
5.    the cost of Inventories and Fixed Asset Supplies consumed in the operation
of the Hotel;
6.    lease payments for equipment and other personal property reasonably
necessary for the operation of the Hotel and any ground lease payments;
7.    a reasonable reserve for uncollectible accounts receivable as determined
by Manager;
8.    all costs and fees of independent professionals or other third parties who
are retained by Manager to perform services required or permitted hereunder;
9.    all costs and fees of technical consultants and operational experts who
are retained or employed by Manager and/or Affiliates of Manager for specialized
services (including, without limitation, quality assurance inspectors) and the
cost of attendance by employees of the Hotel at training and manpower
development programs sponsored by Manager;
10.    the Base Management Fee, Reservations Fee and Systems Fee;
11.    insurance costs and expenses for coverage required to be maintained under
Section 6.01;
12.    taxes, if any, payable by or assessed against Manager related to this
Agreement or to Manager’s operation of the Hotel (exclusive of Manager’s income
taxes) and all Impositions;
13.    the Marketing Program Fee and the Loyalty Program Fee;
14.    the Hotel’s share of the costs and expenses of participating in programs
and activities prescribed for members of the System (including those central or
regional services set forth in Section 1.03) to the extent such costs are not
paid pursuant to a Marketing Program;
15.    the costs of commercially reasonable efforts of causing the Hotel to be
in compliance with each and every provision of the Lease (regardless of whether
or not such compliance is a requirement of this Agreement);
16.    such other costs and expenses incurred by Manager to comply with Legal
Requirements and Insurance Requirements or are otherwise reasonably necessary
for the proper and efficient operation of the Hotel; and


44



--------------------------------------------------------------------------------





17.    such other costs and expenses paid to Owner or Landlord pursuant to the
Lease or this Agreement, if such costs and expenses would have been a Deduction
if paid directly by Manager to a third person in respect of the Hotel, (the
items above collectively, “Deductions”).
Deductions shall not include (a) payments with respect to items for which
Manager has agreed to be liable at its own cost and expense in this Agreement or
under any other agreement between Manager and Owner including indemnities, (b)
debt service payments pursuant to any Mortgage, (c) payments pursuant to
equipment leases or other forms of financing obtained by Owner for the FF&E
located in or connected with the Hotel, both of which shall be paid or caused to
be paid by Owner, (d) rent payable under the Lease, (e) any reimbursement to
Manager for advances Manager makes with respect to the Hotel as permitted
hereunder, (f) the Incentive Management Fee, (g) the Procurement and
Construction Supervision Fee or, (h) any item specifically stated not to be a
Deduction.
“Operating Standards” has the meaning ascribed to such term in Section 1.02.A.
“Overdue Rate” means an annual rate of 12% but not higher than the highest rate
permitted by law.
“Owner” has the meaning ascribed to such term in the Preamble or shall mean any
successor or permitted assignee, as applicable.
“Owner Advances” has the meaning ascribed to such term in Section 3.02.D.
“Owner Event of Default” has the meaning ascribed to such term in Section 9.03.
“Owner Operating Loss Advance(s)” has the meaning ascribed to such term in
Section 4.06.
“Owner’s Personal Property” means all motor vehicles, consumable inventories and
supplies, furniture, furnishings, movable walls and partitions, equipment and
machinery and all other tangible personal property of Owner, if any, acquired by
Owner on and after the date hereof and located at the Hotel or used in Owner’s
business at the Hotel, and all modifications, replacements, alterations and
additions to such personal property.
“Owner’s Priority” means, for each Year or portion thereof, an amount equal to
eight percent (8%) of Invested Capital.
“Owner’s Residual Payment” with respect to each Year or portion thereof, an
amount equal to Operating Profit remaining after deducting amounts paid or
payable in respect of Owner’s Priority, Reimbursable Advances and the Incentive
Management Fee for such Year.
“Owner Working Capital Advances” means the aggregate of all funds remitted by
Owner to Manager as Additional Working Capital.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company partnership or other entity, and the
heirs, executors,


45



--------------------------------------------------------------------------------





administrators, legal representatives, successors and assigns of such Person
where the context so permits.
“Prior Management Agreement” has the meaning ascribed to such term in the
Recitals.
“Procurement and Construction Supervision Fee” means an amount equal to three
percent (3%) of all third party costs of capital expenditures under Sections
5.05, 6.04 and 6.07.
“Reimbursable Advances” means the amounts paid or payable in respect of Section
3.02.D.
“Reservation Fee” means one and one-half percent (1.5%) of Gross Room Revenues.
“RMR” has the meaning ascribed to such term in Section 11.17.
“Rules” has the meaning ascribed to such term in Section 11.17.
“Sale of the Hotel” means any sale, assignment, transfer or other disposition,
for value or otherwise, voluntary or involuntary, of Owner’s leasehold title to
the Hotel or Landlord’s fee title to the Hotel, as the case may be. For purposes
of this Agreement, a Sale of the Hotel shall also include a lease (or sublease)
of all or substantially all of Owner’s leasehold interest in the Hotel and any
sale, assignment, transfer or other disposition, for value or otherwise,
voluntary or involuntary, in a single transaction or a series of transactions,
of the Controlling Interest in Owner or Landlord, but shall not include any
conveyance which results in SVC continuing to hold a Controlling Interest in the
transferee.
“SEC” means the United States Securities and Exchange Commission.
“Site” has the meaning ascribed to such term in Section A of the Recitals.
“Sonesta” means Sonesta International Hotels Corporation, a Maryland
corporation.
“Sonesta Holdco” means Sonesta Holdco Corporation, a Maryland corporation,
Sonesta’s parent.
“Specially Designated National or Blocked Person” means (a) a person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control, or other
governmental entity, from time to time as a “specially designated national or
blocked person” or similar status, (b) a person described in Section 1 of
U.S. Executive Order 13224 issued on September 23, 2001, or (c) a person
otherwise identified by government or legal authority as a person with whom
Manager or its Affiliates are prohibited from transacting business. Currently, a
listing of such designations and the text of the Executive Order are published
under the internet website address www.ustreas.gov/offices/enforcement/ofac.
“State” means the state in which the Hotel is located.
“Stockholders Agreement” means that certain Stockholders Agreement dated as of
February 27, 2020 by and among Sonesta Holdco, SVC and certain other
stockholders of Sonesta Holdco.


46



--------------------------------------------------------------------------------





“Subordination Agreement” has the meaning ascribed to such term in Section 8.04.
“Subsequent Holder” has the meaning ascribed to such term in Section 8.04.
“SVC” means Service Properties Trust.
“System” means all hotels which are operated under the Trade Names.
“System Fee” mean during any Year, an amount equal to one and one-half percent
(1.5%) of Gross Revenues.
“System Standards” means the physical standards (for example, quality of the
Building, FF&E, and Fixed Asset Supplies, frequency of FF&E replacements, etc.);
each of such standards shall be the standard which is generally prevailing or in
the process of being implemented at other hotels in the System, on a fair and
consistent basis with other hotels in the System; provided, however, that if the
market area or the physical peculiarities of the Hotel warrant, in the
reasonable judgment of Manager, a deviation from such standards shall be
permitted.
“Term” has the meaning ascribed to such term in Section 2.01.A.
“Trade Names” has the meaning ascribed to such term in Section 11.10.
“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging Educational Institute, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the System.
“Unsuitable for Its Permitted Use” means a state or condition of the Hotel such
that (a) following any damage or destruction involving the Hotel, the Hotel
cannot be operated in the good faith judgment of Manager on a commercially
practicable basis and it cannot reasonably be expected to be restored to
substantially the same condition as existed immediately before such damage or
destruction, within nine (9) months following such damage or destruction or such
shorter period of time as to which business interruption insurance is available
to cover rent and other costs related to the Hotel following such damage or
destruction, or (b) as the result of a partial Condemnation, the Hotel cannot be
operated, in the good faith judgment of Manager on a commercially practicable
basis in light of then existing circumstances.
“Working Capital” means funds that are used in the day‑to‑day operation of the
business of the Hotel.
“Year” means the calendar year.

12.02    Construction. The definitions of terms herein shall apply equally to
the singular, plural, past, present and future forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement,


47



--------------------------------------------------------------------------------





instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in this Agreement shall be construed to refer to this Agreement in its entirety
and not to any particular provision thereof, (iv) all references in this
Agreement to Articles, Sections and Exhibits shall be construed to refer to
Articles and Sections of, and Exhibits to, this Agreement, and (v) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time. Any titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the text of this Agreement.


[SIGNATURES BEGIN ON THE FOLLOWING PAGE]


48



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.
 
SONESTA INTERNATIONAL HOTELS CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Carlos R. Flores
 
 
 
President and Chief Executive Officer





 
CAMBRIDGE TRS, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
John G. Murray
 
 
 
President and Chief Executive Officer









[Signature Page to Sonesta Management Agreement]

--------------------------------------------------------------------------------






Landlord, in consideration of the obligations of Manager and Owner under the
within Agreement, joins to evidence its agreement to be bound by the terms of
Sections 4.01.C, 4.02.B, 5.05, 5.06.D, Article VI, 8.01, 8.02, 8.04, 10.02,
10.03, 11.07, 11.17, 11.18 and 11.20, to the extent applicable to it.


[Property Landlord]




By:                        
John G. Murray
President and Chief Executive Officer








[Joinder Page to Management Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
THE SITE
The real property located at [Property Address]
























    









--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF AMENDED AND RESTATED MANAGEMENT AGREEMENT
(NON-SALE PROPERTIES)







--------------------------------------------------------------------------------


Final Form – Non-Sale Properties




[For Non-Sale Properties]
[Property Name]


AMENDED AND RESTATED
MANAGEMENT AGREEMENT
BY AND BETWEEN
[PROPERTY MANAGER]
AS “MANAGER”

AND
[PROPERTY OWNER]
AS “OWNER”
DATED AS OF FEBRUARY 27, 2020







--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I APPOINTMENT OF MANAGER
1


 
 
1.01 Appointment
1


1.02 Management of the hotel
1


1.03 Services Provided by Manager
4


1.04 Employees
4


1.05 Right to Inspect
5


 
 
ARTICLE II TERM
5


 
 
2.01 Term
5


2.02 Early Termination
6


 
 
ARTICLE III COMPENSATION OF MANAGER; DISBURSEMENTS
6


 
 
3.01 Fees
6


3.02 Disbursements
6


3.03 Timing of Payments
7


 
 
ARTICLE IV ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS;
 
                       WORKING CAPITAL AND OPERATING LOSSES
8


 
 
4.01 Accounting, Interim Payment and Annual Reconciliation
8


4.02 Books and Records
9


4.03 Accounts
10


4.04 Annual Operating Projection
10


4.05 Working Capital
10


4.06 Operating Losses
11


 
 
ARTICLE V REPAIRS, MAINTENANCE AND REPLACEMENTS
11


 
 
5.01 Manager's Maintenance Obligation
11


5.02 Repairs and Maintenance to be Paid from Gross Revenues
11


5.03 Repairs and Maintenance to be Paid by Owner or Landlord
12


5.04 FF&E Reserve Account
12



















    

--------------------------------------------------------------------------------





5.05 Capital Estimate
13


5.06 Additional Requirements
14


5.07 Ownership of Replacements
14


 
 
ARTICLE VI INSURANCE, DAMAGE, CONDEMNATION, AND
 
                      FORCE MAJEURE
14


 
 
6.01 General Insurance Requirements
14


6.02 Waiver of Subrogation
15


6.03 Risk Management
15


6.04 Damage and Repair
15


6.05 Damage Near End of Term
16


6.06 Condemnation
16


6.07 Partial Condemnation
16


6.08 Temporary Condemnation
17


6.09 Allocation of Award
17


6.10 Effect of Condemnation
17


 
 
ARTICLE VII TAXES
18


7.01 Real Estate and Personal Property Taxes
18


 
 
ARTICLE VIII OWNERSHIP OF THE HOTEL
18


 
 
8.01 Ownership of the Hotel
18


8.02 No Covenants, Conditions of Restrictions
19


8.03 Liens; Credit
19


8.04 Financing
20


 
 
ARTICLE IX DEFAULTS
21


 
 
9.01 Manager Events of Default
21


9.02 Remedies for Manager Events of Default
21


9.03 Owner Events of Default
23


9.04 Remedies for Owner Events of Default
24


 
 
ARTICLE X ASSIGNMENT AND SALE
25


 
 
10.01 Assignment
25

















ii

--------------------------------------------------------------------------------





10.02 Sale of the Hotel
26


10.03 Amendment of the Lease
27


 
 
ARTICLE XI MISCELLANEOUS
27


 
 
11.01 Right to Make Agreement
27


11.02 Actions By Manager
27


11.03 Relationship
27


11.04 Applicable Law
27


11.05 Notices
28


11.06 Environmental Matters
28


11.07 Confidentiality
29


11.08 Projections
30


11.09 Actions to be Taken Upon Termination
30


11.10 Trademarks, Trade Names and Service Marks
32


11.11 Waiver
32


11.12 Partial Invalidity
32


11.13 Survival
33


11.14 Negotiation of Agreement
33


11.15 Entire Agreement
33


11.16 Affiliates
33


11.17 Disputes
33


11.18 Permitted Contests
36


11.19 Estoppel Certificates
36


11.20 Indemnification
37


11.21 Remedies Cumulative
37


11.22 Amendments and Modifications
38


11.23 Claims; Binding Effect; Time of the Essence; Nonrecourse
38


11.24 Counterparts; Headings
38


11.25 No Political Contributions
38


11.26 REIT Qualitifications
38


11.27 Adverse Regulatory Event
39


11.28 Tax Matters
39


11.29 Third Party Beneficiaries
39



















iii

--------------------------------------------------------------------------------





ARTICLE XII DEFINITION OF TERMS; CONSTRUCTION
40


 
 
12.01 Definition of Terms
40


12.02 Construction
51







Exhibit A    The Site




iv

--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is executed as
of February 27, 2020 (the “Effective Date”), by [Property Owner], [a Maryland
corporation][a Maryland limited liability company] (“Owner”), and [Property
Manager], [a Maryland corporation][a Maryland limited liability company]
(“Manager”).
R E C I T A L S:
A.[Property Landlord] (“Landlord”) is the owner of fee title to the real
property (the “Site”) described on Exhibit A to this Agreement on which certain
improvements have been constructed consisting of a building or buildings
containing [ # of Rooms] Guest Rooms, and certain other amenities and related
facilities (collectively, the “Building”). The Site and the Building, in
addition to certain other rights, improvements, and personal property, are
referred to as the “Hotel” and more particularly described in the definition in
Section 12.01. Pursuant to the Lease, Landlord has leased the Hotel to Owner.
B.Owner and Manager have previously entered into a Management Agreement, dated
as of [Date of Prior Management Agreement] (the “Initial Effective Date”), as
amended, pursuant to which Owner engaged Manager to manage and operate the Hotel
(the “Prior Management Agreement”). Manager and Owner desire to amend and
restate the terms and provisions of the Prior Management Agreement in their
entirety and replace them with the terms and provisions of this Agreement
effective as of 12:01 a.m. on the Effective Date.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, Owner and Manager agree as follows:

Article I     

APPOINTMENT OF MANAGER

1.01    Appointment. Subject to the provisions of this Agreement, Owner hereby
engages Manager to supervise, direct and control the management and operation of
the Hotel during the Term. Manager accepts such engagement and agrees to manage
and operate the Hotel during the Term in accordance with the terms and
conditions of this Agreement. The Hotel shall be known as [Property Name]. All
capitalized terms shall have the meaning ascribed to them in Article XII.

1.02    Management of the Hotel.
A.    The management and operation of the Hotel shall be under the exclusive
supervision and control of Manager except as otherwise specifically provided in
this Agreement. Manager shall manage and operate the Hotel in an efficient and
economical manner consistent with standards prevailing in other hotels in the
System, including all activities in connection therewith which are customary and
usual to such an operation (provided, however, that if the market area or the
physical peculiarities of the Hotel warrant, in the reasonable judgment of
Manager, a deviation from such standards shall be permitted (the “Operating
Standards”)). Manager shall, in accordance with the System Standards, the
Operating Standards and the terms of this Agreement:


    

--------------------------------------------------------------------------------







1.    Recruit, employ, supervise, direct and (when appropriate) discharge the
employees at the Hotel.
2.    Establish Guest Room rates and prices, rates and charges for services
provided in the Hotel.
3.    Establish administrative policies and procedures, including policies and
procedures for employment, control of revenue and expenditures, maintenance of
bank accounts for the purchasing of supplies and services, control of credit,
and scheduling of maintenance and verify that the foregoing procedures are
operating in a sound manner.
4.    Manage expenditures to replenish Inventories and Fixed Asset Supplies,
make payments on accounts payable and collect accounts receivable.
5.    Arrange for and supervise public relations and advertising and prepare
marketing plans.
6.    Procure all Inventories and replacement Fixed Asset Supplies.
7.    Prepare and deliver Monthly Statements, Annual Operating Statements,
Annual Operating Projections, Capital Estimates, Capital Statements and such
other information required by this Agreement or as Owner may reasonably request.
8.    Plan, execute and supervise repairs, maintenance, alterations and
improvements at the Hotel.
9.    Provide, or cause to be provided, risk management services relating to the
types of insurance required to be obtained or provided by Manager under this
Agreement and provide such information related to risk management as Owner may
from time to time reasonably request.
10.    Obtain and keep in full force and effect, either in its own name or in
Owner’s and/or Landlord’s name, as may be required by applicable law, any and
all licenses and permits to the extent within the control of Manager (or, if not
within the control of Manager, Manager shall use commercially reasonable efforts
to obtain and keep same in full force and effect).
11.    Reasonably cooperate in a Sale of the Hotel or in obtaining a Mortgage.
12.    On behalf of Owner, negotiate, enter into and administer leases,
subleases, licenses and concession agreements for all public space at the Hotel
(including all retail, office and lobby space and antenna leases on rooftop
areas) and administer, comply with and arrange for extensions of any ground
lease or common interest realty associations as necessary.
13.    On behalf of Owner, negotiate, enter into and administer service
contracts and licenses for the operation of the Hotel, including contracts and
licenses for health and safety, systems maintenance, electricity, gas,
telephone, cleaning, elevator and boiler maintenance, air conditioning
maintenance, laundry and dry cleaning, master television service, internet
service,


2

--------------------------------------------------------------------------------







use of copyrighted materials (such as music and videos), entertainment and other
services as Manager deems advisable.
14.    Negotiate, enter into and administer contracts for the use of banquet and
meeting facilities and Guest Rooms by groups and individuals.
15.    Take reasonable action to collect and institute in its own name or in the
name of Owner or the Hotel, in each instance as Manager in its reasonable
discretion deems appropriate, legal actions or proceedings to collect charges,
rent or other income derived from the operation of the Hotel or to oust or
dispossess guests, tenants, members or other persons in possession therefrom, or
to cancel or terminate any lease, license or concession agreement for the breach
thereof or default thereunder by Owner, licensee or concessionaire.
16.    Make representatives available to consult with and advise Owner, at
Owner’s reasonable request, concerning policies and procedures affecting the
conduct of the business of the Hotel.
17.    Collect on behalf of Owner and account for and remit to governmental
authorities all applicable excise, sales, occupancy and use taxes or similar
governmental charges collected by or at the Hotel directly from guests, members
or other patrons, or as part of the sales price of any goods, services or
displays, such as gross receipts, admission or similar or equivalent taxes,
duties, levies or charges.
18.    Keep Owner advised of significant events which occur with respect to the
Hotel which might reasonably be expected to have a material adverse effect on
the financial performance or value of the Hotel.
19.    Perform such other tasks with respect to the Hotel as are customary and
consistent with the Operating Standards and the System Standards.
B.    Manager shall use commercially reasonable efforts to comply with all Legal
Requirements and Insurance Requirements pertaining to its operation of the
Hotel.
C.    Manager shall use commercially reasonable efforts to obtain and maintain
all approvals necessary to use and operate the Hotel in accordance with the
System Standards, Operating Standards and Legal Requirements. Owner shall
cooperate with Manager and shall (or cause Landlord to) execute all applications
and consents reasonably required to be executed by Owner in order for Manager to
obtain and maintain such approvals.
D.    Manager shall not use, and shall exercise commercially reasonable efforts
to prevent the use of, the Hotel and Owner’s Personal Property, if any, for any
unlawful purpose. Manager shall not commit, and shall use commercially
reasonable efforts to prevent the commission of, any waste at the Hotel. Manager
shall not use, and shall use commercially reasonable efforts to prevent the use
of, the Hotel in such a manner as will constitute an unlawful nuisance. Manager
shall use commercially reasonable efforts to prevent the use of the Hotel in
such a manner as might reasonably be expected to impair Owner’s or Landlord’s
title thereto or any portion thereof or might reasonably be expected to give
rise for a claim or claims for adverse


3

--------------------------------------------------------------------------------







use or adverse possession by the public, or of implied dedication of the Hotel
or any portion thereof.

1.03    Services Provided by Manager.
A.    Manager shall furnish certain services, from time to time during the Term,
which are furnished generally on a central or regional basis to other hotels in
the System which are managed by Manager, and which benefit the Hotel as a
participant in the System, such as: national sales office services; central
operational support for rooms, food and beverage and engineering; central
training services; career development; management personnel relocation; central
safety and loss prevention services; central advertising and promotion
(including direct and image media and advertising administration); consumer
affairs to the extent not charged or allocated directly to the Hotel; the
national reservations system service and inventory and revenue management
services; centralized payroll and accounting services; computer system
development, support and operating costs; and central monitoring and management
support from “line management” personnel such as area managers.
Other than the charges for the national reservation system services, for which
Manager receives the Reservation Fee, the Loyalty Program Fee and the Marketing
Program Fee, the charges for the services listed in this Section 1.03.A. shall
not be separately compensated and are included in the System Fee.
B.    Notwithstanding the foregoing, if after Effective Date it is determined
that there are central or regional services which may be furnished for the
benefit of hotels in the System or in substitution for services now performed at
individual hotels which may be more efficiently or effectively performed on a
group basis, Manager shall furnish such services and Owner and Manager shall
reasonably agree on the allocation of the costs thereof to the affected Hotels,
which agreement shall be reflected in an approved Annual Operating Projection.

1.04    Employees.
A.    All personnel employed at the Hotel shall at all times be the employees of
Manager. Subject to the terms of this Agreement, Manager shall have absolute
discretion with respect to all personnel employed at the Hotel, including,
without limitation, decisions regarding hiring, promoting, transferring,
compensating, supervising, terminating, directing and training all employees at
the Hotel, and, generally, establishing and maintaining all policies relating to
employment; provided Manager shall not enter into any written employment
agreements with any person which purport to bind Owner and/or purport to be
effective regardless of a termination, without obtaining Owner’s consent.
Manager shall comply with all Legal Requirements regarding labor relations; if
either Manager or Owner shall be required, pursuant to any such Legal
Requirement, to recognize a labor union or to enter into a collective bargaining
with a labor union, the party so required shall promptly notify the other party.
Manager shall have the authority to negotiate and settle labor union contracts
with union employees and union representatives and Manager is authorized to
settle labor disputes and administrative claims as may be routinely necessary in
the daily management of the Hotel, provided Owner shall be given prompt notice
of any negotiations which could reasonably be expected to result in contracts
which would bind Owner and shall be provided with any written materials in
connection


4

--------------------------------------------------------------------------------







therewith and at least ten (10) days prior to execution of any contract or
amendment. Manager shall indemnify Owner and Landlord for all costs and expenses
(including reasonable attorneys’ fees) incurred by either of them if either of
them are joined in or made party to any suit or cause of action alleging that
Manager has failed to comply with all Legal Requirements pertaining to the
employment of Manager’s employees at the Hotel.
B.    Manager shall have the authority to hire, dismiss or transfer the Hotel’s
general manager, provided Manager shall keep Owner reasonably informed with
respect to such actions. Upon Owner’s request, Manager will provide the Owner
the opportunity to interview general manager candidates before they are hired.
C.    Manager shall decide which, if any, of the employees of the Hotel shall
reside at the Hotel (provided that Owner’s prior approval shall be obtained if
more than two (2) such employees and their immediate families reside at the
Hotel), and shall be permitted to provide free accommodations and amenities to
its employees and representatives living at or visiting the Hotel in connection
with its management or operation consistent with Manager’s usual practices for
hotels in the System. No person shall otherwise be given gratuitous
accommodations or services without prior approval of Owner and Manager, except
in accordance with usual practices of the hotel and travel industry.

1.05    Right to Inspect. Manager shall permit Owner and Landlord and their
respective authorized representatives to inspect or show the Hotel during usual
business hours upon not less than twenty-four (24) hours’ notice and to make
such repairs as Owner and Landlord are permitted or required to make pursuant to
the terms of the Lease, provided that any inspection or repair by Owner or
Landlord or their representatives shall not unreasonably interfere with the use
and operation of the Hotel and further provided that in the event of an
emergency as determined by Owner or Landlord in its reasonable discretion, prior
notice shall not be required.

Article II     

TERM

2.01    Term.
A.    The term of this Agreement (the “Term”) shall begin on the Effective Date
and shall continue until January 31, 2037 (the “Initial Term”) and, provided
there exists no Manager Event of Default, the Term shall thereafter
automatically be extended for two (2) successive periods of fifteen (15) years
each (each, a “Renewal Term”), unless Manager gives notice of Manager’s decision
not to extend on or before the date which is at least twenty-four (24) months
prior to the date of the expiration of the Initial Term or first Renewal Term,
as the case may be, time being of the essence. If Manager does not extend the
Initial Term or the first Renewal Term, as the case may be (i) this Agreement
shall automatically terminate at the end of the Term then in effect, and Manager
shall have no further option to extend the Term and (ii) during the twenty-four
(24) month period prior to the date of the expiration of the Initial Term or any
Renewal Term, as the case may be, Owner shall have the right to effect an
earlier termination of this Agreement by notice to


5

--------------------------------------------------------------------------------







Manager, which termination shall be effective as of the date which is set forth
in such notice, provided that such date shall be at least ninety (90) days after
the date of such notice, and such termination shall be in accordance with the
provisions of Section 11.09.
B.    Each Renewal Term shall commence on the day succeeding the expiration of
the Initial Term or the preceding Renewal Term, as the case may be. All of the
terms, covenants and provisions of this Agreement shall apply to each Renewal
Term, except that the Term shall not be extended beyond January 31, 2067.

2.02    Early Termination. Without limiting either party’s right to terminate
this Agreement under any other provision of this Agreement:
A.    Owner may terminate this Agreement upon sixty (60) days’ notice to Manager
given within thirty (30) days prior to or after January 1 of any Year if the
actual amounts paid to Owner as Owner’s Priority during any three (3) Tested
Years within the four (4) consecutive Years immediately preceding such January 1
are less than six percent (6%) of Invested Capital, determined annually, in
those Tested Years, and such termination shall be in accordance with the
provisions of Section 11.09.

Article III     

COMPENSATION OF MANAGER; DISBURSEMENTS

3.01    Fees. In consideration of the management services to be performed during
the Term, Manager shall be paid the sum of the following:
A.    Base Management Fee;
B.    Reservation Fee;
C.    System Fee;
D.    Procurement and Construction Supervision Fee;
E.    Loyalty Program Fee;
F.    Marketing Program Fee; and
G.    Incentive Management Fee.

3.02    Disbursements. Gross Revenues shall be distributed in the following
order of priority:
A.    First, to pay all Deductions (excluding the Base Management Fee, the
Reservation Fee and the System Fee);
B.    Second, to Manager, an amount equal to the Base Management Fee, the
Reservation Fee and the System Fee;
C.    Third, to Owner, an amount equal to Owner’s Priority;


6

--------------------------------------------------------------------------------







D.    Fourth, pari passu, (i) to Owner, in an amount necessary to reimburse
Owner for all Owner Working Capital Advances and Owner Operating Loss Advances
(collectively, “Owner Advances”) which have not yet been repaid pursuant to this
Section 3.02, and (ii) to Manager, in an amount necessary to reimburse Manager
for all Additional Manager Advances which have not yet been repaid pursuant to
this Section 3.02. If at any time the amounts available for distribution to
Owner and Manager pursuant to this Section 3.02 are insufficient (a) to repay
all outstanding Owner Advances, and (b) all outstanding Additional Manager
Advances, then Owner and Manager shall be paid from such amounts the amount
obtained by multiplying a number equal to the amount of the funds available for
distribution by a fraction, the numerator of which is the sum of all outstanding
Owner Advances, or all outstanding Additional Manager Advances, as the case may
be, and the denominator of which is the sum of all outstanding Owner Advances
plus the sum of all outstanding Additional Manager Advances;
E.    Fifth, to the FF&E Reserve Account, an amount equal to the FF&E Reserve
Deposit;
F.    Sixth, to Manager, an amount equal to the Incentive Management Fee; and
G.    Finally, to Owner, the Owner’s Residual Payment.

3.03    Timing of Payments.
A.    Payment of the Deductions, excluding the Base Management Fee, the
Reservation Fee and the System Fee, shall be made in the ordinary course of
business. The Base Management Fee, the Reservation Fee, the System Fee, the
Owner’s Priority, the FF&E Reserve Deposit, the Incentive Management Fee and the
Owner’s Residual Payment shall be paid on or before the twentieth (20th) day
after close of each calendar month, based upon Gross Revenues or Gross Room
Revenues, as the case may be, as reflected in the Monthly Statement for such
month. The Owner’s Priority shall be determined based upon Invested Capital most
recently reported to Manager by Owner. If any installment of the Base Management
Fee, the Reservation Fee, the System Fee or the Owner’s Priority is not paid
when due, it shall accrue interest at the Interest Rate. Calculations and
payments of the FF&E Reserve Deposit, the Incentive Management Fee and/or the
Owner’s Residual Payment with respect to each calendar month within a calendar
year shall be accounted for cumulatively based upon the year-to-date Operating
Profit as reflected in the Monthly Statement for such calendar month and shall
be adjusted to reflect distributions for prior calendar months in such year.
Additional adjustments to all payments will be made on an annual basis based
upon the Annual Operating Statement for the Year and any audit conducted
pursuant to Section 4.02.B.
B.    Subject to Section 3.03.C, if the portion of Gross Revenues to be
distributed to Manager or Owner pursuant to Section 3.02 is insufficient to pay
amounts then due in full, any amounts left unpaid shall be paid from and to the
extent of Gross Revenues available therefor at the time distributions are made
in successive calendar months until such amounts are paid in full, together with
interest thereon, if applicable, and such payments shall be made from such


7

--------------------------------------------------------------------------------







available Gross Revenues in the same order of priority as other payments made on
account of such items in successive calendar months.
C.    Other than with respect to Reimbursable Advances, calculations and
payments of the fees and other payments in Section 3.02 and distributions of
Gross Revenues within a Year shall be accounted for cumulatively within a Year,
but shall not be cumulative from one Year to the next. Calculations and payments
of Reimbursable Advances shall be accounted for cumulatively within a Year and
shall be cumulative from one Year to the next.

Article IV     

ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND OPERATING LOSSES

4.01    Accounting, Interim Payment and Annual Reconciliation.
A.    Within fifteen (15) days after the close of each calendar month, Manager
shall deliver an accounting (the “Monthly Statement”) to Owner showing Gross
Revenues, Gross Room Revenues, occupancy percentage and average daily rate,
Deductions, Operating Profit, and applications and distributions thereof for the
preceding calendar month and year-to-date.
B.    Within forty-five (45) days after the end of each Year, Manager shall
deliver to Owner and Landlord a statement (the “Annual Operating Statement”) in
reasonable detail summarizing the operations of the Hotel for the immediately
preceding Year and an Officer’s Certificate setting forth the totals of Gross
Revenues, Deductions, and the calculation of the Incentive Management Fee and
Owner’s Residual Payment for the preceding Year and certifying that such Annual
Operating Statement is true and correct. Manager and Owner shall, within ten
(10) Business Days after Owner’s receipt of such statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Year as
are required because of variances between the Monthly Statements and the Annual
Operating Statement. Any payments shall be made together with interest at the
Interest Rate from the date such amounts were due or paid, as the case may be,
until paid or repaid. The Annual Operating Statement shall be controlling over
the Monthly Statements and shall be final, subject to adjustments required as a
result of an audit requested by Owner or Landlord pursuant to Section 4.02.B.
C.    1. In addition, Manager shall provide such information relating to the
Hotel and public information relating to Manager and its Affiliates that (a) may
be reasonably required in order for Landlord, Owner or SVC, to prepare financial
statements in accordance with GAAP or to comply with applicable securities laws
and regulations and the SEC’s interpretation thereof, (b) may be reasonably
required for Landlord, Owner or SVC, as applicable, to prepare federal, state or
local tax returns, or (c) is of the type that Manager customarily prepares for
other hotel owners. The foregoing does not constitute an agreement by Manager
either to join Landlord, Owner or SVC, as applicable, in a filing with or
appearance before the SEC or any other regulatory authority or to take or
consent to any other action which would cause Manager to be liable to any third
party for any statement or information other than those statements incorporated
by reference pursuant to clause (a) above.


8

--------------------------------------------------------------------------------







2.    Owner may at any time, and from time to time, provide copies of any of the
statements furnished under this Section 4.01 to any Person which has made or is
contemplating making a Mortgage, or a prospective purchaser in connection with a
Sale of the Hotel, subject to such Person entering into a confidentiality
agreement with Manager as Manager may reasonably require.
3.    In addition, Owner or Landlord shall have the right, from time to time at
Owner’s or Landlord’s as the case may be, sole cost and expense, upon reasonable
notice, during Manager’s customary business hours, to cause Manager’s books and
records with respect to the Hotel to be audited by auditors selected by Owner or
Landlord, as applicable, at the place or places where such books and records are
customarily kept.

4.02    Books and Records.
A.    Books of control and account pertaining to operations at the Hotel shall
be kept on the accrual basis and in all material respects in accordance with the
Uniform System of Accounts and with GAAP (provided that, to the extent of a
conflict, GAAP shall control over the Uniform System of Accounts), or in
accordance with such industry standards or such other standards with which
Manager is required to comply from time to time, with the exceptions, if any,
provided in this Agreement, to the extent applicable which will accurately
record the Gross Revenues and the application thereof. Manager shall retain, for
at least three (3) years after the expiration of each Year, reasonably adequate
records showing Gross Revenues and the application thereof for such Year. The
provisions of this Section 4.02.A shall survive termination.
B.    Owner and Landlord may at reasonable intervals during Manager’s normal
business hours, examine such books and records including, without limitation,
supporting data and sales and excise tax returns. If Owner or Landlord desires,
at its own expense, to audit, examine, or review the Annual Operating Statement,
it shall notify Manager in writing within one (1) year after receipt of such
statement of its intention to audit and begin such audit within such one (1)
year after Manager’s receipt of such notice. Owner or Landlord, as the case may
be, shall use commercially reasonable efforts to complete such audit as soon as
practicable after the commencement thereof, subject to reasonable extension if
Landlord’s or Owner’s accountant’s inability to complete the audit within such
time is caused by Manager. If neither Landlord nor Owner makes such an audit,
then such statement shall be deemed to be conclusively accepted by Owner as
being correct, and neither Landlord nor Owner shall have any right thereafter,
except in the event of fraud by Manager, to question or examine the same. If any
audit by Owner or Landlord discloses an understatement or overpayment of any net
amounts due Owner or Manager, Manager shall promptly after completion of the
audit, render a statement to Owner and Landlord setting forth the adjustments
required to be made to the distributions under Section 3.02 for such Year as a
result of such audit and Owner and Manager, as the case may be, shall make any
additional payments required to comply with such revised statement together with
interest at the Interest Rate from the date when due or overpaid. Any dispute
concerning the correctness of an audit shall be settled by arbitration. Manager
shall pay the cost of any audit revealing understatement of Operating Profit by
more than three percent (3%), and such amount shall not be a Deduction. The
provisions of this Section 4.02.B shall survive termination.





9

--------------------------------------------------------------------------------







4.03    Accounts. All funds derived from the operation of the Hotel shall be
deposited by Manager in a bank account(s) in a bank designated by Manager.
Withdrawals from such accounts shall be made solely by representatives of
Manager whose signatures have been authorized. Reasonable petty cash shall be
maintained at the Hotel.

4.04    Annual Operating Projection. Manager shall furnish to Owner for its
review and comment, at least sixty (60) days prior to the beginning of each
Year, a statement of the estimated financial results of the operation of the
Hotel for the forthcoming Year (“Annual Operating Projection”). Such projection
shall project the estimated Gross Revenues, Deductions, and Operating Profit.
Manager agrees to make qualified personnel from Manager’s staff available to
explain such Annual Operating Projections, at Owner’s request. Manager will at
all times give good faith consideration to Owner’s suggestions regarding any
Annual Operating Projection. Manager shall thereafter submit to Owner, by no
later than January 2nd of such Year, a modified Annual Operating Projection if
any changes are made following receipt of comments from Owner. Manager shall
endeavor to adhere to the Annual Operating Projection. It is understood,
however, that the Annual Operating Projection is an estimate only and that
unforeseen circumstances including the costs of labor, material, services and
supplies, casualty, operation of law, or economic and market conditions may make
adherence to the Annual Operating Projection impracticable, and Manager shall be
entitled to depart therefrom due to causes of the foregoing nature; provided,
however, that nothing herein shall be deemed to authorize Manager to take any
action prohibited by this Agreement or to reduce Manager’s other rights or
obligations hereunder.

4.05    Working Capital. [On the Initial Effective Date, Owner advanced to
Manager, as Working Capital, an amount equal to [Full Service: $1,500 OR Limited
Service: $750] multiplied by the number of Guest Rooms. On the Effective Date,
Owner agrees to advance to Manager, as Working Capital, an additional amount
equal to [Full Service: $500 OR Limited Service: $250] multiplied by the number
of Guest Rooms.]. Upon notice from Manager, Owner shall have the right, without
any obligation and in its sole discretion, to advance additional funds necessary
to maintain Working Capital (“Additional Working Capital”) at levels determined
by Manager to be reasonably necessary to satisfy the needs of the Hotel as its
operation may from time to time require within ten (10) Business Days of such
request. Any such request by Manager shall be accompanied by a reasonably
detailed explanation of the reasons for the request. If Owner does not advance
such Additional Working Capital, Manager shall have the right, without any
obligation and in its sole discretion, to fund Additional Working Capital within
ten (10) Business Days after such initial ten (10) day period. All such advances
shall be Owner Working Capital Advances or Additional Manager Advances, as
applicable. If neither party elects to fund Additional Working Capital, Manager
may elect, by notice to Owner given within thirty (30) days thereafter, to
terminate this Agreement, which termination shall be effective thirty (30) days
after the date such notice is given; upon such termination, Owner shall pay
Manager the Termination Fee, within sixty (60) days of the effective date of
termination, as liquidated damages and in lieu of any other remedy of Manager at
law or in equity, and such termination shall otherwise be in accordance with the
provisions of Section 11.09.


10

--------------------------------------------------------------------------------








4.06    Operating Losses. To the extent there is an Operating Loss for any
calendar month, Owner shall have the right, without any obligation and in its
sole discretion, to fund such Operating Loss within twenty (20) days after
Manager has delivered notice thereof to Owner and any Operating Loss funded by
Owner shall be a “Owner Operating Loss Advance.” If Owner does not fund such
Operating Loss, Manager shall have the right, without any obligation and in its
sole discretion, to fund such Operating Loss within twenty (20) days after such
initial twenty (20) day period, and any Operating Loss so funded by Manager
shall be an Additional Manager Advance. If neither party elects to fund such
Operating Loss, Manager may elect, by notice to Owner given within thirty (30)
days thereafter, to terminate this Agreement, which termination shall be
effective thirty (30) days after the date such notice is given; upon such
termination, Owner shall pay Manager the Termination Fee, within sixty (60) days
of the effective date of termination, as liquidated damages and in lieu of any
other remedy of Manager at law or in equity and such termination shall otherwise
be in accordance with the provisions of Section 11.09.

Article V     

REPAIRS, MAINTENANCE AND REPLACEMENTS

5.01    Manager’s Maintenance Obligation. Manager shall maintain the Hotel,
including all private roadways, sidewalks and curbs located thereon, in good
order and repair, reasonable wear and tear excepted, and in conformity with
Legal Requirements, Insurance Requirements, System Standards and any Existing
CC&Rs or Future CC&Rs. Manager shall promptly make or cause to be made all
necessary and appropriate repairs, replacements, renewals, and additions thereto
of every kind and nature, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to the commencement of the Term. All
repairs, renovations, alterations, improvements, renewals, replacements or
additions shall be made in a good, workmanlike manner, consistent with Manager’s
and industry standards for like hotels in like locales, in accordance with all
applicable federal, state and local statutes, ordinances, by‑laws, codes, rules
and regulations relating to any such work. Manager shall not take or omit to
take any action, with respect to the Hotel the taking or omission of which would
materially and adversely impair the value of the Hotel or any part thereof for
its use as a hotel. The cost and expense incurred in connection with Manager’s
obligations hereunder shall be paid either from Gross Revenues or Working
Capital or from funds provided by Owner or Landlord, as the case may be.

5.02    Repairs and Maintenance to be Paid from Gross Revenues. Manager shall
promptly make or cause to be made, such routine maintenance, repairs and minor
alterations as it determines are necessary to comply with Manager’s obligations
under Section 5.01. The phrase “routine maintenance, repairs, and minor
alterations” shall include only those which are normally expensed under GAAP.
The cost of such maintenance, repairs and alterations shall be paid from Gross
Revenue or Working Capital.





11

--------------------------------------------------------------------------------







5.03    Repairs and Maintenance to be Paid by Owner or Landlord. To the extent
funds are available in the FF&E Reserve Account or are provided by Owner or
Landlord under Section 5.05, Manager shall promptly make or cause to be made,
all of the items listed below as are necessary to comply with Manager’s
obligations under Section 5.01:
1.    Replacements, renewals and additions related to the FF&E;
2.    Routine or non‑major repairs, renovations, renewals, additions,
alterations, improvements or replacements and maintenance which are normally
capitalized (as opposed to expensed) under GAAP, such as exterior and interior
repainting; resurfacing building walls, floors, roofs and parking areas; and
replacing folding walls and the like (but which are not major repairs,
alterations, improvements, renewals, replacements, or additions to the Hotel’s
structure, roof, or exterior façade, or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems); and
3.    Major repairs, renovations, additions, alterations, improvements, renewals
or replacements to the Hotel including, without limitation, with respect to its
structure, roof, or exterior façade, and to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems.
In consideration for Manager’s services under this Section 5.03, Manager shall
receive the Procurement and Construction Supervision Fee which shall be included
in related draws from the FF&E Reserve as amounts generating such fees are paid.
The documentation of draws from the FF&E Reserve shall separately reflect the
corresponding Procurement and Construction Supervision Fee.


5.04    FF&E Reserve Account.
A.    Manager shall establish an interest bearing account, in Owner’s name, in a
bank designated by Manager (and approved by Owner, such approval not to be
unreasonably withheld), into which all FF&E Reserve Deposits shall be paid (the
“FF&E Reserve Account”). Funds on deposit in the FF&E Reserve Account (the “FF&E
Reserves”) shall not be commingled with any other funds without Owner’s consent.
B.    So long as no Manager Event of Default shall have occurred, the FF&E
Reserves may be applied by Manager, without the consent of Owner, only to the
payment of any capital expenditure in an approved Capital Estimate; provided,
not more than Twenty Five Thousand Dollars ($25,000) may be expended by Manager
in a given year for any single item to be charged against any discretionary or
contingency line item in a Capital Estimate without the prior written consent of
Owner, which consent shall not be unreasonably withheld, conditioned or delayed.
C.    In addition to the FF&E Reserve Deposit, other than Owner’s or Manager’s
personal property, all materials or FF&E which are scrapped or removed in
connection with the making of any major or non-major repairs, renovation,
additions, alterations, improvements, removals or replacements shall be disposed
of by Manager and the net proceeds thereof shall be deposited into the FF&E
Reserve Account and not included in Gross Revenues.


12

--------------------------------------------------------------------------------







D.    Manager shall be the only Party entitled to withdraw funds from the FF&E
Reserve Account unless and until a Manager Event of Default shall occur.
Following the occurrence of a Manager Event of Default, Manager shall not have
the right to withdraw funds from the FF&E Reserve Account without Owner’s prior
written consent.
E.    Upon the expiration or earlier termination of the Term, Manager shall
disburse to Owner or Landlord, or as Owner or Landlord shall direct, all
remaining FF&E Reserves after payments of all expenses on account of capital
expenditures incurred by Manager pursuant to an approved Capital Estimate during
the Term in accordance with this Agreement.

5.05    Capital Estimate.
A.    Manager shall prepare and deliver to Owner and Landlord for their review
and approval, at the same time the Annual Operating Projection is submitted, an
estimate for the Hotel of the capital expenditures necessary during the
forthcoming Year for replacements, renewals, and additions to the FF&E of the
Hotel and repairs, renovations, additions, alterations, improvements, renewals
or replacements to the Hotel of the nature described in Section 5.03 (a “Capital
Estimate”). Manager agrees to make qualified personnel from Manager’s staff
available to explain each Capital Estimate, at Owner’s request. Failure of Owner
or Landlord to approve or disapprove a Capital Estimate within twenty (20)
Business Days after receipt of all information and materials requested by Owner
or Landlord in connection therewith shall be deemed to constitute approval.
B.    If any dispute shall arise with respect to the approval by either Owner or
Landlord of a Capital Estimate, Manager shall meet with Owner and Landlord to
discuss the objections, and Manager, Owner and Landlord shall attempt in good
faith to resolve any disagreement relating to the Capital Estimate. If after
sixty (60) days such disagreement has not been resolved, any party may submit
the issue to arbitration.
A.    If at any time the FF&E Reserves shall be insufficient to fund capital
expenditures which are set forth in the approved Capital Estimate, Manager shall
give Owner and Landlord written notice thereof, which notice shall not be given
more often than monthly and shall set forth, in reasonable detail, the nature of
the required expenditure, the estimated cost thereof (including the amount which
is in excess of the then FF&E Reserves) and such other information with respect
thereof as Owner or Landlord may reasonable require. Provided that no Manager
Event of Default then exists, and Manager shall otherwise comply with the
provisions of Section 5.06, as applicable, Owner shall, within ten (10) Business
Days after such notice is given, deposit (or shall cause Landlord to deposit)
into the FF&E Reserve Account such funds as are required to fund the amounts set
forth in such notice and necessary to fund such capital expenditures in an
approved Capital Estimate. Invested Capital shall be adjusted for funds
deposited by Owner or Landlord in the FF&E Reserve Account pursuant to this
Section 5.05 effective as of the date such funds are deposited.
C.    A failure or refusal by Owner or Landlord to provide the additional funds
required under an approved Capital Estimate (including after resolution by
arbitration, if applicable) shall entitle Manager, at its option, to notify
Owner and Landlord that Manager will terminate this Agreement. If Owner or
Landlord does not make the funds available within thirty (30) days after


13

--------------------------------------------------------------------------------







receipt of such notice of intent to terminate, Manager may, without obligation
and in its sole discretion, fund all or a portion of the amounts required and
any amounts funded by Manager shall constitute an Additional Manager Advance, or
elect to terminate this Agreement by notice to Owner given within thirty (30)
days thereafter and this Agreement shall terminate as of the date that is one
hundred eighty (180) days after the date of Owner’s receipt of Manager’s notice;
upon such termination, Owner shall pay Manager the Termination Fee, within sixty
(60) days of the effective date of termination, as liquidated damages and in
lieu of any other remedy of Manager at law or in equity and such termination
shall otherwise be in accordance with the provisions of Section 11.09.

5.06    Additional Requirements.
A.    All expenditures from the FF&E Reserves or other amounts funded pursuant
to the Capital Estimate shall be (as to both the amount of each such expenditure
and the timing thereof) both reasonable and necessary given the objective that
the Hotel will be maintained and operated to a standard comparable to
competitive properties and in accordance with the System Standards.
B.    Manager shall provide to Owner and Landlord within twenty (20) days after
the end of each calendar month, a statement (“Capital Statement”) setting forth,
on a line item basis, expenditures made to date and any variances or anticipated
variances and/or amendments from the applicable Capital Estimate.
C.    Owner and Landlord may not withhold their approval of a Capital Estimate
with respect to such items as are (1) required in order for the Hotel to comply
with System Standards, except during the last two (2) years of the Term, during
which time approval may be withheld in Owner’s or Landlord’s discretion; or (2)
required by reason of or under any Insurance Requirement or Legal Requirement,
or otherwise required for the continued safe and orderly operation of the Hotel.

5.07    Ownership of Replacements. All repairs, renovations, additions,
alterations, improvements, renewals or replacements made pursuant to this
Agreement and all FF&E Reserves, shall, except as otherwise provided in this
Agreement, be the property of Landlord or Owner, as applicable, as provided
under the Lease.

Article VI     

INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE

6.01    General Insurance Requirements. Manager shall, at all times during the
Term, keep (or cause to be kept) the Hotel and all property located therein or
thereon, insured against the risks, including business interruption, and in such
amounts as Owner and Manager shall agree and as may be commercially reasonable.
Any disputes regarding such matters not resolved by the parties within ten (10)
Business Days (which period may be extended upon mutual agreement of the
parties) shall be resolved by arbitration.





14

--------------------------------------------------------------------------------







6.02    Waiver of Subrogation. Owner and Manager agree that (insofar as and to
the extent that such agreement may be effective without invalidating or making
it impossible to secure insurance coverage from responsible insurance companies
doing business in the State) with respect to any property loss which is covered
by insurance then being carried by Owner or Manager, the party carrying such
insurance and suffering said loss releases the others of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies (and, if Owner or Manager shall self insure in accordance
with the terms hereof, Owner or Manager, as the case may be) shall have no right
of subrogation against the other on account thereof, even though extra premium
may result therefrom. If any extra premium is payable by Manager as a result of
this provision, Owner shall not be liable for reimbursement to Manager for such
extra premium.

6.03    Risk Management. Manager shall be responsible for the provision of risk
management oversight at the Hotel.

6.04    Damage and Repair.
A.    If, during the Term, the Hotel shall be totally or partially destroyed and
the Hotel is thereby rendered Unsuitable for Its Permitted Use, (1) Manager may
terminate this Agreement by sixty (60) days notice to Owner and Landlord, or (2)
Owner may terminate this Agreement by sixty (60) days notice to Manager and
Landlord, whereupon, this Agreement, shall terminate and Landlord shall be
entitled to retain the insurance proceeds payable on account of such damage.
B.    If, during the Term, the Hotel is damaged or destroyed by fire, casualty
or other cause but is not rendered Unsuitable for Its Permitted Use, subject to
Sections 6.04.C and 6.04.D, Manager shall cause the Hotel to be repaired and
restored, in compliance with all Legal Requirements and Insurance Requirements
and so that the Hotel shall be, to the extent practicable, substantially
equivalent in value and general utility to its general utility and value
immediately prior to such damage or destruction and in compliance with System
Standards in consideration of the Procurement and Construction Supervision Fee.
C.    (1)     If the cost of the repair or restoration of the Hotel is less than
the sum of the amount of insurance proceeds received by Owner and Landlord plus
the deductible amount, Owner shall (or shall cause Landlord to) make the funds
necessary to cause the Hotel to be repaired and restored available to Manager.
1.    If the amount of insurance proceeds received by Landlord and Owner plus
the deductible amount, is less than the cost of the repair or restoration of the
Hotel, Manager shall give notice to Owner and Landlord setting forth the
deficiency in reasonable detail. Owner shall have the right, without any
obligation and in its sole discretion, to fund the deficiency and shall give
Manager and Landlord notice within twenty (20) days after notice from Manager.
If Owner elects not to fund the deficiency, Landlord shall have the right,
without obligation and in its sole discretion, to fund the deficiency and shall
give Manager and Owner notice within twenty (20) days after notice from Owner.
If neither Landlord nor Owner elect to fund the deficiency, this Agreement shall
terminate and Landlord shall be entitled to retain the insurance proceeds
payable on account of such damage.


15

--------------------------------------------------------------------------------







C.    If Owner is required or if Owner or Landlord elects to make the funds
necessary to cause the Hotel to be repaired and restored available to Manager,
Owner shall (or shall cause Landlord to) advance the insurance proceeds and any
additional amounts payable by Owner or Landlord to Manager regularly during the
repair and restoration period. Any such advances shall be made not more
frequently than monthly within ten (10) Business Days after Manager submits to
Owner a written requisition and substantiation therefor on AIA Forms G702 and
G703 (or on such other form or forms as may be reasonably acceptable to Owner
and Landlord). Owner or Landlord may condition advancement of the insurance
proceeds and other amounts on (i) the absence of an event of default under the
Lease, (ii) approval of plans and specifications of an architect satisfactory to
Landlord and Owner (which approval shall not be unreasonably withheld or
delayed), (iii) general contractors’ estimates, (iv) architect’s certificates,
(v) unconditional lien waivers of general contractors, if available, (vi)
evidence of approval by all governmental authorities and other regulatory bodies
whose approval is required and (vii) such other certificates as Landlord and
Owner may, from time to time, reasonably require.
D.    All business interruption insurance proceeds shall be paid to Manager and
included in Gross Revenues. Any casualty which does not result in a termination
of this Agreement shall not excuse the payment of sums due to Owner hereunder.
E.    Manager hereby waives any statutory rights of termination which may arise
by reason of any damage to or destruction of the Hotel.

6.05    Damage Near End of Term. Notwithstanding any provisions of Section 6.04
to the contrary, if damage to or destruction of the Hotel occurs during the last
twelve (12) months of the Term (including any exercised Renewal Term) and if
such damage or destruction cannot reasonably be expected to be fully repaired
and restored prior to the date that is nine (9) months prior to the end of the
Term (including any exercised Renewal Term), the provisions of Section 6.04.A
shall apply as if the Hotel had been totally or partially destroyed and rendered
Unsuitable for Its Permitted Use.

6.06    Condemnation. If, during the Term, either the whole of the Hotel shall
be taken by Condemnation, or a partial Condemnation renders the Hotel Unsuitable
for Its Permitted Use, this Agreement shall terminate and Owner and Landlord
shall seek the Award for their interests in the Hotel as provided in the Lease.
In addition, Manager shall have the right to initiate such proceedings as it
deems advisable to recover any damages to which Manager may be entitled;
provided, however, that Manager shall be entitled to retain any Award it may
obtain through such proceedings which are conducted separately from those of
Owner and Landlord only if such Award does not reduce the Award otherwise
available to Owner and Landlord. Any Award received by any Mortgagee under a
Mortgage on the Hotel shall be deemed to be an award of compensation received by
Landlord.

6.07    Partial Condemnation. If, during the Term, there is a partial
Condemnation but the Hotel is not rendered Unsuitable for Its Permitted Use,
subject to Section 6.07.A and 6.07.B, Manager shall cause the untaken portion of
the Hotel to be repaired and restored, in compliance with all Legal Requirements
and Insurance Requirements and so that the untaken portion of the Hotel shall
constitute a complete architectural unit of the same general character and
condition, to the extent practicable, as the Hotel immediately prior to such
partial Condemnation and in


16

--------------------------------------------------------------------------------







compliance with System Standards in consideration of the Procurement and
Construction Supervision Fee.
A.    If the amount of the Award is less than the cost of the repair and
restoration of the Hotel, Manager shall give notice to Owner and Landlord
setting forth the deficiency in reasonable detail. Owner shall have the right
without any obligation and in its sole discretion, to fund the deficiency and
shall give Manager and Landlord notice within twenty (20) days after notice from
Manager. If Owner elects not to fund the deficiency, Landlord shall have the
right without obligation and in its sole discretion, to fund the deficiency and
shall give Manager and Owner notice within twenty (20) days after notice from
Owner. If neither Landlord nor Owner elect to fund the deficiency, this
Agreement shall terminate and Owner and Landlord shall be entitled to retain the
Award.
B.    If Owner or Landlord elects to make the funds necessary to cause the Hotel
to be repaired and restored available to Manager, Owner shall (or shall cause
Landlord to) advance the Award and any additional amounts payable by Owner or
Landlord to Manager regularly during the repair and restoration period. Any such
advances shall be made not more frequently than monthly within ten (10) Business
Days after Manager submits to Owner a written requisition and substantiation
therefor on AIA Forms G702 and G703 (or on such other form or forms as may be
reasonably acceptable to Owner and Landlord). Owner or Landlord may condition
advancement of the insurance proceeds and other amounts on (i) the absence of an
event of default under the Lease, (ii) approval of plans and specifications of
an architect satisfactory to Landlord and Owner (which approval shall not be
unreasonably withheld or delayed), (iii) general contractors’ estimates, (iv)
architect’s certificates, (v) unconditional lien waivers of general contractors,
if available, (vi) evidence of approval by all governmental authorities and
other regulatory bodies whose approval is required and (vii) such other
certificates as Landlord and Owner may, from time to time, reasonably require.

6.08    Temporary Condemnation. In the event of any temporary Condemnation of
the Hotel or Owner’s interest therein, this Agreement shall continue in full
force and effect. The entire amount of any Award made for such temporary
Condemnation allocable to the Term, whether paid by way of damages, rent or
otherwise, shall be paid to Manager and shall constitute Gross Revenues. A
Condemnation shall be deemed to be temporary if the period of such Condemnation
is not expected to, and does not, exceed twelve (12) months.

6.09    Allocation of Award. Except as provided in Sections 6.06, 6.08 and this
Section 6.09, the total Award shall be solely the property of and payable to
Landlord. Any portion of the Award made for the taking of Owner’s leasehold
interest in the Hotel, loss of business, the taking of Owner’s Personal
Property, or Owner’s removal and relocation expenses shall be the sole property
of, and payable to, Owner. Any portion of the Award made for the taking of
Manager’s interest in the Hotel or Manager’s loss of business during the
remainder of the Term shall be the sole property of, and payable to, Manager,
subject to the provisions of Section 6.06. In any Condemnation proceedings,
Landlord, Owner, and Manager shall each seek its own Award in conformity
herewith, at its own expense.

6.10    Effect of Condemnation. Any Condemnation which does not result in a
termination of this Agreement in accordance with its terms with respect to the
Hotel shall not


17

--------------------------------------------------------------------------------







excuse the payment of sums due to Owner hereunder with respect to the Hotel and
this Agreement shall remain in full force and effect.

Article VII     

TAXES

7.01    Real Estate and Personal Property Taxes.
A.    Subject to Section 11.18 relating to permitted contests, Manager shall
pay, from Gross Revenues, all Impositions with respect to the Hotel, before any
fine, penalty, interest or cost (other than any opportunity cost as a result of
a failure to take advantage of any discount for early payment) may be added for
non-payment, such payments to be made directly to the taxing authorities where
feasible, and shall promptly, upon request, furnish to Landlord and Owner copies
of official receipts or other reasonably satisfactory proof evidencing such
payments. If any such Imposition may, at the option of the taxpayer, lawfully be
paid in installments (whether or not interest shall accrue on the unpaid balance
of such Imposition), Manager may exercise the option to pay the same (and any
accrued interest on the unpaid balance of such Imposition) in installments and,
in such event, shall pay such installments during the Term as the same become
due and before any fine, penalty, premium, further interest or cost may be added
thereto. Manager shall, upon request, provide such data as is maintained by
Manager with respect to the Hotel as may be necessary to prepare any required
returns and reports by Owner or Landlord.
Owner shall give, and will use reasonable efforts to cause Landlord to give,
copies of official tax bills and assessments which it may receive with respect
to the Hotel and prompt notice to Owner and Manager of all Impositions payable
by Owner under the Lease of which Owner or Landlord, as the case may be, at any
time has knowledge; provided, however, that Landlord’s or Owner’s failure to
give any such notice shall in no way diminish Manager’s obligation hereunder to
pay such Impositions (except that Owner or Landlord, as applicable, shall be
responsible for any interest or penalties incurred as a result of Landlord’s or
Owner’s, as applicable, failure promptly to forward the same).
B.    Notwithstanding anything herein to the contrary, each of Owner and Manager
shall pay from its own funds (and not from Gross Revenues of the Hotel) any
franchise, corporate, estate, inheritance, succession, capital levy or transfer
tax imposed on Owner or Manager, as applicable, or any income tax imposed (but
not gross receipt or general excise taxes) on any income of Owner or Manager
(including distributions pursuant to Article III).

Article VIII     

OWNERSHIP OF THE HOTEL

8.01    Ownership of the Hotel.
A.    Owner and Landlord hereby covenant that neither will hereafter impose or
consent to the imposition of any liens, encumbrances or other charges, except as
follows:


18

--------------------------------------------------------------------------------







1.    easements or other encumbrances that do not adversely affect the operation
of the Hotel by Manager and that are not prohibited pursuant to Section 8.02;
2.    Mortgages and related security instruments;
3.    liens for taxes, assessments, levies or other public charges not yet due
or due but not yet payable; or
4.    equipment leases for office equipment, telephone, motor vehicles and other
property approved by Manager.
B.    Subject to liens permitted by Section 8.01.A, Owner and Landlord covenant
that, so long as there then exists no Manager Event of Default, Manager shall
quietly hold, occupy and enjoy the Hotel throughout the Term free from
hindrance, ejection or molestation by Owner or Landlord or other party claiming
under, through or by right of Owner or Landlord. Owner agrees to pay and
discharge any payments and charges and, at its expense, to prosecute all
appropriate actions, judicial or otherwise, necessary to assure such free and
quiet occupation as set forth in the preceding sentence.

8.02    No Covenants, Conditions or Restrictions.
A.    Owner and Landlord agree that during the Term, any covenants, conditions
or restrictions, including reciprocal easement agreements or cost‑sharing
arrangements affecting the Site or Hotel (collectively “Future CC&Rs”) which
would (i) prohibit or limit Manager from operating the Hotel in accordance with
System Standards, including related amenities of the Hotel; (ii) allow the Hotel
facilities (for example, parking spaces) to be used by persons other than
guests, invitees or employees of the Hotel; (iii) allow the Hotel facilities to
be used for specified charges or rates that have not been approved by Manager;
or (iv) subject the Hotel to exclusive arrangements regarding food and beverage
operation or retail merchandise, will not be entered into unless Manager has
given its prior written consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed. Manager hereby consents to any easements,
covenants, conditions or restrictions, including without limitation any
reciprocal easement agreements or cost-sharing agreements, existing as of the
Initial Effective Date (collectively, the “Existing CC&Rs”).
B.    All financial obligations imposed on Owner or on the Hotel pursuant to any
Future CC&Rs for which Manager’s consent was required under Section 8.02.A, but
not obtained, shall be paid by Owner.
C.    Manager shall manage, operate, maintain and repair the Hotel in compliance
with all obligations imposed on Owner, Landlord or the Hotel pursuant to any
Existing CC&Rs or Future CC&Rs (unless Manager’s consent was required under
Section 8.02.A, but not obtained) to the extent such Existing CC&Rs and Future
CC&Rs relate to the management, operation, maintenance and repair of the Hotel.

8.03    Liens; Credit. Manager and Owner shall use commercially reasonable
efforts to prevent any liens from being filed against the Hotel which arise from
any maintenance, repairs, alterations, improvements, renewals or replacements in
or to the Hotel. Manager and Owner shall


19

--------------------------------------------------------------------------------







cooperate, and Owner shall cause Landlord to cooperate, in obtaining the release
of any such liens. In no event shall any party borrow money in the name of, or
pledge the credit of, any other party. Manager shall not allow any lien to exist
with respect to its interest in this Agreement.
Subject to encumbrances permitted under Section 8.01, Manager shall not, to the
extent funds to pay the same are available or provided on a timely basis as
required hereunder, directly or indirectly, create or allow to remain and shall
promptly discharge any lien, encumbrance, attachment, title retention agreement
or claim upon the Hotel, except (a) existing liens for those taxes of Landlord
which Manager is not required to pay hereunder, (b) liens for Impositions or for
sums resulting from noncompliance with Legal Requirements so long as (i) the
same are not yet due and payable, or (ii) are being contested in accordance with
Section 11.18, (c) liens of mechanics, laborers, materialmen, suppliers or
vendors incurred in the ordinary course of business that are not yet due and
payable or are for sums that are being contested in accordance with Section
11.18 and (d) any Mortgages or other liens which are the responsibility of
Landlord.

8.04    Financing. Landlord shall be entitled to encumber the Hotel with a
Mortgage on commercially reasonable terms and in such event, Landlord, Owner and
Manager shall be required to execute and Landlord agrees to require Mortgagee to
execute and deliver an instrument (a “Subordination Agreement”) which shall be
recorded in the jurisdiction where the Hotel is located, which provides:
(i)    This Agreement and any extensions, renewals, replacements or
modifications thereto, and all right and interest of Manager in and to the
Hotel, shall be subject and subordinate to the Mortgage; and
(ii)    If there is a foreclosure of the Mortgage in connection with which title
or possession of such Hotel is transferred to the Mortgagee (or its designee) or
to a purchaser at foreclosure or to a subsequent purchaser from the Mortgagee
(or from its designee) (each of the foregoing, a “Subsequent Holder”), Manager
shall not be disturbed in its rights under this Agreement, so long as (a) no
Manager Event of Default (beyond the applicable notice and cure period, if any)
has occurred thereunder which entitles Owner to terminate this Agreement, and
(b) the Lease has not been terminated as a result of a monetary default which
arises from acts or failure to act by Manager pursuant to this Agreement,
provided, however, that such Subsequent Holder shall not be (a) liable in any
way to Manager for any act or omission, neglect or default of the prior Landlord
or Owner (b) responsible for any monies owing or on deposit with any prior
Landlord or Owner to the credit of Manager (except to the extent actually paid
or delivered to such Subsequent Holder), (c) subject to any counterclaim or
setoff which theretofore accrued to Manager against any prior Landlord or Owner,
(d) bound by any modification of this Agreement subsequent to such Mortgage
which was not approved by the Mortgagee, (e) liable to Manager or beyond such
Subsequent Holder’s interest in the Hotel and the rents, income, receipts,
revenues, issues and profits issuing from the Hotel, or (f) required to remove
any Person occupying the Hotel or any part thereof, except if such person claims
by, through or under such Subsequent Holder. If the Lease is terminated as a
result of a non-monetary default which was not caused by Manager Event of
Default pursuant to the terms of this Agreement or such Subsequent Holder
succeeds to the interest of Owner thereunder, the Mortgagee or Subsequent
Holder, as applicable,


20

--------------------------------------------------------------------------------







and Manager shall agree that the Hotel will continue to be subject to this
Agreement (but neither the Mortgagee nor Subsequent Holder will not be
responsible to pay past due amounts hereunder).

Article IX     

DEFAULTS

9.01    Manager Events of Default. Each of the following shall constitute a
“Manager Event of Default”:
A.    The filing by Manager of a voluntary petition in bankruptcy or insolvency
or a petition for reorganization under any bankruptcy law, or the admission by
Manager that it is unable to pay its debts as they become due, or the
institution of any proceeding by Manager for its dissolution or termination.
B.    The consent by Manager to an involuntary petition in bankruptcy or the
failure to vacate, within ninety (90) days from the date of entry thereof, any
order approving an involuntary petition by Manager.
C.    The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Manager as bankrupt
or insolvent or approving a petition seeking reorganization or appointing a
receiver, trustee, or liquidator of all or a substantial part of Manager’s
assets, and such order, judgment or decree’s continuing unstayed and in effect
for an aggregate of sixty (60) days (whether or not consecutive).
D.    At Owner’s election, the failure of Manager to make any payment required
to be made in accordance with the terms of this Agreement, on or before the date
due which failure continues for five (5) Business Days after notice from Owner.
E.    At Owner’s election, the failure of Manager to perform, keep or fulfill
any of the other covenants, undertakings, obligations or conditions set forth in
this Agreement, on or before the date required for the same, which failure
continues for thirty (30) days after notice from Owner, or, if the Manager Event
of Default is susceptible of cure, but such cure cannot be accomplished within
such thirty (30) day period, if Manager fails to commence the cure of such
Manager Event of Default within fifteen (15) days of such notice or thereafter
fails to diligently pursue such efforts to completion, provided in no event
shall such additional time exceed ninety (90) days.
F.    At Owner’s election, the failure of Manager to maintain insurance
coverages required to be maintained by Manager under Article VI, which failure
continues for five (5) Business Days after notice from Owner (except that no
notice shall be required if any such insurance coverage shall have lapsed).

9.02    Remedies for Manager Events of Default.
A.    In the event of a Manager Event of Default, Owner shall have the right to:
(1) terminate this Agreement by notice to Manager, which termination shall be
effective as of the


21

--------------------------------------------------------------------------------







date set forth in the notice, which shall be at least thirty (30) days after the
date of the notice; (2) institute any and all proceedings permitted by law or
equity, including, without limitation, actions for specific performance and/or
damages; or (3) avail itself of any remedy described in this Section 9.02.
B.    None of (i) the termination of this Agreement in connection with a Manager
Event of Default, (ii) the repossession of the Hotel or any portion thereof,
(iii) the failure of Owner to engage a replacement manager, nor (iv) the
engagement of any replacement manager for all or any portion of the Hotel, shall
relieve Manager of its liability and obligations hereunder, all of which shall
survive any such termination, repossession or engagement. In the event of any
termination of this Agreement as a result of a Manager Event of Default, Manager
shall forthwith pay to Owner all amounts due and payable through and including
the date of such termination. Thereafter, Manager shall be liable to Owner for,
and shall pay to Owner, as current damages, the amounts which Owner would have
received hereunder for the remainder of the Term (including any Renewal Terms)
had such termination not occurred, less the net amounts, if any, received from a
replacement manager, after deducting all reasonable expenses in connection with
engaging such replacement, including, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation for such engagement and
in the case of Owner’s Priority and Owner’s Residual Payment, calculated based
upon the average of each of such payments made in each of the three (3) calendar
years ended prior to the date of termination. Manager shall pay such current
damages to Owner as soon after the end of each calendar month as practicable to
determine the amounts.
C.    At any time after such termination, whether or not Owner shall have
collected any amounts owing and due up to and including the date of termination
of this Agreement, as liquidated final damages and in lieu of Owner’s right to
receive any other damages due to the termination of this Agreement, at Owner’s
election, Manager shall pay to Owner an amount equal to the present value of the
payments which have been made to Owner between the date of termination and the
scheduled expiration of the Term (including any Renewal Terms) as Owner’s
Priority and the Owner’s Residual Payment if this Agreement had not been
terminated, calculated based upon the average of each of such payments made in
each of the three (3) calendar years ended prior to the date of termination,
discounted at an annual rate equal to the Discount Rate. Nothing contained in
this Agreement shall, however, limit or prejudice the right of Owner to prove
and obtain in proceedings for bankruptcy or insolvency an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.
D.    In case of any Manager Event of Default resulting in Manager being
obligated to vacate the Hotel, Owner may (i) engage a replacement manager for
the Hotel or any part or parts thereof, either in the name of Owner or
otherwise, for a term or terms which may at Owner’s option, be equal to, less
than or exceed the period which would otherwise have constituted the balance of
the Term (including any Renewal Terms) and may grant concessions or other
accommodations to the extent that Owner reasonably considers advisable and
necessary to engage such replacement manager(s), and (ii) may make such
reasonable alterations, repairs and decorations in the Hotel or any portion
thereof as Owner, in its sole and absolute discretion,


22

--------------------------------------------------------------------------------







considers advisable and necessary for the purpose of engaging a replacement
manager for the Hotel; and the making of such alterations, repairs and
decorations shall not operate or be construed to release Manager from liability
hereunder. Subject to the last sentence of this paragraph, Owner shall in no
event be liable in any way whatsoever for any failure to engage a replacement
manager for the Hotel, or, in the event a replacement manager is engaged, for
failure to collect amounts due Owner. To the maximum extent permitted by law,
Manager hereby expressly waives any and all rights of redemption granted under
any present or future laws in the event of Manager being evicted or
dispossessed, or in the event of Owner obtaining possession of the Hotel, by
reason of the occurrence and continuation of a Manager Event of Default
hereunder. Owner covenants and agrees, in the event of any termination of this
Agreement as a result of a Manager Event of Default, to use reasonable efforts
to mitigate its damages.
E.    Any payments received by Owner under any of the provisions of this
Agreement during the existence or continuance of a Manager Event of Default
shall be applied to Manager’s current and past due obligations under this
Agreement in such order as Owner may determine or as may be prescribed by
applicable law.
F.    If a Manager Event of Default shall have occurred and be continuing,
Owner, after notice to Manager (which notice shall not be required if Owner
shall reasonably determine immediate action is necessary to protect person or
property), without waiving or releasing any obligation of Manager and without
waiving or releasing any Manager Event of Default, may (but shall not be
obligated to), at any time thereafter, make such payment or perform such act for
the account and at the expense of Manager, and may, to the maximum extent
permitted by law, enter upon the Hotel or any portion thereof for such purpose
and take all such action thereon as, in Owner’s sole and absolute discretion,
may be necessary or appropriate therefor. No such entry shall be deemed an
eviction of Manager or result in the termination hereof. All reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Owner in connection therewith, together with interest thereon (to
the extent permitted by law) at the Overdue Rate from the date such sums are
paid by Owner until repaid, shall be paid by Manager to Owner, on demand.

9.03    Owner Events of Default. Each of the following shall constitute an
“Owner Event of Default” to the extent permitted by applicable law:
A.    The filing by Owner or SVC of a voluntary petition in bankruptcy or
insolvency or a petition for reorganization under any bankruptcy law, or the
admission by Owner that it is unable to pay its debts as they become due, or the
institution of any proceeding by Owner for its dissolution or termination.
B.    The consent by Owner or SVC to an involuntary petition in bankruptcy or
the failure to vacate, within ninety (90) days from the date of entry thereof,
any order approving an involuntary petition by Owner.
C.    The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Owner or SVC as
bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
Owner’s or SVC’s assets, and such order, judgment or decree’s


23

--------------------------------------------------------------------------------







continuing unstayed and in effect for an aggregate of sixty (60) days (whether
or not consecutive).
D.    At Manager’s option, the failure of Owner to make any payment required to
be made in accordance with the terms of this Agreement on or before the due date
which failure continues for five (5) Business Days after notice from Manager.
E.    At Manager’s option, the failure of Owner to perform, keep or fulfill any
of the other covenants, undertakings, obligations or conditions set forth in
this Agreement which failure continues for thirty (30) days after notice from
Manager, or, if the Owner Event of Default is susceptible of cure, but such cure
cannot be accomplished within such thirty (30) day period, if Owner fails to
commence the cure of such Owner Event of Default within fifteen (15) days of
such notice or thereafter fails to diligently pursue such efforts to completion,
provided that in no event shall such additional time exceed ninety (90) days.
F.    The occurrence of an event of default beyond any applicable notice and
cure period under any obligation, agreement, instrument or document which is
secured in whole or in part by Owner’s or Landlord’s interest in the Hotel or
the acceleration of the indebtedness secured thereby or the commencement of a
foreclosure thereunder.

9.04    Remedies for Owner Events of Default.
A.    In the event of an Owner Event of Default, Manager shall have the right to
institute any and all proceedings permitted by law or equity, including, without
limitation, actions for specific performance and/or damages, provided except as
expressly provided in this Agreement, Manager shall have no right to terminate
this Agreement by reason of an Owner Event of Default.
B.    Upon the occurrence of an Owner Event of Default pursuant to any of
Sections 9.03.A, 9.03.B or 9.03.C, or which arises with respect to a violation
by Owner or Landlord of Section 10.02 with respect to a Sale of the Hotel,
Manager shall have, in addition to all other rights and remedies provided for
herein, the right to terminate this Agreement by notice to Owner, which
termination shall be effective as of the date set forth in the notice, which
shall be at least thirty (30) days after the date of the notice. At any time
after such termination, whether or not Manager shall have collected any amounts
owing and due up to and including the date of termination of this Agreement, as
liquidated final damages and in lieu of Manager’s right to receive any other
damages due to the termination of this Agreement, at Manager’s election, Owner
shall pay to Manager the Termination Fee. Nothing contained in this Agreement
shall, however, limit or prejudice the right of Manager to prove and obtain in
proceedings for bankruptcy or insolvency an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.


24

--------------------------------------------------------------------------------










Article X     

ASSIGNMENT AND SALE

10.01    Assignment.
A.    Except as provided in Section 10.01.B, Manager shall not assign, mortgage,
pledge, hypothecate or otherwise transfer its interest in all or any portion of
this Agreement or any rights arising under this Agreement or suffer or permit
such interests or rights to be assigned, transferred, mortgaged, pledged,
hypothecated or encumbered, in whole or in part, whether voluntarily,
involuntarily or by operation of law, or permit the use or operation of the
Hotel by anyone other than Manager or Owner. For the purposes of this Section
10.01, an assignment of this Agreement shall be deemed to include a Change of
Control.
B.    Notwithstanding Section 10.01.A, Manager shall have the right, without
Owner’s consent, to:
1.    assign this Agreement (whether directly or pursuant to the direct or
indirect transfer of interests in [Sonesta or] Manager) in connection with the
sale of all or substantially all of the business and assets of
[Sonesta][Manager] to a third party; provided such third party assumes in
writing the obligations of Manager under this Agreement;
2.    assign this Agreement as a result of a Change of Control arising as a
result of a transfer or issuance of capital stock of Sonesta Holdco permitted by
the Stockholders Agreement;
3.    assign this Agreement to [a] [another] Subsidiary of [Sonesta] [Manager] ;
provided such Subsidiary assumes in writing the obligations of Manager under
this Agreement; and
4.    sublease or grant concessions or licenses to shops or any other space at
the Hotel so long as the terms of any such subleases or concessions do not
exceed the Term, provided that (a) such subleases or concessions are for
newsstand, gift shop, parking garage, health club, restaurant, bar, commissary,
retail, office or rooftop antenna purposes or similar concessions or uses, (b)
such subleases are on commercially reasonable terms, and (c) such subleases or
concessions will not violate or affect any Legal Requirement or Insurance
Requirement, and Manager shall obtain or cause the subtenant to obtain such
additional insurance coverage applicable to the activities to be conducted in
such subleased space as Landlord and any Mortgagee may reasonably require.
C.    Notwithstanding Section 10.01.B, Manager may not assign, mortgage, pledge,
hypothecate or otherwise transfer its interest in all or any portion of this
Agreement to any Person (or any Affiliate of any Person) who (a) does not have
sufficient experience to fulfill Manager’s obligations with respect to the Hotel
under this Agreement, (b) is known in the community as being of bad moral
character, or has been convicted of a felony in any state or federal court, or
is in control of or controlled by Persons who have been convicted of felonies in


25

--------------------------------------------------------------------------------







any state or federal court; or (c) is, or has an Affiliate that is, a Specially
Designated National or Blocked Person.
D.    Owner shall not assign or transfer its interest in this Agreement without
the prior written consent of Manager; provided, however, that Owner shall have
the right, without such consent to (1) assign its interest in this Agreement in
connection with a Sale of the Hotel which complies with the provisions of
Section 10.02, (2) assign its interest hereunder to Landlord or an Affiliate of
Landlord under the terms of the Lease, (3) assign its interest hereunder to
Manager or an Affiliate of Manager, and (4) assign its interest hereunder to an
Affiliate of Owner in a corporate restructuring of Owner or any of its
Affiliates, provided such Affiliate satisfies the criteria of Section 10.02.A.
E.    If either party consents to an assignment of this Agreement by the other,
no further assignment shall be made without the express consent in writing of
such party, unless such assignment may otherwise be made without such consent
pursuant to the terms of this Agreement. An assignment by Owner of its interest
in this Agreement approved or permitted pursuant to the terms hereof shall
relieve Owner from its obligations under this Agreement arising from and after
the effective date of such assignment. An assignment by Manager of its interest
in this Agreement shall not relieve Manager from its obligations under this
Agreement unless such assignment occurs in the context of a sale of all or
substantially all of the business of Manager and which is otherwise permitted or
approved, if required, pursuant to this Agreement, in which event Manager shall
be relieved from such obligations arising from and after the effective date of
such assignment.

10.02    Sale of the Hotel.

A.    Neither Owner nor Landlord shall enter into any Sale of the Hotel to any
Person (or any Affiliate of any Person) who (a) does not have sufficient
financial resources and liquidity to fulfill Owner’s obligations with respect to
the Hotel under this Agreement, or Landlord’s obligations under the Lease, as
the case may be, (b) is known in the community as being of bad moral character,
or has been convicted of a felony in any state or federal court, or is in
control of or controlled by Persons who have been convicted of felonies in any
state or federal court; (c) fails to expressly assume in writing the obligations
of Owner hereunder or Landlord obligations under the Lease, as the case may be,
or (d) is, or has an Affiliate that is, a Specially Designated National or
Blocked Person.
B.    In connection with any Sale of a Hotel, Manager and the purchaser or its
Owner shall enter into a new management agreement, which new management
agreement will be on all of the terms and conditions of this except that the
Initial Term and Renewal Term(s) of any such new management agreement shall
consist only of the balance of the Initial Term and Renewal Term(s) remaining
under this Agreement at the time of execution of such new management agreement.
Such new management agreement shall be executed by Manager and such new Owner at
the time of closing of a Sale of the Hotel, and a memorandum of such new
management agreement shall be executed by the parties and recorded immediately
following


26

--------------------------------------------------------------------------------







recording of the deed or memorandum of lease or assignment and prior to
recordation of any other documents.

10.03    Amendment of the Lease. The Lease shall not be amended or modified in
any way which would materially reduce Manager’s rights hereunder or impose any
material cost, expense or obligation on Manager.

Article XI     

MISCELLANEOUS

11.01    Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Agreement nor the finalization of the
transactions contemplated hereby shall violate any provision of law or judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been taken, or at the time of the transaction involved shall not have been given
or taken. Each party covenants that it has and will continue to have throughout
the Term, the full right to enter into this Agreement and perform its
obligations hereunder.

11.02    Actions By Manager. Manager covenants and agrees that it shall not take
any action which would be binding upon Owner or Landlord except to the extent it
is permitted to do so pursuant to the terms of this Agreement.

11.03    Relationship. In the performance of this Agreement, Manager shall act
solely as an independent contractor. Neither this Agreement nor any agreements,
instruments, documents or transactions contemplated hereby shall in any respect
be interpreted, deemed or construed as making Manager a partner, joint venturer
with, or agent of, Owner. Owner and Manager agree that neither party will make
any contrary assertion, claim or counterclaim in any action, suit, arbitration
or other legal proceedings involving Owner and Manager. Nothing contained herein
is intended to, nor shall be construed as, creating any landlord-tenant
relationship between Manager and Owner or between Manager and Landlord. Each of
Manager and Owner shall prepare and shall cause their Affiliates to prepare
their financial statements and tax returns consistent with the foregoing
characterization.

11.04    Applicable Law. The Agreement shall be construed under and shall be
governed by the laws of the State of Maryland, without regard to its “choice of
law” rules.


27

--------------------------------------------------------------------------------








11.05    Notices. Notices, statements and other communications to be given under
the terms of the Agreement shall be in writing and delivered by hand against
receipt or sent by Express Mail service or by nationally recognized overnight
delivery service, addressed to the parties as follows:
To Owner:        [Property Owner]
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn: President
Phone: (617) 964-8389
Fax: (617) 969-5730


To Manager:        [Property Manager]
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn: President
Phone: (617) 421-5400
Fax: (617) 928-1305


or at such other address as is from time to time designated by the party
receiving the notice. Any such notice that is given in accordance herewith shall
be deemed received when delivery is received or refused, as the case may be.
Additionally, notices may be given by facsimile transmission, provided that a
hard copy of the transmission shall be delivered to the addressee by nationally
recognized overnight delivery service by no later than the second (2nd) Business
Day following such transmission. Facsimiles shall be deemed delivered on the
date of such transmission, if sent on a Business Day and received during the
receiving party’s normal business hours or, if not received during the receiving
party’s normal business hours, then on the next succeeding Business Day.

11.06    Environmental Matters.
A.    Subject to Section 11.06.D, during the Term or at any other time while
Manager is in possession of the Hotel, (1) Manager shall not store, spill upon,
generate, dispose of or transfer to or from the Hotel any Hazardous Substance,
except in compliance with all Legal Requirements, (2) Manager shall maintain the
Hotel at all times free of any Hazardous Substance (except in compliance with
all Legal Requirements), and (3) Manager (a) upon receipt of notice or knowledge
shall promptly notify Owner and Landlord in writing of any material change in
the nature or extent of Hazardous Substances at the Hotel, (b) shall file and
transmit to Owner and Landlord a copy of any Community Right to Know or similar
report or notice which is required to be filed by Manager with respect to the
Hotel pursuant to Title III of the Superfund Amendments and Reauthorization Act
of 1986 or any other Legal Requirements, (c) shall transmit to Owner and
Landlord copies of any citations, orders, notices or other governmental
communications received by Manager with respect to Hazardous Substances or
environmental compliance (collectively, “Environmental Notice”), which
Environmental Notice requires a written response or any action to be taken
and/or if such Environmental Notice gives notice of


28

--------------------------------------------------------------------------------







and/or presents a material risk of any material violation of any Legal
Requirement and/or presents a material risk of any material cost, expense, loss
or damage (an “Environmental Obligation”), (d) shall observe and comply with all
Legal Requirements relating to the use, maintenance and disposal of Hazardous
Substances and all orders or directives from any official, court or agency of
competent jurisdiction relating to the use, maintenance or disposal or requiring
the removal, treatment, containment or other disposition of Hazardous
Substances, and (e) shall pay or otherwise dispose of any fine, charge or
Imposition related thereto, unless Owner or Manager shall contest the same in
good faith and by appropriate proceedings and the right to use and the value of
the Hotel are not materially and adversely affected thereby.
B.    In the event of the discovery of Hazardous Substances other than those
maintained in accordance with Legal Requirements on any portion of any Site or
in the Hotel during the Term, Manager shall promptly (i) clean up and remove
from and about the Hotel all Hazardous Substances thereon in accordance with all
applicable Environmental Laws (as defined below), (ii) contain and prevent any
further release or threat of release of Hazardous Substances on or about the
Hotel, and (iii) use good faith efforts to eliminate any further release or
threat of release of Hazardous Substances on or about the Hotel, and (iv)
otherwise effect a remediation of the problem in accordance with all applicable
federal, state and local statutes, laws, rules and regulations (now or hereafter
in effect) dealing with the use, generation, treatment, storage, release,
disposal, remediation or abatement of Hazardous Substances (collectively
referred to as “Environmental Laws”).
C.    The actual costs incurred or the estimated costs to be incurred with
respect to any matter arising under Section 11.06.B together with any costs
incurred by Owner with respect to any judgment or settlement approved by Manager
(such approval not to be unreasonably withheld, conditioned or delayed with
respect to any third-party claims including, without limitation, claims by
Landlord arising under the Lease) relating to claims arising from the release or
threat of release of Hazardous Substances on or about any of the Hotels
(including reasonable attorneys’ and consultants’ fees incurred with respect to
such matters) are collectively referred to as “Environmental Costs.”
D.    All Environmental Costs shall be deemed repairs and maintenance under
Section 5.02 or 5.03 and paid as provided therein, as applicable, for the Hotel;
provided, however, that if any of the foregoing costs arise as a result of the
gross negligence or willful misconduct of Manager or any employee of Manager,
such costs shall be paid by Manager at its sole cost and expense and not as a
Deduction, and Manager shall indemnify Owner for any loss, cost, claim or
expense (including reasonable attorneys’ fees) incurred by Owner in connection
therewith. The provisions of this Section 11.06.D shall survive termination.

11.07    Confidentiality. The parties hereto agree that the matters set forth in
this Agreement are strictly confidential and each party will make every effort
to ensure that the information is not disclosed to any outside person or
entities (including the press) without the prior written consent of the other
party except as may be appropriate or required by law, including the rules and
regulations of the SEC or any stock exchange applicable to Owner or its
Affiliates, in any report, prospectus or other filing made by Owner or its
Affiliates with the SEC or any such stock exchange, or in a press release issued
by a party or its Affiliates which is consistent with its investor relations
program conducted in the ordinary course, and as may be


29

--------------------------------------------------------------------------------







reasonably necessary to obtain licenses, permits, and other public approvals
necessary for the refurbishment or operation of the Hotel, or, subject to
Section 4.01.C(2), in connection with financing or proposed financing of the
Hotel, a Sale of the Hotel, or a sale of a Controlling Interest in Owner.

11.08    Projections. Owner acknowledges that any written or oral projections,
pro formas, or other similar information that has been, prior to execution of
this Agreement, or will, during the Term, be provided by Manager, or any
Affiliate to Owner is for information purposes only and that Manager and any
such Affiliate do not guarantee that the Hotel will achieve the results set
forth in any such projections, pro formas, or other similar information. Any
such projections, pro formas, or other similar information are based on
assumptions and estimates, and unanticipated events may occur subsequent to the
date of preparation of such projections, pro formas, and other similar
information. Therefore, the actual results achieved by the Hotel are likely to
vary from the estimates contained in any such projections, pro formas, or other
similar information and such variations might be material.

11.09    Actions to be Taken Upon Termination. Upon termination of this
Agreement:
A.    Manager shall, within ninety (90) days after termination of this
Agreement, prepare and deliver to Owner a final accounting statement (“Final
Statement”) with respect to the Hotel, consistent with the Annual Operating
Statement, along with a statement of any sums due Manager as of the date of
termination. Within thirty (30) days of the receipt by Owner of such Final
Statement, the parties will make any adjustments, by cash payment, in the
amounts paid or retained as are needed because of the figures set forth in the
Final Statement. Any payments shall be made together with interest at the
Interest Rate from the date such amounts were due or paid, as the case may be,
until paid or repaid. If any dispute shall arise with respect to the Final
Statement which cannot be resolved by the parties within the thirty (30) day
period, it shall be settled by arbitration, provided however, that any cash
adjustments relating to items which are not in dispute shall be made within the
thirty (30) day period. The cost of preparing the Final Statement shall be a
Deduction, unless the termination occurs as a result of a Manager Event of
Default or an Owner Event of Default, in which case the defaulting party shall
pay such cost. Manager and Owner acknowledge that there may be certain
adjustments for which the information will not be available at the time of the
Final Statement and the parties agree to readjust such amounts and make the
necessary cash adjustments when such information becomes available, provided,
however, that all accounts shall be deemed final as of the second (2nd)
anniversary of the date of termination.
B.    Upon a termination, Manager shall disburse to Owner all Working Capital
(excluding funds to be held in escrow pursuant to Section 11.09.I) remaining
after payment of all Deductions and all amounts then payable to Manager or
Owner.
C.    Manager shall make available to Owner such books and records respecting
the Hotel (including those from prior years, subject to Manager’s reasonable
records retention policies) as will be needed by Owner to prepare the accounting
statements, in accordance with the Uniform System of Accounts, for the Hotel for
the Year in which the termination occurs and for any subsequent Year.


30

--------------------------------------------------------------------------------







D.    Manager shall (to the extent permitted by law) assign to Owner or its
designee all operating licenses and permits for the Hotel which have been issued
in Manager’s name (including liquor and restaurant licenses, if any).
E.    If Owner does not exercise its right under Section 11.09.G and/or a
successor Manager is not a franchisee of Manager, Manager shall have the option,
to be exercised within thirty (30) days after termination, to purchase at their
then book value, any items of Inventories and Fixed Asset Supplies marked with
any Trade Name, other trade name, symbol, logo or design. If Manager does not
exercise such option, Owner agrees that any such items not so purchased will be
used exclusively at the Hotel until they are consumed.
F.    Manager shall, at Owner’s sole cost and expense, use commercially
reasonable efforts to cooperate with Owner or its designee in connection with
the transfer of management of the Hotel including processing of all applications
for licenses, operating permits and other governmental authorizations and the
assignment of all contracts entered into by Manager with respect to the use and
operation of the Hotel as then operated, but excluding all insurance contracts
and multi-property contracts not limited in scope to the Hotel (if applicable)
and all contracts with Affiliates of Manager.
G.    Owner or its designee shall have the right to operate the improvements on
the Site without modifying the architectural design, notwithstanding the fact
that such design or certain features thereof may be proprietary to Manager
and/or protected by trademarks or service marks held by Manager or an Affiliate,
provided that such use shall be confined to the Site. Further, provided that the
Hotel then satisfies the System Standards, Owner or its designee shall be
entitled (but not obligated) to operate the Hotel under the Trade Names for a
period of one (1) year following termination in consideration for which Owner or
its designee shall pay the then standard franchise fees of Manager and its
Affiliates and shall comply with the other applicable terms and conditions of
the form of franchise agreement then being entered into and Manager will
continue to provide services to the Hotel including, reservations and
communication services; provided, however, that all such services shall be
provided in accordance with the applicable terms and conditions of the form of
franchise agreement.
H.    Any computer software (including upgrades and replacements) at the Hotel
owned by Manager, an Affiliate, or the licensor of any of them is proprietary to
Manager, such Affiliate, or the licensor of any of them and shall in all events
remain the exclusive property of Manager, the Affiliate or the licensor of any
of them, as the case may be, and nothing contained in this Agreement shall
confer on Owner the right to use any of such software. Manager shall have the
right to remove from the Hotel without compensation to Owner any computer
software (including upgrades and replacements), including, without limitation,
the System software, owned by Manager, any Affiliate or the licensor of any of
them and any computer equipment utilized as part of a centralized reservation
system or owned by a party other than Owner.
I.    If this Agreement is terminated for any reason, other than by reason of a
Manager Event Default, and excluding a termination as a result of the expiration
of the Term, an escrow fund shall be established from Gross Revenues to
reimburse Manager for all reasonable costs and expenses incurred by Manager in
terminating its employees at the Hotel, such as severance pay, unemployment
compensation, employment relocation, and other employee liability costs arising


31

--------------------------------------------------------------------------------







out of the termination of employment of such employees. If Gross Revenues are
insufficient to meet the requirements of such escrow fund, then Manager shall
have the right to withdraw the amount of such expenses from Working Capital or
any other funds of Owner with respect to the Hotel held by or under the control
of Manager. Owner or its designee shall have the right to offer employment to
any employee whom Manager proposes to terminate and Manager shall cooperate with
Owner in connection therewith.
J.    Manager shall peacefully vacate and surrender the Hotel to Owner.
The provisions of this Section 11.09 shall survive termination.

11.10    Trademarks, Trade Names and Service Marks. The names “Sonesta,” “Royal
Sonesta,” “Sonesta Suites,” “Sonesta ES Suites” and “Sonesta Resorts” (each of
the foregoing names, together with any combination thereof, collectively, the
“Trade Names”) when used alone or in connection with another word or words, and
the Sonesta trademarks, service marks, other trade names, symbols, logos and
designs shall in all events remain the exclusive property of Manager and except
as provided in Section 11.09.E and 11.09.G, nothing contained in this Agreement
shall confer on Owner the right to use any of the Trade Names, or the Sonesta
trademarks, service marks, other trade names, symbols, logos or designs
affiliated or used therewith. Except as provided in Section 11.09.E and 11.09.G,
upon termination of this Agreement, any use of any of the Trade Names, or any of
the Sonesta trademarks, service marks, other trade names, symbols, logos or
designs at the Hotel shall cease and Owner shall promptly remove from the Hotel
any signs or similar items which contain any of the Trade Names, trademarks,
service marks, other trade names, symbols, logos or designs. If Owner has not
removed such signs or similar items within ten (10) Business Days, Manager shall
have the right to do so. The cost of such removal shall be a Deduction. Included
under the terms of this Section 11.10 are all trademarks, service marks, trade
names, symbols, logos or designs used in conjunction with the Hotel, including
restaurant names, lounge names, etc., whether or not the marks contain the
“Sonesta” name. The right to use such trademarks, service marks, trade names,
symbols, logos or designs belongs exclusively to Manager, and the use thereof
inures to the benefit of Manager whether or not the same are registered and
regardless of the source of the same. The provisions of this Section 11.10 shall
survive termination.

11.11    Waiver. The failure of either party to insist upon a strict performance
of any of the terms or provisions of the Agreement, or to exercise any option,
right or remedy contained in this Agreement, shall not be construed as a waiver
or as a relinquishment for the future of such term, provision, option, right or
remedy, but the same shall continue and remain in full force and effect. No
waiver by either party of any term or provision hereof shall be deemed to have
been made unless expressed in writing and signed by such party.

11.12    Partial Invalidity. If any portion of this Agreement shall be declared
invalid by order, decree or judgment of a court, or otherwise, this Agreement
shall be construed as if such portion had not been so inserted except when such
construction would operate as an undue hardship on Manager or Owner or
constitute a substantial deviation from the general intent and purpose of the
parties as reflected in this Agreement.


32

--------------------------------------------------------------------------------








11.13    Survival. Except as otherwise specifically provided herein, the rights
and obligations of the parties herein shall not survive any termination of this
Agreement.

11.14    Negotiation of Agreement. Each of Manager and Owner is a business
entity having substantial experience with the subject matter of this Agreement
and has fully participated in the negotiation and drafting of this Agreement.
Accordingly, this Agreement shall be construed without regard to the rule that
ambiguities in a document are to be construed against the draftsman. No
inferences shall be drawn from the fact that the final, duly executed Agreement
differs in any respect from any previous draft hereof.

11.15    Entire Agreement. This Agreement, together with any other agreements or
writings signed by the parties that expressly state they are supplemental to, or
supercede any provision of, this Agreement, and together with any instruments to
be executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties as of the Effective Date and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto. For the avoidance of doubt, the Prior Management Agreement shall
continue to govern the rights and obligations of the parties with respect to
periods prior to the Effective Date, and this Agreement shall govern the rights
and obligations of the parties with respect to periods from and after the
Effective Date.

11.16    Affiliates. Manager shall be entitled to contract with companies that
are Affiliates (or companies in which Manager has an ownership interest if such
interest is not sufficient to make such a company an Affiliate) to provide goods
and/or services to the Hotel; provided that the prices and/or terms for such
goods and/or services are competitive. Additionally, Manager may contract for
the purchase of goods and services for the Hotel with third parties that have
other contractual relationships with Manager and its Affiliates, so long as the
prices and terms are competitive. In determining whether such prices and/or
terms are competitive, they will be compared to the prices and/or terms which
would be available from reputable and qualified parties for goods and/or
services of similar quality, and the goods and/or services which are being
purchased shall be grouped in reasonable categories, rather than being compared
item by item. Any dispute as to whether prices and/or terms are competitive
shall be settled by arbitration. The prices paid may include overhead and the
allowance of a reasonable return to Manager’s Affiliates (or companies in which
Manager has an ownership interest if such interest is not sufficient to make
such a company an Affiliate), provided that such prices are competitive. Owner
acknowledges and agrees that, with respect to any purchases of goods and/or
services pursuant to this Section 11.16, Manager’s Affiliates may retain for
their own benefit any allowances, credits, rebates, commissions and discounts
received with respect to any such purchases.

11.17    Disputes.
A.    Disputes. Any disputes, claims or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby, including any
disputes, claims or controversies brought by or on behalf of a party hereto, a
direct or indirect parent of a party, or any holder of equity interests (which,
for purposes of this Section 11.17, shall mean any holder of record or any
beneficial owner of equity interests, or any former holder of record or
beneficial owner of equity interests) of a party, either on its own behalf, on
behalf of a party or on behalf of


33

--------------------------------------------------------------------------------







any series or class of equity interests of a party or holders of any equity
interests of a party against a party or any of their respective trustees,
directors, members, officers, managers (including The RMR Group LLC or its
parent and their respective successor), agents or employees, including any
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance, application or enforcement of this Agreement,
including the agreements set forth in this Section 11.17, or the governing
documents of a party (all of which are referred to as “Disputes”), or relating
in any way to such a Dispute or Disputes shall, on the demand of any party to
such Dispute or Disputes, be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (the “AAA”) then in effect, except as those Rules may be
modified in this Section 11.17. For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against the
trustees, directors, officers or managers of a party and class actions by a
holder of equity interests against those Persons and a party. For the avoidance
of doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.
B.    Selection of Arbitrators. There shall be three (3) arbitrators. If there
are only two (2) parties to the Dispute, each party shall select one (1)
arbitrator within fifteen (15) days after receipt by respondent of a copy of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of such parties. If there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one (1) arbitrator within fifteen (15) days after receipt of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be. If either a claimant
(or all claimants) or a respondent (or all respondents) fail(s) to timely select
an arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one (1) of the three (3) arbitrators proposed by the AAA. If
the party (or parties) fail(s) to select the second (2nd) arbitrator by that
time, the party (or parties) who have appointed the first (1st) arbitrator shall
then have ten (10) days to select one (1) of the three (3) arbitrators proposed
by the AAA to be the second (2nd) arbitrator; and, if they should fail to select
the second (2nd) arbitrator by such time, the AAA shall select, within fifteen
(15) days thereafter, one (1) of the three (3) arbitrators it had proposed as
the second (2nd) arbitrator. The two (2) arbitrators so appointed shall jointly
appoint the third (3rd) and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within fifteen (15) days of the
appointment of the second (2nd) arbitrator. If the third (3rd) arbitrator has
not been appointed within the time limit specified herein, then the AAA shall
provide a list of proposed arbitrators in accordance with the Rules, and the
arbitrator shall be appointed by the AAA in accordance with a listing, striking
and ranking procedure, with each party having a limited number of strikes,
excluding strikes for cause.
C.    Location of Arbitration. Any arbitration hearings shall be held in Boston,
Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland.


34

--------------------------------------------------------------------------------







D.    Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
E.    Arbitration Award. In rendering an award or decision (an “Arbitration
Award”), the arbitrators shall be required to follow the laws of the State of
Maryland, without regard to principles of conflicts of law. Any arbitration
proceedings or Arbitration Award rendered hereunder, and the validity, effect
and interpretation of the agreements set forth in this Section 11.17 shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. An Arbitration
Award shall be in writing and may, but shall not be required to, briefly state
the findings of fact and conclusions of law on which it is based. Any monetary
Arbitration Award shall be made and payable in U.S. dollars free of any tax,
deduction or offset. Subject to this Section 11.17, each party against which an
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of such Arbitration Award or
such other date as such Arbitration Award may provide.
F.    Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Maryland law, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Arbitration Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of a party’s Arbitration Award to the claimant or the claimant’s
attorneys. Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.
G.    Appeals. Notwithstanding any language to the contrary in this Agreement,
any Arbitration Award, including but not limited to any interim Arbitration
Award, may be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”). An Arbitration Award shall not be considered final
until after the time for filing the notice of appeal pursuant to the Appellate
Rules has expired. Appeals must be initiated within thirty (30) days of receipt
of an Arbitration Award by filing a notice of appeal with any AAA office.
Following the appeal process, the decision rendered by the appeal tribunal may
be entered in any court having jurisdiction thereof. For the avoidance of doubt,
and despite any contrary provision of the Appellate Rules, the above paragraph
relating to costs and expenses shall apply to any appeal pursuant to this
Section 11.17 and the appeal tribunal shall not render an Arbitration Award that
would include shifting of any costs or expenses (including attorneys’ fees) of
any party.
H.    Final Judgment. Following the expiration of the time for filing the notice
of appeal, or the conclusion of the appeal process set forth in the above
paragraph, an Arbitration Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators. Judgment upon an Arbitration Award may
be entered in any court having jurisdiction. To the fullest extent permitted by
law, no application or appeal


35

--------------------------------------------------------------------------------







to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Arbitration Award made, except for actions relating to enforcement of the
agreements set forth in this Section 11.17 or any arbitral award issued
hereunder and except for actions seeking interim or other provisional relief in
aid of arbitration proceedings in any court of competent jurisdiction.
I.    Intended Beneficiaries. This Section 11.17 is intended to benefit and be
enforceable by the parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.

11.18    Permitted Contests. Manager shall have the right to contest the amount
or validity of any Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Hotel, by appropriate legal proceedings, conducted in good faith and with
due diligence, provided that (a) such contest shall not cause Landlord or Owner
to be in default under any Mortgage or reasonably be expected to result in a
lien attaching to the Hotel, unless such lien is fully bonded or otherwise
secured to the reasonable satisfaction of Landlord, (b) no part of the Hotel nor
any Gross Revenues therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (c) Manager shall indemnify and hold
harmless Owner and Landlord from and against any cost, claim, damage, penalty or
reasonable expense, including reasonable attorneys’ fees, incurred by Owner or
Landlord in connection therewith or as a result thereof. Owner and Landlord
shall sign all required applications and otherwise cooperate with Manager in
expediting the matter, provided that neither Owner nor Landlord shall thereby be
subjected to any liability therefor (including, without limitation, for the
payment of any costs or expenses in connection therewith), and any such costs or
expenses incurred in connection therewith shall be paid as a Deduction. Landlord
shall agree to join in any such proceedings if required legally to prosecute
such contest, provided that Landlord shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) and Manager agrees by agreement in form and
substance reasonably satisfactory to Landlord, to assume and indemnify Landlord.
Any amounts paid under any such indemnity of Manager to Owner or Landlord shall
be a Deduction. Any refund of any Claims and such charges and penalties or
interest thereon shall be paid to Manager and included in Gross Revenues.

11.19    Estoppel Certificates. Each party to this Agreement shall at any time
and from time to time, upon not less than thirty (30) days’ prior notice from
the other party, execute, acknowledge and deliver to such other party, or to any
third party specified by such other party, a statement in writing: (a)
certifying that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the same, as modified, is in full force and
effect and stating the modifications); (b) stating whether or not to the best
knowledge of the certifying party (i) there is a continuing default by the
non-certifying party in the performance or observance of any covenant, agreement
or condition contained in this Agreement, or (ii) there shall have occurred any
event which, with the giving of notice or passage of time or both, would become
such a default, and, if so, specifying each such default or occurrence of which
the certifying


36

--------------------------------------------------------------------------------







party may have knowledge; (c) stating the date to which distributions of
Operating Profit have been made; and (d) stating such other information as the
non-certifying party may reasonably request. Such statement shall be binding
upon the certifying party and may be relied upon by the non-certifying party
and/or such third party specified by the non-certifying party as aforesaid,
including, without limitation its lenders and any prospective purchaser or
mortgagee of the Hotel or the leasehold estate created by the Lease. Upon
termination, each party shall, on request, within the time period described
above, execute and deliver to the non-certifying party and to any such third
party a statement certifying that this Agreement has been terminated.

11.20    Indemnification. Notwithstanding the existence of any insurance
provided for herein and without regard to the policy limits of any such
insurance, Manager shall protect, indemnify and hold harmless Owner and Landlord
for, from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Owner or Landlord by reason of: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about the Hotel or adjoining sidewalks or rights of way under
Manager’s control, (b) any use, misuse, non-use, condition, management,
maintenance or repair by Manager or anyone claiming under Manager of the Hotel
or Owner’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which Owner or Landlord is made
a party or participant relating to the Hotel or Owner’s Personal Property or
such use, misuse, non-use, condition, management, maintenance, or repair thereof
including, failure to perform obligations (other than Condemnation proceedings)
to which Owner or Landlord is made a party, (c) any Impositions that are the
obligations of Manager to pay pursuant to the applicable provisions of this
Agreement, and (d) infringement and other claims relating to the propriety marks
of Manager or its Affiliates; provided, however, that Manager’s obligations
hereunder shall not apply to any liability, obligation, claim, damage, penalty,
cause of action, cost or expense to the extent the same arises from any
negligence or willful misconduct of Owner or Landlord or their respective
employees, agents or invitees. Manager, at its expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Owner or Landlord (but shall not be responsible for any duplicative attorneys’
fees incurred by Owner or Landlord) or may compromise or otherwise dispose of
the same, with Owner’s or Landlord’s, as appropriate, prior written consent
(which consent may not be unreasonably withheld or delayed). If Owner or
Landlord unreasonably delays or withholds consent, Manager shall not be liable
under this Section 11.20 for any incremental increase in costs or expenses
resulting therefrom. The obligations of Manager under this Section 11.20 shall
not be applicable to Environmental Costs with respect to which a specific
indemnity is provided in Section 11.06.D, to the extent addressed therein. The
obligations under this Section 11.20 shall survive termination.

11.21    Remedies Cumulative. To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Owner or Manager, now
or hereafter provided either in this Agreement or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power and remedy and the exercise or beginning of the exercise by Owner or
Manager of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Owner or Manager of any or
all of such rights, powers and remedies.


37

--------------------------------------------------------------------------------








11.22    Amendments and Modifications. This Agreement shall not be modified or
amended except in writing signed by Owner and Manager.

11.23    Claims; Binding Effect; Time of the Essence; Nonrecourse. Anything
contained in this Agreement to the contrary notwithstanding, all claims against,
and liabilities of, Manager or Owner arising prior to any date of termination of
this Agreement shall survive such termination. All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Time is of the
essence with respect to the exercise of any rights of Manager, Owner or Landlord
under this Agreement. Nothing contained in this Agreement shall be construed to
create or impose any liabilities or obligations and no such liabilities or
obligations shall be imposed on any of the equityholders, beneficial owners,
direct or indirect, officers, directors, trustees, employees or agents of Owner
or Landlord or their respective Affiliates or Manager or its Affiliates for the
payment or performance of the obligations or liabilities of Owner, Landlord or
Manager, as applicable.

11.24    Counterparts; Headings. This Agreement may be executed in two (2) or
more counterparts, each of which shall constitute an original, but which, when
taken together, shall constitute but one instrument and shall become effective
as of the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.

11.25    No Political Contributions. Notwithstanding any provision in this
Agreement to the contrary, no money or property of the Hotel shall be paid or
used or offered, nor shall Owner or Manager directly or indirectly use or offer,
consent or agree to use or offer, any money or property of the Hotel (i) in aid
of any political party, committee or organization, (ii) in aid of any
corporation, joint stock or other association organized or maintained for
political purposes, (iii) in aid of any candidate for political office or
nomination for such office, (iv) in connection with any election, (v) for any
political purpose whatever, or (vi) for the reimbursement or indemnification of
any person for any money or property so used.

11.26    REIT Qualification.
A.    Manager shall take all commercially reasonable actions reasonably
requested by Owner or Landlord for the purpose of qualifying Landlord’s rental
income from Owner under the Lease as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code, including but not
limited to any action requested to maintain: (1) Manager’s continued
qualification as an “eligible independent contractor” (as defined in Section
856(d)(9)(A) of the Code) with respect to SVC and (2) the Hotel’s continued
treatment as a “qualified lodging facility” (as defined in Section 856(d)(9)(D)
of the Code). Manager shall not be liable if such reasonably requested actions,
once implemented, fail to have the desired result of qualifying Landlord’s
rental income from Owner under the Lease as “rents from real property” pursuant
to Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code. This Section
11.26.A shall not apply in situations where an Adverse Regulatory Event has
occurred; instead, Section 11.27 shall apply.
B.    If Owner or Landlord wish to invoke the terms of Section 11.26.A, Owner or
Landlord (as appropriate) shall contact Manager and the parties shall meet with
each other to


38

--------------------------------------------------------------------------------







discuss the relevant issues and to develop a mutually-agreed upon plan for
implementing such reasonably requested actions.
C.    Any additional out-of-pocket costs or expenses incurred by Manager in
complying with such a request shall be borne by Owner (and shall not be a
Deduction). Owner shall reimburse Manager for such expense or cost promptly, but
not later than five (5) Business Days after such expense or cost is incurred.
D.    Manager shall not authorize any wagering activities to be conducted at or
in connection with the Hotel, and Manager shall use commercially reasonable
efforts to achieve the goal of having at least one-half of the guest rooms in
the Hotel being used on a transient basis and the goal of having no Hotel
amenities and facilities that are not customary for similarly situated
properties.

11.27    Adverse Regulatory Event. In the event of an Adverse Regulatory Event
arising from or in connection with this Agreement, Owner and Manager shall work
together in good faith to amend this Agreement to eliminate the impact of such
Adverse Regulatory Event. For purposes of this Agreement, the term “Adverse
Regulatory Event” means any time that a law, statute, ordinance, code, rule or
regulation imposes upon Owner (or could impose upon Owner in Owner’s reasonable
opinion), any material threat to either Landlord’s or Landlord’s Affiliate’s
status as a “real estate investment trust” under the Code or to the treatment of
amounts paid to Landlord as “rents from real property” under Section 856(d) of
the Code. Each of Manager and Owner shall inform the other of any Adverse
Regulatory Event of which it is aware and which it believes likely to impair
compliance of any of the Hotel with respect to the aforementioned sections of
the Code.

11.28    Tax Matters. Manager will prepare or cause to be prepared all tax
returns required in the operation of the Hotel, which include payroll, sales and
use tax returns, personal property tax returns and business, professional and
occupational license tax returns. Manager shall timely file or cause to be filed
such returns as required by the State; provided that, Owner shall promptly
provide all relevant information to Manager upon request, and any late fees or
penalties resulting from delays caused by Owner shall be borne by Owner. Manager
shall not be responsible for the preparation of Landlord’s or Owner’s federal or
state income tax returns, provided Manager shall cooperate fully with Owner and
Landlord as may be necessary to enable Owner or Landlord to file such federal or
state income tax returns, including by preparing data reasonably requested by
Owner or Landlord and submitting it to Owner or Landlord, as applicable, as soon
as reasonably practicable following such request.

11.29    Third Party Beneficiaries. The terms and conditions of this Agreement
shall inure to the benefit of, and be binding upon, the respective successors,
heirs, legal representatives or permitted assigns of each of the parties hereto
and except for Landlord and SVC, which are intended third party beneficiaries,
no Person other than the parties hereto and their successors and permitted
assigns is intended to be a beneficiary of this Agreement.


39

--------------------------------------------------------------------------------








Article XII     

DEFINITION OF TERMS; CONSTRUCTION

12.01    Definition of Terms.
The following terms when used in this Agreement and the Addenda attached hereto
shall have the meanings indicated:
“AAA” has the meaning ascribed to such term in Section 11.17.
“Additional Manager Advances” means advances by Manager under Sections 4.05 and
5.05, together with simple interest at the rate of nine percent (9%) per annum
on the outstanding balance thereof from time to time.
“Additional Working Capital” has the meaning ascribed to such term in Section
4.05.
“Adverse Regulatory Event” has the meaning ascribed to such term in Section
11.27.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, directly or indirectly, of the power: (i) to vote fifty
percent (50%) or more of the voting stock or equity interests of such Person; or
(ii) to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting stock or equity interests, by
contract or otherwise.
“Agreement” means this Management Agreement.
“Annual Operating Projection” has the meaning ascribed to such term in
Section 4.04.
“Annual Operating Statement” has the meaning ascribed to such term in
Section 4.01.B.
“Appellate Rules” has the meaning ascribed to such term in Section 11.17.
“Arbitration Award” has the meaning ascribed to such term in Section 11.17.
“Award” has the meaning ascribed to such term in the Lease.
“Base Management Fee” means an amount equal to [Full Service: three percent (3%)
OR Limited Service: five percent (5%)] of Gross Revenues.
“Building” has the meaning ascribed to such term in the Recitals.
“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by law or executive action to close.
“Capital Estimate” has the meaning ascribed to such term in Section 5.05.A.


40

--------------------------------------------------------------------------------







“Capital Statement” has the meaning ascribed to such term in Section 5.06.B.
“Change of Control” means, the acquisition by any Person or Persons acting in
concert (excluding Persons who are holders, directly or indirectly, of equity
interest in Manager as of the Effective Date or Affiliates or Immediate Family
Members of such Persons) of beneficial ownership (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of 50% or more, or rights, options or warrants to acquire 50% or
more, of the outstanding shares of voting stock or other voting interests of
Manager.
“Claims” has the meaning ascribed to such term in Section 11.18.
“Code” means the Internal Revenue Code of 1986.
“Condemnation” means (a) the exercise of any governmental power with respect to
the Hotel or any interest therein, whether by legal proceedings or otherwise, by
a Condemnor of its power of condemnation, (b) a voluntary sale or transfer of
the Hotel or any interest therein, to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of the Hotel or any interest therein, or right
accruing thereto or use thereof, as the result or in settlement of any
Condemnation or other eminent domain proceeding affecting the Hotel or any
interest therein, whether or not the same shall have actually been commenced.
“Condemnor” means any public or quasi‑public authority, or private corporation
or individual, having the power of Condemnation.
“Controlling Interest” means (i) if the Person is a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the business, management or policies of such Person. “Control”,
“Controlling” and “Controlled” have corrective meanings.
“Deduction” has the meaning ascribed to such term in the definition of Operating
Profit.
“Discount Rate” means an annual rate of eight percent (8%).
“Disputes” has the meaning ascribed to such term in Section 11.17.
“Effective Date” has the meaning ascribed to such term in the Preamble.
“Environmental Costs” has the meaning ascribed to such term in Section 11.06.C.
“Environmental Laws” has the meaning ascribed to such term in Section 11.06.B.
“Environmental Notice” has the meaning ascribed to such term in Section 11.06.A.
“Environmental Obligation” has the meaning ascribed to such term in Section
11.06.A.
“Existing CC&Rs” has the meaning ascribed to such term in Section 8.02.A.


41

--------------------------------------------------------------------------------







“FF&E” means furniture, fixtures and equipment, including without limitation:
furnishings, fixtures, decorative items, signage, audio‑visual equipment,
kitchen equipment and appliances, cabinetry, laundry equipment, housekeeping
equipment, telecommunications systems, security systems and front desk and
back‑of‑the house computer equipment; provided, however, that the term “FF&E”
shall not include Fixed Asset Supplies or software.
“FF&E Reserve Account” has the meaning ascribed to such term in Section 5.04.A.
“FF&E Reserve Deposit” means, for each Year or portion thereof, an amount equal
to five percent (5%) of Gross Revenues.
“FF&E Reserves” has the meaning ascribed to such term in Section 5.04.A
“Final Statement” has the meaning ascribed to such term in Section 11.09.A.
“Fixed Asset Supplies” means items included within “Operating Equipment” under
the Uniform System of Accounts that may be consumed in the operation of the
Hotel or are not capitalized, including linen, china, glassware, tableware,
uniforms, and similar items used in the operation of the Hotel.
“Future CC&Rs” has the meaning ascribed to such term in Section 8.02.A.
“GAAP” means generally accepted accounting principles, consistently applied.
“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Owner, Landlord or the Hotel.
“Gross Revenues” means for any period, all revenues and receipts of every kind
derived from operating the Hotel and all departments and parts thereof during
such period, including: income (from both cash and credit transactions) after
deductions for bad debts and discounts for prompt cash payments and refunds from
rental of Guest Rooms and other spaces at the Hotel, telephone charges, stores,
offices, exhibit or sales space of every kind; license, lease and concession
fees and rentals (not including gross receipts of licensees, lessees and
concessionaires); income from vending machines; income from parking; health club
membership fees; food and beverage sales; wholesale and retail sales of
merchandise; service charges; and proceeds, if any, from business interruption
or other loss of income insurance; provided, however, that Gross Revenues shall
not include the following: gratuities to employees of the Hotel; federal, state
or municipal excise, sales or use taxes or any other taxes collected directly
from patrons or guests or included as part of the sales price of any goods or
services; proceeds from the sale of FF&E; interest received or accrued with
respect to the funds in the operating accounts of the Hotel; any refunds,
rebates, discounts and credits of a similar nature, given, paid or returned in
the course of obtaining Gross Revenues or components thereof; insurance proceeds
(other than proceeds from business interruption or other loss of income
insurance);


42

--------------------------------------------------------------------------------







condemnation proceeds (other than for a temporary taking); or any proceeds from
any Sale of the Hotel or from the refinancing of any debt encumbering the Hotel
but excluding amounts expressly stated in this Agreement not to be included in
Gross Revenues.
“Gross Room Revenues” means all Gross Revenues attributable to or payable for
rental of Guest Rooms, after deductions for bad debts and discounts for prompt
cash payments and refunds from rental of Guest Rooms, including, without
limitation, all credit transactions, whether or not collected, but excluding (i)
any sales or room taxes collected by Manager for transmittal to the appropriate
taxing authority, and (ii) any revenues from sales or rentals of ancillary
goods, such as VCR rentals, telephone income and fireplace log sales and sales
from in-room service bars. Gross Room Revenues shall also include the proceeds
from any business interruption insurance or other loss of income insurance.
Gross Room Revenues shall be accounted for in accordance with the Uniform System
of Accounts.
“Guest Room” means a lodging unit in the Hotel.
“Hazardous Substances” means any substance:
(i)    the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or
(ii)    which is or becomes defined as a “hazardous waste”, “hazardous
material”, or “hazardous substance”, “dangerous waster”, “pollutant” or
“contaminant” or term of similar import under any present or future federal,
state or local statute, regulation, rule or ordinance or amendments thereto
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. et seq.) and the Resource Conservation
and Recovery Act (42 U.S.C. section 6901 et seq.) and the regulations
promulgated thereunder; or
(iii)    which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any state of the United States,
or any political subdivision thereof; or
(iv)    the presence of which at the Hotel causes or materially threatens to
cause an unlawful nuisance upon the Hotel or to adjacent properties or poses or
materially threatens to pose a hazard to the Hotel or to the health or safety of
persons on or about the Hotel; or
(v)    without limitation, which is or contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or
(vi)    without limitation, which is or contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or


43

--------------------------------------------------------------------------------







(vii)    without limitation, which contains or emits radioactive particles,
waves or material; or
(viii)    without limitation, constitutes materials which are now or may
hereafter be listed as medical waste pursuant to the Medical Waste Tracking Act
of 1988, or analogous state or local laws or regulations or guidelines
promulgated thereunder.
“Hotel” means the Site together with the Building and all other improvements
constructed or to be constructed on the Site, and all FF&E installed or located
on the Site or in the Building, and all easements or other Owner rights thereto
owned by Landlord together with, for purposes of this Agreement, all office
equipment, telephone equipment, motor vehicles, and other equipment leased by
Owner, Fixed Asset Supplies and Inventories at the Hotel.
“Initial Effective Date” has the meaning ascribed to such term in the Recitals.
“Initial Term” has the meaning ascribed to such term in Section 2.01.A.
“Interest Rate” means an annual rate of 9%, but not higher than the highest rate
permitted by law.
“Immediate Family Member” of an individual means any lineal descendant of such
individual (including descendants by adoption), the spouse of any such lineal
descendant, the estate of such individual or of his or her lineal descendants,
or a trust for the principal benefit of one or more of such individual or of his
or her lineal descendants (including a trust the principal beneficiary of which
is another trust for the principal benefit of one or more such Persons).
“Impositions” has the meaning ascribed to such term in the Lease but shall not
include:
1.    Special assessments (regardless of when due or whether they are paid as a
lump sum or in installments over time) imposed because of facilities which are
constructed by or on behalf of the assessing jurisdiction (for example, roads,
sidewalks, sewers, culverts, etc.) which directly benefit the Hotel (regardless
of whether or not they also benefit other buildings), which assessments shall be
treated as capital costs of construction and not as Deductions; and
2.    Impact fees (regardless of when due or whether they are paid as a lump sum
or in installments over time) which are required as a condition to the issuance
of site plan approval, zoning variances or building permits, which impact fees
shall be treated as capital costs of construction and not as Deductions.
“Incentive Management Fee” means, for each Year or portion thereof, an amount
equal to twenty percent (20%) of Operating Profit remaining after deducting
amounts paid or payable in respect of Owner’s Priority, Reimbursable Advances
and the FF&E Reserve Deposit for such Year or portion thereof.
“Insurance Requirements” means all terms of any insurance policy required by
this Agreement and all requirements of the issuer of any such policy and all
orders, rules and


44

--------------------------------------------------------------------------------







regulations and any other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) binding upon the
Hotel.
“Inventories” means “Inventories” as defined in the Uniform System of Accounts,
including provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel;
mechanical supplies; stationery; and other expensed supplies and similar items.
“Invested Capital” means an amount equal to [Updated Invested Capital],
increased by the sum of any amounts paid after the Effective Date by (a)
Landlord pursuant to Sections 5.1.2(b), 10.2.3 or 11.2 of the Lease or, (b)
Owner pursuant to Section 5.05 or pursuant to Section 6.04 or Section 6.07 in
excess of the insurance proceeds or Award, as the case may be.
“Landlord” has the meaning ascribed to such term in the Recitals or shall mean,
as of any date, the landlord under the Lease as of such date.
“Lease” means the Amended and Restated Lease Agreement between Landlord and
Owner, among others, dated as of [Effective Date], as amended from time to time,
and any replacement lease(s) of the Hotel by the fee owner thereof.
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Hotel or the maintenance, construction,
alteration or operation thereof, whether now or hereafter enacted or in
existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Hotel, and
(b) all covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting the Hotel which either (i) do not
require the approval of Manager, or (ii) have been approved by Manager as
required hereby, including those which may (A) require material repairs,
modifications or alterations in or to the Hotel or (B) in any way materially and
adversely affect the use and enjoyment thereof, but excluding any requirements
under Sections 11.26, 11.27 or 11.28, and (c) all valid and lawful requirements
of Government Agencies or pertaining to reporting, licensing, permitting,
investigation, remediation and removal of underground improvements (including,
without limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid of gaseous in nature.
“Loyalty Program” means the Sonesta Travel Pass loyalty program or such
replacement or successor “frequent stay” reward program as Manager may employ in
the future for the hotels in the System.


45

--------------------------------------------------------------------------------







“Loyalty Program Fee” means an amount assessed based on defined costs associated
with the Loyalty Program, not greater than one percent (1%) of Gross Revenues or
such greater amount otherwise mutually agreed upon between Owner and Manager.
“Major Renovation” means a renovation, repair or restoration of the Hotel which
impacts guest room availability or the use of public, function and outlet space
so significantly that Owner and Manager agree it is a major renovation.
“Manager” has the meaning ascribed to such term in the Preamble hereto or shall
mean any successor or permitted assign, as applicable.
“Manager Event of Default” has the meaning ascribed to such term in Section
9.01.
“Marketing Programs” means advertising, marketing, promotional and public
relations programs and campaigns including so-called “frequent stay” rewards
program which are intended for the benefit of all hotels in the System.
“Marketing Program Fee” means an amount equal to one percent (1%) of Gross
Revenues or an amount otherwise mutually agreed upon between Owner and Manager.
“Monthly Statement” has the meaning ascribed to such term in Section 4.01.A.
“Mortgage” means any mortgage indebtedness obtained by Landlord to finance the
Hotel, and may take the form of a mortgage, deed of trust or security document
customarily in use in the State.
“Mortgagee” means the holder of any Mortgage.
“Officer’s Certificate” means a certificate executed by an officer of Manager
which certifies that with respect to the Annual Operating Statement delivered
under Section 4.01.B, the accompanying statement has been properly prepared in
accordance with GAAP and fairly presents the financial operations of the Hotel.
“Operating Loss” means a negative Operating Profit for the Hotel.
“Operating Profit” means the excess of Gross Revenues over the following
expenses incurred by Manager in accordance with the Operating Standards and the
terms of this Agreement, on behalf of Owner, in operating the Hotel:
1.    the cost of sales, including, without limitation, compensation, fringe
benefits, payroll taxes and other costs related to Hotel employees (the
foregoing costs shall not include salaries and other employee costs of executive
personnel of Manager who do not work at the Hotel on a regular basis; except
that the foregoing costs shall include the allocable portion of the salary and
other employee costs of any general manager or other supervisory personnel
assigned to a “cluster” of hotels which includes the Hotel);


46

--------------------------------------------------------------------------------







2.    departmental expenses incurred at departments within the Hotel;
administrative and general expenses; the cost of marketing incurred by the
Hotel; advertising and business promotion incurred by the Hotel;
3.    routine repairs, maintenance and minor alterations under Section 5.02;
4.    all charges for electricity, power, gas, oil, water and other utilities
consumed in the operation of the Hotel;
5.    the cost of Inventories and Fixed Asset Supplies consumed in the operation
of the Hotel;
6.    lease payments for equipment and other personal property reasonably
necessary for the operation of the Hotel and any ground lease payments;
7.    a reasonable reserve for uncollectible accounts receivable as determined
by Manager;
8.    all costs and fees of independent professionals or other third parties who
are retained by Manager to perform services required or permitted hereunder;
9.    all costs and fees of technical consultants and operational experts who
are retained or employed by Manager and/or Affiliates of Manager for specialized
services (including, without limitation, quality assurance inspectors) and the
cost of attendance by employees of the Hotel at training and manpower
development programs sponsored by Manager;
10.    the Base Management Fee, Reservations Fee and Systems Fee;
11.    insurance costs and expenses for coverage required to be maintained under
Section 6.01;
12.    taxes, if any, payable by or assessed against Manager related to this
Agreement or to Manager’s operation of the Hotel (exclusive of Manager’s income
taxes) and all Impositions;
13.    the Marketing Program Fee and the Loyalty Program Fee;
14.    the Hotel’s share of the costs and expenses of participating in programs
and activities prescribed for members of the System (including those central or
regional services set forth in Section 1.03) to the extent such costs are not
paid pursuant to a Marketing Program;
15.    the costs of commercially reasonable efforts of causing the Hotel to be
in compliance with each and every provision of the Lease (regardless of whether
or not such compliance is a requirement of this Agreement);
16.    such other costs and expenses incurred by Manager to comply with Legal
Requirements and Insurance Requirements or are otherwise reasonably necessary
for the proper and efficient operation of the Hotel; and


47

--------------------------------------------------------------------------------







17.    such other costs and expenses paid to Owner or Landlord pursuant to the
Lease or this Agreement, if such costs and expenses would have been a Deduction
if paid directly by Manager to a third person in respect of the Hotel, (the
items above collectively, “Deductions”).
Deductions shall not include (a) payments with respect to items for which
Manager has agreed to be liable at its own cost and expense in this Agreement or
under any other agreement between Manager and Owner including indemnities, (b)
debt service payments pursuant to any Mortgage, (c) payments pursuant to
equipment leases or other forms of financing obtained by Owner for the FF&E
located in or connected with the Hotel, both of which shall be paid or caused to
be paid by Owner, (d) rent payable under the Lease, (e) any reimbursement to
Manager for advances Manager makes with respect to the Hotel as permitted
hereunder, (f) the Incentive Management Fee, (g) the Procurement and
Construction Supervision Fee or, (h) any item specifically stated not to be a
Deduction.
“Operating Standards” has the meaning ascribed to such term in Section 1.02.A.
“Overdue Rate” means an annual rate of 12% but not higher than the highest rate
permitted by law.
“Owner” has the meaning ascribed to such term in the Preamble or shall mean any
successor or permitted assignee, as applicable.
“Owner Advances” has the meaning ascribed to such term in Section 3.02.D.
“Owner Event of Default” has the meaning ascribed to such term in Section 9.03.
“Owner Operating Loss Advance(s)” has the meaning ascribed to such term in
Section 4.06.
“Owner’s Personal Property” means all motor vehicles, consumable inventories and
supplies, furniture, furnishings, movable walls and partitions, equipment and
machinery and all other tangible personal property of Owner, if any, acquired by
Owner on and after the date hereof and located at the Hotel or used in Owner’s
business at the Hotel, and all modifications, replacements, alterations and
additions to such personal property.
“Owner’s Priority” means, for each Year or portion thereof, an amount equal to
eight percent (8%) of Invested Capital.
“Owner’s Residual Payment” with respect to each Year or portion thereof, an
amount equal to Operating Profit remaining after deducting amounts paid or
payable in respect of Owner’s Priority, Reimbursable Advances, the FF&E Reserve
Deposit and the Incentive Management Fee for such Year.
“Owner Working Capital Advances” means the aggregate of all funds remitted by
Owner to Manager as Additional Working Capital.


48

--------------------------------------------------------------------------------







“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company partnership or other entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of such Person where the context so permits.
“Prior Management Agreement” has the meaning ascribed to such term in the
Recitals.
“Procurement and Construction Supervision Fee” means an amount equal to three
percent (3%) of all third party costs of capital expenditures under Sections
5.05, 6.04 and 6.07.
“Reimbursable Advances” means the amounts paid or payable in respect of Section
3.02.D.
“Renewal Term(s)” has the meaning ascribed to such term in Section 2.01.A.
“Reservation Fee” means one and one-half percent (1.5%) of Gross Room Revenues.
“RMR” has the meaning ascribed to such term in Section 11.17.
“Rules” has the meaning ascribed to such term in Section 11.17.
“Sale of the Hotel” means any sale, assignment, transfer or other disposition,
for value or otherwise, voluntary or involuntary, of Owner’s leasehold title to
the Hotel or Landlord’s fee title to the Hotel, as the case may be. For purposes
of this Agreement, a Sale of the Hotel shall also include a lease (or sublease)
of all or substantially all of Owner’s leasehold interest in the Hotel and any
sale, assignment, transfer or other disposition, for value or otherwise,
voluntary or involuntary, in a single transaction or a series of transactions,
of the Controlling Interest in Owner or Landlord, but shall not include any
conveyance which results in SVC continuing to hold a Controlling Interest in the
transferee.
“SEC” means the United States Securities and Exchange Commission.
“Site” has the meaning ascribed to such term in Section A of the Recitals.
“Sonesta” means Sonesta International Hotels Corporation, a Maryland
corporation.
“Sonesta Holdco” means Sonesta Holdco Corporation, a Maryland corporation,
Sonesta’s parent.
“Specially Designated National or Blocked Person” means (a) a person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control, or other
governmental entity, from time to time as a “specially designated national or
blocked person” or similar status, (b) a person described in Section 1 of
U.S. Executive Order 13224 issued on September 23, 2001, or (c) a person
otherwise identified by government or legal authority as a person with whom
Manager or its Affiliates are prohibited from transacting business. Currently, a
listing of such designations and the text of the Executive Order are published
under the internet website address www.ustreas.gov/offices/enforcement/ofac.
“State” means the state in which the Hotel is located.


49

--------------------------------------------------------------------------------







“Stockholders Agreement” means that certain Stockholders Agreement dated as of
February 27, 2020 by and among Sonesta Holdco, SVC and certain other
stockholders of Sonesta Holdco.
“Subordination Agreement” has the meaning ascribed to such term in Section 8.04.
“Subsequent Holder” has the meaning ascribed to such term in Section 8.04.
“System” means all hotels which are operated under the Trade Names.
“SVC” means Service Properties Trust.
“System Fee” mean during any Year, an amount equal to one and one-half percent
(1.5%) of Gross Revenues.
“System Standards” means the physical standards (for example, quality of the
Building, FF&E, and Fixed Asset Supplies, frequency of FF&E replacements, etc.);
each of such standards shall be the standard which is generally prevailing or in
the process of being implemented at other hotels in the System, on a fair and
consistent basis with other hotels in the System; provided, however, that if the
market area or the physical peculiarities of the Hotel warrant, in the
reasonable judgment of Manager, a deviation from such standards shall be
permitted.
“Tested Year” means any full Year that commenced at least eighteen (18) months
following the Initial Effective Date but excluding any Year in which the Hotel
was undergoing Major Renovation and any Year which commenced less than twelve
(12) months following substantial completion of such Major Renovation.
“Term” has the meaning ascribed to such term in Section 2.01.A.
“Termination Fee” means, an amount equal to the present value of the payments
that would have been made to Manager between the date of termination and the
scheduled expiration date of the Term (including any Renewal Terms) as Base
Management Fee, Reservation Fee, System Fee and the Incentive Management Fee if
this Agreement had not been terminated, calculated based upon the average of
each of such fees earned in each of the three (3) calendar years ended prior to
the date of termination, discounted at an annual rate equal to the Discount
Rate.
“Trade Names” has the meaning ascribed to such term in Section 11.10.
“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging Educational Institute, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the System.
“Unsuitable for Its Permitted Use” means a state or condition of the Hotel such
that (a) following any damage or destruction involving the Hotel, the Hotel
cannot be operated in the good faith judgment of Manager on a commercially
practicable basis and it cannot reasonably be expected to be restored to
substantially the same condition as existed immediately before such


50

--------------------------------------------------------------------------------







damage or destruction, within nine (9) months following such damage or
destruction or such shorter period of time as to which business interruption
insurance is available to cover rent and other costs related to the Hotel
following such damage or destruction, or (b) as the result of a partial
Condemnation, the Hotel cannot be operated, in the good faith judgment of
Manager on a commercially practicable basis in light of then existing
circumstances.
“Working Capital” means funds that are used in the day‑to‑day operation of the
business of the Hotel.
“Year” means the calendar year.

12.02    Construction. The definitions of terms herein shall apply equally to
the singular, plural, past, present and future forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in this Agreement shall be construed to refer to this
Agreement in its entirety and not to any particular provision thereof, (iv) all
references in this Agreement to Articles, Sections and Exhibits shall be
construed to refer to Articles and Sections of, and Exhibits to, this Agreement,
and (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Any titles or captions contained in this Agreement are for convenience only and
shall not be deemed part of the text of this Agreement.


[SIGNATURES BEGIN ON THE FOLLOWING PAGE]




51

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.
[Property Manager]






By:                            
Carlos R. Flores
President and Chief Executive Officer




[Property Owner]






By:                            
John G. Murray
President and Chief Executive Officer








[Signature Page to Sonesta Management Agreement]

--------------------------------------------------------------------------------








Landlord, in consideration of the obligations of Manager and Owner under the
within Agreement, joins to evidence its agreement to be bound by the terms of
Sections 4.01.C, 4.02.B, 5.04, 5.05, 5.06.D, Article VI, 8.01, 8.02, 8.04,
10.02, 10.03, 11.07, 11.17, 11.18 and 11.20, to the extent applicable to it.


[Property Landlord]




By:                                
Name: John G. Murray
Title: President and Chief Executive Officer








[Joinder Page to Sonesta Management Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
THE SITE
The real property located at [Property Address].














    

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF AMENDED AND RESTATED POOLING AGREEMENT




















































































    

--------------------------------------------------------------------------------


Execution Version


AMENDED AND RESTATED POOLING AGREEMENT
 
THIS AMENDED AND RESTATED POOLING AGREEMENT (this “Agreement”) is made as of
February 27, 2020 (the “Effective Date”), by and among Sonesta International
Hotels Corporation, a Maryland corporation, and the parties listed on Schedule A
(each a “Manager” and collectively, “Managers”) and the parties listed on
Schedule B (each an “Owner” and collectively, “Owners”).
 
RECITALS:
 
Contemporaneously with this Agreement, each Owner has entered into an Amended
and Restated Management Agreement dated as of the Effective Date with a Manager,
as listed on Schedule C (each a “Management Agreement” and collectively, the
“Management Agreements”) with respect to the real estate and personal property
described in Schedule C opposite such Owner’s name which is operated as a full
service or a limited service hotel (each a “Hotel” and collectively, the
“Hotels”).
 
Owners and Managers have previously entered into a Pooling Agreement, dated as
of April 23, 2012 (as amended as of the date hereof, the “Prior Pooling
Agreement”), pursuant to which the working capital for each of the Hotels and
all revenues and reserves from operation of each of the Hotels are pooled for
purposes of paying operating expenses of the Hotels, fees and other amounts due
to Managers and Owners, and each Manager and each Owner desire to amend and
restate the terms and provisions of the Prior Pooling Agreement in their
entirety and replace them with the terms and provisions of this Agreement
effective as of 12.01 a.m. on the Effective Date.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, each Owner and each Manager agree as follows:
 
ARTICLE I
DEFINED TERMS
 
1.01.                     Definitions.  Capitalized terms used, but not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Management Agreements. The following capitalized terms as used in this
Agreement shall have the meanings set forth below:
 
“Additional Hotel” is defined in Section 7.01.
 
“Additional Owner” is defined in Section 7.01.


“Agreement” is defined in the Preamble.
 
“Aggregate Additional Manager Advances” means the sum of Additional Manager
Advances under all Management Agreements.
 
“Aggregate Annual Operating Statement” is defined in Article IV.


    

--------------------------------------------------------------------------------





 
“Aggregate Base Management Fee” means an amount equal to 3% of the Aggregate
Gross Revenues attributable to full service Hotels and 5% of the Aggregate Gross
Revenues attributable to limited service Hotels.
 
“Aggregate Deductions” means the sum of Deductions of the Hotels.


“Aggregate FF&E Reserve Deposit” means, with respect to each Year or portion
thereof, an amount equal to five percent (5%) of Aggregate Gross Revenues of the
Non-Sale Hotels.


“Aggregate Gross Room Revenues” means the sum of Gross Room Revenues of the
Hotels.


“Aggregate Gross Revenues” means the sum of Gross Revenues of the Hotels.


“Aggregate Incentive Management Fee” means, with respect to each Year or portion
thereof, an amount equal to twenty percent (20%) of Aggregate Operating Profit
remaining after deducting amounts paid or payable in respect of Aggregate
Owner’s Priority, Aggregate Reimbursable Advances and the Aggregate FF&E Reserve
Deposit for such Year or portion thereof.
 
“Aggregate Invested Capital” means the sum of the Invested Capital for each of
the Hotels.
 
“Aggregate Monthly Statement” is defined in Article IV.
 
“Aggregate Operating Profit” means an amount equal to Aggregate Gross Revenues
less Aggregate Deductions.
 
“Aggregate Owner Advances” means the sum of Owner Advances under all Management
Agreements.
 
“Aggregate Owner’s Priority” means for each Year or portion thereof an amount
equal to eight percent (8%) of Aggregate Invested Capital.
 
“Aggregate Owner’s Residual Payment” means, with respect to each Year or portion
thereof an amount equal to Aggregate Operating Profit remaining after deducting
amounts paid or payable in respect of Aggregate Owner’s Priority, Aggregate
Reimbursable Advances, the Aggregate FF&E Reserve Deposit and the Aggregate
Incentive Management Fee for such Year.
 
“Aggregate Reservation Fee” means for each Year or portion thereof an amount
equal to one and one-half percent (1.5%) of Aggregate Gross Room Revenues.
 
“Aggregate Reimbursable Advances” means the sum of Reimbursable Advances of the
Hotels.
“Aggregate System Fee” means with respect to each Year or portion thereof an
amount equal to one and one-half percent (1.5%) of Aggregate Gross Revenues.


2



--------------------------------------------------------------------------------





 
“Effective Date” is defined in the Preamble.


“Hotel” and “Hotels” are defined in the Recitals.
 
“Landlord(s)” means the owner of the Hotel(s) set forth on Exhibit B.
 
“Management Agreement” and “Management Agreements” are defined in the Recitals.
 
“Manager” and “Managers” are defined in the Preamble.
 
“Non-Sale Hotel” means the Hotels identified on Schedule C as “Non-Sale Hotels”
together with any Hotel that becomes subject to this Agreement after the
Effective Date.


“Owner” and “Owners” are defined in the Preamble.


“Pooled FF&E Reserves” is defined in Section 6.01.B.


“Pooled FF&E Reserve Account” is defined in Section 6.01.B.


“Prior Pooling Agreement” is defined in the Recitals.


“Sale Hotels” means the Hotels identified on Schedule C as “Sale Hotels”.


“Tested Hotels” means for any Year, all Hotels other than (i) any Sale Hotel,
(ii) any Hotel for which a Management Agreement (including any Prior Management
Agreement) has not been in effect for at least eighteen (18) months as of
January 1 of such Year, (iii) any Hotel undergoing a Major Renovation in such
Year, and (iv) any Hotel as to which a Major Renovation was substantially
completed less than twelve (12) months prior to January 1 of such Year.
 
ARTICLE II
GENERAL
 
The parties agree that so long as a Hotel is subject to this Agreement, all
Working Capital and all Gross Revenues of such Hotel shall be pooled pursuant to
this Agreement and disbursed to pay all Aggregate Deductions, fees and other
amounts due to Managers and Owners (not including amounts due pursuant to
Section 11.20 of the Management Agreements) with respect to the Hotels and that
the corresponding provisions of each Management Agreement shall be superseded as
provided in Section 3.03; provided, however, Working Capital contributed on or
after the Effective Date in respect of a Non-Sale Hotel under Section 4.05 of
the Management Agreement for such Non-Sale Hotel shall only be used for Working
Capital for the Non-Sale Hotels. Furthermore, the Pooled FF&E Reserves shall
only be made available to pay amounts that would be payable from the FF&E
Reserves for individual Non-Sale Hotels under Section 5.05 of the Management
Agreements for the Non-Sale Hotel and shall be applied before payment is made
from any Owner’s or Landlord’s other funds in accordance therewith. The parties
further agree that if Manager gives a notice of non-renewal of the Term with
respect to any Non-


3



--------------------------------------------------------------------------------





Sale Hotel, it shall be deemed to be a notice of termination or non-renewal with
respect to all Management Agreements.


 
ARTICLE III
PRIORITIES FOR
DISTRIBUTION OF AGGREGATE GROSS REVENUES
 
3.01.                     Priorities for Distribution of Aggregate Gross
Revenues.  Aggregate Gross Revenues shall be distributed in the following order
of priority:
 
A.
First, to pay all Aggregate Deductions (excluding the Aggregate Base Management
Fee, the Aggregate Reservation Fee and the Aggregate System Fee);

 
B.
Second, to Managers, an amount equal to the Aggregate Base Management Fee, the
Aggregate Reservation Fee and the Aggregate System Fee;

 
C.
Third, to Owners, an amount equal to Aggregate Owner’s Priority;

 
D.
Fourth, pari passu, to (i) Owners, in an amount necessary to reimburse Owners
for all Aggregate Owner Advances which have not yet been repaid pursuant to this
Section 3.01, and (ii) to Managers, in an amount necessary to reimburse Managers
for all Aggregate Additional Manager Advances which have not yet been repaid
pursuant to this Section 3.01. If at any time the amounts available for
distribution to Owners and Managers pursuant to this Section 3.01 are
insufficient (a) to repay all outstanding Aggregate Owner Advances, and (b) all
outstanding Aggregate Additional Manager Advances, then Owners and Managers
shall be paid from such amounts the amount obtained by multiplying a number
equal to the amount of the funds available for distribution by a fraction, the
numerator of which is the sum of all outstanding Aggregate Owner Advances, or
all outstanding Aggregate Additional Manager Advances, as the case may be, and
the denominator of which is the sum of all outstanding Aggregate Owner Advances
plus the sum of all outstanding Aggregate Additional Manager Advances;



E.
Fifth, to the Pooled FF&E Reserve Account, an amount equal to the Aggregate FF&E
Reserve Deposit;



F.
Sixth, to Managers, an amount equal to the Aggregate Incentive Management Fee;
and

 
G.
Finally, to Owners, the Aggregate Owner’s Residual Payment.

 
3.02.                     Timing of Payments.




4



--------------------------------------------------------------------------------





A.     Payment of the Aggregate Deductions, excluding the Aggregate Base
Management Fee, the Aggregate Reservation Fee and the Aggregate System Fee,
shall be made in the ordinary course of business. The Aggregate Base Management
Fee, the Aggregate Reservation Fee, the Aggregate System Fee, the Aggregate
Owner’s Priority, the Aggregate FF&E Reserve Deposit, the Aggregate Incentive
Management Fee and the Aggregate Owner’s Residual Payment shall be paid on or
before the twentieth (20th) day after the end of each calendar month, based upon
Aggregate Gross Revenues or Aggregate Gross Room Revenues, as the case may, be
for such month as reflected in the Aggregate Monthly Statement for such month.
The Aggregate Owner’s Priority shall be determined based upon Aggregate Invested
Capital most recently reported to Managers by Owners. If any installment of the
Aggregate Base Management Fee, the Aggregate Reservation Fee, the Aggregate
System Fee or the Aggregate Owner Priority is not paid when due, it shall accrue
interest at the Interest Rate. Calculations and payments of the Aggregate FF&E
Reserve Deposit, the Aggregate Incentive Management Fee and/or the Aggregate
Owner’s Residual Payment with respect to each calendar month within a calendar
year shall be accounted for cumulatively based upon the year-to-date Aggregate
Operating Profit as reflected in the Aggregate Monthly Statement for such
calendar month and shall be adjusted to reflect distributions for prior calendar
months in such year. Additional adjustments to all payments will be made on an
annual basis based upon the Aggregate Annual Operating Statement for the Year
and any audit conducted pursuant to Section 4.02 of the Management Agreements.
 
B.     Subject to Section 3.02.C, if the portion of Aggregate Gross Revenues to
be distributed to Managers or Owners pursuant to Section 3.01 is insufficient to
pay amounts then due in full, any amounts left unpaid shall be paid from and to
the extent of Aggregate Gross Revenues available therefor at the time
distributions are made in successive calendar months until such amounts are paid
in full, together with interest thereon, if applicable, and such payments shall
be made from such available Aggregate Gross Revenues in the same order of
priority as other payments made on account of such items in successive calendar
months.
 
C.     Other than with respect to Aggregate Reimbursable Advances, calculations
and payments of the fees and other payments in Section 3.01 and distributions of
Aggregate Gross Revenues within a Year shall be accounted for cumulatively
within a Year, but shall not be cumulative from one Year to the next.
Calculations and payments of Aggregate Reimbursable Advances shall be accounted
for cumulatively within a Year, and shall be cumulative from one Year to the
next.
 
D.     The Aggregate Owner’s Priority, the Pooled FF&E Reserves and the
Aggregate Owner’s Residual Payment shall be allocated among Owners as Owners
shall determine in their sole discretion and Managers shall have no
responsibility or liability in connection therewith. The Aggregate Incentive
Management Fee, Aggregate Base Management Fee, the Aggregate Reservation Fee and
the Aggregate System Fee shall be allocated among Managers as Managers shall
determine in their sole discretion and Owners shall have no responsibility or
liability in connection therewith.
 
3.03.                     Relationship with Management Agreements.  For as long
as this Agreement is in effect with respect to a Hotel, the provisions of
Section 3.01 and 3.02 shall


5



--------------------------------------------------------------------------------





supersede Sections 3.02 and 3.03 of the Management Agreement then in effect with
the applicable Hotel.
 
ARTICLE IV
FINANCIAL STATEMENTS
 
Managers shall prepare and deliver the following financial statements to Owners:
 
(a)                            Within fifteen (15) days after the close of each
calendar month, Managers shall deliver an accounting to Owners showing Aggregate
Gross Revenues, Aggregate Gross Room Revenues, occupancy percentage and average
daily rate, Aggregate Deductions, Aggregate Operating Profit, and applications
and distributions thereof for the preceding calendar month and year-to-date
(“Aggregate Monthly Statement”).
 
(b)                            Within forty-five (45) days after the end of each
Year, Managers shall deliver to Owners and Landlords a statement (the “Aggregate
Annual Operating Statement”) in reasonable detail summarizing the operations of
the Hotels for the immediately preceding Year and an Officer’s Certificate
setting forth the totals of Aggregate Gross Revenues, Aggregate Deductions, and
the calculation of the Aggregate Incentive Management Fee and Aggregate Owner’s
Residual Payment for the preceding Year and certifying that such Aggregate
Annual Operating Statement is true and correct. Managers and Owners shall,
within ten (10) Business Days after Owner’s receipt of such statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Year as
are required because of variances between the Aggregate Monthly Statements and
the Aggregate Annual Operating Statement. Any payments shall be made together
with interest at the Interest Rate from the date such amounts were due or paid,
as the case may be, until paid or repaid. The Aggregate Annual Operating
Statement shall be controlling over the Aggregate Monthly Statements and shall
be final, subject to adjustments required as a result of an audit requested by
Owners or Landlords pursuant to Section 4.02.B of the Management Agreements.
 
(c)                             Managers shall also prepare and deliver such
other statements or reports as any Owners may, from time to time, reasonably
request.
 
The financial statements delivered pursuant to this Article IV are in addition
to any financial statements required to be prepared and delivered pursuant to
the Management Agreements.
 
ARTICLE V
PORTFOLIO PERFORMANCE TEST
 
 5.01                      Portfolio Performance Test. Notwithstanding the
provisions of ARTICLE II of the Management Agreements:


A.     An Owner will not be permitted to exercise its right to terminate a
Management Agreement for a Non-Sale Hotel pursuant to Section 2.02.A of the
Management Agreement for such Non-Sale Hotel unless the aggregate amount paid to
Owners as Aggregate Owner’s Priority pursuant to Section 3.01.C of this
Agreement in respect of the Tested Hotels during any three (3)


6



--------------------------------------------------------------------------------





of the four (4) consecutive Years immediately preceding the January 1st
referenced in such Section 2.02.A is less than six percent (6%) of Aggregate
Invested Capital for the Tested Hotels for such Years, with all such amounts
determined annually as if the Tested Hotels for a Year were the only Hotels
subject to this Agreement during such Year.


B.     If the condition set forth in Section 5.01(a) is satisfied, only a
Non-Sale Hotel that is otherwise subject to termination pursuant to Section
2.02.A of its Management Agreement may be terminated and for the purposes of
determining the amount of Owner’s Priority actually paid in respect of a
Non-Sale Hotel under Section 3.02.C of a Management Agreement for any Year, the
applicable Owner will be deemed to have received the amount that would have been
paid to such Owner as the Owner’s Priority in such Year pursuant to Article 3 of
such Management Agreement if such Hotel had not been subject to this Agreement.




ARTICLE VI
ACCOUNTS
 
6.01.                     Accounts; Pooled FF&E Reserve Account.


A.     Subject to Section 6.01.B, all Working Capital and all Gross Revenues of
each of the Hotels may, until applied in accordance with this Agreement and the
applicable Management Agreements, be pooled and deposited in one or more bank
accounts in the name(s) of Owners designated by Managers, which accounts may,
except as required by any Mortgage and related loan documentation or applicable
law, be commingled accounts containing other funds owned by or managed by
Managers; provided, however, Working Capital contributed on or after the
Effective Date in respect of a Non-Sale Hotel under Section 4.05 of the
Management Agreement shall only be used for Working Capital of the Non-Sale
Hotels.


B.     Managers shall establish an interest-bearing account, in the name of
Cambridge TRS, Inc., in a bank designated by Manager (and approved by Owners,
such approval not to be unreasonably withheld), into which all FF&E Reserve
Deposits and any other amounts to be deposited into an FF&E Reserve Account
under a Management Agreement shall be paid (the “Pooled FF&E Reserve Account”).
Funds on deposit in the Pooled FF&E Reserve Account (the “Pooled FF&E Reserves”)
shall not be commingled with any other funds without Owners’ consent, and the
Pooled FF&E Reserves shall be withdrawn from the Pooled FF&E Reserve Account and
applied by Managers only to the extent they are permitted to withdraw and apply
FF&E Reserves under a Management Agreement for a Non-Sale Hotel.


C.     Managers shall be authorized to access the accounts above without the
approval of Owners, subject to (i) any limitation on the maximum amount of any
check, if any, established between Managers and Owners as part of the Annual
Operating Projections, and (ii) in the case of the Pooled FF&E Reserve Account,
such other limitations as maybe set forth in the Management Agreements for the
Non-Sale Hotels. One or more Owners shall be a signatory on all accounts
maintained with respect to a Hotel, and Owners shall have the right to require
that one or more Owners’ signature be required on all checks/withdrawals after
the occurrence of a Manager Event of Default. Owners shall provide such
instructions to the applicable bank(s) as are necessary to permit Managers to
implement Managers’ rights and obligations under this


7



--------------------------------------------------------------------------------





Agreement. The failure of any Owner to provide such instructions shall relieve
any Manager of its obligations hereunder until such time as such failure is
cured.


 
ARTICLE VII
ADDITION AND REMOVAL OF HOTELS
 
7.01.                     Addition of Hotels.  At any time and from time to
time, if a Manager and any Owner or any Affiliate of an Owner (an "Additional
Owner") enter into a management agreement for the operation of an additional
Hotel (an "Additional Hotel"), the Additional Owner may become a party to this
Agreement by signing an accession agreement confirming the applicability of this
Agreement to such Additional Hotel, provided if the Additional Owner is then a
party to this Agreement, the Additional Hotel may be made subject to this
Agreement by such Additional Owner and Manager amending and restating Schedules
B and C. If an Additional Hotel is made subject to this Agreement other than on
the first day of a calendar month, the parties shall include such prorated
amounts of the Gross Revenues and Deductions (and other amounts as may be
necessary) applicable to the Additional Hotel for such calendar month, as
mutually agreed in their reasonable judgment, in the calculation of Aggregate
Gross Revenues and Aggregate Deductions (and other amounts as may be necessary)
for the calendar month in which the Additional Hotel became subject to this
Agreement and shall make any other prorations, adjustments, allocations and
changes required. Additionally, any amounts held as Working Capital for the
Additional Hotel or to fund capital expenditures, if any, shall be held by
Managers under this Agreement.
 
7.02.                     Removal of Hotels. From and after the date of
termination of any Management Agreement, the Hotel managed thereunder shall no
longer be subject to this Agreement. If the termination occurs on a day other
than the last day of a calendar month, the parties shall exclude such prorated
amounts of the Gross Revenues and Deduction (and other amounts as may be
necessary) applicable to such Hotel for such calendar month, as mutually agreed
in their reasonable judgment, in the calculation of Aggregate Gross Revenues and
Aggregate Deductions (and other amounts as may be necessary) for the calendar
month in which the termination occurred. Additionally, Owners and Managers,
acting reasonably, shall mutually agree to the portion of the Aggregate Working
Capital and Aggregate Gross Revenues allocable to the Hotel being removed from
this Agreement and the amount of the Aggregate Working Capital, Aggregate Gross
Revenues so allocated and any amounts held to fund capital expenditures, shall
be remitted to the relevant Owner and the relevant Owner and relevant Manager
shall make any other prorations, adjustments, allocations and changes required.
 
ARTICLE VIII
TERM AND TERMINATION
 
8.01.                     Term.  This Agreement shall continue and remain in
effect indefinitely unless terminated pursuant to Section 8.02.






 


8



--------------------------------------------------------------------------------





8.02.                     Termination.  This Agreement may be terminated as
follows:
 
(a)                            By the mutual consent of Managers and Owners
which are parties to this Agreement.
 
(b)                            Automatically, if all Management Agreements
terminate or expire for any reason.
 
(c)                             By Managers, if any or all Owners do not cure a
material breach of this Agreement by any Owner or Landlord within thirty (30)
days of written notice of such breach from any Manager and if such breach is not
cured, it shall be an Owner Event of Default under the Management Agreements.
 
(d)                            By Owners, if any or all Managers do not cure a
material breach of this Agreement by any Manager within thirty (30) days of
written notice of such breach from any Owner and if such breach is not cured, it
shall be a Manager Event of Default under the Management Agreements.
 
8.03.                     Effect of Termination.  Upon the termination of this
Agreement, except as otherwise provided in Section 9.04.B. of the Management
Agreements, Managers shall be compensated for their services only through the
date of termination and all amounts remaining in any accounts maintained by
Managers pursuant to Article VI, after payment of such amounts as may be due to
Managers hereunder, shall be distributed to Owners. Notwithstanding the
foregoing, upon the termination of any single Management Agreement, pooled funds
shall be allocated as described in Section 7.02.
 
8.04.                     Survival.  The following Sections of this Agreement
shall survive the termination of this Agreement: Section 8.03 and Article IX.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
9.01.                     Notices.  All notices, demands, consents, approvals,
and requests given by any party to another party hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, upon
confirmation of receipt when transmitted by facsimile transmission, or on the
next business day if transmitted by nationally recognized overnight courier, to
the parties at the following addresses:
 
To Owners:
 
Cambridge TRS, Inc.
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile:
 


9



--------------------------------------------------------------------------------





To Managers:
 
Sonesta International Hotels Corporation
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile:
 
9.02.                     Applicable Law; Arbitration.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of the
Commonwealth of Massachusetts, with regard to its “choice of law” rules. Any
“Dispute” (as such term is defined in the Management Agreements) under this
Agreement shall be resolved through final and binding arbitration conducted in
accordance with the procedures and with the effect of, arbitration as provided
for in the Management Agreements.
 
9.03.                     Severability.  If any term or provision of this
Agreement or the application thereof in any circumstance is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.
 
9.04.                     Gender and Number.  Whenever the context of this
Agreement requires, the gender of all words herein shall include the masculine,
feminine, and neuter, and the number of all words herein shall include the
singular and plural.
 
9.05.                     Headings and Interpretation.  The descriptive headings
in this Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement. References to “Section”
in this Agreement shall be a reference to a Section of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement they shall be deemed to be followed by “without
limitation.” The words “hereof,” “herein,” “hereby,” and “hereunder, when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision unless otherwise indicated. The word “or” shall not be
exclusive. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting.
 
9.06.                     Confidentiality of Information.  Any information
exchanged between a Manager and each Owner pursuant to the terms and conditions
of this Agreement shall be subject to Section 11.07 of the Management
Agreements.
 
9.07.                     Assignment.  Neither any Manager nor any Owner may
assign its rights and obligations under this Agreement to any other Person
without the prior written consent of the other parties.
 


10



--------------------------------------------------------------------------------





9.08.                     Entire Agreement; Construction; Amendment.  With
respect to the subject matter hereof, this Agreement supersedes all previous
contracts and understandings between the parties and constitutes the entire
Agreement between the parties with respect to the subject matter hereof.
Accordingly, in the event of any conflict between the provisions of this
Agreement and the Management Agreements, the provisions of this Agreement shall
control, and the provisions of the Management Agreements are deemed amended and
modified, in each case as required to give effect to the intent of the parties
in this Agreement. All other terms and conditions of the Management Agreements
shall remain in full force and effect; provided that, to the extent that
compliance with this Agreement shall cause a default, breach or other violation
of the Management Agreement by one party, the other party waives any right of
termination, indemnity, arbitration or otherwise under the Management Agreement
related to that specific default, breach or other violations, to the extent
caused by compliance with this Agreement. This Agreement may not be modified,
altered or amended in any manner except by an amendment in writing, duly
executed by the parties hereto.
 
9.09.                     Third Party Beneficiaries.  The terms and conditions
of this Agreement shall inure to the benefit of, and be binding upon, the
respective successors, heirs, legal representatives or permitted assigns of each
of the parties hereto and except for Landlord(s), which are intended third party
beneficiaries, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.


9.10.                     Prior Pooling Agreement. For the avoidance of doubt,
the Prior Pooling Agreement shall continue to govern the rights and obligations
of the parties with respect to periods prior to the Effective Date, and this
Agreement shall govern the rights and obligations of the parties with respect to
periods from and after the Effective Date.
 
[Signatures begin on the following page.]
 




11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.


Owners:


 
CAMBRIDGE TRS, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
John G. Murray
 
 
 
President and Chief Executive Officer
 
 
 
 



 
HPT WACKER DRIVE TRS LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
John G. Murray
 
 
 
President and Chief Executive Officer





 
HPT CLIFT TRS LLC


 
 
 
 
 
 
By:
 
 
 
 
John G. Murray
 
 
 
President and Chief Executive Officer





    
[Signature Page to the Sonesta Pooling Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with the intention of creating an instrument under seal.


Managers:




 
SONESTA INTERNATIONAL HOTELS CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Carlos R. Flores
 
 
 
President and Chief Executive Officer



 
SONESTA CHICAGO LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Carlos R. Flores
 
 
 
President and Chief Executive Officer





 
SONESTA CLIFT LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Carlos R. Flores
 
 
 
President and Chief Executive Officer

 




    
[Signature Page to the Sonesta Pooling Agreement]

--------------------------------------------------------------------------------






Schedule A
 
Additional Managers
 
Sonesta Clift LLC, a Maryland limited liability company


Sonesta Chicago LLC, a Maryland limited liability company


    

--------------------------------------------------------------------------------






Schedule B
 
Owners
 
Cambridge TRS, Inc., a Maryland corporation


HPT Clift TRS LLC, a Maryland limited liability company


HPT Wacker Drive TRS LLC, a Maryland limited liability company


    

--------------------------------------------------------------------------------






Schedule C
Hotels and Management Agreements


NON-SALE HOTELS:
Owner
Hotel
Landlord
Manager
Cambridge TRS, Inc.
Sonesta Hilton Head
130 Shipyard Drive
Hilton Head, SC
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Cambridge
40 Edwin H. Land
Boulevard
Cambridge, MA 02142
HPT Cambridge
LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Harbor Court
Baltimore
550 Light Street
Baltimore, MD
Harbor Court
Associates, LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Houston
Hotel
2222 West Loop South
Houston, TX
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA
Royal Sonesta, Inc.
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Fort Lauderdale 
999 North Fort Lauderdale Beach Boulevard 
Fort Lauderdale, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
HPT Clift TRS LLC
The Clift Royal Sonesta Hotel
495 Geary Street
San Francisco, CA
HPT Geary Properties Trust
Sonesta Clift LLC
Cambridge TRS, Inc.
The Sonesta Irvine
17941 Von Karman Avenue
Irvine, CA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation



    

--------------------------------------------------------------------------------





HPT Wacker Drive TRS LLC
The Royal Sonesta Chicago
71 East Wacker Drive
Chicago, IL
HPT IHG-2 Properties Trust
Sonesta Chicago LLC
Cambridge TRS, Inc.
Sonesta Suites Scottsdale
7300 East Gainey Suites Drive
Scottsdale, AZ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation



SALE HOTELS:
Owner
Hotel
Landlord
Manager
Cambridge TRS, Inc.
Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA
HPT Cambridge LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Atlanta
760 Mt. Vernon Highway N.E.
Atlanta, GA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Burlington
11 Old Concord Road
Burlington, MA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Andover
4 Technology Drive
Andover, MA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Parsippany
61 Interpace Parkway
Parsippany, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Somerset
260 Davidson Avenue
Somerset, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Princeton
4375 U.S. Route 1 South
Princeton, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Malvern
20 Morehall Road
Malvern, PA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Dublin
435 Metro Place South
Dublin, OH
HPTMI Properties Trust
Sonesta International Hotels Corporation








--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites Flagstaff
3440 Country Club Drive
Flagstaff, AZ
HPTMI Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Houston
5190 Hidalgo Street
Houston, TX
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Columbia
8844 Columbia 100 Parkway
Columbia, MD
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Charlotte
7925 Forest Pine Drive
Charlotte, NC
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites St. Louis
1855 Craigshire Road
St. Louis, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Tucson
6477 East Speedway Boulevard
Tucson, AZ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Colorado Springs
3880 North Academy Boulevard
Colorado Springs, CO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Minneapolis
3040 Eagandale Place
Eagan, MN
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Omaha
6990 Dodge Street
Omaha, NE
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Princeton
4225 US Highway 1
South Brunswick – Princeton, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Somers Point
900 Mays Landing Road
Somers Point, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Cincinnati
2670 Kemper Road
Sharonville, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Oklahoma City
4361 West Reno Avenue
Oklahoma City, OK
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation








--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites Burlington
35 Hurricane Lane
Williston, VT
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Cleveland Airport
17525 Rosbough Drive
Middleburg Heights, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Westlake
30100 Clemens Road
Westlake, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Birmingham
3 Greenhill Pkwy at U.S. Highway 280
Birmingham, AL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Montgomery
1200 Hilmar Court
Montgomery, AL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Wilmington – Newark
240 Chapman Road
Newark, DE
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Jacksonville
8365 Dix Ellis Trail
Jacksonville, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Ann Arbor
800 Victors Way
Ann Arbor, MI
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
St. Louis – Chesterfield
15431 Conway Road
Chesterfield, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Cincinnati – Blue Ash
11401 Reed Hartman Highway
Blue Ash, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Cincinnati – Sharonville West
11689 Chester Road
Cincinnati, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Providence – Airport
500 Kilvert Street
Warwick, RI
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Memphis
6141 Old Poplar Pike
Memphis, TN
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation








--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites
Houston – NASA Clear Lake
525 Bay Area Boulevard
Houston, TX
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Portland – Vancouver
8005 NE Parkway Drive
Vancouver, WA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Atlanta – Perimeter Center East
1901 Savoy Drive
Atlanta, GA
HPT IHG-3 Properties LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Chicago – Lombard
2001 South Highland Avenue
Lombard, IL
HPT IHG-3 Properties LLC
Sonesta International Hotels Corporation














--------------------------------------------------------------------------------






EXHIBIT C
FORM OF REGISTRATION RIGHTS AGREEMENT


    

--------------------------------------------------------------------------------


Execution Version






















REGISTRATION RIGHTS AGREEMENT
BY AND BETWEEN


SONESTA HOLDCO CORPORATION
a Maryland corporation


AND


SERVICE PROPERTIES TRUST
a Maryland real estate investment trust


Dated as of February 27, 2020


    

--------------------------------------------------------------------------------







TABLE OF CONTENTS
ARTICLE I DEFINITIONS
3


 
 
ARTICLE II REGISTRATION RIGHTS
6


Section 2.1 Piggy-Back Registration
6


 
 
ARTICLE III REGISTRATION PROCEDURES
7


Section 3.1 Filings; Information
7


Section 3.2 Shelf Offering
10


Section 3.3 Registration Expense
10


Section 3.4 Information
11


Section 3.5 SVC Obligations
11


Section 3.6 Lock-Up in an Underwritten Public offering
11


 
 
ARTICLE IV INDEMNIFICATION
12


Section 4.1 Indemnification by the Company
12


Section 4.2 Indemnification by SVC
12


Section 4.3 Contribution
13


Section 4.4 Certain Limitations, Etc
13


 
 
ARTICLE V UNDERWRITING AND DISTRIBUTION
14


Section 5.1 Rule 144
14


 
 
ARTICLE VI MISCELLANEOUS
14


Section 6.1 Notice
14


Section 6.2 Assignment; Successors; Third Party Beneficiaries
15


Section 6.3 Prior Negotiations; Entire Agreement
16


Section 6.4 Governing Law; Venue; Arbitration
16


Section 6.5 Severability
19


Section 6.6 Counterparts
19


Section 6.7 Construction
19


Section 6.8 Waivers and Amendments
19


Section 6.9 Specific Performance
20


Section 6.10 Further Assurances
20


Section 6.11 Exculpation
20











REGISTRATION RIGHTS AGREEMENT



2



--------------------------------------------------------------------------------





This Registration Rights Agreement (as amended, supplemented or restated from
time to time, this “Agreement”) is entered into as of February 27, 2020 by and
between Sonesta Holdco Corporation, a Maryland corporation (the “Company”), and
Service Properties Trust, a Maryland real estate investment trust (including its
successors and permitted assigns, “SVC”).  Company and SVC are each referred to
as a “Party” and together as the “Parties”.
RECITALS
WHEREAS, the Parties are entering into this Agreement in connection with the
consummation of the transactions contemplated in that certain Transaction
Agreement, dated as of the date hereof, by and between the Company and SVC (the
“Transaction Agreement”);
WHEREAS, the consummation of the transactions contemplated by the Transaction
Agreement on the terms set forth therein is a condition and material inducement
to SVC’s entry into this Agreement; and
WHEREAS, SVC has acquired and currently holds shares of common stock, par value
$0.01 per share, of the Company (“Common Shares”);
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

Article I

DEFINITIONS
As used in this Agreement, the following terms shall have the following
meanings:
“AAA” is defined in Section 6.4(c)(i).
“Award” is defined in Section 6.4(c)(v).
“Agreement” is defined in the preamble.
“Block Trade” means an underwritten registered offering not involving a
“roadshow,” commonly known as a “block trade” or a “bought deal”.
“Business Day” means a day, other than Saturday, Sunday or other day on which
banks located in Boston, Massachusetts or Baltimore, Maryland are authorized or
required by Law to close.
“Chosen Courts” is defined in Section 6.4(b).
“Company” is defined in the preamble.
“Company Indemnified Parties” is defined in Section 4.2.


3



--------------------------------------------------------------------------------





“Common Shares” is defined in the recitals.
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.
“Covered Liabilities” is defined in Section 4.1.
“Disputes” is defined in Section 6.4(c)(i).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.
“Law” means any law, statute, ordinance, rule, regulation, directive, code or
order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.
“Maximum Number of Shares” is defined in Section 2.1(b).
“Party” is defined in the preamble.
“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.
“Piggy-Back Registration” is defined in Section 2.1.
“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.
“Prospectus” means a prospectus or prospectus supplement included in a
Registration Statement, as amended or supplemented, including all materials
incorporated by reference in such prospectus or prospectus supplement.
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.
“Registration Period” means the period (a) beginning on the date hereof and (b)
ending on the date and time at which SVC (including its successors and permitted
assigns) no longer holds any Registrable Securities.


4



--------------------------------------------------------------------------------





“Registration Statement” means any registration statement filed by the Company
with the SEC in compliance with the Securities Act for a public offering and
sale of Common Shares (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity),
as amended or supplemented, including all materials incorporated by reference in
such registration statement.
“Registrable Securities” mean all of the Common Shares owned by SVC (including
any equity securities issued in respect thereof as a result of any stock split,
stock dividend, share exchange, merger, consolidation or similar
recapitalization); provided, however, that Common Shares shall cease to be
Registrable Securities hereunder, as of any date, when: (i) a Registration
Statement with respect to the sale of such Registrable Securities shall have
become effective under the Securities Act and such Registrable Securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (ii) such Registrable Securities shall have been
otherwise sold pursuant to Rule 144 under the Securities Act (or any similar
provisions thereunder, but not Rule 144A) and new certificates (or notations in
book-entry form) for them not bearing a legend restricting further transfer
shall have been delivered by the Company or its transfer agent and subsequent
public distribution of them shall not require registration under the Securities
Act; (iii) such Registrable Securities are saleable immediately in their
entirety without condition or limitation pursuant to Rule 144 under the
Securities Act; or (iv) such Registrable Securities shall have ceased to be
outstanding.
“Rules” is defined in Section 6.4(c)(i).
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
“Shelf Offering” is defined in Section 3.2.
“Shelf Registration” is defined in Section 3.2
“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
the date hereof, by and among the Company, SVC, Adam D. Portnoy and Diane
Portnoy, as Trustee of the Diane Portnoy 2019 Revocable Trust, as in effect from
time to time.
“SVC” is defined in the preamble.
“SVC Indemnified Parties” is defined in Section 4.1.
“Transaction Agreement” is defined in the recitals.
“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering.


5



--------------------------------------------------------------------------------






Article II

REGISTRATION RIGHTS

Section 2.1    Piggy-Back Registration.
(a)    Piggy-Back Rights. If, at any time during the Registration Period, the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of Common Shares, or securities or other obligations
exercisable or exchangeable for, or convertible into, Common Shares, by the
Company for its own account or for any other stockholder of the Company for such
stockholder’s account, other than a Registration Statement (i) filed in
connection with any employee benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing stockholders, (iii) for
an offering of debt securities convertible into equity securities of the
Company, (iv) for a dividend reinvestment plan, (v) for a Block Trade or (vi)
filed on Form S-4 (or successor form), then the Company shall (x) give written
notice of such proposed filing to SVC as soon as practicable but in no event
less than ten (10) Business Days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter(s), if any, of the offering and (y) offer to SVC in such
notice the opportunity to register the sale of such number of its Registrable
Securities as SVC may request in writing within five (5) Business Days following
receipt of such notice (a “Piggy-Back Registration”). If SVC so requests to
register the sale of some of its Registrable Securities, the Company shall cause
such Registrable Securities to be included in the Registration Statement and
shall use commercially reasonable efforts to cause the managing Underwriter(s)
of the proposed underwritten offering to permit the Registrable Securities
requested to be included in the Piggy-Back Registration to be included on the
same terms and conditions as any similar securities of the Company and other
stockholders of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. If the Piggy-Back Registration involves one or more Underwriters, SVC
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Piggy-Back Registration by the Company,
complete and execute any questionnaires, powers of attorney, indemnities,
lock-up agreements, securities escrow agreements and other documents reasonably
required or which are otherwise customary under the terms of such underwriting
agreement and furnish to the Company such information as the Company may
reasonably request in writing for inclusion in the Registration Statement or
such information that is otherwise customary.
(b)    Reduction of Offering. If the managing Underwriter(s) for a Piggy-Back
Registration that is to be an underwritten offering advises the Company and the
holders of Registrable Securities that the dollar amount or number of Common
Shares or other securities which the Company desires to sell, taken together
with Common Shares or other securities, if any, as to which registration has
been requested pursuant to written contractual arrangements with SVC and other
Persons, the Registrable Securities as to which registration has been requested
under this Section 2.1, and the Common Shares or other securities, if any, as to
which registration has been requested pursuant to the written contractual demand
or piggy-back registration rights of other stockholders of the Company, exceeds
the maximum dollar amount or maximum number of Common Shares or other securities
that can be sold in such offering without adversely affecting the


6



--------------------------------------------------------------------------------





proposed offering price, the timing, the distribution method or the probability
of success of such offering (such maximum dollar amount or maximum number of
Common Shares or other securities, as applicable, the “Maximum Number of
Shares”), then the Company shall include in any such registration: (x) first,
the shares or other securities that the Company desires to sell that can be sold
without exceeding the Maximum Number of Shares; and (y) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (x), the shares or other securities, if any, including the Registrable
Securities, as to which registration has been requested pursuant to written
contractual piggy-back registration rights of security holders (pro rata in
accordance with the number of Common Shares or other securities which each such
person has actually requested to be included in such registration, regardless of
the number of shares or other securities with respect to which such persons have
the right to request such inclusion) that can be sold without exceeding the
Maximum Number of Shares.
(c)    Withdrawal. SVC may elect to withdraw its request for inclusion of its
Registrable Securities in any Piggy-Back Registration by giving written notice
to the Company of such request to withdraw no later than the time at which the
public offering price and underwriters’ discount are determined with the
Underwriter(s). The Company may also elect to withdraw from a registration at
any time no later than the time at which the public offering price and
underwriters’ discount are determined with the Underwriter(s). If SVC’s
withdrawal is based on (i) the Company’s failure to comply with its obligations
under this Agreement or (ii) a reduction pursuant to Section 2.1(b) of
twenty-five percent (25%) or more of the number of Registrable Securities which
SVC has requested be included in the Piggy-Back Registration, the Company shall
pay or reimburse all expenses otherwise payable or reimbursable by SVC in
connection with such Piggy-Back Registration pursuant to Section 3.3.

Article III

REGISTRATION PROCEDURES

Section 3.1    Filings; Information. Whenever the Company is required to effect
the registration of any Registrable Securities owned by SVC pursuant to Article
II, the Company shall use commercially reasonable efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method(s) of distribution thereof as expeditiously as practicable, and
in connection with any such request:
(a)    Copies. If SVC has included Registrable Securities in a registration, the
Company shall, prior to filing a Registration Statement or Prospectus, or any
amendment or supplement thereto, furnish to SVC and its counsel, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case, including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as SVC or counsel for SVC may reasonably request in order to
facilitate the disposition of the Registrable Securities included in such
registration.
(b)    Amendments and Supplements. If SVC has included Registrable Securities in
a registration, the Company shall prepare and file with the SEC such amendments,


7



--------------------------------------------------------------------------------





including post-effective amendments, and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective and in compliance with the provisions
of the Securities Act until the earlier of the time that (i) all Registrable
Securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement (which period shall not exceed the sum of one hundred
eighty (180) days, plus any period during which any such disposition is
interfered with by any stop order or injunction of the SEC or any Governmental
Entity), (ii) the applicable offering has been terminated or withdrawn, (iii)
such securities have been withdrawn or (iv) such securities have ceased to be
Registrable Securities.
(c)    Notification. If SVC has included Registrable Securities in a
registration, after the filing of the Registration Statement, the Company shall
promptly, and in no event more than two (2) Business Days after such filing,
notify SVC of such filing, and shall further notify SVC promptly and confirm
such notification in writing in all events within two (2) Business Days of the
occurrence of any of the following: (i) when such Registration Statement becomes
effective; (ii) when any post-effective amendment to such Registration Statement
becomes effective; (iii) the issuance or threatened issuance by the SEC of any
stop order (and the Company shall use reasonable best efforts to prevent the
entry of such stop order or to remove it if entered); and (iv) any request by
the SEC for any amendment or supplement to such Registration Statement or any
Prospectus relating thereto or for additional information or of the occurrence
of an event requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of the securities
covered by such Registration Statement, such Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein (in
the light of the circumstances under which they were made) not misleading, and
promptly make available to SVC any such supplement or amendment; except that
before filing with the SEC a Registration Statement or Prospectus or any
amendment or supplement thereto, not including Exchange Act filings or any
documents or filings incorporated by reference, the Company shall furnish to SVC
and to its counsel, copies of all such documents proposed to be filed
sufficiently in advance of filing to provide SVC and its counsel with a
reasonable opportunity to review such documents and comment thereon, and the
Company shall not file any Registration Statement or Prospectus or amendment or
supplement thereto, including documents incorporated by reference, to which SVC
or its counsel shall reasonably object.
(d)    State Securities Laws Compliance. If SVC has included Registrable
Securities in a registration, the Company shall use commercially reasonable
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” Laws of such
jurisdictions in the United States as SVC (in light of the intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other federal or state authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable SVC to consummate
the disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3.1(d) or subject itself to taxation in any such
jurisdiction.


8



--------------------------------------------------------------------------------





(e)    Agreements for Disposition. If SVC has included Registrable Securities in
a registration, (i) the Company shall enter into customary agreements
(including, if applicable, an underwriting agreement in customary form) and use
commercially reasonable efforts to take such other actions as are required in
order to expedite or facilitate the disposition of such Registrable Securities
and (ii) the representations, warranties and covenants of the Company in any
underwriting agreement which are made to or for the benefit of any Underwriters,
to the extent applicable, shall also be made to and for the benefit of SVC. For
the avoidance of doubt, SVC may not require the Company to accept terms,
conditions or provisions in any such agreement which the Company determines are
not reasonably acceptable to the Company, notwithstanding any agreement to the
contrary herein. SVC shall not be required to make any representations or
warranties in the underwriting agreement except as reasonably requested by the
Underwriters or the Company and, if applicable, with respect to SVC’s
organization, good standing, authority, title to Registrable Securities, lack of
conflict of such sale with SVC’s material agreements and organizational
documents, and with respect to written information relating to SVC that SVC has
furnished in writing expressly for inclusion in such Registration Statement, in
each case, as applicable to SVC. SVC, however, shall agree to such covenants and
indemnification and contribution obligations for selling stockholders as are
reasonable and customarily contained in agreements of that type.
(f)    Cooperation. The Company shall reasonably cooperate in any offering of
Registrable Securities under this Agreement, which cooperation shall include,
without limitation, the preparation of the Registration Statement with respect
to such offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors. SVC shall reasonably cooperate in the preparation of the
Registration Statement and other documents relating to any offering in which it
includes securities pursuant to this Agreement. If SVC has included, or made a
request to include, Registrable Securities in a registration, SVC shall also
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method(s) of disposition of such
securities as the Company and/or its counsel shall reasonably request in order
to assure full compliance with applicable provisions of the Securities Act and
the Exchange Act in connection with the registration of the Registrable
Securities.
(g)    Records. If SVC has included Registrable Securities in a registration,
upon reasonable notice and during normal business hours, subject to the Company
receiving any customary confidentiality undertakings or agreements, the Company
shall make available for inspection by SVC, any Underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other professional retained by SVC or any Underwriter, all relevant financial
and other records, pertinent corporate documents and properties of the Company
as shall be necessary to enable them to exercise their due diligence
responsibility, and shall cause the Company’s officers, directors and employees
to supply all information reasonably requested by SVC in connection with such
Registration Statement.
(h)    Opinions and Comfort Letters. If SVC has included Registrable Securities
in a registration, the Company shall use commercially reasonable efforts to
furnish to SVC executed copies of (i) any opinion of counsel to the Company
delivered to any Underwriter and (ii) any comfort letter from the Company’s
independent public accountants delivered to any


9



--------------------------------------------------------------------------------





Underwriter; provided, however, that counsel to the Underwriter shall have
exclusive authority to negotiate the terms thereof. In the event no legal
opinion is delivered to any Underwriter, the Company shall furnish to SVC, at
any time that SVC elects to use a Prospectus in connection with an offering of
SVC’s Registrable Securities, an opinion of counsel to the Company to the effect
that the Registration Statement containing such Prospectus has been declared
effective, that no stop order is in effect, and such other matters as the
Persons holding a majority of the Registrable Securities subject to the
registration may reasonably request as would customarily have been addressed in
an opinion of counsel to the Company delivered to an Underwriter.
(i)    Earning Statement. The Company shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make generally available to
SVC, as soon as practicable, an earning statement satisfying the provisions of
Section 11(a) of the Securities Act, provided that the Company will be deemed to
have complied with this Section 3.1(i) if the earning statement satisfies the
provisions of Rule 158 under the Securities Act.
(j)    Listing. The Company shall use commercially reasonable efforts to cause
all Registrable Securities of SVC included in any registration to be listed on
such exchange or otherwise designated for trading in the same manner as the
similar shares of the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
SVC.

Section 3.2    Shelf Offering. In the event that a Registration Statement with
respect to a Registration Statement on Form S-3 to sell securities in a
secondary offering on a delayed or continuous basis in accordance with Rule 415
under the Securities Act (a “Shelf Registration”) is effective, SVC may make a
written request to sell pursuant to an offering (including an underwritten
offering) its Registrable Securities available for sale pursuant to such
Registration Statement (a “Shelf Offering”) so long as such Registration
Statement remains in effect and to the extent permitted under the Securities
Act. Any written request for a Shelf Offering shall specify the number of
Registrable Securities owned by SVC proposed to be sold and the intended
method(s) of distribution thereof. Upon receipt of a written request of SVC for
a Shelf Offering, the Company shall, as expeditiously as possible, use its
commercially reasonable efforts to facilitate such Shelf Offering.

Section 3.3    Registration Expenses. Except to the extent expressly provided by
Section 2.1(c) or in connection with a Piggy-Back Registration relating to a
registration by the Company on its own initiative (and not as a result of any
other Person’s right to cause the Company to file, cause and effect a
registration of Company securities) and for the Company’s own account (in which
case the Company will pay all customary costs and expenses of registration), if
SVC has included Registrable Securities in a registration, SVC shall pay, or
promptly reimburse the Company for, its pro rata share of all customary costs
and expenses incurred in connection with any Piggy-Back Registration pursuant to
Section 2.1, such pro rata share to be in proportion to the number of shares SVC
is selling, after giving effect to any reduction pursuant to Section 2.1(b), in
such Piggy-Back Registration relative to the total number of shares being sold
in the registration, of all customary costs and expenses incurred in connection
with such registration, in each case whether or not the Registration Statement
becomes effective, including, without limitation: (i) all registration and
filing fees; (ii) fees and expenses of compliance with securities or “blue sky”
Laws (including fees and


10



--------------------------------------------------------------------------------





disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) fees imposed by the
Financial Industry Regulatory Authority, Inc.; and (v) fees and disbursements of
counsel for the Company and fees and expenses for independent registered public
accountants retained by the Company (including the expenses or costs associated
with the delivery of any opinions or comfort letters requested pursuant to
Section 3.1(h)). The Company shall have no obligation to pay for the fees and
expenses of counsel representing SVC in any Piggy-Back Registration. The Company
shall have no obligation to pay any underwriting discounts or selling
commissions attributable to the Registrable Securities being sold by SVC, which
underwriting discounts or selling commissions shall be borne solely by SVC. For
the avoidance of doubt, SVC shall have no obligation to pay any underwriting
discounts or selling commissions attributable to the shares being sold by any
other Person. Additionally, in an underwritten offering, SVC, the Company and
any other Person whose Common Shares or other securities are included in the
offering shall bear the expenses of the Underwriter(s) pro rata in proportion to
the respective amount of shares each is selling in such offering. For the
avoidance of doubt, SVC shall have no obligation to pay, and the Company shall
bear, all internal expenses of the Company (including, without limitation, all
fees, salaries and expenses of its officers, employees and management) incurred
in connection with performing or complying with the Company’s obligations under
this Agreement.

Section 3.4    Information. SVC shall provide such information as may reasonably
be requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of any Registration Statement or Prospectus, including
amendments and supplements thereto, in order to effect the registration of any
of its Registrable Securities under the Securities Act pursuant to this
Agreement and in connection with the Company’s obligation to comply with federal
and applicable state securities Laws.

Section 3.5    SVC Obligations. SVC may not participate in any underwritten
offering pursuant to this Agreement unless SVC (i) agrees to only sell
Registrable Securities on the basis reasonably provided in any underwriting
agreement and (ii) completes, executes and delivers any and all questionnaires,
lock-up agreements, powers of attorney, custody agreements, indemnities,
underwriting agreements and other documents reasonably or customarily required
by or under the terms of any underwriting agreement or as reasonably requested
by the Company or the Underwriter(s) for such underwritten offering.

Section 3.6    Lock-Up in an Underwritten Public Offering. If requested by the
Underwriter(s) of a registered underwritten public offering of securities of the
Company, SVC will enter into a lock-up agreement in customary form pursuant to
which it shall agree not to offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer, dispose of or hedge, directly or indirectly, or enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of any Common Shares or other securities of the
Company or any securities convertible into or exercisable or exchangeable for
Common Shares or other securities of the Company or take such other action with
respect to the Common Shares as specified in such lock-up agreement (except as
part of such registered underwritten public offering or as otherwise permitted
by the terms of such lock-up agreement) for a lock-up period that is customary
for such an offering.


11



--------------------------------------------------------------------------------






Article IV

INDEMNIFICATION

Section 4.1    Indemnification by the Company. The Company shall, to the extent
permitted by applicable Law, indemnify and hold harmless SVC, its subsidiaries,
their trustees, directors, officers, employees, representatives and agents in
their capacity as such and each Person, if any, who controls SVC within the
meaning of the Securities Act or the Exchange Act, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“SVC Indemnified Parties”) from and against any and all damages, claims, losses,
expenses, costs, obligations and liabilities, including liabilities for all
reasonable attorneys’, accountants’, and experts’ fees and expenses
(collectively, “Covered Liabilities”), suffered, directly or indirectly, by any
SVC Indemnified Party by reason of or arising out of any untrue statement or
alleged untrue statement of any material fact contained or incorporated by
reference in the Registration Statement under which the sale of Registrable
Securities owned by SVC was registered under the Securities Act (or any
amendment thereto), or any Prospectus, preliminary Prospectus, or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act)
relating to such Registration Statement, or any amendment thereof or supplement
thereto, or by reason of or arising out of the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or any amendment or
supplement thereto, in the light of the circumstances under which they were
made), not misleading; provided, however, that (i) the Company will not be
liable in any such case to the extent that any such Covered Liability arises out
of or is based upon any untrue statement or alleged untrue statement or omission
or alleged omission made or incorporated by reference in such Registration
Statement, Prospectus, preliminary Prospectus, free writing prospectus,
amendment or supplement in reliance upon and in conformity with information
furnished to the Company by or on behalf of SVC expressly for use in such
document or documents and (ii) the indemnity agreement contained in this Section
4.1 shall not apply to amounts paid in settlement of any such Covered Liability
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld). The indemnity in this Section 4.1 shall
remain in full force and effect regardless of any investigation made by or on
behalf of any SVC Indemnified Person. For the avoidance of doubt, the Company
and its subsidiaries are not “SVC Indemnified Parties.”

Section 4.2    Indemnification by SVC. SVC shall, to the extent permitted by
applicable Law, indemnify and hold harmless the Company, its subsidiaries, each
of their respective directors, trustees, officers, employees, representatives
and agents, in their capacity as such and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, and the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the “Company Indemnified Parties”) from and against any and all Covered
Liabilities suffered, directly or indirectly, by any Company Indemnified Party
by reason of or arising out of any untrue statement or alleged untrue statement
or omission or alleged omission contained or incorporated by reference in the
Registration Statement under which the sale of Registrable Securities owned by
SVC was registered under the Securities Act (or any amendment thereto), or any
Prospectus, preliminary Prospectus, or free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act) related to such Registration
Statement or any amendment thereof or supplement thereto, in reliance upon and
in conformity with information furnished to the Company by SVC


12



--------------------------------------------------------------------------------





expressly for use therein; provided, however, that (i) the indemnity agreement
contained in this Section 4.2 shall not apply to amounts paid in settlement of
any such Covered Liability if such settlement is effected without the consent of
SVC (which consent shall not be unreasonably withheld), and (ii) in no event
shall the total amounts payable in indemnity by SVC under this Section 4.2
exceed the proceeds (less underwriting discounts, fees and selling commissions,
if any, if an underwritten offering) received by SVC in the registered offering
out of which such Covered Liability arises. The indemnity in this Section 4.2
shall remain in full force and effect regardless of any investigation made by or
on behalf of any the Company Indemnified Person. For the avoidance of doubt, SVC
is not a “Company Indemnified Party.”

Section 4.3    Contribution. If the indemnification provided for in Section 4.1
or Section 4.2 is unavailable, because it is prohibited or restricted by
applicable Law, to an indemnified party under either such Section in respect of
any Covered Liabilities referred to therein, then in order to provide for just
and equitable contribution in such circumstances, each party that would have
been an indemnifying party thereunder shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such Covered Liabilities in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and such indemnified party on the other in connection with the untrue
statement or omission, or alleged untrue statement or omission, which resulted
in such Covered Liabilities, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue statement or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or such indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
SVC agree that it would not be just and equitable if contribution pursuant to
this Section 4.3 were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to above in this Section 4.3. For the avoidance of doubt, the amount
paid or payable by an indemnified party as a result of the Covered Liabilities
referred to in this Section 4.3 shall include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating,
preparing or defending, settling or satisfying any such Covered Liability. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

Section 4.4    Certain Limitations, Etc. The amount of any Covered Liabilities
for which indemnification is provided under this Agreement shall be net of (i)
any amounts actually recovered or recoverable by the indemnified parties under
insurance policies and (ii) other amounts actually recovered by the indemnified
party from third parties, in the case of (i) and (ii), with respect to such
Covered Liabilities. Any indemnifying party hereunder shall be subrogated to the
rights of the indemnified party upon payment in full of the amount of the
relevant indemnifiable loss. An insurer who would otherwise be obligated to pay
any claim shall not be relieved of the responsibility with respect thereto or,
solely by virtue of the indemnification provision hereof, have any subrogation
rights with respect thereto. If any indemnified party recovers an amount from a
third party in respect of an indemnifiable loss for which indemnification is
provided in this Agreement after the full amount of such indemnifiable loss has
been paid by an indemnifying party or after an indemnifying party has made a
partial payment of such indemnifiable loss and the amount received from the
third


13



--------------------------------------------------------------------------------





party exceeds the remaining unpaid balance of such indemnifiable loss, then the
indemnified party shall promptly remit to the indemnifying party the excess of
(i) the sum of the amount theretofore paid by such indemnifying party in respect
of such indemnifiable loss plus the amount received from the third party in
respect thereof, less (ii) the full amount of such Covered Liabilities.

Article V

UNDERWRITING AND DISTRIBUTION

Section 5.1    Rule 144. Following such time as the Company is required to file
reports under the Exchange Act, the Company covenants that it shall file all
reports required to be filed by it under the Securities Act and the Exchange Act
and shall take such further action as SVC may reasonably request, all to the
extent required from time to time to enable SVC to sell its Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 under the Securities Act, or any similar
provision thereto, but not Rule 144A.

Article VI

MISCELLANEOUS



Section 6.1    Notices.  All notices and other communications in connection with
this Agreement shall be in writing and shall be considered given if given in the
manner, and be deemed given at times, as follows:  (i) on the date delivered, if
personally delivered; (ii) on the date sent by email of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (iii) on the next Business Day after being sent by recognized
overnight mail service specifying next Business Day delivery, in each case with
delivery charges pre-paid and addressed to the following addresses:
(a)    If to SVC, to:
Service Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention: John G. Murray
President and Chief Executive Officer
Email: jmurrray@svcreit.com




14



--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:


Sullivan & Worcester LLP     
One Post Office Square
Boston, MA 02109
Attention: Lindsey A. Getz
Email: lgetz@sullivanlaw.com
                    


(b)    If to the Company, to:
Sonesta Holdco Corporation
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention: Jennifer B. Clark
Secretary
Email:      jclark@rmrgroup.com


with copies (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
Wilmington, Delaware 19899
Attention: Faiz Ahmad
Email: faiz.ahmad@skadden.com



Section 6.2    Assignment; Successors; Third Party Beneficiaries.  Except as set
forth in this Section 6.2, this Agreement and the rights, interests and
obligations of the Parties hereunder may not be assigned, transferred or
delegated.  This Agreement and the rights, interests and obligations of a Party
hereunder may be assigned, transferred or delegated by the Party to a Person who
succeeds to all or substantially all the assets of the Party, which successor or
Person agrees in a writing delivered to the other Party to be subject to and
bound by all interests and obligations set forth in this Agreement.  This
Agreement and the rights, interests and obligations of SVC and its Permitted
Transferees (as defined in the Stockholders Agreement) hereunder may be
assigned, transferred or delegated by such Persons to a Person who acquires all
or any portion of the Registrable Securities owned by such Persons; provided,
that (i) such assignment, transfer or delegation relates to at least ten percent
(10%) of the Registrable Securities then owned by SVC and its Permitted
Transferees, (ii) such assignment, transfer or delegation is in compliance with
the terms and conditions of the Stockholders Agreement, if applicable, and
applicable securities laws, and (iii) such Person agrees in a writing delivered
to the Company to be subject to and bound by all interests and obligations set
forth in this Agreement. This Agreement shall bind and inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.  Except as expressly provided in Article IV and Section 6.4(c), this
Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any Person other than the
Parties any rights or remedies under this Agreement.


15



--------------------------------------------------------------------------------






Section 6.3    Prior Negotiations; Entire Agreement.  This Agreement and the
Transaction Agreement (including the documents and instruments referred to in
this Agreement or the Transaction Agreement or entered into in connection
therewith) constitute the entire agreement of the Parties and supersede all
prior agreements, arrangements or understandings, whether written or oral,
between the Parties with respect to the subject matter of this Agreement.

Section 6.4    Governing Law; Venue; Arbitration.
(a)    Governing Law.  This Agreement and any Dispute, whether in contract, tort
or otherwise, shall be governed by and construed in accordance with the Laws of
the State of Maryland without regard to principles of conflicts of law.
(b)     Venue.  Each Party agrees that it shall bring any Proceeding in respect
of any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in the courts of the State of Maryland and the
Federal courts of the United States, in each case, located in the City of
Baltimore (the “Chosen Courts”).  Solely in connection with claims arising under
this Agreement or the transactions contemplated hereby, each Party irrevocably
and unconditionally (i) submits to the exclusive jurisdiction of the Chosen
Courts, (ii) agrees not to commence any such Proceeding except in such courts,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Proceeding in the Chosen Courts, (iv) waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such Proceeding
and (v) agrees that service of process upon such Party in any such Proceeding
shall be effective if notice is given in accordance with Section 6.1.  Nothing
in this Agreement will affect the right of any Party to serve process in any
other manner permitted by Law.  A final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
Notwithstanding anything herein to the contrary, if a demand for arbitration of
a Dispute is made pursuant to Section 6.4(c), this Section 6.4(b) shall not
pre-empt resolution of the Dispute pursuant to Section 6.4(c).
(c)    Dispute Resolution.
(i)    Disputes. Any disputes, claims or controversies arising out of or
relating to this Agreement or the transactions contemplated hereby, including
any disputes, claims or controversies brought by or on behalf of a Party hereto,
a direct or indirect parent of a party, or any holder of equity interests
(which, for purposes of this Section 6.4(c), shall mean any holder of record or
any beneficial owner of equity interests, or any former holder of record or
beneficial owner of equity interests) of a Party, either on its own behalf, on
behalf of a Party or on behalf of any series or class of equity interests of a
Party or holders of any equity interests of a Party against a Party or any of
their respective trustees, directors, members, officers, managers (including The
RMR Group LLC or its parent and their respective successor), agents or
employees, including any disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance, application or
enforcement of this Agreement, including the agreements set forth in this
Section 6.4(c), or the governing documents of a Party (all of which are referred
to as “Disputes”), or relating


16



--------------------------------------------------------------------------------





in any way to such a Dispute or Disputes shall, on the demand of any party to
such Dispute or Disputes, be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (the “AAA”) then in effect, except as those Rules may be
modified in this Section 6.4(c).  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against the
trustees, directors, officers or managers of a Party and class actions by a
holder of equity interests against those Persons and a Party.  For the avoidance
of doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party. 


(ii)    Selection of Arbitrators. There shall be three (3) arbitrators.  If
there are only two (2) parties to the Dispute, each party shall select one
(1) arbitrator within fifteen (15) days after receipt by respondent of a copy of
a demand for arbitration.  Such arbitrators may be affiliated or interested
persons of such parties.  If there are more than two (2) parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand, shall
each select, by the vote of a majority of the claimants or the respondents, as
the case may be, one (1) arbitrator within fifteen (15) days after receipt of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be.  If either a claimant
(or all claimants) or a respondent (or all respondents) fail(s) to timely select
an arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one (1) of the three (3) arbitrators proposed by the AAA. 
If the party (or parties) fail(s) to select the second (2nd) arbitrator by that
time, the party (or parties) who have appointed the first (1st) arbitrator shall
then have ten (10) days to select one (1) of the three (3) arbitrators proposed
by the AAA to be the second (2nd) arbitrator; and, if they should fail to select
the second (2nd) arbitrator by such time, the AAA shall select, within fifteen
(15) days thereafter, one (1) of the three (3) arbitrators it had proposed as
the second (2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly
appoint the third (3rd) and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within fifteen (15) days of the
appointment of the second (2nd) arbitrator.  If the third (3rd) arbitrator has
not been appointed within the time limit specified herein, then the AAA shall
provide a list of proposed arbitrators in accordance with the Rules, and the
arbitrator shall be appointed by the AAA in accordance with a listing, striking
and ranking procedure, with each party having a limited number of strikes,
excluding strikes for cause.


(iii)    Location of Arbitration. Any arbitration hearings shall be held in
Boston, Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland. 


(iv)    Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators.  For the avoidance of doubt, it is intended that there shall be no
depositions and


17



--------------------------------------------------------------------------------





no other discovery other than limited documentary discovery as described in the
preceding sentence.


(v)    Arbitration Award.    In rendering an award or decision (an “Award”), the
arbitrators shall be required to follow the Laws of the State of Maryland,
without regard to principles of conflicts of law.  Any arbitration proceedings
or Award rendered hereunder, and the validity, effect and interpretation of the
agreements set forth in this Section 6.4(c) shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  An Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
Law on which it is based.  Any monetary Award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Subject to Section 6.4(c)(vii),
each party against which an Award assesses a monetary obligation shall pay that
obligation on or before the thirtieth (30th) day following the date of such
Award or such other date as such Award may provide.


(vi)    Costs.     Except to the extent expressly provided by this Agreement or
as otherwise agreed by the parties thereto, to the maximum extent permitted by
Maryland Law, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s Award to the claimant or the claimant’s attorneys.  Each party (or, if
there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, respectively) shall bear the costs
and expenses of its (or their) selected arbitrator and the parties (or, if there
are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third (3rd) appointed arbitrator.


(vii)    Appeals. Notwithstanding any language to the contrary in this
Agreement, any Award, including but not limited to any interim Award, may be
appealed pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate
Rules”).  An Award shall not be considered final until after the time for filing
the notice of appeal pursuant to the Appellate Rules has expired.  Appeals must
be initiated within thirty (30) days of receipt of an Award by filing a notice
of appeal with any AAA office. Following the appeal process, the decision
rendered by the appeal tribunal may be entered in any court having jurisdiction
thereof.  For the avoidance of doubt, and despite any contrary provision of the
Appellate Rules, Section 6.4(c)(vi) shall apply to any appeal pursuant to this
Section 6.4(c) and the appeal tribunal shall not render an Award that would
include shifting of any costs or expenses (including attorneys’ fees) of any
party.


(viii)    Final Judgment. Following the expiration of the time for filing the
notice of appeal, or the conclusion of the appeal process set forth in Section
6.4(c)(vii), an Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between those parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon an Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by Law, no application or appeal
to any court of competent jurisdiction may be made in connection with


18



--------------------------------------------------------------------------------





any question of law arising in the course of arbitration or with respect to any
Award made, except for actions relating to enforcement of the agreements set
forth in this Section 6.4(c) or any arbitral award issued hereunder and except
for actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.


(ix)    Intended Beneficiaries. This Section 6.4(c) is intended to benefit and
be enforceable by the Parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the Parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.



Section 6.5    Severability.  This Agreement shall be interpreted in such manner
as to be effective and valid under applicable Law. If at any time subsequent to
the date hereof, any provision of this Agreement is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of Law or public policy in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the Parties.

Section 6.6    Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

Section 6.7    Construction.  Unless the context otherwise requires, as used in
this Agreement:  (i) “or” is not exclusive; (ii) “including” and its variants
mean “including, without limitation” and its variants; (iii) words defined in
the singular have the parallel meaning in the plural and vice versa;
(iv) references to “written,” “in writing” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form; (v) words of one gender shall be construed to apply to
each gender; (vi) all pronouns and any variations thereof refer to the
masculine, feminine or neuter as the context may require; (vii) “Articles” and
“Sections,” refer to Articles and Sections of this Agreement unless otherwise
specified; (viii) “hereof”, “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (ix) “dollars” and “$” mean United
States Dollars; and (x) the word “extent” in the phrase “to the extent” shall
mean the degree to which a subject or other thing extends and such phrase shall
not mean simply “if.”

Section 6.8    Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the Parties or,
in the case of a waiver, by the Party waiving compliance.  No delay on the part
of any Party in exercising any right, power or privilege pursuant to this
Agreement shall operate as a waiver thereof, nor shall any waiver of the part of
any Party of any right, power or privilege pursuant to this Agreement, nor shall
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any


19



--------------------------------------------------------------------------------





other or further exercise thereof or the exercise of any other right, power or
privilege pursuant to this Agreement.  The rights and remedies provided pursuant
to this Agreement are cumulative and are not exclusive of any rights or remedies
which any Party otherwise may have at Law or in equity.

Section 6.9    Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that, in addition to any other applicable remedies at
Law or equity, the Parties shall be entitled to an injunction or injunctions,
without proof of damages, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement.

Section 6.10    Further Assurances.  At any time or from time to time after the
date hereof, the Parties agree to cooperate with each other, and at the request
of any other Party, to execute and deliver any further instruments or documents
and to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.

Section 6.11    Exculpation.  NO TRUSTEE, OFFICER, DIRECTOR, SHAREHOLDER,
MEMBER, EMPLOYEE OR AGENT OF ANY PARTY SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH PARTY.  ALL
PERSONS DEALING WITH SUCH PARTY IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF
SUCH PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.
[Signature page follows]




20



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first written above.


SONESTA HOLDCO CORPORATION

By:                        
    Carlos R. Flores
    President and Chief Executive Officer


SERVICE PROPERTIES TRUST

By:                        
    John G. Murray
    President and Chief Executive Officer


























[Signature Page to the Sonesta Registration Rights Agreement]

--------------------------------------------------------------------------------









2



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF STOCKHOLDERS AGREEMENT





















































































--------------------------------------------------------------------------------


Execution Version










    




STOCKHOLDERS AGREEMENT
by and among
SONESTA HOLDCO CORPORATION
a Maryland corporation,
SERVICE PROPERTIES TRUST
a Maryland real estate investment trust,
ADAM D. PORTNOY
an Individual,
and
DIANE PORTNOY, AS TRUSTEE OF
THE DIANE PORTNOY 2019 REVOCABLE TRUST
a New Hampshire Trust
dated as of
February 27, 2020





--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1


ARTICLE II MANAGEMENT AND OPERATION OF THEC OMPANY
9


Section 2.01 Voting Arrangements
9


Section 2.02 Related Party Redemptions
9


ARTICLE III TRANSFER OF INTERESTS
9


Section 3.01 General Restrictions on Transfer
9


Section 3.02 Right of First Offer
11


Section 3.03 Drag-along Rights
13


Section 3.04 Tag-along Rights
16


Section 3.05 Multiple Classes of Shares
18


Section 3.06 Call Rights
19


Section 3.07 Put Rights
21


ARTICLE IV OTHER ACTIVITIES; RELATED PARTY TRANSACTIONS
 
                       CONFIDENTIALITY; PRE-EMPTIVE RIGHTS; REIT
 
                       COMPLIANCE
23


Section 4.01 Other Business Activities
23


Section 4.02 Confidentiality
23


Section 4.03 Certain Pre-emptive Rights for Additional Equity
24


Section 4.04 REIT Compliance
27


ARTICLE V FINANCIAL INFORMATION; ACCESS RIGHTS
27


Section 5.01 Termination
27


Section 5.02 Access Rights
28


ARTICLE VI REPRESENTATIONS AND WARRANTIES
28


Section 6.01 Representations and Warranties
28


ARTICLE VII TERM AND TERMINATION
29


Section 7.01 Termination
29


Section 7.02 Effect of Termination
30


ARTICLE VIII MISCELLANEOUS
30


Section 8.01 Expenses
30


Section 8.02 Release of Liability; Waiver of Fiduciary Duties
30


Section 8.03 Notices
31


Section 8.04 Interpretation
31


Section 8.05 Headings
31


Section 8.06 Severability
31


 
 
 
 













i

--------------------------------------------------------------------------------





Section 8.07 Entire Agreement
32


Section 8.08 Assignment; Successors
32


Section 8.09 No Third Party Beneficiaries
32


Section 8.10 Amendment and Modification; Waiver
32


Section 8.11 Governing Law
32


Section 8.12 Venue
33


Section 8.13 Dispute Resolution
33


Section 8.14 Further Assurances
36


Section 8.15 Counterparts
36


Section 8.16 No Liabilty
36







EXHIBITS
Exhibit A–    Notice Addresses
Exhibit B    –    Form of Joinder Agreement








ii

--------------------------------------------------------------------------------






STOCKHOLDERS AGREEMENT
This Stockholders Agreement (this “Agreement”), dated as of February 27, 2020,
is entered into by and among Sonesta Holdco Corporation, a Maryland corporation
(the “Company”), Service Properties Trust, a Maryland real estate investment
trust (“SVC”), Diane Portnoy, as trustee of the Diane Portnoy 2019 Revocable
Trust under agreement dated May 28, 2019 (the “Diane Trust”), Adam D. Portnoy,
an individual residing in Boston, Massachusetts (“Adam”; the Diane Trust and
Adam together, the “Initial Stockholders”) and the Permitted Transferees of the
Initial Stockholders and SVC who after the date hereof acquire Company Shares
(such Persons, collectively with the Initial Stockholders and SVC, the
“Stockholders”).
RECITALS
WHEREAS, pursuant to that certain Transaction Agreement by and among the
Company, and SVC, dated as of February 27, 2020, SVC acquired one hundred and
thirty-four (134) newly issued shares of common stock, par value $0.01 per
share, of the Company (“Company Common Stock”);
WHEREAS, prior to SVC’s acquisition of Company Common Stock, all of the
outstanding shares of the Company Common Stock were owned by the Initial
Stockholders;
WHEREAS, the Stockholders and the Company deem it in their best interests to set
forth in this Agreement their respective rights and obligations in connection
with certain matters related to the ownership, governance and operation of the
Company;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS


Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings set forth in this Article 1.
“AAA” has the meaning set forth in Section 8.13(a).
“Adam” has the meaning set forth in the preamble.
“Additional Company Shares” has the meaning set forth in Section 4.03(a).
“Adverse Regulatory Event” has the meeting set forth in Section 4.03(a).
“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or





--------------------------------------------------------------------------------





partnership or other ownership interests, by contract or otherwise; and the
terms “controlling” and “controlled” shall have correlative meanings.
“Agreement” has the meaning set forth in the preamble.
“Appellate Rules” has the meaning set forth in Section 8.13(g).
“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.
“Award” has the meaning set forth in Section 8.13(e).
“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in The Commonwealth of Massachusetts are authorized
by Applicable Law or executive action to close.
“Bylaws” means the bylaws of the Company as amended, modified, supplemented or
restated from time to time in accordance with Applicable Law or the Charter.
“Call Acceptance Notice” has the meaning set forth in Section 3.06(b).
“Call Alternative Value” has the meaning set forth in Section 3.06(b).
“Call Alternative Value Notice” has the meaning set forth in Section 3.06(b).
“Call Exercise Period” has the meaning set forth in Section 3.06(b).
“Call Notice” has the meaning set forth in Section 3.06(a).
“Call Shares” has the meaning set forth in Section 3.06(a).
“Call Price” has the meaning set forth in Section 3.06(a).
“Call Right” has the meaning set forth in Section 3.06(a).
“Call Withdrawal Period” has the meaning set forth in Section 3.06(d)(iv).
“Change of Control” means any transaction or series of related transactions (as
a result of a tender offer, merger, consolidation or otherwise) that results in,
or that is in connection with, (a) any Third Party Purchaser or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) of Third Party Purchasers
acquiring beneficial ownership, directly or indirectly, of a majority of the
then issued and outstanding voting Company Shares of the Company or (b) the
sale, lease, exchange, conveyance, transfer or other disposition (for cash,
equity, securities or other consideration) of all or substantially all of the
property and assets of the Company and its respective Subsidiaries (if any) on a
consolidated basis (including any liquidation, dissolution or




2

--------------------------------------------------------------------------------





winding up of the affairs of the Company, or any other distribution made in
connection therewith), to any Third Party Purchaser or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) of Third Party Purchasers.
“Charter” means the articles of incorporation of the Company as amended,
modified, supplemented or restated from time to time in accordance with
Applicable Law.
“Chosen Courts” has the meaning set forth in Section 8.12.
“Company” has the meaning set forth in the preamble.
“Company Common Stock” has the meaning set forth in the recitals.
“Company Put Valuation Firm” has the meaning set forth in Section 3.07(d)(i).
“Company Shares” means the Company Common Stock, preferred stock and all other
capital stock of a Company, whether voting or nonvoting, and any securities
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or similar reorganization.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.


“Determined Call Price” has the meaning set forth in Section 3.06(d)(iii).
“Determined Put Price” has the meaning set forth in Section 3.07(d)(iii).
“Determined ROFO Price” has the meaning set forth in Section 3.02(f)(iii).
“Diane Trust” has the meaning set forth in the preamble.
“Director” means each director of the Company.
“Disputes” has the meaning set forth in Section 8.13(a).
“Drag-along Notice” has the meaning set forth in Section 3.03(b).
“Drag-along Participating Stockholders” has the meaning set forth in Section
3.03(a).
“Drag-along Sale” has the meaning set forth in Section 3.03(a).
“Drag-along Stockholder” has the meaning set forth in Section 3.03(a).
“Dragging Stockholders” has the meaning set forth in Section 3.03(a).
“Electing Put Party” has the meaning set forth in Section 3.07(a).
“Electing SVC Parties” has the meaning set forth in Section 3.02(a).




3

--------------------------------------------------------------------------------





“Equityholders Agreement” means that certain Equityholders Agreement, dated as
of June 3, 2019, as amended February 27, 2020, among the Initial Stockholders
and the other companies named therein, as such agreement may be further amended,
modified, supplemented or restated in accordance with its terms.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time.
“Excluded Shares” means any: (a) Company Shares issued or sold in connection
with (i) a grant to any existing or prospective consultants, employees, officers
or Directors pursuant to any stock option, employee stock purchase or similar
equity-based plans or other compensation agreement maintained by the Company and
approved by the Directors or (ii) the exercise or conversion of options to
purchase Company Shares, or Company Shares issued to any existing or prospective
consultants, employees, officers or Directors pursuant to any stock option,
employee stock purchase or similar equity-based plans or any other compensation
agreement; provided, however, that after giving effect to any grant pursuant to
this clause (a), the aggregate amount of Company Shares issued, on a fully
diluted basis, pursuant to this clause (a) shall not be more than fifteen
percent (15%) of the outstanding Company Shares (by vote or value) on a fully
diluted basis at the time of the issuance of such Company Shares; and (b)
Company Shares or any equity of a Subsidiary of the Company issued or sold in
connection with (i) any bona fide acquisition from a Third Party Purchaser on
arms’ length terms of such Third Party Purchaser’s stock, assets, properties or
business (whether by merger, acquisition of equity securities, acquisition of
assets or otherwise) approved by the Directors; (ii) a Public Offering; (iii) a
bona fide leasing or debt financing arrangements with a Third Party Purchaser;
or (iv) a bona fide strategic alliance or transaction with any Third Party
Purchaser on arms’ length terms at the time the Company Shares were issued or
the right or option to acquire such Company Shares were granted.
“Exercising Pre-emptive Stockholder” has the meaning set forth in Section
4.03(d).
“Final Price” has the meaning set forth in Section 3.07(e).
“Fiscal Year” means for financial accounting purposes, the fiscal year employed
from time to time by the Company.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Applicable Law), or any arbitrator, court or tribunal of
competent jurisdiction.
“Immediate Family Member” means Adam, Diane Portnoy or any lineal descendant of
Adam or Diane Portnoy (including descendants by adoption), the spouse of any
lineal descendant of Adam or Diane Portnoy, the estate of any such Person, or a
trust for the principal benefit of one




4

--------------------------------------------------------------------------------





or more such Persons (including a trust the principal beneficiary of which is
another trust for the principal benefit of one or more such Persons).
“Information” has the meaning set forth in Section 4.02(a).
“Initial ROFO Exercise Period” has the meaning set forth in Section 3.02(d).
“Initial Stockholders” has the meaning set forth in the preamble.
“Initial Stockholder Parties” means the Initial Stockholders and their Permitted
Transferees who acquire Company Shares.
“Issuance Notice” has the meaning set forth in Section 4.03(b).
“Joinder Agreement” means the joinder agreement in the form and substance of
Exhibit B attached hereto.
“Joint Valuation Firm” means a mutually acceptable Third Party Valuation Firm.
“Non-Exercising Pre-emptive Stockholder” has the meaning set forth in Section
4.03(b).
“Offered Shares” has the meaning set forth in Section 3.02(c).
“Organizational Documents” means the Charter, Bylaws and any written agreement
between or among any Stockholders.
“Over-allotment Exercise Period” has the meaning set forth in Section 4.03(d).
“Over-allotment Notice” has the meaning set forth in Section 4.03(d).
“Permitted Transfer” means any of the following:
(a)    the Transfer of any Company Shares by a Stockholder to one or more of its
Permitted Transferees; or
(b)    a pledge of any Company Shares by SVC that creates a security interest in
the pledged Company Shares pursuant to a bona fide loan or indebtedness
transaction, in each case, with a third party lender that makes the loan in the
ordinary course of its business, so long as SVC or one or more of its Permitted
Transferees, as the case may be, continues to exercise exclusive voting control
over the pledged Company Shares; provided, however, that a foreclosure on the
pledged Company Shares or other action that would result in a Transfer of the
pledged Company Shares to the pledgee shall not be a “Permitted Transfer” within
the meaning of this paragraph (b) of this definition unless the pledgee is a
Permitted Transferee.
“Permitted Transferee” means any of the following:
(a)    with respect to SVC:




5

--------------------------------------------------------------------------------





(i)    any Affiliate of SVC, which is controlled, directly or indirectly, by
SVC; provided, however, that such Affiliate shall only remain a Permitted
Transferee for as long as such entity is controlled, directly or indirectly, by
SVC;
(ii)    any other Stockholder; or
(iii)    any entity to which The RMR Group LLC or its Subsidiaries provide
management services at the time of the Permitted Transfer; and
(b)    with respect to the Initial Stockholders, any Immediate Family Member.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Pre-emptive Acceptance Notice” has the meaning set forth in Section 4.03(c).
“Pre-emptive Exercise Period” has the meaning set forth in Section 4.03(c).
“Pre-emptive Purchaser” has the meaning set forth in Section 4.03(b).
“Pre-emptive Stockholder” has the meaning set forth in Section 4.03(a).
“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority.
“Proposed Transferee” has the meaning set forth in Section 3.04(a).
“Public Offering” means the sale of Company Common Stock by the Company to the
public pursuant to a registration statement (other than a pursuant to a
registration statement on Form S-4 or Form S-8 or any successor form) declared
effective under the Securities Act.


“Put Alternative Value” has the meaning set forth in Section 3.07(c).
“Put Alternative Value Notice” has the meaning set forth in Section 3.07(c).
“Put Event” means a breach by the Company or any Initial Stockholder Party of
Section 4.04(b) has occurred.
“Put Exercise Period” has the meaning set forth in Section 3.07(c).
“Put Notice” has the meaning set forth in Section 3.07(a).
“Put Price” has the meaning set forth in Section 3.07(a).
“Put Right” has the meaning set forth in Section 3.07(a).
“Put Shares” has the meaning set forth in Section 3.07(a).




6

--------------------------------------------------------------------------------





“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and between the Company and SVC, as
such agreement may be amended, modified, supplemented or restated in accordance
with its terms.
“REIT” means a Person that is an entity intending in good faith to qualify as a
real estate investment trust under the Code.


“REIT Party” means each of (i) SVC together with its Subsidiaries and (ii) any
Permitted Transferee of SVC that is, or is a Subsidiary of, a REIT, together
with all Subsidiaries of the applicable REIT.
“Related Party Agreement” means any agreement, arrangement or understanding
between the Company and its Subsidiaries, on the one hand, and any Stockholder
or any Affiliate of a Stockholder (other than SVC or its Subsidiaries) or any
Director, officer or employee of the Company, on the other hand, as such
agreement may be amended, modified, supplemented or restated in accordance with
the terms of this Agreement.
“Related Party Transaction” means any transaction between the Company and any
Stockholder or any Affiliate of a Stockholder (other than SVC or its
Subsidiaries) or any Director, officer or employee of the Company.
“ROFO Acceptance Notice” has the meaning set forth in Section 3.02(d).
“ROFO Alternative Value” has the meaning set forth in Section 3.02(d).
“ROFO Alternative Value Notice” has the meaning set forth in Section 3.02(d).
“ROFO Process” has the meaning set forth in Section 3.06(g).
“Rules” has the meaning set forth in Section 8.13(a).
“Sale Notice” has the meaning set forth in Section 3.04(b).
“Second ROFO Exercise Period” has the meaning set forth in Section 3.02(f)(iv).
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.
“Selling Stockholder” has the meaning set forth in Section 3.04(a).
“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding equity interests having the power to vote for
directors or managers, or comparable Persons charged with governance authority,
are owned, directly or indirectly, by the first Person.
“Stockholders” has the meaning set forth in the preamble.
“SVC” has the meaning set forth in the preamble.
“SVC Offer Notice” has the meaning set forth in Section 3.02(b).




7

--------------------------------------------------------------------------------





“SVC Parties” means SVC and its Permitted Transferees who acquire Company
Shares.
“SVC ROFO Price” has the meaning set forth in Section 3.02(c) .
“SVC Valuation Firm” has the meaning set forth in Section 3.06(d)(i).
“Tag-along Notice” has the meaning set forth in Section 3.04(c).
“Tag-along Participating Stockholders” has the meaning set forth in Section
3.04(a).
“Tag-along Period” has the meaning set forth in Section 3.04(a).
“Tag-along Sale” has the meaning set forth in Section 3.04(a).
“Tag-along Stockholder” has the meaning set forth in Section 3.04(a).
“Termination Event” means the termination by SVC of all of SVC’s or its
Subsidiaries’ management agreements with Sonesta International Hotels
Corporation, a Maryland corporation, or any of its Subsidiaries.
“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction with respect to the Company, (a) does not directly or
indirectly own or have the right to acquire any outstanding Company Shares or
(b) is not a Person who is or would qualify as a Permitted Transferee of any
Person who directly or indirectly owns or has the right to acquire any Company
Shares.
“Third Party Valuation Firm” means any independent investment bank or valuation
firm with a national, established reputation for the valuation of securities.
“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Company Shares owned
by a Person or any interest (including a beneficial interest) in any Company
Shares owned by a Person.
“Waived ROFO Transfer Period” has the meaning set forth in Section 3.02(h).
“Waived Call Transfer Period” has the meaning set forth in Section 3.06(f).
“Withdrawal Period” has the meaning set forth in Section 3.02(f)(iv).



ARTICLE II
MANAGEMENT AND OPERATION OF THE COMPANY



Section 2.01    Voting Arrangements. In addition to any vote or consent of the
Directors or Stockholders required by Applicable Law, without the approval of
SVC the Company shall not,




8

--------------------------------------------------------------------------------





and shall not enter into any commitment to, and shall not permit any of its
Subsidiaries to, or enter into any commitment to:


(a)    amend, modify or waive any provision of the Charter or Bylaws or the
governing documents of such Subsidiary or enter into, amend, modify or waive any
provision of any written agreement among the Company and any of its stockholders
or such Subsidiary and any of its equityholders (other than this Agreement which
can only be amended pursuant to Section 8.10, in each case, in a manner (i)
disproportionately adverse to the SVC Parties as compared to all other
stockholders of the Company holding the same class of Company Shares as the SVC
Parties or (ii) materially adverse to the SVC Parties (it being understood the
amendment, modification, or waiver of any provision of the Charter or Bylaws or
any such governing documents or the entering into, or amendment, modification or
waiver of any provision of, any such agreements to permit the authorization and
effect the issuance of Company Shares with preferences or priorities over the
Company Common Stock shall not be deemed adverse to the SVC Parties in their
capacity as holders of Company Common Stock; provided, that any amendment,
modification, or waiver of any provision of the Charter or Bylaws or the
governing documents of a Subsidiary or the entering into, or amendment,
modification or waiver of any provision of, any agreements among the Company and
any of its stockholders or a Subsidiary and any of its equityholders that would
cause the Company to be in breach of, or be otherwise unable to comply with its
obligations under, this Agreement or the Registration Rights Agreement shall be
deemed materially adverse to the SVC Parties); or
(b)    subject to Section 2.02, enter into, amend in any material respect, waive
or terminate any Related Party Agreement or Related Party Transaction other than
on terms that are on an arm’s length basis and no less favorable to the Company
or the relevant Subsidiary than could be obtained from an unaffiliated third
party.

Section 2.02    Related Party Redemptions. The Company shall give SVC prior
notice of any redemption of any Company Shares or any equity interests of any
Subsidiary from any Initial Stockholder or any Immediate Family Member, which
notice shall specify the proposed redemption price and any other material terms
related to such proposed redemption and a current valuation of the Company
Shares or equity interests proposed to be redeemed, together with reasonable
supporting documentation.



ARTICLE III
TRANSFER OF INTERESTS



Section 3.01    General Restrictions on Transfer.


(a)    Except for Permitted Transfers or in accordance with the procedures
described in Section 3.02, Section 3.03, Section 3.04, Section 3.06 or Section
3.07, each Stockholder agrees that it will not, directly or indirectly,
voluntarily or involuntarily Transfer any of its Company Shares. Any Company
Shares transferred to a Third Party Purchaser pursuant to Section 3.02, Section
3.03, Section 3.04, Section 3.06 or Section 3.07 shall cease to be subject to
this Agreement.




9

--------------------------------------------------------------------------------





(b)    In addition to any legends required by Applicable Law and any legends set
forth in the Organizational Documents, any certificate representing the Company
Shares held by a Stockholder shall bear a legend substantially in the following
form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE COMPANY). NO TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SUCH AGREEMENT AND (A) PURSUANT TO A REGISTRATION STATEMENT
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) PURSUANT TO AN
EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF
SUCH STOCKHOLDERS AGREEMENT.”
(c)    Each Stockholder shall give notice to the Company and the other
Stockholders prior to any proposed Transfer (whether or not a Permitted
Transfer) of any of its Company Shares. In connection with the consummation of
any Transfer by a Stockholder of any of its Company Shares (including by
operation of law) to a Permitted Transferee, such Permitted Transferee shall be
required to execute and deliver to the Company and each other Stockholder, a
Joinder Agreement; it being understood that such Permitted Transferee shall
automatically be deemed to be a party to, and shall be bound by, all of the
terms and conditions of this Agreement, whether or not such Permitted Transferee
has executed and delivered a Joinder Agreement.
(d)    Notwithstanding any other provision of this Agreement, but subject to
Section 4.04(b), each Stockholder agrees that it will not, directly or
indirectly, Transfer any of its Company Shares (i) if it would cause a violation
of the Securities Act or other applicable federal or state securities laws (it
being understood that, upon request by the Company, there must be delivered to
the Company an opinion of counsel in form and substance satisfactory to the
Company to the effect that such Transfer may be effected without registration
under the Securities Act), (ii) if it would cause the Company or any of its
Subsidiaries to be required to register as an investment company under the
Investment Company Act of 1940, as amended or (iii) if it would cause the assets
of the Company or any of its Subsidiaries to be deemed plan assets as defined
under the Employee Retirement Income Security Act of 1974 or its accompanying
regulations or result in any “prohibited transaction” thereunder involving the
Company.
(e)    Any Transfer or attempted Transfer of any Company Shares in violation of
this Agreement shall be null and void, no such Transfer shall be recorded on the
Company’s books and the purported transferee in any such Transfer shall not be
treated (and the purported transferor shall continue be treated) as the owner of
the Company Shares for all purposes of this Agreement.

Section 3.02    Right of First Offer.


(a)    Subject to Section 3.06(g), one or more SVC Parties (the “Electing SVC
Parties”) may Transfer all or any portion of their Company Shares to a Third
Party Purchaser in compliance with this Section 3.02; provided, however, the SVC
Parties may only initiate a Transfer pursuant to this Section 3.02 once in any
calendar year.




10

--------------------------------------------------------------------------------





(b)    Prior to Transferring their Company Shares to any Third Party Purchaser,
the Electing SVC Parties shall provide the Company with notice (an “SVC Offer
Notice”) of their desire to Transfer some or all of their Company Shares.
(c)    The SVC Offer Notice shall specify the number of Company Shares that the
Electing SVC Parties desire to Transfer (such Company Shares, the “Offered
Shares”) and shall include a valuation (without any reduction for minority
interests) of the Offered Shares from a Third Party Valuation Firm (the “SVC
ROFO Price”), together with reasonable supporting information. Upon request of
the Electing SVC Parties, the Company shall provide the Third Party Valuation
Firm appointed by the Electing SVC Parties to determine the SVC ROFO Price with
such information related to the Offered Shares and the Company as such Third
Party Valuation Firm may reasonably request in connection with its
determination. Except as provided in Section 3.06(g), the Electing SVC Parties
shall bear the costs of such Third Party Valuation Firm.
(d)    Upon receipt of the SVC Offer Notice, the Company shall have ten (10)
Business Days (the “Initial ROFO Exercise Period”) to elect, by delivering
notice to the Electing SVC Parties, that the Company will (i) purchase all, but
not less than all, of the Offered Shares at the SVC ROFO Price (a “ROFO
Acceptance Notice”) or (ii) provide the Electing SVC Parties with a valuation of
the Offered Shares (without any reduction for minority interests) from an
alternative Third Party Valuation Firm (a “ROFO Alternative Value”), together
with reasonable supporting information, within forty-five (45) days after the
end of the Initial ROFO Exercise Period (such notice, a “ROFO Alternative Value
Notice”). Any ROFO Acceptance Notice shall be binding upon delivery and
irrevocable by the Company.
(e)    If the Company delivers a ROFO Acceptance Notice during the Initial ROFO
Exercise Period, the Electing SVC Parties shall sell, and the Company shall
purchase, all, but not less than all, of the Offered Shares at the SVC ROFO
Price. If the Company does not deliver a ROFO Acceptance Notice or a ROFO
Alternative Value Notice during the Initial ROFO Exercise Period, or if it
delivers a ROFO Alternative Value Notice but does not thereafter provide the
ROFO Alternative Value when and as required by Section 3.02(f)(i), then the
Company shall be deemed to have waived its rights to purchase the Offered Shares
under this Section 3.02 with respect to such SVC Offer Notice.
(f)    If the Company provides a ROFO Alternative Value Notice during the
Initial ROFO Exercise Period, the following provisions shall apply:
(i)    the ROFO Alternative Value Notice shall specify the Third Party Valuation
Firm selected by the Company to provide the ROFO Alternative Value, which Third
Party Valuation Firm shall be required to deliver to the Electing SVC Parties
and the Company within forty-five (45) days after the end of the Initial ROFO
Exercise Period its determination of the ROFO Alternative Value, together with
reasonable supporting information. The Company shall bear the costs of the Third
Party Valuation Firm appointed by it.
(ii)    If the ROFO Alternative Value is at least ninety percent (90%) and not
more than one hundred and ten percent (110%) of the SVC ROFO Price, then the
Company shall have the right, to be exercised within three (3) Business Days of
the date of the delivery of the ROFO Alternative Value, to again send a ROFO
Acceptance Notice and if the Company sends a ROFO




11

--------------------------------------------------------------------------------





Acceptance Notice, the Company shall purchase, and the Electing SVC Parties
shall sell, all, but not less than all, of the Offered Shares to the Company at
the average of the SVC ROFO Price and the ROFO Alternative Value.
(iii)    If the ROFO Alternative Value is greater than one hundred and ten
percent (110%) of the SVC ROFO Price or less than ninety percent (90%) of the
SVC ROFO Price, then the Company and the Electing SVC Parties shall jointly
appoint a Joint Valuation Firm to determine the value of the Offered Shares,
which shall be instructed to provide the Electing SVC Parties and the Company
with its determination of the value of the Offered Shares (without any reduction
for minority interests) (the “Determined ROFO Price”), together with reasonable
supporting information, within thirty (30) days of its appointment. The Joint
Valuation Firm shall be provided with the prior valuations of the Offered Shares
obtained by the Electing SVC Parties and the Company, but shall not be obligated
to base its determination on such valuations. The Company shall also provide the
Joint Valuation Firm such additional information related to the Offered Shares
and the Company as the Joint Valuation Firm may reasonably request in connection
with its determination. Except as provided in Section 3.06(g), the cost of the
Joint Valuation Firm will be borne fifty percent (50%) by the Electing SVC
Parties and fifty percent (50%) by the Company or as they may otherwise agree.
The Joint Valuation Firm shall act as an expert and not an arbitrator and the
decision of the Joint Valuation Firm as to the Determined ROFO Price, absent
manifest error, shall be final and non-appealable.
(iv)    If the Determined ROFO Price is greater than one hundred and ten percent
(110%) of the SVC ROFO Price or less than ninety percent (90%) of the SVC ROFO
Price, the Electing SVC Parties shall have ten (10) days following delivery of
the Determined ROFO Price (the “Withdrawal Period”) to provide the Company with
notice of their withdrawal of the SVC Offer Notice, in which event, the Electing
SVC Parties shall not be permitted to sell the Offered Shares to a Third Party
Purchaser without sending a new SVC Offer Notice in accordance with, and
otherwise complying with, this Section 3.02. If the SVC Parties do not send
notice of their withdrawal of the SVC Offer Notice during the Withdrawal Period,
then the Company shall have ten (10) days following the end of the Withdrawal
Period (the “Second ROFO Exercise Period”) to again deliver a ROFO Acceptance
Notice to the Electing SVC Parties and in such event the Electing SVC Parties
shall sell, and the Company shall purchase all, but not less than all, of the
Offered Shares at the Determined ROFO Price. If the Company does not deliver a
ROFO Acceptance Notice during the Second ROFO Exercise Period, it shall be
deemed to have waived its rights to purchase the Offered Shares under this
Section 3.02 with respect to such SVC Offer Notice.
(g)    The closing of the purchase and sale of the Offered Shares to the Company
pursuant to this Section 3.02 shall occur on a date that is not later than
seventy-five (75) days after the date on which the Company delivers a ROFO
Acceptance Notice pursuant to this Section 3.02, or as otherwise agreed in
writing by the Electing SVC Parties and the Company. At the closing of the
purchase and sale of the Offered Shares to the Company pursuant to this Section
3.02, the Company shall deliver to the Electing SVC Parties the purchase price
for the Offered Shares as determined pursuant to this Section 3.02 by wire
transfer of immediately available funds and the Electing SVC Parties shall
deliver to the Company the certificate(s) representing the Offered Shares, if
any, (or an affidavit of loss with respect to such certificate(s)) accompanied
by stock powers and all necessary stock transfer taxes paid and stamps affixed,
if necessary.




12

--------------------------------------------------------------------------------





(h)    If the Company does not deliver a ROFO Acceptance Notice or a ROFO
Alternative Value Notice during the Initial ROFO Exercise Period or a ROFO
Acceptance Notice during the Second ROFO Exercise Period, or has otherwise
waived or been deemed to have waived its rights to purchase the Offered Shares,
the Electing SVC Parties may, during the one hundred and twenty (120) day period
immediately following the later of the expiration of the Initial ROFO Exercise
Period or the Second ROFO Exercise Period, as applicable (the “Waived ROFO
Transfer Period”), Transfer all of the Offered Shares to a Third Party Purchaser
at a price not less than ninety-eight percent (98%) of the lesser of the SVC
ROFO Price, the average of the SVC ROFO Price and the ROFO Alternative Value or
the Determined ROFO Price. If the Electing SVC Parties do not Transfer the
Offered Shares within the Waived ROFO Transfer Period, the Electing SVC Parties
may not Transfer the Offered Shares unless the Electing SVC Parties send a new
SVC Offer Notice in accordance with, and otherwise comply with, this Section
3.02.
(i)    Each Stockholder shall take all actions as may be reasonably necessary to
consummate the Transfer contemplated by this Section 3.02, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.
(j)    During the Waived ROFO Transfer Period, neither the Company nor any
Initial Stockholder Party shall engage in any marketing for sale or sale of the
Company or any of its Subsidiaries (whether by merger, consolidation or sale of
all or substantially all of the assets of the Company or its Subsidiaries) or
any Company Shares (including by way of issuance of Company Shares, but other
than the Offered Shares on behalf of the Electing SVC Parties) and the Company
shall provide the Electing SVC Parties with reasonable assistance and
cooperation at the Electing SVC Parties’ expense in connection with their
marketing and sale of their Offered Shares.
(k)    The Company’s rights under this Section 3.02 to acquire the Offered
Shares may be assigned in whole or in part to any Stockholder.

Section 3.03    Drag-along Rights.


(a)    Drag-along Rights. For so long as the Initial Stockholder Parties own, or
hold voting control over, in aggregate at least a majority of the issued and
outstanding Company Shares on a fully diluted basis, if such Stockholders (the
“Dragging Stockholders”) receive a bona fide offer from a Third Party Purchaser
to consummate, in one transaction or a series of related transactions, a Change
of Control with respect to the Company (a “Drag-along Sale”), and if the
Dragging Stockholders have delivered a copy of such bona fide offer from such
Third Party Purchaser to the Company and each SVC Party and each other
Stockholder, then the Dragging Stockholders shall have the right to require that
each SVC Party and other Stockholder (each, a “Drag-along Stockholder” and the
Drag-along Stockholders, the Dragging Stockholders, and any other stockholders
of the Company participating in the Drag-along Sale, the “Drag-along
Participating Stockholders”) participate in such Transfer in the manner set
forth in this Section 3.03. Notwithstanding anything to the contrary in this
Agreement, but subject to Section 4.04(b), each Dragging Stockholder and each
Drag-along Stockholder shall vote in favor of the Transfer and take all actions
to approve such transaction and to waive any dissenters, appraisal or other
similar rights.
(b)    Exercise. The Dragging Stockholders shall exercise their rights pursuant
to this Section 3.03 by delivering a notice (the “Drag-along Notice”) to each
Drag-along Stockholder no later than




13

--------------------------------------------------------------------------------





thirty (30) days prior to the closing date of such Drag-along Sale. The
Drag-along Notice shall set forth:
(i)    the total number of Company Shares to be sold in the Drag-along Sale to
the Third Party Purchaser if the Drag-along Sale is structured as a Transfer of
Company Shares and the percentage of the outstanding Company Shares represented
by such Company Shares;
(ii)    the identity of the Third Party Purchaser;
(iii)    the proposed date and time of the closing, if known, of the Drag-along
Sale;
(iv)    the per Company Share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; and
(v)    a copy of any form of agreement proposed to be executed in connection
therewith.
(c)    Amount of Company Shares Transferred. If the Drag-along Sale is
structured as a Transfer of Company Shares, then, subject to Section 3.03(d) and
Section 3.05, each Drag-along Participating Stockholder shall Transfer the
amount of Company Shares equal to the product of (i) the total amount of Company
Shares to be sold to the Third Party Purchaser as stated in the Drag-along
Notice, and (ii) a fraction (1) the numerator of which is equal to the amount of
Company Shares then held by such Drag-along Participating Stockholder, and (2)
the denominator of which is equal to the amount of Company Shares then held in
aggregate by the Drag-along Participating Stockholders.
(d)    Consideration; Representations. Subject to the provisions of this Section
3.03(d) and Section 3.05, the consideration to be received by each Drag-along
Participating Stockholder in the Drag-along Sale shall be the same form and
amount of consideration per Company Share (or, if Third Party Purchaser gives
any Drag-along Participating Stockholder an option as to the form and amount of
consideration to be received, the same option shall be given to each Drag-along
Participating Stockholder) and the terms and conditions of such Transfer shall
be the same for all Drag-along Participating Stockholders. However,
notwithstanding anything in this Agreement to the contrary, in no event shall
any Drag-along Stockholder be required to: (i) accept any consideration in a
Drag-along Sale other than cash or freely marketable publicly traded securities;
(ii) enter into any non-compete, non-solicitation or similar agreements in
connection with such Drag-along Sale; or (iii) make any representations,
warranties or indemnities other than with respect to such Drag-along
Stockholder’s ownership of its Company Shares and its power and right to enter
into and consummate such Drag-along Sale; provided, however, that each
Drag-along Stockholder may be required to participate in any indemnities with
respect to representations related to the Company made to the Third Party
Purchaser on a pro rata basis with the other Drag-along Participating
Stockholders based on the aggregate consideration received by such Drag-along
Participating Stockholder (except with respect to representations and warranties
or covenants or indemnities as to any specific Drag-along Participating
Stockholder for which only such Drag-along Participating Stockholder shall be
responsible), so long as the aggregate indemnification obligations and liability
for fraud or intentional misrepresentation on the part of the Company of any
Drag-along Stockholder in connection with such




14

--------------------------------------------------------------------------------





Drag-along Sale do not exceed the actual amount of proceeds received by such
Drag-along Stockholder in such Drag-along Sale and in no event shall any
Drag-along Participating Stockholder be liable to a Third Party Purchaser for
any fraud or intentional misrepresentation on the part of any other Drag-along
Participating Stockholder.
(e)    Expenses. The fees and expenses of each Dragging Stockholder incurred in
connection with a Drag-along Sale and for the benefit of all Drag-along
Participating Stockholders (it being understood that costs incurred by or on
behalf of a Dragging Stockholder for its sole benefit will not be considered to
be for the benefit of all Drag-along Participating Stockholders), to the extent
not paid or reimbursed by the Company or the Third Party Purchaser, shall be
shared on a pro rata basis by each Drag-along Participating Stockholder based on
the aggregate consideration received by such Drag-along Participating
Stockholder in the Drag-along Sale; provided, that no Drag-along Stockholder
shall be obligated to make or reimburse any out-of-pocket expenditure prior to
the consummation of the Drag-along Sale.
(f)    Cooperation. Each Stockholder shall take all actions as may be reasonably
necessary to consummate the Drag-along Sale, including entering into agreements
and delivering certificates, assignments and instruments, in each case,
consistent with the agreements being entered into and the certificates, as
applicable, being delivered by each Dragging Stockholder and the terms of this
Section 3.03.
(g)    Timing of Closing. The Dragging Stockholders shall have one hundred and
eighty (180) days following the date of the Drag-along Notice in which to
consummate the Drag-along Sale, on the terms set forth in the Drag-along Notice
and the terms of this Section 3.03 (which one hundred and eighty (180) day
period may be extended for a reasonable time not to exceed an additional ninety
(90) days to the extent reasonably necessary to obtain any required approvals or
consents). If at the end of such period the Dragging Stockholders have not
completed the Drag-along Sale, then the Dragging Stockholders may not thereafter
effect a Transfer of Company Shares pursuant to this Section 3.03 without again
sending a new Drag-along Notice and complying with the provisions of this
Section 3.03.

Section 3.04    Tag-along Rights.


(a)    Tag-along Rights. If at any time one or more Initial Stockholder Parties
(the “Selling Stockholders”) propose to Transfer any of their Company Shares to
a Third Party Purchaser (the “Proposed Transferee”), and if such Selling
Stockholders cannot or have not elected to exercise the rights of Dragging
Stockholders set forth in Section 3.03 in connection with such Transfer (a
“Tag-along Sale”), then each SVC Party and each other Stockholder (each, a
“Tag-along Stockholder” and the Selling Stockholders, the Tag-along Stockholders
and any other stockholders of the Company participating in such Tag-along Sale,
collectively, the “Tag-along Participating Stockholders”) shall be permitted to
participate in such Tag-along Sale with respect to the Company Shares owned by
such Tag-along Stockholder on the terms and conditions set forth in this Section
3.04.




15

--------------------------------------------------------------------------------





(b)    Notice. The Selling Stockholders shall deliver to the Company and each
Tag-along Stockholder a notice (a “Sale Notice”) of the proposed Tag-along Sale
no later than twenty (20) Business Days prior to the closing date of such
Tag-along Sale. The Sale Notice shall set forth:
(i)    the total number of Company Shares the Proposed Transferee has offered to
acquire and the percentage of the outstanding Company Shares represented by such
Company Shares;
(ii)    the number of Company Shares that the Selling Stockholders propose to
Transfer in the Tag-along Sale and the percentage of the outstanding Company
Shares owned by the Selling Stockholders represented by such Company Shares;
(iii)    the identity of the Proposed Transferee;
(iv)    the proposed date and time of the closing, if known, of the Tag-along
Sale;
(v)    the per Company Share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; and
(vi)    a copy of any form of agreement proposed to be executed in connection
therewith.
(c)    Exercise. Each Tag-along Stockholder shall exercise its right to
participate in a Tag-along Sale by delivering to the Selling Stockholders a
notice (a “Tag-along Notice”) stating its election to do so and specifying the
number of its Company Shares it desires to Transfer in such Tag-along Sale (up
to the maximum number it is permitted to Transfer pursuant to this Section 3.04)
no later than twenty (20) days after receipt of the Sale Notice (the “Tag-along
Period”). The election by a Tag-along Stockholder set forth in its Tag-along
Notice shall be irrevocable except as provided in this Section 3.04(c), and such
Tag-along Stockholder shall be bound and obligated, and entitled, to Transfer
such Company Shares in the proposed Tag-along Sale on and subject to the terms
and conditions set forth in this Section 3.04. Each Tag-along Stockholder shall
have the right to Transfer in a Tag-along Sale up to the same percentage of its
Company Shares as the percentage of the Company Shares held by the Selling
Stockholders being Transferred in such Tag-along Sale. For the avoidance of
doubt, if the aggregate number of Company Shares that the Tag-along
Participating Stockholders have elected to Transfer in the Tag-along Sale
exceeds the number of Company Shares that the Proposed Transferee is willing to
acquire, then the number of Company Shares that each Tag-along Participating
Stockholder will Transfer in the Tag-along Sale shall be proportionately reduced
until the aggregate number of Company Shares that the Tag-along Participating
Stockholders will Transfer in such Tag-along Sale equals the number of Company
Shares that the Proposed Transferee is willing to acquire; provided, that in no
event will the number of Company Shares that the Tag-along Stockholder is
permitted to sell in the Tag-along Sale be reduced to less than the same
percentage of such Tag-along Stockholder’s Company Shares as the percentage of
the Company Shares held by the Selling Stockholders being Transferred in such
Tag-along Sale. Notwithstanding the foregoing, if the terms of, or agreements
for, a Tag-along Sale materially change from those provided in the Sale Notice
or if the percentage of the Company Shares owned by the Selling Stockholders to
be Transferred in the Tag-along Sale shall change from the percentage set forth
in




16

--------------------------------------------------------------------------------





the Sale Notice, the Selling Stockholders shall deliver to each Tag-along
Stockholder (whether or not such Tag-along Stockholder has previously sent a
timely Tag-along Notice) an updated Sale Notice reflecting such changes and each
Tag-along Stockholder shall have the right, exercisable within ten (10) Business
Days, to elect to participate in, change its participation in or withdraw its
participation in such Tag-along Sale.
(d)    Transfer. A Tag-along Stockholder who does not deliver a timely Tag-along
Notice in compliance with Section 3.04(c) shall be deemed to have waived its
rights to participate in such Transfer and the Selling Stockholders shall
(subject to the rights of any other Tag-along Stockholders who have provided a
timely Tag-along Notice) thereafter be free to Transfer to the Proposed
Transferee its Company Shares at a per Company Share price that is not greater
than one hundred and two percent (102%) of the per Company Share price set forth
in the Sale Notice and on other terms and conditions which are not materially
more favorable in the aggregate to the Selling Stockholders than those set forth
in the Sale Notice without any further obligation to the non-accepting Tag-along
Stockholders.
(e)    Consideration; Representations. Subject to the provisions of this Section
3.04(e) and Section 3.05, the consideration to be received by a Tag-along
Stockholder in the Tag-along Sale shall be the same form and amount of
consideration per Company Share to be received by the Selling Stockholders (or,
if the Selling Stockholders are given an option as to the form and amount of
consideration to be received, the same option shall be given to each Tag-along
Stockholder) and the terms and conditions of such Transfer shall be the same as
those upon which each Selling Stockholder Transfers its Company Shares. Each
Tag-along Stockholder shall make or provide the same representations,
warranties, covenants, indemnities and agreements as each Selling Stockholder
makes or provides in connection with the Tag-along Sale (except that in the case
of representations, warranties, covenants, indemnities and agreements pertaining
specifically to the Selling Stockholders or any other Tag-along Participating
Stockholder, a Tag-along Stockholder shall only make the comparable
representations, warranties, covenants, indemnities and agreements pertaining
specifically to itself); provided, that (i) the Selling Stockholders shall use
commercially reasonable efforts to cause all representations, warranties,
covenants and indemnities to be made by each Tag-along Participating Stockholder
to be several and not joint obligations of the Tag-along Participating
Stockholders and (ii) unless otherwise agreed by each Tag-along Stockholder, any
indemnification obligation in respect of breaches of representations, warranties
and covenants (other than those that pertain to an individual Tag-along
Participating Stockholder, which shall be the sole obligation of such Tag-along
Participating Stockholder) shall be borne on a pro rata basis by each Tag-along
Participating Stockholder based on the aggregate consideration received by such
Tag-along Participating Stockholder in such Tag-along Sale; provided, that in no
event shall (x) the amount of the indemnification obligation and liability for
fraud or intentional misrepresentation on the part of the Company of a Tag-along
Stockholder exceed the aggregate proceeds received by such Tag-along Stockholder
in such Tag-along Sale; (y) any Tag-along Stockholder be required to enter into
any non-compete, non-solicitation or similar agreements in connection with such
Tag-along Sale and (z) in no event shall any Tag-along Stockholder be liable for
any fraud or intentional misrepresentation by any other stockholder of the
Company.




17

--------------------------------------------------------------------------------





(f)    Expenses. The fees and expenses of the Selling Stockholders incurred in
connection with a Tag-along Sale and for the benefit of all Tag-along
Participating Stockholders (it being understood that costs incurred by or on
behalf of the Selling Stockholders for their sole benefit will not be considered
to be for the benefit of all Tag-along Participating Stockholders), to the
extent not paid or reimbursed by the Company or the Proposed Transferee, shall
be shared by each Tag-along Participating Stockholder on a pro rata basis, based
on the aggregate consideration received by such Tag-along Participating
Stockholder; provided, that no Tag-along Stockholder shall be obligated to make
or reimburse any out-of-pocket expenditure prior to the consummation of the
Tag-along Sale.
(g)    Cooperation. Each Tag-along Stockholder shall take all actions as may be
reasonably necessary to consummate the Tag-along Sale, including entering into
agreements and delivering certificates, assignments, and instruments, in each
case consistent with the agreements being entered into and the certificates, as
applicable, being delivered by the Selling Stockholders and the terms of this
Section 3.04.
(h)    Timing of Closing. The Selling Stockholders shall have ninety (90) days
following the expiration of the Tag-along Period in which to consummate such
Tag-along Sale to the Proposed Transferee, on and subject to the terms and
conditions set forth in the Sale Notice and this Section 3.04 (which ninety (90)
day period may be extended for a reasonable time not to exceed an additional
ninety (90) days to the extent reasonably necessary to obtain any required
approvals and consents). If at the end of such period the Selling Stockholders
have not completed such Transfer, then the Selling Stockholders may not
thereafter effect a Transfer of Company Shares subject to this Section 3.04
without again fully complying with the provisions of this Section 3.04.

Section 3.05    Multiple Classes of Shares. If at any time the Company has more
than one class of Company Shares which may impact the application of the
provisions of Section 3.03 or Section 3.04 in connection with a Drag-along Sale
or a Tag-along Sale, respectively, including in connection with the
consideration to be paid by the Third Party Purchaser for any class of Company
Shares, the Directors and the Drag-along Participating Stockholders and
Tag-along Participating Stockholders shall use reasonable best efforts to
cooperate to apply Section 3.03 or Section 3.04, as applicable, in good faith in
a reasonable and equitable manner in consideration of the capital structure of
the Company, in order to carry out the intent of such provisions; provided, that
there shall be no minority or other similar discount for less than a controlling
interest or for nonvoting Company Shares, and no premium for voting Company
Shares or a controlling interest, in the Company.



Section 3.06    Call Rights.


(a)    Subject to Section 3.06(g), the Company shall have the right (a “Call
Right”), exercised by notice (the “Call Notice”) given to the SVC Parties at any
time prior to the one year anniversary of a Termination Event, to purchase all,
but not less than all, of the Company Shares then owned by the SVC Parties (the
“Call Shares”). The Call Notice shall include a valuation (without any reduction
for minority interests) of the Call Shares as of the date of the Termination
Event from a Third Party Valuation Firm (the “Call Price”), together with
reasonable supporting information.




18

--------------------------------------------------------------------------------





(b)    Upon receipt of the Call Notice, the SVC Parties shall have ten (10)
Business Days (the “Call Exercise Period”), to elect, by delivering notice to
the Company, that the SVC Parties will (i) sell the Call Shares at the Call
Price (the “Call Acceptance Notice”) or (ii) provide the Company with a
valuation of the Call Shares (without any reduction for minority interests) as
of the date of the Termination Event from an alternate Third Party Valuation
Firm (a “Call Alternative Value”), together with reasonable supporting
information, within thirty (30) days after the end of the Call Exercise Period
(such notice, a “Call Alternative Value Notice”).
(c)    If the SVC Parties provide a Call Acceptance Notice during the Call
Exercise Period, the SVC Parties shall sell, and the Company shall purchase,
all, but not less than all, of the Call Shares at the Call Price. If the SVC
Parties fail to provide a Call Acceptance Notice or a Call Alternative Value
Notice during the Call Exercise Period, or if they deliver a Call Alternative
Value Notice but do not thereafter provide the Call Alternative Value when and
as required by Section 3.06(d)(i), then they will be deemed to have delivered a
Call Acceptance Notice.
(d)    If the SVC Parties provide a Call Alternative Value Notice during the
Call Exercise Period, the following provisions will apply:
(i)    The Call Alternative Value Notice shall specify the Third Party Valuation
Firm (the “SVC Valuation Firm”) selected by the SVC Parties to provide the Call
Alternative Value, which Third Party Valuation Firm shall be required to deliver
to the SVC Parties and the Company within thirty (30) days after the end of the
Call Exercise Period its determination of the Call Alternative Value, together
with reasonable supporting information. The Company shall provide the SVC
Valuation Firm such additional information related to the Call Shares and the
Company as the SVC Valuation Firm may reasonably request in connection with its
determination. The SVC Parties shall bear the costs of the SVC Valuation Firm.
(ii)    If the Call Alternative Value is at least ninety percent (90%) and not
more than one hundred and ten percent (110%) of the Call Price, then the SVC
Parties shall be deemed to have delivered a Call Acceptance Notice and the SVC
Parties shall sell, and the Company shall purchase, all, but not less than all,
of the Call Shares at the average of the Call Price and the Call Alternative
Value.
(iii)    If the Call Alternative Value is less than ninety percent (90%) or
greater than one hundred and ten percent (110%) of the Call Price, then the
Company and the SVC Parties shall jointly appoint a Joint Valuation Firm to
determine the value of the Call Shares, which shall be instructed to provide the
SVC Parties and the Company with its determination of the value of the Call
Shares (without any reduction for minority interests) as of the date of the
Termination Event (the “Determined Call Price”), together with reasonable
supporting information, within thirty (30) days of its appointment. The Joint
Valuation Firm shall be provided with the prior valuations of the Call Shares
obtained by the SVC Parties and the Company, but shall not be obligated to base
its determination on such valuations. The Company shall also provide the Joint
Valuation Firm such additional information related to the Call Shares and the
Company as the Joint Valuation Firm may reasonably request in connection with
its determination. The cost of the Joint Valuation Firm will be borne fifty
percent (50%) by the SVC Parties and fifty percent (50%) by the Company or as
they




19

--------------------------------------------------------------------------------





may otherwise agree. The Joint Valuation Firm shall act as an expert and not an
arbitrator and the decision of the Joint Valuation Firm as to the Determined
Call Price, absent manifest error, shall be final and non-appealable. Upon
delivery of the Determined Call Price, the Company shall purchase, and the SVC
Parties shall sell, all, but not less than all, of the Call Shares at the
Determined Call Price, subject to Section 3.06(d)(iv).
(iv)    If the Determined Call Price is more than one hundred and ten percent
(110%) of the Call Price, the Company shall have ten (10) days following
delivery of the Determined Call Price (the “Call Withdrawal Period”) to withdraw
the Call Notice by notice given to the SVC Parties; provided, that the Company
shall reimburse the Electing SVC Parties for the costs of the SVC Valuation Firm
and Joint Valuation Firm incurred by them in connection with any ROFO Process
that was terminated as provided in Section 3.06(g)(iii). If the Company does not
withdraw the Call Notice in such ten (10) day period, then the Company shall
purchase, and the SVC Parties shall sell, all, but not less than all, of the
Call Shares at the Determined Call Price.
(e)    The closing of the purchase and sale of the Call Shares pursuant to this
Section 3.06 shall occur on a date that is not later than ninety (90) days after
the purchase price for the Call Shares has been finally determined pursuant to
this Section 3.06 or as otherwise agreed in writing by the SVC Parties and the
Company. At the closing of the purchase and sale of the Call Shares to the
Company pursuant to this Section 3.06, the Company shall deliver to the SVC
Parties the purchase price for the Call Shares as determined pursuant to this
Section 3.06 by wire transfer of immediately available funds and the SVC Parties
shall deliver to the Company the certificate(s) representing the Call Shares, if
any, (or an affidavit of loss with respect to such certificates) accompanied by
stock powers and all necessary stock transfer taxes paid and stamps affixed, if
necessary.
(f)    If the Company withdraws the Call Notice in accordance with Section
3.06(d)(iv), the SVC Parties may during the one hundred and twenty (120) day
period immediately following the date that they receive the notice from the
Company that it is withdrawing the Call Notice (the “Waived Call Transfer
Period”), Transfer all of the Call Shares to any Third Party Purchaser at a
price not less than ninety eight percent (98%) of the lesser of the Call Price,
the average of the Call Price and the Call Alternative Value or the Determined
Call Price and the provisions of Section 3.02(i) and Section 3.02(j) shall apply
mutatis mutandis during the Waived Call Transfer Period.
(g)    Notwithstanding anything in this Agreement to the contrary, but subject
to Section 4.04(b), (i) the Company may not exercise the Call Right at any time
during the pendency of a Drag-along Sale, a Tag-along Sale or a transaction
which is reasonably likely to result in a Change of Control; (ii) if a
Termination Event has occurred, the SVC Parties may not thereafter send an SVC
Offer Notice until a date that is not less than ninety (90) days following the
date of the Termination Event or after such ninety (90) day period if the
Company has then delivered a Call Notice pursuant to this Section 3.06 unless
and until such Call Notice is withdrawn pursuant to Section 3.06(d)(iv); (iii)
if as of the date a Termination Event occurs, the process with respect to an
outstanding SVC Offer Notice is then pending pursuant to Section 3.02 (a “ROFO
Process”), then (A) the ROFO Process shall be suspended for ninety (90) days
following the Termination Event, and terminated if the Company sends a Call
Notice within such ninety (90) day period; (B) if the Company fails to send a
Call Notice in such ninety (90) day period, then as of the ninety-first (91st)
day following




20

--------------------------------------------------------------------------------





the Termination Event, at the Electing SVC Parties’ option, the ROFO Process
shall resume with any applicable time periods extended to reflect such
suspension; and (C) if the Company sends a Call Notice within such ninety (90)
period following the Termination Event and thereafter withdraws the Call Notice
in accordance with Section 3.06(d)(iv), the SVC Parties shall have the right
following such withdrawal to send another SVC Offer Notice to the Company even
if the SVC Parties have previously sent an SVC Offer Notice in that calendar
year; and (iv) if a ROFO Process is reinstated pursuant to clause (iii) of this
Section 3.06(g) or the SVC Parties send an SVC Offer Notice permitted by clause
(ii) of this Section 3.06(g), the Company shall not thereafter have the right to
send a Call Notice unless and until the applicable ROFO Process has been
completed in accordance with Section 3.02 and the Call Right will only be
exercisable with respect to the remaining Company Shares owned by the SVC
Parties after the ROFO Process has been completed. For the avoidance of doubt,
nothing in this Section 3.06 limits the right of the SVC Parties to Transfer any
or all of their Call Shares at any time pursuant to Section 3.03 or Section
3.04.
(h)    The Company may assign the Call Right in whole or in part to any
Stockholder.

Section 3.07    Put Rights.


(a)    At any time that a Put Event then exists, each REIT Party shall have the
right (a “Put Right”) exercised by notice to the Company (the “Put Notice”) to
require the Company to purchase from such REIT Party (the “Electing Put Party”),
such number of the Company Shares owned by such REIT Party as is necessary to
cause the Company Shares owned by such REIT Party to not exceed the Company
Shares that such REIT Party may own pursuant to the limit in Section 4.04(b)
(such number of Company Shares to be purchased, the “Put Shares”) and shall
include a valuation (without any reduction for minority interests) of the Put
Shares as of the date of the Put Notice from a Third Party Valuation Firm (the
“Put Price”), together with reasonable supporting information. Upon request of
the Electing Put Party, the Company shall provide the Third Party Valuation Firm
appointed by the Electing Put Party to determine the Put Price with such
information related to the Put Shares and the Company as such Third Party
Valuation Firm may reasonably request in connection with its determination. The
Electing Put Party shall bear the costs of such Third Party Valuation Firm.
(b)    Upon receipt of the Put Notice, the Company shall within three (3)
Business Days purchase all of the Put Shares at the Put Price, subject to the
remaining provisions of this Section 3.07.
(c)    Without limiting the obligation of the Company to purchase the Put Shares
pursuant to Section 3.07(b), the Company shall have ten (10) Business Days
following receipt of the Put Notice (the “Put Exercise Period”), to elect, by
delivering notice to the Electing Put Party, that the Company will provide the
Electing Put Party with a valuation of the Put Shares (without any reduction for
minority interests) as of the date of the Put Notice from an alternate Third
Party Valuation Firm (a “Put Alternative Value”), together with reasonable
supporting information, within thirty (30) days after the end of the Put
Exercise Period (such notice, a “Put Alternative Value Notice”).




21

--------------------------------------------------------------------------------





(d)    If the Company provides a Put Alternative Value Notice during the Put
Exercise Period, the following provisions will apply:
(i)    The Put Alternative Value Notice shall specify the Third Party Valuation
Firm (the “Company Put Valuation Firm”) selected by the Company to provide the
Put Alternative Value, which Third Party Valuation Firm shall be required to
deliver to the Electing Put Party and the Company within thirty (30) days after
the end of the Put Exercise Period its determination of the Put Alternative
Value, together with reasonable supporting information. The Company shall
provide the Company Put Valuation Firm such additional information related to
the Put Shares and the Company as the Company Put Valuation Firm may reasonably
request in connection with its determination. The Company shall bear the costs
of the Company Put Valuation Firm.
(ii)    If the Put Alternative Value is at least ninety percent (90%) and not
more than one hundred and ten percent (110%) of the Put Price, then the purchase
price for the Put Shares shall be adjusted to the average of the Put Price and
the Put Alternative Value.
(iii)    If the Put Alternative Value is less than ninety percent (90%) or
greater than one hundred and ten percent (110%) of the Put Price, then the
Company and the Electing Put Party shall jointly appoint a Joint Valuation Firm
to determine the value of the Put Shares, which shall be instructed to provide
the Electing Put Party and the Company with its determination of the value of
the Put Shares (without any reduction for minority interests) as of the date of
the Put Notice (the “Determined Put Price”), together with reasonable supporting
information, within thirty (30) days of its appointment. The Joint Valuation
Firm shall be provided with the prior valuations of the Put Shares obtained by
the Electing Put Party and the Company, but shall not be obligated to base its
determination on such valuations. The Company shall also provide the Joint
Valuation Firm such additional information related to the Put Shares and the
Company as the Joint Valuation Firm may reasonably request in connection with
its determination. The cost of the Joint Valuation Firm will be borne fifty
percent (50%) by the Electing Put Party and fifty percent (50%) by the Company
or as they may otherwise agree. The Joint Valuation Firm shall act as an expert
and not an arbitrator and the decision of the Joint Valuation Firm as to the
Determined Put Price, absent manifest error, shall be final and non-appealable.
Upon delivery of the Determined Put Price, the purchase price for the Put Shares
shall be adjusted to the Determined Put Price.
(e)    If the final purchase price determined for the Put Shares pursuant to
this Section 3.07 (the “Final Price”) is greater than the Put Price, the Company
shall promptly, and in any event within ten (10) Business Days, pay to the
Electing Put Party the difference between the Put Price and the Final Price by
wire transfer of immediately available funds. If the Final Price is less than
the Put Price, the Electing Put Party shall promptly, and in any event within
ten (10) Business Days, pay to the Company the difference between the Final
Price and the Put Price by wire transfer of immediately available funds.
(f)    At the closing of the purchase and sale of the Put Shares pursuant to
this Section 3.07, the Company shall deliver to the Electing Put Party the
purchase price for the Put Shares as determined pursuant to this Section 3.07 by
wire transfer of immediately available funds and the Electing Put Party shall
deliver to the Company the certificate(s) representing the Put Shares, if




22

--------------------------------------------------------------------------------





any, (or an affidavit of loss with respect to such certificates) accompanied by
stock powers and all necessary stock transfer taxes paid and stamps affixed, if
necessary.
(g)    For the avoidance of doubt, the rights of the REIT Parties under this
Section 3.07 are in addition to any other rights or remedies of the REIT Parties
at equity or under Applicable Law as a result of the occurrence of a Put Event.
(h)    The Company may assign its right (but not its obligation) to purchase the
Put Shares, in whole or in part, to any Stockholder.

ARTICLE IV
OTHER ACTIVITIES; RELATED PARTY TRANSACTIONS; CONFIDENTIALITY; PRE-EMPTIVE
RIGHTS; REIT COMPLIANCE



Section 4.01    Other Business Activities. Each Stockholder may engage
independently or with others in other business ventures of every nature and
description including the ownership, operation, management, syndication and
development of a business which is competitive with the Company or any of its
Subsidiaries or their respective businesses, and neither the Stockholders nor
the Company or its Subsidiaries shall have any rights in and to such independent
ventures or the income or profits derived therefrom.



Section 4.02    Confidentiality.


(a)    Confidentiality. Each SVC Party shall use commercially reasonable efforts
to keep confidential any information (including any budgets, business plans and
analyses) concerning the Company or its Subsidiaries, including their assets,
business, operations, financial condition or prospects (“Information”) received
by it solely in its capacity as a Stockholder; provided, that nothing herein
shall prevent such SVC Party from disclosing such Information: (i) upon the
order of any court or administrative agency or the request or demand of any
regulatory agency or authority having jurisdiction over such Stockholder; (ii)
to the extent compelled by legal process or required or requested pursuant to
subpoena, interrogatories or other discovery requests; (iii) as may be
appropriate or required under Applicable Law, including the rules and
regulations of the U.S. Securities and Exchange Commission, The Nasdaq Stock
Market LLC or the Financial Industry Regulatory Authority Inc.; (iv) subject to
the provisions of this Section 4.02, to those Persons who have a need to know
such Information in connection with the conduct of such SVC Party’s business,
including its officers, trustees, directors, attorneys, accountants, and other
representatives and agents; (v) in connection with any Proceeding based upon or
in connection with the subject matter of this Agreement or the transactions
contemplated hereby; (vi) to any other Stockholder; or (vii) to any potential
Third Party Purchaser in connection with a proposed Transfer of Company Shares
by such SVC Party as long as such Third Party Purchaser agrees to be bound by
the provisions of this Section 4.02 as if an SVC Party; provided, that in the
case of clauses (i) or (ii) of this Section 4.02 such SVC Party provides prior
notice to the Company of the proposed disclosure as far in advance of such
disclosure as practicable and uses reasonable efforts to insure that any
Information so disclosed is accorded confidential treatment to the extent
requested by the Company at the Company’s expense.




23

--------------------------------------------------------------------------------





(b)    Exceptions. The restrictions of Section 4.02(a) shall not apply to
Information that: (i) is or becomes generally available to the public other than
as a result of a disclosure by an SVC Party in violation of this Agreement; (ii)
is or becomes available to an SVC Party on a nonconfidential basis prior to its
disclosure to the receiving Person; (iii) is or has been independently developed
or conceived by an SVC Party without use of any Information; or (iv) becomes
available to the receiving Person on a nonconfidential basis from a source other
than an SVC Party; provided, that such source is not known by the receiving
Person to be bound by a confidentiality agreement with the Company or such
Subsidiary.



Section 4.03    Certain Pre-emptive Rights for Additional Equity.


(a)    Issuance of Additional Company Shares. The Company hereby grants to each
Stockholder (each, a “Pre-emptive Stockholder”) the right to purchase a pro rata
portion of any Company Shares (other than Excluded Shares) proposed to be issued
or sold after the date hereof by the Company to any Person (“Additional Company
Shares”). The Company shall not permit any Subsidiary to not be a wholly-owned
Subsidiary of the Company, except as a result of the issuance or sale by such
Subsidiary of Excluded Shares.
(b)    Additional Issuance Notices. If the Company desires to issue Additional
Company Shares, the Company shall give notice (an “Issuance Notice”) of the
proposed issuance or sale to each Pre-emptive Stockholder within seven (7) days
following any meeting of the Directors at which any such issuance or sale is
approved. The Issuance Notice shall be accompanied by a written offer to
purchase such Additional Company Shares from each prospective purchaser of such
Additional Company Shares (each, a “Pre-emptive Purchaser”) and shall set forth
the material terms and conditions of the proposed issuance or sale, including:
(i)    The identity of each Pre-emptive Purchaser, if known, and the aggregate
amount and a description of the Additional Company Shares proposed to be issued
and the percentage of the Company Shares that such issuance would represent;
(ii)    the proposed issuance date, which subject to Section 4.03(g), shall be
at least thirty (30) days from the date of the Issuance Notice;
(iii)    the proposed purchase price per Company Share of the Additional Company
Shares and the form of such purchase price if other than cash; and
(iv)    if the consideration to be paid by any Pre-emptive Purchaser includes
non-cash consideration, the Directors’ good faith determination of the fair
market value thereof.
The Issuance Notice shall also be accompanied by a statement of the Company
Shares ownership of each stockholder of the Company and a calculation in
reasonable detail as to each Pre-emptive Stockholder’s pro rata share of the
Additional Company Shares.


(c)    Exercise of Pre-emptive Rights. Each Pre-emptive Stockholder shall for a
period of twenty (20) days following the receipt of an Issuance Notice (the
“Pre-emptive Exercise Period”) have




24

--------------------------------------------------------------------------------





the right to elect irrevocably to purchase all or any portion of its pro rata
share of the Additional Company Shares, at the purchase price set forth in the
Issuance Notice, by delivering notice to the Company (a “Pre-emptive Acceptance
Notice”) specifying the number of Additional Company Shares it desires to
purchase. The delivery of a Pre-emptive Acceptance Notice by a Pre-emptive
Stockholder shall be a binding and irrevocable subscription by such Pre-emptive
Stockholder for the number of Additional Company Shares described in its
Pre-emptive Acceptance Notice in accordance with the terms of this Section 4.03.
The failure of a Pre-emptive Stockholder to deliver an Acceptance Notice by the
end of the Pre-emptive Exercise Period shall constitute a waiver of its rights
under this Section 4.03 with respect to the purchase of such Additional Company
Shares, but shall not affect its rights with respect to any future issuances or
sales of Additional Company Shares.
(d)    Over-allotment. No later than seven (7) days following the expiration of
the Pre-emptive Exercise Period, the Company shall notify each Pre-emptive
Stockholder in writing of the number of Additional Company Shares that each
Pre-emptive Stockholder has agreed to purchase (including, for the avoidance of
doubt, where such number is zero) (the “Over-allotment Notice”). Each
Pre-emptive Stockholder exercising its rights to purchase its pro rata share of
the Additional Company Shares in full (an “Exercising Pre-emptive Stockholder”)
shall have a right of over-allotment such that if any other Pre-emptive
Stockholder has failed to exercise its right under this Section 4.03, or any
other stockholder of the Company having pre-emptive rights to purchase Company
Shares in such transaction has failed, to purchase its pro rata share of the
Additional Company Shares in full (each, a “Non-Exercising Pre-emptive
Stockholder”), such Exercising Pre-emptive Stockholder may purchase its pro rata
share (computed on the basis of the Exercising Pre-emptive Stockholders and
other stockholders of the Company who choose to purchase in the over-allotment
in proportion to their pro rata share of the Additional Company Shares, and
otherwise so that one hundred percent (100%) of the over-allotment may be
subscribed for and purchased by the Exercising Pre-emptive Stockholders and such
other stockholders) of such Non-Exercising Pre-emptive Stockholders’
unsubscribed for allotment, by giving notice to the Company within ten (10)
Business Days of receipt of the Over-allotment Notice (the “Over-allotment
Exercise Period”).
(e)    Sale of Additional Shares. Any Additional Company Shares not subscribed
for by a Pre-emptive Stockholder pursuant to Section 4.03(c) and Section 4.03(d)
may be sold by the Company following the expiration of the Pre-emptive Exercise
Period and, if applicable, the Over-allotment Exercise Period, to the
Pre-emptive Purchasers on terms no less favorable to the Company than those set
forth in the Issuance Notice and, for the avoidance of doubt, at a price at
least equal to or higher than the purchase price described in the Issuance
Notice; provided, such sale is completed no later than sixty (60) days following
the expiration of the Pre-emptive Exercise Period and, if applicable, the
Over-allotment Exercise Period (subject to the extension of such sixty (60) day
period for a reasonable time not to exceed an additional sixty (60) days to the
extent reasonably necessary to obtain any third party approvals). If the Company
has not sold all of the remaining Additional Company Shares to the Pre-emptive
Purchasers by such date, the Company shall not thereafter issue or sell any such
Additional Company Shares without first again offering such Additional Company
Shares to the Pre-emptive Stockholders in accordance with the procedures set
forth in this Section 4.03 and no Pre-emptive Stockholder shall be obligated to
complete the purchase of the Additional Company Shares that it subscribed for
pursuant to Section 4.03(c) and Section 4.03(d).




25

--------------------------------------------------------------------------------





(f)    Additional Company Shares Sale Closing. Except as provided in Section
4.03(g), the closing of any purchase by any Pre-emptive Stockholder shall be
consummated substantially contemporaneously with the consummation of the sale to
the Pre-emptive Purchasers. The Company shall deliver the Additional Company
Shares to be purchased by a Pre-emptive Stockholder in accordance with this
Section 4.03 free and clear of any liens (other than those arising hereunder and
those attributable to the actions of the purchasers thereof), and the Company
shall represent and warrant to such Pre-emptive Stockholder that such Additional
Company Shares shall be, upon issuance thereof to such Pre-emptive Stockholder
and after payment therefor, duly authorized, validly issued, fully paid and
non-assessable. The Company, in the discretion of its Directors, may deliver to
each purchasing Pre-emptive Stockholder certificates evidencing the Additional
Company Shares. Each purchasing Pre-emptive Stockholder shall deliver to the
Company the purchase price for the Additional Company Shares purchased by it by
wire transfer of immediately available funds. Each party to the purchase and
sale of Additional Company Shares pursuant to this Section 4.03 shall take all
such other actions as may be reasonably necessary to consummate the purchase and
sale including, without limitation, entering into such additional agreements as
may be necessary or appropriate. Notwithstanding anything to the contrary
contained in this Agreement, the Directors in their discretion may at any time
prior to the closing of the issuance and sale of any Additional Company Shares,
upon five (5) Business Days’ notice to the Pre-emptive Stockholders, cancel the
issuance and sale of such Additional Company Shares in their entirety, in which
event the Company shall not thereafter issue any Additional Company Shares
without first again offering such Additional Company Shares to the Pre-emptive
Stockholders in accordance with the procedures set forth in this Section 4.03.
(g)    Delay. Notwithstanding anything to the contrary set forth in this Section
4.03, if approved by the Directors, the Company may, in lieu of concurrently
offering any Additional Company Shares to all Stockholders, initially offer,
sell and issue Additional Company Shares to only certain Stockholders so long as
promptly, but in any event, within five (5) Business Days thereafter, the
Company provides an Issue Notice (which Issue Notice shall include the material
details of the prior issuance of Additional Company Shares pursuant to this
Section 4.03) to each Pre-emptive Stockholder and complies with the provisions
of this Section 4.03(g) with respect to all Pre-emptive Stockholders by offering
to such Pre-emptive Stockholders their share of such Additional Company Shares
(as otherwise determined pursuant to Section 4.03(a) prior to any sales and
issuances permitted by this Section 4.03(g)); provided, that (i) prior to the
Company complying with the provisions of this Section 4.03(g), no Additional
Company Shares issued pursuant to this Section 4.03(g) shall be entitled to vote
on any matter presented to the stockholders of the Company and the Company shall
not declare or pay any dividends or other distributions with respect to the
Additional Company Shares issued to the Stockholders pursuant to this Section
4.03(g) and (ii) in no event shall any Pre-emptive Stockholder be required to
acquire any Additional Company Shares from any other Stockholder in connection
with its exercise of its rights under this Section 4.03.

Section 4.04    REIT Compliance.


(a)    Adverse Regulatory Event. In the event of an Adverse Regulatory Event
arising from or in connection with this Agreement or a REIT Party’s ownership of
Company Shares, the Company and the Stockholders shall work together in good
faith to eliminate the impact of such Adverse Regulatory Event, including
entering into such amendments to this Agreement as may be necessary or
appropriate or to permit such REIT Party to effect the Transfer of its Company
Shares.




26

--------------------------------------------------------------------------------





For purposes of this Agreement, the term “Adverse Regulatory Event” means any
time that an Applicable Law imposes upon a REIT Party (or could impose upon a
REIT Party in its reasonable opinion) any material threat to such REIT Party’s
or any of its Affiliates’ status as a “real estate investment trust” under the
Code.
(b)    Ownership of Company Shares. Notwithstanding anything in this Agreement
to the contrary, neither the Company nor any Stockholder shall have any
authority to take, and none shall take, any action which shall cause any REIT
Party to own (directly, indirectly, or constructively) at any time more than
thirty-four percent (34%) in aggregate of the vote or value of the then
outstanding Company Shares (as determined under each of Sections 856(d)(3)
(inclusive of Section 856(d)(5)), 856(d)(9)(F), and 856(l)(2) of the Code).

ARTICLE V
FINANCIAL INFORMATION; ACCESS RIGHTS



Section 5.01    Financial Information. In addition to, and without limiting any
rights that the SVC Parties may have with respect to the inspection of the books
and records of the Company under Applicable Law, the Company shall furnish to
each SVC Party, the following information:


(a)    as soon as available, and in any event within forty-five (45) days
following the end of each Fiscal Year, the audited consolidated balance sheet of
the Company and its Subsidiaries as at the end of each such Fiscal Year and the
audited consolidated statements of income, cash flows and changes in
stockholders’ equity of the Company and its Subsidiaries for such Fiscal Year,
accompanied by the certification of independent certified public accountants of
recognized national standing selected by the Directors, to the effect that,
except as set forth therein, such financial statements have been prepared in
accordance with GAAP, applied on a basis consistent with prior years and fairly
present in all material respects the consolidated financial condition of the
Company and its Subsidiaries as of the dates thereof and the results of its
operations and changes in its cash flows and stockholders’ equity for the
periods covered thereby;
(b)    as soon as available, and in any event within thirty (30) days following
the end of each fiscal quarter, the unaudited consolidated balance sheet of the
Company and its Subsidiaries at the end of such quarter and the unaudited
consolidated statements of income, cash flows and changes in stockholders’
equity of the Company and its Subsidiaries for such quarter, all in reasonable
detail and all prepared in accordance with GAAP, consistently applied and
certified by the Company’s Chief Financial Officer;
(c)    draft financial statements related to the Fiscal Year and each fiscal
quarter shall be provided within thirty (30) days and twenty (20) days,
respectively, following the end of the period in question; and
(d)    to the extent the Company or any of its Subsidiaries is required by
Applicable Law or pursuant to the terms of any outstanding indebtedness of the
Company to prepare such reports, any




27

--------------------------------------------------------------------------------





annual reports, quarterly reports and other periodic reports actually prepared
by the Company or Subsidiary promptly following filing or submission thereof.

Section 5.02    Access Rights.


(b)    The Company shall: (i) afford to the SVC Parties and their officers,
trustees, directors, employees, attorneys, accountants and other representatives
and agents, during normal business hours and upon reasonable notice, reasonable
access to its officers, employees, auditors, and books and records; and (ii)
afford such SVC Parties and other Persons the opportunity to consult with its
officers and senior management from time to time regarding the Company’s
affairs, finances and accounts as the SVC Parties, or such other Persons on
behalf of the SVC Parties, may reasonably request upon reasonable notice,
including presenting to such SVC Parties and such other Persons customary
management presentations regarding the Company’s affairs, finances, accounts and
related matters at the request of SVC.
(c)    The rights set forth in Section 5.02(a) above shall not and are not
intended to limit any rights which the SVC Parties may have to inspect or audit
the books and records of the Company, or to inspect its properties or discuss
its affairs, finances and accounts, under Applicable Law or any other agreement
to which SVC or any of its Affiliates on the one hand, and the Company or any of
its Affiliates on the other hand, are a party.
(d)    Notwithstanding anything to the contrary herein, the information and
access rights provided to the SVC Parties shall be expressly subject to the
confidentiality and use restrictions set forth in Section 4.02.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES



Section 6.01    Representations and Warranties. Each Stockholder and the
Company, severally and not jointly, represent and warrant to each other party
that:


(a)    It has full power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the other
agreements and documents contemplated hereby, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all requisite action of such
Stockholder or the Company, as applicable. It has duly executed and delivered
this Agreement.
(b)    This Agreement constitutes the legal, valid and binding obligation of
such party enforceable against such party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). The execution,
delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.




28

--------------------------------------------------------------------------------





(c)    The Company and the Initial Stockholders represent and warrant that the
execution, delivery and performance by each of them of this Agreement and the
consummation of the transactions contemplated hereby do not (i) conflict with or
result in any violation or breach of any provision of the Organizational
Documents or the governing documents of any of the Company’s Subsidiaries or of
any Initial Stockholder, (ii) conflict with or result in any violation or breach
of any provision of any Applicable Law applicable to them, or (iii) require any
consent or other action by any Person under any provision of any material
agreement or other instrument to which any of them is a party or is otherwise
bound other than those which have been obtained, except, with respect to the
foregoing clauses (ii) and (iii), where such conflict, violation, default or
failure to obtain consent would not reasonably be expected to have a material
adverse effect on the Company or its Subsidiaries, taken as a whole.
(d)    SVC represents and warrants that the execution, delivery and performance
by it of this Agreement and the consummation of the transactions contemplated
hereby do not (i) conflict with or result in any violation or breach of any
provision of its governing documents, (ii) conflict with or result in any
violation or breach of any provision of any Applicable Law applicable to it, or
(iii) require any consent or other action by any Person under any provision of
any material agreement or other instrument to which such party is a party or is
otherwise bound other than those which have been obtained, except, with respect
to the foregoing clauses (ii) and (iii), where such conflict, violation, default
or failure to obtain consent would not reasonably be expected to have a material
adverse effect on SVC or its Subsidiaries, taken as a whole.
(e)    Except for this Agreement, the Registration Rights Agreement and the
Organizational Documents, such party has not entered into or agreed to be bound
by any other agreements or arrangements of any kind with any party with respect
to the Company Shares, including agreements or arrangements with respect to the
acquisition or disposition of the Company Shares or any interest therein or the
voting of the Company Shares (whether or not such agreements and arrangements
are with the Company or any other stockholder of the Company).

ARTICLE VII
TERM AND TERMINATION



Section 7.01    Termination. This Agreement shall terminate upon the earliest
of:


(a)    the consummation of a Public Offering resulting in a market value of the
Company Common Stock held by public stockholders who are otherwise Third Party
Purchasers of at least twenty million ($20,000,000) dollars;
(b)    the consummation of a Change of Control;
(c)    the date on which the SVC Parties no longer hold any Company Shares;
(d)    the dissolution, liquidation, or winding up of the Company; or




29

--------------------------------------------------------------------------------





(e)    upon the unanimous written consent of all SVC Parties and the Company.

Section 7.02    Effect of Termination.


(a)    The termination of this Agreement shall terminate all further rights and
obligations of the Stockholders under this Agreement, except that such
termination shall not affect:
(i)    the existence of the Company;
(ii)    the obligation of any party to pay any amounts arising on or prior to
the date of termination, or as a result of or in connection with such
termination;
(iii)    the rights which any Stockholder may have by operation of Applicable
Law as a stockholder of the Company; or
(iv)    provisions of this Agreement which by their terms are intended or are
stated to survive termination of this Agreement.
(b)    The following provisions shall survive the termination of this Agreement:
(i)     Section 4.02, Section 7.02 and Article VIII; and
(ii)    Section 3.07 and Section 4.04, but only so long as a REIT Party owns
Company Shares; provided, that the obligations of an Initial Stockholder Party
under such Sections shall terminate at such time as such Initial Stockholder
Party neither owns or controls any Company Shares.

ARTICLE VIII
MISCELLANEOUS



Section 8.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement or the
transactions and matters contemplated by this Agreement shall be paid by the
party incurring such costs and expenses.



Section 8.02    Release of Liability; Waiver of Fiduciary Duties. Subject to
Section.7.02, if any Stockholder shall Transfer all of the Company Shares held
by such Stockholder in compliance with the provisions of this Agreement without
retaining any interest therein, then such Stockholder shall cease to be a party
to this Agreement in its capacity as a Stockholder and shall be relieved and
have no further liability arising hereunder in its capacity as a Stockholder for
events occurring from and after the date of such Transfer. To the maximum extent
permitted by Applicable Law, each Stockholder and its successors and assigns
and, as applicable, its shareholders, stockholders, beneficial interest owners,
members, partners, trustees, directors, officers, employees and agents, waives
any and all fiduciary duties any Stockholder may now or in the future have to
any other




30

--------------------------------------------------------------------------------





Stockholder, in each case in its capacity as a stockholder of the Company, in
connection with this Agreement or the transactions and matters contemplated by
this Agreement.



Section 8.03    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt), (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested), (c) on the date sent by email
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient or (d) when received if mailed by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses set forth
on Exhibit A hereto (or at such other address in the United States for a party
as shall be specified in a notice given in accordance with this Section 8.03).



Section 8.04    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (i) to Articles, Sections and Exhibits mean the
Articles and Sections of, and the Exhibits attached to, this Agreement; (ii) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (iii) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.



Section 8.05    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.



Section 8.06    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.



Section 8.07    Entire Agreement. This Agreement, the Registration Rights
Agreement and the Organizational Documents constitute the sole and entire
agreement of the parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the




31

--------------------------------------------------------------------------------





event of any inconsistency or conflict between this Agreement and the
Organizational Documents, the Stockholders and the Company shall, to the extent
permitted by Applicable Law, amend, consent to or waive provisions of each such
Organizational Document to comply with the terms of this Agreement.
Notwithstanding anything herein to the contrary, the parties acknowledge and
agree that neither the Company nor any SVC Party is a party to the Equityholders
Agreement or has any obligations or rights under the Equityholders Agreement and
that the provisions of this Agreement shall supersede in their entirety any
inconsistent provisions contained in the Organizational Documents, including the
Equityholders Agreement, as it relates to the Company and the SVC Parties and
their rights and obligations hereunder.



Section 8.08    Assignment; Successors. Except as expressly set forth in this
Agreement, this Agreement and the rights, interests and obligations of the
parties hereunder may not be assigned, transferred or delegated. This Agreement
and the rights, interests and obligations of a party hereunder may be assigned,
transferred or delegated by the party to a Person who succeeds to all or
substantially all the assets of such party, which successor or Person agrees in
a writing delivered to the other parties hereto to be subject to and bound by
all interests and obligations set forth in this Agreement. This Agreement shall
bind and inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns, including Permitted Transferees who
acquire Company Shares in accordance with the terms of this Agreement.



Section 8.09    No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and, except as expressly set forth in this Agreement, nothing herein is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.



Section 8.10    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.



Section 8.11    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Maryland without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Maryland or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than those of the State of Maryland.



Section 8.12    Venue. Each party hereto agrees that it shall bring any
Proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contemplated hereby exclusively in the courts of the State
of Maryland and the Federal courts of the United States, in each case, located
in the City of Baltimore (the “Chosen Courts”). Solely in connection with claims
arising under this Agreement or the transactions contemplated hereby, each party
hereto irrevocably and unconditionally (i) submits to the exclusive jurisdiction
of the Chosen Courts, (ii) agrees not to commence any such Proceeding except in
such courts, (iii) waives, to the fullest extent




32

--------------------------------------------------------------------------------





it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Proceeding in the Chosen
Courts, (iv) waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such Proceeding and (v)
agrees that service of process upon such party in any such Proceeding shall be
effective if notice is given in accordance with Section 8.03. Nothing in this
Agreement will affect the right of any party to serve process in any other
manner permitted by Applicable Law. A final judgment in any such Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. Notwithstanding anything herein to the contrary, if a demand for
arbitration of a Dispute is made pursuant to Section 8.13, this Section 8.12
shall not pre-empt resolution of the Dispute pursuant to Section 8.13.





Section 8.13    Dispute Resolution.


(a)    Disputes. Any disputes, claims or controversies arising out of or
relating to this Agreement, the Organizational Documents or the transactions
contemplated hereby, including any disputes, claims or controversies brought by
or on behalf of a party hereto, a direct or indirect parent of a party, or any
holder of equity interests (which, for purposes of this Section 8.13, shall mean
any holder of record or any beneficial owner of equity interests, or any former
holder of record or beneficial owner of equity interests) of a party, either on
its own behalf, on behalf of a party or on behalf of any series or class of
equity interests of a party or holders of any equity interests of a party
against a party or any of their respective trustees, directors, members,
officers, managers (including The RMR Group LLC or its parent and their
respective successor), agents or employees, including any disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance, application or enforcement of this Agreement, including the
agreements set forth in this Section 8.13, or the governing documents of a party
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute or
Disputes, be resolved through binding and final arbitration in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) then in effect, except as those Rules may be modified in
this Section 8.13. For the avoidance of doubt, and not as a limitation, Disputes
are intended to include derivative actions against the trustees, directors,
officers or managers of a party and class actions by a holder of equity
interests against those Persons and a party. For the avoidance of doubt, a
Dispute shall include a Dispute made derivatively on behalf of one party against
another party.
(b)    Selection of Arbitrators. There shall be three (3) arbitrators. If there
are only two (2) parties to the Dispute, each party shall select one (1)
arbitrator within fifteen (15) days after receipt by respondent of a copy of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of such parties. If there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one (1) arbitrator within fifteen (15) days after receipt of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be. If either a claimant
(or all claimants) or a respondent (or all respondents) fail(s) to




33

--------------------------------------------------------------------------------





timely select an arbitrator, then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three (3) proposed
arbitrators in accordance with the Rules (each of whom shall be neutral,
impartial and unaffiliated with any party) and the party (or parties) that
failed to timely appoint an arbitrator shall have ten (10) days from the date
the AAA provides such list to select one (1) of the three (3) arbitrators
proposed by the AAA. If the party (or parties) fail(s) to select the second
(2nd)arbitrator by that time, the party (or parties) who have appointed the
first (1st) arbitrator shall then have ten (10) days to select one (1) of the
three (3) arbitrators proposed by the AAA to be the second (2nd) arbitrator;
and, if they should fail to select the second (2nd) arbitrator by such time, the
AAA shall select, within fifteen (15) days thereafter, one (1) of the three (3)
arbitrators it had proposed as the second (2nd) arbitrator. The two (2)
arbitrators so appointed shall jointly appoint the third (3rd) and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator. If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then the AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.
(c)    Location of Arbitration. Any arbitration hearing shall be held in Boston,
Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland.
(d)    Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
(e)    Arbitration Award. In rendering an award or decision (an “Award”), the
arbitrators shall be required to follow the laws of the State of Maryland,
without regard to principles of conflicts of law. Any arbitration proceedings or
Award rendered hereunder, and the validity, effect and interpretation of the
agreements set forth in this Section 8.13 shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. An Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
the law on which it is based. Any monetary Award shall be made and payable in
U.S. dollars free of any tax, deduction or offset. Subject to Section 8.13(f),
each party against which an Award assesses a monetary obligation shall pay that
obligation on or before the thirtieth (30th) day following the date of such
Award or such other date as such Award may provide.
(f)    Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Applicable Law of the State of Maryland, each party involved in a Dispute shall
bear its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an Award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of a party’s Award to the claimant or the claimant’s
attorneys. Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.




34

--------------------------------------------------------------------------------





(g)    Appeals. Notwithstanding any language to the contrary in this Agreement,
any Award, including, but not limited to, any interim Award, may be appealed
pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate Rules”).
An Award shall not be considered final until after the time for filing the
notice of appeal pursuant to the Appellate Rules has expired. Appeals must be
initiated within thirty (30) days of receipt of an Award by filing a notice of
appeal with any AAA office. Following the appeal process, the decision rendered
by the appeal tribunal may be entered in any court having jurisdiction thereof.
For the avoidance of doubt, and despite any contrary provision of the Appellate
Rules, Section 8.13(g) shall apply to any appeal pursuant to this Section 8.13
and the appeal tribunal shall not render an Award that would include shifting of
any costs or expenses (including attorneys’ fees) of any party.
(h)    Final Judgment. Following the expiration of the time for filing the
notice of appeal, or the conclusion of the appeal process set forth in Section
8.13(g), an Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between those parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators. Judgment upon an Award may be entered in any court having
jurisdiction. To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Award made, except for actions relating to enforcement of the agreements set
forth in this Section 8.13 or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.
(i)    Intended Beneficiaries. This Section 8.13 is intended to benefit and be
enforceable by the parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.

Section 8.14    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Stockholder, the Company and each
transferee of Company Shares agrees, at the request of the Company or any
Stockholder, to execute and deliver such additional documents, instruments,
conveyances and assurances and to take such further actions as may be required
to carry out the provisions hereof and give effect to the transactions
contemplated hereby.



Section 8.15    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement.



Section 8.16    No Liability. NO TRUSTEE, OFFICER, DIRECTOR, SHAREHOLDER,
MEMBER, EMPLOYEE OR AGENT OF ANY PARTY SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH PARTY. ALL
PERSONS DEALING WITH SUCH PARTY IN ANY WAY, SHALL LOOK




35

--------------------------------------------------------------------------------





ONLY TO THE ASSETS OF SUCH PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.


[Signature page follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by, as applicable, their respective officers
thereunto duly authorized.
THE COMPANY:
Sonesta Holdco Corporation

By:                        
    Carlos R. Flores
    President and Chief Executive OfficerSVC:
Service Properties Trust

By:                        
    John G. Murray
    President and Chief Executive Officer
THE INITIAL STOCKHOLDERS:


                    
Adam D. Portnoy
Diane Portnoy 2019 Revocable Trust
    By: Diane Portnoy, Trustee
By:
                    
Adam D. Portnoy, as her Attorney-In-Fact





36

--------------------------------------------------------------------------------






Exhibit A

NOTICE ADDRESSES
If to Sonesta Holdco Corporation:             Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention:  Jennifer B. Clark, Secretary
Email: jclark@rmrgroup.com


with a copy to (which shall not constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP One Rodney Square
Wilmington, Delaware 19899
Attention: Faiz Ahmad
Email: faiz.ahmad@skadden.com

If to Service Properties Trust:             Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632
Attention:  Jennifer B. Clark, Secretary
Email: jclark@rmrgroup.com


If to Adam D. Portnoy:                 Adam D. Portnoy
198 Commonwealth Avenue
Boston, Massachusetts 02116
Email: aportnoy@rmrgroup.com


If to the Diane Portnoy 2019 Revocable Trust:     Diane Portnoy
c/o Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: Warren M. Heilbronner                                    Email:
wheilbronner@sullivanlaw.com


with a copy to (which shall not constitute notice):     Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: Lindsey A. Getz    
                            Email: lgetz@sullivanlaw.com


A-1

--------------------------------------------------------------------------------






EXHIBIT B    
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT (the “Joinder Agreement”), dated as of __________, is
entered into by _________________, [a ___________ organized under the laws of
_____________ ] / [an individual residing at ] (the “New Stockholder”). All
capitalized terms not defined in this Joinder Agreement shall have the meaning
ascribed to such terms in that certain Stockholders Agreement dated as of
February 27, 2020 by and among the individuals and entities named and listed
therein as “Stockholders” and Sonesta Holdco Corporation, a Maryland corporation
(the “Company”), as it may be amended from time to time (the “Stockholders
Agreement”).
WHEREAS, the New Stockholder desires to acquire Company Shares [in a Transfer
from [SVC / an Initial Stockholder]] and in connection therewith become a party
to the Stockholders Agreement; and
WHEREAS, the New Stockholder shall become a party to the Stockholders Agreement,
and in furtherance of the foregoing, the New Stockholder shall execute and
deliver this Joinder Agreement to the Company and each Stockholder.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the New Stockholder hereby agrees as follows:
1.Agreement to be Bound. The New Stockholder hereby agrees that, upon execution
of this Joinder Agreement, the New Stockholder shall become a party to the
Stockholders Agreement as [an SVC Party / Initial Stockholder Party], and shall
be fully bound by, subject to, and have all of the benefits and burdens of all
of the covenants, terms and conditions of the Stockholders Agreement as [an SVC
Party / Initial Stockholder Party] thereunder.
2.    Successors and Assigns. This Joinder Agreement shall bind and inure to the
benefit of and be enforceable by the Company and each Stockholder, and their
respective permitted successors, heirs and assigns.
3.    Counterparts. This Joinder Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
4.    Notices. All notices, demands or other communications to the New
Stockholder shall be directed to the respective United States address set forth
next to the New Stockholder’s name on the signature page hereto.
5.    Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the law (other than the law governing conflict of law
questions) of the State of Maryland.
6.    Descriptive Headings. The descriptive headings of this Joinder Agreement
are for convenience of reference only and do not constitute a part of this
Joinder Agreement.
IN WITNESS WHEREOF, the New Stockholder has executed this Joinder Agreement as
of the date first above written.
[____________________]


B-1

--------------------------------------------------------------------------------





[By:                        ]
    [Name]
    [Title]


Address:
_____________________________
_____________________________
_____________________________


Accepted and agreed to:


THE COMPANY:
Sonesta Holdco Corporation

By:                     
Name:
Title:




















B-2

--------------------------------------------------------------------------------






SCHEDULE 1
CONTRIBUTED ENTITIES


Entity Name
Property
Auburn Hills Suites LLC,  
a Maryland limited liability company


Sonesta ES Suites
Auburn Hills Detroit
2050 Featherstone Road
Auburn Hills, MI
Hill Country Galleria Hotel LLC,  
a Texas limited liability company
Sonesta Bee Cave Austin Hotel
12525 Bee Cave Parkway
Bee Cave, TX
Schaumburg Suites LLC, 
a Maryland limited liability company 

Sonesta ES Suites Chicago – Schaumburg
901 East Woodfield Office Ct
Schaumburg, IL





    

--------------------------------------------------------------------------------






SCHEDULE 2
EXISTING PROPERTIES
NON-SALE PROPERTIES:
Owner
Hotel
Landlord
Manager
Cambridge TRS, Inc.
Sonesta Hilton Head
130 Shipyard Drive
Hilton Head, SC
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Cambridge
40 Edwin H. Land
Boulevard
Cambridge, MA 02142
HPT Cambridge
LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Harbor Court
Baltimore
550 Light Street
Baltimore, MD
Harbor Court
Associates, LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Houston
Hotel
2222 West Loop South
Houston, TX
HPT IHG-2
Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA
Royal Sonesta, Inc.
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Fort Lauderdale 
999 North Fort Lauderdale Beach Boulevard 
Fort Lauderdale, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
HPT Clift TRS LLC
The Clift Royal Sonesta Hotel
495 Geary Street
San Francisco, CA
HPT Geary Properties Trust
Sonesta Clift LLC
Cambridge TRS, Inc.
The Sonesta Irvine
17941 Von Karman Avenue
Irvine, CA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
HPT Wacker Drive TRS LLC
The Royal Sonesta Chicago
71 East Wacker Drive
Chicago, IL
HPT IHG-2 Properties Trust
Sonesta Chicago LLC
Cambridge TRS, Inc.
Sonesta Suites Scottsdale
7300 East Gainey Suites Drive
Scottsdale, AZ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation





    

--------------------------------------------------------------------------------





SALE PROPERTIES:
Owner
Hotel
Landlord
Manager
Cambridge TRS, Inc.
Sonesta Gwinnett Place
1775 Pleasant Hill Road
Duluth, GA
HPT Cambridge LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Atlanta
760 Mt. Vernon Highway N.E.
Atlanta, GA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Burlington
11 Old Concord Road
Burlington, MA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Andover
4 Technology Drive
Andover, MA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Parsippany
61 Interpace Parkway
Parsippany, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Somerset
260 Davidson Avenue
Somerset, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Princeton
4375 U.S. Route 1 South
Princeton, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Malvern
20 Morehall Road
Malvern, PA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Dublin
435 Metro Place South
Dublin, OH
HPTMI Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Flagstaff
3440 Country Club Drive
Flagstaff, AZ
HPTMI Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Houston
5190 Hidalgo Street
Houston, TX
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Columbia
8844 Columbia 100 Parkway
Columbia, MD
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Charlotte
7925 Forest Pine Drive
Charlotte, NC
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites St. Louis
1855 Craigshire Road
St. Louis, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Tucson
6477 East Speedway Boulevard
Tucson, AZ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Colorado Springs
3880 North Academy Boulevard
Colorado Springs, CO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Minneapolis
3040 Eagandale Place
Eagan, MN
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation








--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites Omaha
6990 Dodge Street
Omaha, NE
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Princeton
4225 US Highway 1
South Brunswick – Princeton, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Somers Point
900 Mays Landing Road
Somers Point, NJ
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Cincinnati
2670 Kemper Road
Sharonville, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Oklahoma City
4361 West Reno Avenue
Oklahoma City, OK
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Burlington
35 Hurricane Lane
Williston, VT
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Cleveland Airport
17525 Rosbough Drive
Middleburg Heights, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Westlake
30100 Clemens Road
Westlake, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Birmingham
3 Greenhill Pkwy at U.S. Highway 280
Birmingham, AL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Montgomery
1200 Hilmar Court
Montgomery, AL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Wilmington – Newark
240 Chapman Road
Newark, DE
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Jacksonville
8365 Dix Ellis Trail
Jacksonville, FL
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Ann Arbor
800 Victors Way
Ann Arbor, MI
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
St. Louis – Chesterfield
15431 Conway Road
Chesterfield, MO
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Cincinnati – Blue Ash
11401 Reed Hartman Highway
Blue Ash, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Cincinnati – Sharonville West
11689 Chester Road
Cincinnati, OH
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation








--------------------------------------------------------------------------------





Cambridge TRS, Inc.
Sonesta ES Suites
Providence – Airport
500 Kilvert Street
Warwick, RI
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites Memphis
6141 Old Poplar Pike
Memphis, TN
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Houston – NASA Clear Lake
525 Bay Area Boulevard
Houston, TX
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Portland – Vancouver
8005 NE Parkway Drive
Vancouver, WA
HPT IHG-2 Properties Trust
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Atlanta – Perimeter Center East
1901 Savoy Drive
Atlanta, GA
HPT IHG-3 Properties LLC
Sonesta International Hotels Corporation
Cambridge TRS, Inc.
Sonesta ES Suites
Chicago – Lombard
2001 South Highland Avenue
Lombard, IL
HPT IHG-3 Properties LLC
Sonesta International Hotels Corporation












--------------------------------------------------------------------------------






SCHEDULE 3
ADJUSTED INVESTED CAPITAL


Owner
Hotel
Invested Capital as of the Effective Time
Cambridge TRS, Inc.
Sonesta Hilton Head
130 Shipyard Drive
Hilton Head, SC
$49,183,633
Cambridge TRS, Inc.
Royal Sonesta Cambridge
40 Edwin H. Land
Boulevard
Cambridge, MA 02142
$126,959,764
Cambridge TRS, Inc.
Royal Sonesta Harbor Court
Baltimore
550 Light Street
Baltimore, MD
$19,055,410
Cambridge TRS, Inc.
Sonesta Hotel Philadelphia
1800 Market Street
Philadelphia, PA
$53,048,590
Cambridge TRS, Inc.
Royal Sonesta Houston
Hotel
2222 West Loop South
Houston, TX
$32,995,868
Cambridge TRS, Inc.
Royal Sonesta New Orleans
300 Bourbon Street
New Orleans, LA
$175,587,184
Cambridge TRS, Inc.
Sonesta Fort Lauderdale 
999 North Fort Lauderdale Beach Boulevard 
Fort Lauderdale, FL
$42,173,235
Cambridge TRS, Inc.
Sonesta Silicon Valley
1820 Barber Lane
Milpitas, CA
$44,911,454
Cambridge TRS, Inc.
Royal Sonesta Chase Park Plaza
212-232 Kingshighway
Boulevard
St. Louis, MO
$64,693,612
HPT Clift TRS LLC
The Clift Royal Sonesta Hotel
495 Geary Street
San Francisco, CA
$129,855,252
Cambridge TRS, Inc.
The Sonesta Irvine
17941 Von Karman Avenue
Irvine, CA
$28,949,774
HPT Wacker Drive TRS LLC
The Royal Sonesta Chicago
71 East Wacker Drive
Chicago, IL
$49,663,055
Cambridge TRS, Inc.
Sonesta Suites Scottsdale
7300 East Gainey Suites Drive
Scottsdale, AZ
$23,500,000
Cambridge TRS, Inc.
Sonesta ES Suites Orlando
8480 International Drive
Orlando, FL
$22,083,200



    

--------------------------------------------------------------------------------






SCHEDULE 4
SONESTA HOLDCO SUBSIDIARIES
(See attached organizational chart)












































    

--------------------------------------------------------------------------------








SCHEDULE 5
SONESTA HOLDCO DISCLOSURE SCHEDULE


Section 4.1(2)(c): Capitalization
•
Equityholders Agreement, dated as of June 3, 2019, among the stockholders and
companies named therein.





    

